               EXHIBIT 2

                         Part 13




Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 1 of 325
        LexisNexis"
User Name: T8PVBDU
Date and Time: Monday, October 22,201812:07:00 PM EDT
Job Number: 75986637


Documents (50)

 1. 5 secrets to keeping your sanity this school year
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr 21, 2012 to Dec 31, 2018

 2. O-Town MacDown Helps Give Kids The World and Produces Central Florida "Mac-n-Cheese" Royalty.
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

 3. Snyder's-Lance marks first anniversary of research and development center
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

 4. COMMUNITY BRIEFS
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
             News                                Timeline: Apr 21,2012 to Dec 31,2018

 5. Snyder's-Lance Exceeds Accelerated Innovation Targets for 2014;Company Marks First Anniversary of
    Research and Development Center
  Client/Matter: 23756-1001
   Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
   Search Type: Terms and Connectors


              LexisNexis'1 About LexisNexis I Privacy Policy I Terms & Conditions l.QQQyright © 2018 LexisNexis

      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 2 of 325
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

6. Snyder's-Lance Exceeds Accelerated Innovation Targets for 2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31, 2018

7. fest planner
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
            News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

8. Fest planner: Aug. 15-17
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
            News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

9. Washington: DIRECTOR, CATEGORY VALIDATION Job # 61534
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

10. Washington: REVENUE GROWTH MANAGEMENT LEAD Job # 61535
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31, 2018

11. Washington: SENIOR MANAGER, CATEGORY INSIGHTS Job # 61533
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp


             LexisNexis' I About LexisNexis I Privacy Policy I Terms_& ~onditionJi.1   Copyright@ 2018 LexisNexis


     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 3 of 325
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                       Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

12. Yelp's Turning 10 - And Celebrating With A Downtown Bash
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                       Narrowed by
           News                              Timeline: Apr 21, 2012 to Dec 31, 2018

13. Q2 2014 Snyder'sLance Inc Earnings Call- Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                       Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

14. Event Brief of Q2 2014 Snyder's-Lance Inc Earnings Call- Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                       Narrowed by
           News                              Timeline: Apr 21, 2012 to Dec 31, 2018

15. Second-quarter net income for Snyder's-Lance falls on special items
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

16. *Snyders-Lance 2Q EPS 16c >LNCE
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

17. Snyder's-Lance, Inc. Reports Results for Second Quarter 2014;- Net revenue of $460 million, a 4.8%
   increase over prior year
 Client/Matter: 23756-1001



    Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 4 of 325
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

18. US: Sales, underlying earnings up at Snyder's-Lance.(Financial report)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

19. Defy Description
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

20. No Headline In Original
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

21. The Gourmet Retailer's Editors' Picks Winners: Foods
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

22. The Gourmet Retailer's Editors' Picks Winners: Foods
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

23. BLOG: Decaturade: Decatur Brews News: St. Louis Craft Beer Week


            Le:dsNexis' I About LexisNexis I Privacy_Policy I Terms & Conditions I Copyright © 2018   LexisNexis


    Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 5 of 325
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

24. Press Release: Snyder's-Lance, Inc. to Release Second Quarter 2014 Results on Thursday, August 7,
   Before Market Opens. Will Host Conference Call and Webcast at 9:00 am Eastern on Thursday, August 7.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

25. Snyder's-Lance, Inc. to Release Second Quarter 2014 Results on Thursday, August 7, Before Market
   Opens. Will Host Conference Call and Webcast at 9:00 am Eastern on Thursday, August 7.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

26. Athletes and TV Stars Join Together for a Good Cause During ESPY Awards Week.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

27. Look Out George Foreman, Bethenny Frankel Is Talking Kitchen Appliances -- WSJ Blog
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

28. Snyder's of Hanover "Pretzel Guys" Serve up the Fun with America's Summertime Favorite Promotion
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by


        ct· Lt'xisNexis' I About LexisNexis I Privacy' Policy I Terms & Conditions I Copyright © 2018 LexisNexis
    Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 6 of 325
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

29. Pretzel Crisps Found Generic And Unregistrable
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

30. United States: Pretzel Crisps Found Generic And Unregistrable
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

31. Snyder's-Lance Inc., Charlotte, NC, completed its acquisition of Baptista's Bakery Inc., Franklin;MERGERS
   & ACQUISITIONS;Brief article
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31, 2018

32. It's crunch time for crackers, crisps and puffs: manufacturers of crackers, crisps and puffs are adding
   nutrients and specialty ingredients to their products, while cutting fat, gluten and more to meet consumer
   demand for exceptional quality.(SNACKS Crackers, crisps and puffs)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31, 2018

33. It's crunch time for crackers, crisps and puffs: manufacturers of crackers, crisps and puffs are adding
   nutrients and specialty ingredients to their products, while cutting fat, gluten and more to meet consumer
   demand for exceptional quality.;United States top 10 salted snacks by retail sales, sales change, and share
   of sales in dollars, units, and percentages for the year through April 20, 2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018


         . ' LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions l.QQ.Qyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 7 of 325
34. It's crunch time for crackers, crisps and puffs: manufacturers of crackers, crisps and puffs are adding
   nutrients and specialty ingredients to their products, while cutting fat, gluten and more to meet consumer
   demand for exceptional quality.;United States top 10 snack crackers by retail sales, sales change, and share
   of sales in dollars, units, and percentages for the year through April 20, 2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

35. Press Release: Snyder's-Lance, Inc. Completes Divestiture of Private Brands and Implements Margin
   Improvement & Restructuring Plan
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21 , 2012 to Dec 31, 2018

36. Snyder's-Lance, Inc. Completes Divestiture of Private Brands and Implements Margin Improvement &
   Restructuring Plan;- Will focus efforts on branded products and growth categories such as "better-for-you"
   snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

37. Preliminary Financial Results, New Board Member, Recognition, and Acquisition - Analyst Notes on
   ConAgra Foods, The J.M. Smucker Company, Campbell Soup, McCormick and Snyder's-Lance;Editor Note:
   For more information about this release, please scroll to bottom
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31, 2018

38. Snyder's-Lance acquires Wisconsin bakery
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

         w' LexisNexis' 16   bout LexisNexis I Privacv Policy_I Terms & Conditions l.QQQyright © 2018 LexisNexis


     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 8 of 325
39. Snyder's-Lance acquires Wisconsin bakery
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                             Narrowed by
           News                                     Timeline: Apr 21,2012 to Dec 31,2018

40. FORM 8-K: SNYDER'S-LANCE, INC FILES Current report
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                             Narrowed by
           News                                     Timeline: Apr 21, 2012 to Dec 31, 2018

41. Pineapple Classic raises $160,000 for blood cancer
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                             Narrowed by
           News                                     Timeline: Apr 21,2012 to Dec 31,2018

42. Snyder's-Lance completes acquisition of Baptista's Bakery
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                             Narrowed by
           News                                     Timeline: Apr 21,2012 to Dec 31,2018

43. US: Snyder's-Lance seals Baptista's Bakery buy.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                             Narrowed by
           News                                     Timeline: Apr 21, 2012 to Dec 31, 2018

44. Snyder's-Lance Acquires Baptista's Bakery - Analyst Blog
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                             Narrowed by
           News                                     Timeline: Apr 21,2012 to Dec 31,2018


        . ' L(:'xiSN(~XiS' I About LexisNexis   I Privacy Policy I Terms   & Conditions I CODyright © 2018 LexisNexis


    Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 9 of 325
45. BRIEF: Snyder's-Lance completes Baptista Bakery deal
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

46. Snyder's-Lance acquires Baptista's Bakery
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

47. Snyder's-Lance completes acquisition of baked snacks producer Baptista's Bakery
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21 , 2012 to Dec 31, 2018

48. Snyder's-Lance completes Baptista's Bakery acquisition
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

49. Snyder's-Lance, Inc. Completes Acquisition of Baptista's Bakery, Inc.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

50. *Snyder's-Lance, Inc. Completes Acquisition Of Baptista's Bakery, Inc.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018


        W' Lt'xiSNtxiS'1 About LexisNexi$.I.ErivSl..0'£olicy I Terms & Conditions I QQQyright © 2018 LexisNexl~
    Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 10 of 325
   . ' LexisNexis' I About LexisNexis I Priv8g"'policy.1 Terms & Conditions l.QQpjITight@ 2018 LexisNexis

Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 11 of 325
                        5 secrets to keeping your sanity this school year
                                        The Daily Barometer: Oregon State University
                                                      August 26,2014 Tuesday


University Wire
Copyright 2014 UWIRE via U-Wire All Rights Reserved

Section: FOOD, RECIPES & ENTERTAINING; Pg. 1
Length: 532 words

Body


- The summer months are over and the school year is in full swing. As a parent, this means you've traded those
lazy summer days for school sports and activities, colder temperatures and the morning rush to the bus stop. If you
feel like your home's organization is hanging on by a thread, take heart; there are some simple things you can do to
return order and make the rest of your school year run smoothly. Here are a few ideas to get you started:

* Take the hectic out of those hectic mornings. Let's be honest, the mornings are pure chaos. There's breakfast to
prepare, school supplies to collect and outfits to pick out. It's a whirlwind. However, you can return some sanity to
your mornings by accomplishing some simple tasks the night before. Before they go to bed, have your children pick
out their school outfit for the following day and pack their backpacks - this will reduce the risk of forgetting
something.

* Make snacking simple. Snacking is a mainstay for families on the run. Whether it's an addition to a lunch box, an
option for an after school snack or something to eat at halftime, your kids' snacks need to be simple. Snack Factory
Pretzel Crisps Minis are the perfect choice for kids on the move. Pair them with nuts, dried fruit and chocolate for a
delicious snack mix, or serve them individually when you're on the go. Available in Original and Cheddar flavors,
and at just 110 calories per serving, Pretzel Crisps Minis are a better option for your children than greasy potato
chips.

* Create a homework station. As a parent, nothing is more frustrating than learning your child received a failing
grade simply because they lost their assignment. Keep your home organized and your child's assignments
accounted for by creating a designated homework area in your home. A space in your office, a desk in the kitchen
or a spot at the dining room table works great. You can even add a calendar to help your students keep track of the
due dates for larger projects.

* Adjust the bathroom routine. Of all the routines that create morning chaos, the battle for the bathroom is king.
Simply put, this space is a one-at-a-time area, and if you have more kids than bathrooms, tension will arise. You
can circumvent this by putting some of your children - or even yourself - on the evening shift when it comes to
showers. Small children or children who require less mirror time in the morning are the logical choice, but you may
want to set up a rotating schedule to keep the peace.

* Have a plan. If you have multiple kids in multiple activities, it can be impossible to keep track of who needs to be
where and when, so don't try. When your child joins a new activity, ask to see the schedule and instantly add the
appropriate dates and times to your calendar. Don't rely on your kids to remember when they need to be
somewhere; they won't remember until they are already 15 minutes late. You simply don't need the headache.

The school year is a far cry from those relaxing days of summer, but you don't have to let the crazy control your life.
Institute these simple changes to maintain some order, and you'll reach the following summer with a smile on your
face and your sanity intact.



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 12 of 325
                            5 secrets to keeping your sanity this school year


Load-Date: August 28,2014


 End of Docllment




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 13 of 325
 O-Town MacDown Helps Give Kids The World and Produces Central Florida
                      "Mac-n-Cheese" Royalty.
                                             PRWeb Newswire

                                             August 26, 2014

Copyright 2014 Gale Group, Inc.
All Rights Reserved
ASAP LNWP
Copyright 2014 VOGUs PRW Holdings LLC

Length: 391 words

Body

  Orlando, FL (PRWEB) August 26, 2014
   O-Town MacDown, the inaugural mac-n-cheese cooking competition hosted by Give Kids The World, was a
resounding success! More than 1,700 attendees, 38 competitors and 40 vendors packed an enormous room at
the Orange County Convention Center for a day of family fun, cooking demonstrations, live entertainment
and, of course, great mac-n-cheese dishes.
   Chefs competed in professional and amateur categories and winners received prize packages based on
evaluations done by expert and celebrity judges. The winners were:
   Restaurant category: (1) Hard Rock Cafe Orlando, (2) T-REX Orlando, (3) Taverna Opa Orlando.
   Professional category: (1) Cabot Creamery, (2) Collette's Clean Eats, (3) Le Cordon Bleu College of
Culinary Arts, Orlando.

   Home Cooks: (1) Team "Rioux The Day," (2) Scalliwag Chili Crew, (3) Pretzel Crisps.
   Non-Profi t category: (1) Second Harvest Food Bank of Central Florida, (2) Yellow Brick Road: The Holden
Flynn Foundation.

   Attendees were also given the opportunity to vote for their own favorites in the "people's Choice"
category. The People's Choice award winner was Hard Rock Orlando!
   Supporting this exciting event that benefits Give Kids The World and their children with life-
threatening illnesses were many great sponsors. SeaWorld was the Presenting Sponsor while Florida Dairy
Farmers supplied the milk and butter for the competitors. Cabot Cheese, Tillamook and Jarlesburg provided
the cheese.
   About Give Kids The World
   Give Kids The World Village (GKTW) is a 70-acre, non-profit resort in Central Florida that creates
magical memories for children with life-threatening illnesses and their families.            GKTW provides
accommodations at its whimsical resort, donated attractions tickets, meals and more for a weeklong, cost-
free fantasy vacation. With the help of many generous individuals, corporations and partnering wish-
granting organizations, Give Kids The World has welcomed more than 130,000 families from all 50 states and
75 countries. Visit http://www.gktw.org for more information on GKTW and its mission. For our latest news,
visit Twitter, Facebook, YouTube and follow our blog at             http://www.givekidstheworld.org/blog.
   Read the full story at            http://www.prweb.com/releases/2014/08/prweb12123373.htm




Load-Date: August 28, 2014


  End nfDocument




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 14 of 325
Snyder's-Lance marks first anniversary of research and development center
                                          The Evening Sun (Hanover, Pennsylvania)
                                                    August 25, 2014 Monday


Copyright 2014 MediaNews Group, Inc. All Rights Reserved

Section: BUSINESS
Length: 341 words
Byline: The Evening Sun

Body


CHARLOTTE, N.C. » Snyder's-Lance Inc., a leading manufacturer and distributor of premium snacks, recently
marked the first anniversary of its state-of-the-art Research and Development Center.

The Center, located near one of the company's largest bakeries in Hanover, has been instrumental in the research
and development of new product introductions that are both innovative and in line with consumer trends. Revenue
from new products in 2014 has been double that of new products in 2013 - a new high for the company -
demonstrating the critical importance of research and development and an innovation pipeline. The new items
spanned across the company's core brand portfolio, including Snyder's of Hanover, Lance, Cape Cod and Snack
Factory.

"The opening of the Research and Development Center last summer was part of our company's transformation, and
now our effort is proving itself in the market," said Rod Troni, Chief Marketing Officer for Snyder's-Lance. "Snyder's-
Lance is focused on aggressively creating innovative and better-for-you snacking options for our customers,
executing new product launches that surprise them, and being nimble enough to remain at the center of trends that
evolve with their eating habits."

By using detailed product and quality comparisons, sensory evaluation and lab tests at the Research                and
Development Center, Snyder's-Lance employs a consumer-centric approach to develop products that are in            sync
with consumer trends. The top new items for Snyder's-Lance this year come from each of the company's              core
product lines, including: Lance BOLDS sandwich crackers, which deliver the exciting flavors of Buffalo Wing       Blue
Cheese, Pizza and Bacon Cheddar.

Snyder's of Hanover Sweet and Salty Pretzel Pieces, which capitalize on bold combinations of Cinnamon Sugar or
Salted Caramel with a big crunch.

Cape Cod popcorn, which has soared by offering quality flavors of White Cheddar, Kettle Corn and Sea Salt.

Snack Factory Pretzel Crisps Minis, which meets consumer demands for a wholesome, bite-sized snacking option.




Load-Date: August 25,2014


   End ofDncumellt




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 15 of 325
                                                    COMMUNITY BRIEFS
                                               Santa Monica Daily Press (California)
                                                      August 22,2014 Friday


Copyright 2014 Santa Monica Daily Press
Distributed by Newsbank, Inc. All Rights Reserved

Section: NEWS; Pg. 3
Length: 929 words

Body


Downtown

Actress/musician takes

 stage at Urban Outfitters Urban Outfitters welcomes The Shoe for a musical performance Aug. 22, from 5 to 8 p.m.
at 1440 Third Street Promenade. The duo will take the stage as part of the retailer's in-store music initiative, UO
Live and will be accompanied by free PBR and complimentary treats courtesy of Pretzel Crisps. Urban Outfitters
will also offer a 10 percent off discount and raffle several gift cards for checking in on their application at the event.

The Shoe is a two-piece musical group consisting of the multitalented Jena Malone (Hunger Games, Donnie
Darko, Saved) and composer Lem Jay Ignacio. Malone coined the band's name based on the mobile, self-sufficient
production that she built out of an old steamer trunk, which enables them to set up and perform their music virtually
anywhere.

 "We made our album for young women to listen to when they need to be reminded of the beauty in the world. And I
feel like that's something Urban Outfitters really cares about too," Malone said. "The live show is going to be really
special."

 The duo's album on vinyl will be available for purchase at the event and there will be a brief signing directly
following the performance.

 "I couldn't be more excited about collaborating with Urban Outfitters! The fact that they will be selling our record in
store and online is a dream," said Malone.

EDITED BY MATTHEW HALL Santa Monica

 Santa Monica Playhouse Summer Twilight Family Theatre presents Cinderella This summer, Santa Monica
Playhouse presents the 30th anniversary production of the internationally-acclaimed original musical Cinderella.
Playing for four weeks only, this beloved Rudie-DeCarlo musical offers romantics of all ages the chance to try on
the glass slipper and help Cinderella find her happily-ever-after. Opening Aug. 22, and showing on Fridays at 6:30
p.m. through Sept. 12.

 Cinderella debuted as part of the Playhouse Musical Matinee Series in 1984, written by Rudie and DeCarlo with
words and music by E. Rudie. After nearly two dozen tours to England, Alaska and Japan, and after delighting more
than a quarter of a million audience members to date, this version is still the single most requested Santa Monica
Playhouse Musical Matinee on three continents and has been a local audience favorite for 15 years in a row.

 This hilarious twist on the classic fairytale from the award-winning team of Evelyn Rudie and Chris DeCarlo
includes the requisite handsome prince, zany fairy godmother, silly stepsisters, a zealously well-meaning


        Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 16 of 325
                                               COMMUNITY BRIEFS

stepmother, and feature's Celeste Akiki, Rebecca Coombs, Nima Ghassemian, Sarai Jimenez, Joseph Perez, and
Graham Silbert.

General admission is $15; kids 12 and under $12.50. Advance reservations are required; purchase on line at
www.SantaMonicaPlayhouse.com or call the Playhouse Box Office at (310) 394-9779 ext. 2. Santa Monica
Playhouse, The Main Stage is located at 1211 4th Street.

-MH 18th Street

Real Men Cook!

 Real Men Cook, a fundraiser for The Santa Monica Synagogue (18th Street and Broadway), will be held on Aug.
24 from noon to 3 p.m. The Synagogue is an intimate Reform congregation with Community involvement including
many educational and cultural opportunities.

The Summer event will include a lunch with delicious tastings from about 50 men who love to cook or bake and
have volunteered to participate in this event as guest "chefs."

 This will be the second annual Real Men Cook Event. The Event Committee contacted both congregants and
members of the community, and the response from both participants and "diners" was very positive. Since it will
take place at lunch-time, and there will be many choices of food. Organizers said they hope there will be a big
turnout.

 Dishes include items like smoked fillet of beef, Earl's famous Cajon style deep fried turkey, empanadas with olives,
Harold's onion fried salmon patties, Don's brie en croute, BBQ beef short ribs, asal we tehina, vegan & gluten-free
kale and walnut pesto salad, Walt's Hawaiian BBQ chicken, Frischer English toffee, applesauce cherry pie, Aunt
Annie's pistachio pie and outrageous AJ's Browniesotz's marvelous meat loaf.

 Tickets are $35/couple, $20/single, 5 to 13 years old $10, under 5 free and free childcare. Call (310) 453-4276 for
reservations.

-MH Main Library

Classical Guitarist

Josh Moore in Concert

Santa Monica Public Library presents Classical Guitarist Josh Moore in Concert, Aug. 23, at 2 p.m. in the Main
Library's MLK, Jr. Auditorium, 601 Santa Monica Boulevard.

 Masters student Josh Moore presents a solo classical guitar recital featuring works from the Baroque and
Romantic eras, as well as contemporary pieces. Josh will discuss the composers and their music throughout the
program. His performance includes Bach's "Violin Sonata I," "Sonata for Guitar" by Mario Castelnuovo Tedesco,
and "Homenaje" by Manuel de Falla.

Josh is currently earning his Master of Music degree at the University of Southern California. He has been playing
guitar for twelve years, and has been performing for eight years. Josh also performs as part of the USC Guitar
Quartet. In 2012, while at Buffalo State College, Josh was one of the winners of the Young Artists Concerto
Competition.

This event is free and open to the public. Seating is limited and on a first arrival basis. The Santa Monica Public
Library is wheelchair accessible. For special disabled services, call Library Administration at (310) 458-8606 at least
one week prior to event. For more information, visit smpl.org or contact the Santa Monica Public Library at (310)
458-8600.




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 17 of 325
                                 COMMUNITY BRIEFS


Load-Date: August 24, 2014


 End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 18 of 325
Snyder's-Lance Exceeds Accelerated Innovation Targets for 2014; Company
      Marks First Anniversary of Research and Development Center
                                                           PR Newswire
                                            August 18, 2014 Monday 2:19 PM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 580 words
Dateline: CHARLOTTE, N.C., Aug. 18,2014

Body


 Snyder's-Lance Inc., a leading manufacturer and distributor of premium snacks, recently marked the first
anniversary of its state-of-the-art Research and Development Center. The Center, located near one of the
company's largest bakeries in Hanover, Pennsylvania, has been instrumental in the research and development of
new product introductions that are both innovative and in line with consumer trends. Revenue from new products in
2014 has been double that of new products in 2013 - a new high for the company - demonstrating the critical
importance of research and development and an innovation pipeline. The new items spanned across the company's
core brand portfolio, including Snyder's of Hanover®, Lance®, Cape Cod® and Snack Factory®.

"The opening of the Research and Development Center last summer was part of our company's transformation, and
now our effort is proving itself in the market," said Rod Troni, Chief Marketing Officer for Snyder's-Lance. "Snyder's-
Lance is focused on aggressively creating innovative and better-for-you snacking options for our customers,
executing new product launches that surprise them, and being nimble enough to remain at the center of trends that
evolve with their eating habits."

By using detailed product and quality comparisons, sensory evaluation and lab tests at the Research and
Development Center, Snyder's-Lance employs a consumer-centric approach to develop products that are in sync
with consumer trends. The top new items for Snyder's-Lance this year come from each of the company's core
product lines, including:

 Lance® BOLDS(TM) sandwich crackers, which deliver the exciting flavors of Buffalo Wing Blue Cheese, Pizza and
Bacon Cheddar. Snyder's of Hanover® Sweet and Salty Pretzel Pieces, which capitalize on bold combinations of
Cinnamon Sugar or Salted Caramel with a big crunch. Cape Cod® popcorn, which has soared by offering quality
flavors of White Cheddar, Kettle Corn and Sea Salt. Snack Factory® Pretzel Crisps® Minis, which meets
consumer demands for a wholesome, bite-sized snacking option.

"The first year of using the Research and Development Center paid dividends for Snyder's-Lance, and after
acquiring the capabilities of Baptista's Bakery, the company has even more tools in its arsenal to innovate," said
Troni. "Expect big announcements and new products in the coming year that will drive future growth for our
company."

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets quality snack foods throughout
the United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel
crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio,
and Wisconsin. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel Crisps®,
Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart® and O-Ke-Doke® brand names along with


       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 19 of 325
      Snyder's-Lance Exceeds Accelerated Innovation Targets for 2014; Company Marks First Anniversary of
                                     Research and Development Center

other brand names and third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. For more information,
visithttp://www.snyderslance.com. LNCE-G

Photo -http://photos.prnewswire.com/prnh/20140818/136966

SOURCE Snyder's-Lance, Inc.


CONTACT: Stephen Hass, LGA, stephen.hass@lgapr.com, 704-552-6565


Load-Date: August 19, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 20 of 325
   'lJ!. '
              Snyder's-Lance Exceeds Accelerated Innovation Targets for 2014
                                                      India Retail News
                                             August 18, 2014 Monday 6:30 AM EST


Copyright 2014 Contify.com All Rights Reserved

Length: 412 words

Body


Aug. 18 -- US-based Snyder's-Lance issued the following news release:


Snyder's-Lance, a leading manufacturer and distributor of premium snacks, recently marked the first anniversary of
its state-of-the-art Research and Development Center.

The Center, located near one of the company's largest bakeries in Hanover, Pennsylvania, has been instrumental
in the research and development of new product introductions that are both innovative and in line with consumer
trends.

Revenue from new products in 2014 has been double that of new products in 2013 - a new high for the company-
demonstrating the critical importance of research and development and an innovation pipeline. The new items
spanned across the company's core brand portfolio, including Snyder's of Hanover, Lance, Cape Cod and Snack
Factory.


"The opening of the Research and Development Center last summer was part of our company's transformation, and
now our effort is proving itself in the market," said Rod Troni, Chief Marketing Officer for Snyder's-Lance. "Snyder's-
Lance is focused on aggressively creating innovative and better-for-you snacking options for our customers,
executing new product launches that surprise them, and being nimble enough to remain at the center of trends that
evolve with their eating habits."


By using detailed product and quality comparisons, sensory evaluation and lab tests at the Research and
Development Center, Snyder's-Lance employs a consumer-centric approach to develop products that are in sync
with consumer trends. The top new items for Snyder's-Lance this year come from each of the company's core
product lines, including:


* Lance BOLDS sandwich crackers, which deliver the exciting flavors of Buffalo Wing Blue Cheese, Pizza and
Bacon Cheddar.


* Snyder's of Hanover Sweet and Salty Pretzel Pieces, which capitalize on bold combinations of Cinnamon Sugar
or Salted Caramel with a big crunch.


* Cape Cod popcorn, which has soared by offering quality flavors of White Cheddar, Kettle Corn and Sea Salt.


* Snack Factory Pretzel Crisps Minis, which meets consumer demands for a wholesome, bite-sized snacking
option.




             Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 21 of 325
                         Snyder's-Lance Exceeds Accelerated Innovation Targets for 2014

"The first year of using the Research and Development Center paid dividends for Snyder's-Lance, and after
acquiring the capabilities of Baptista's Bakery, the company has even more tools in its arsenal to innovate," said
Troni. "Expect big announcements and new products in the coming year that will drive future growth for our
company."


Source: Snyder's-Lance


Load-Date: August 19, 2014


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 22 of 325
                                                        fest planner
                                                        Chicago Tribune
                                           August 15, 2014 Friday, RedEye Edition


Copyright 2014 Chicago Tribune Company All Rights Reserved

Section: Pg. 22
Length: 813 words
Byline: Kate Bernat

Body


Aug. 15-17

It's already time for the Air & Water Show, Festa Italiana and more

This weekend's fest lineup comes with a bit of a PSA: No need to duck and cover, that whooshing noise overhead
is just the Air & Water Show back for a 55th year along Lake Michigan's shores. In addition to fighter jets and
parachuters along the lakefront, you'll also find a full lineup of smaller fests around the city from Little Italy to Edison
Park. Listen to some global music, dig into fresh East Coast lobster or stake out a prime beach spot for the aerial
spectacle with a lineup of seven fests.

Chicago Air & Water Show

When: 10 a.m.-3 p.m. Saturday and Sunday

Where: Show can be seen from the lakefront from Fullerton Avenue to Oak Street, with North Avenue Beach as its
focal point.

How much: Free to attend

Don't miss: Schedules are determined the morning of the show by pilots, but expect aerial maneuvers from military
and civilian forces, including the U.S. Navy Blue Angels, U.S. Army Parachute Team Golden Knights, AeroShell
Aerobatic Team, Red Bull Helicopter pilot Chuck Aaron and more. Head to the lakefront path or beaches for a front-
row view, or post up in a rooftop bar downtown. Stuck farther west? Find a friend with rooftop access and look east.

Festa Italiana

When: 5-10 p.m. Friday; noon-11 p.m. Saturday;

noon-10 p.m. Sunday

Where: Taylor Street at Ashland Avenue

How much: $5 suggested donation

Don't miss: Little Italy toasts its heritage at this eighth annual fest where meatballs, wine and pasta take center
stage. Vendors, including Conte Di Savoia, Davanti Enoteca, Francesca's on Taylor, Ferrara and Three Aces, will
dish out food for purchase (do not ignore Three Aces' bolognese fries or the Conte Di Savoia cannoli).
Unfortunately for all you wine grape-stomping fans, that iconic activity will not take place at this year's fest?have
another cannoli to soften the heartbreak.



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 23 of 325
                                                      fest planner

Festival Cubano

When: 2-10 p.m. Friday;

10 a.m.-10 p.m. Saturday and Sunday

Where: Riis Park (6100 W. Fullerton Ave.)

How much: $10 before 5 p.m.; $15 after 5 p.m.; Discounted passes available at thecubanfestival.com/tickets

Don't miss: It's the fifth anniversary for this Latino festival, which this year brings musical headliners EI Gran Combo
de Puerto Rico (8:30 p.m. Sunday), Palo (6:40 p.m. Sunday) and Rey Ruiz (8:30 p.m. Saturday) to the Northwest
Side. Food, arts and crafts, a dominos tournament and other family-friendly activities also are on the docket for the
three-day fest.

Albany Park

World Festival

When: noon-10 p.m. Saturday; noon-9 p.m. Sunday

Where: Lawrence Avenue at Kimball Avenue

How much: $5 suggested donation

Don't miss: Albany Park's ethnic diversity is on display for two days of global food and music, carnival rides and
vendors. Look for Persian food from Noon 0 Kabab, Latin American fare from Tortuga's Cantina and Eastern
European grilled sausages from Cevapcici Chicago. Expect an equally eclectic mix of music, from Asian drumming
to Brazilian beats to Colombian salsa and cumbia.

Great American Lobster Fest

When: 10 a.m.-1 a.m. Saturday; 10 a.m.-10 p.m. Sunday

Where: Navy Pier Grand Ballroom and East End Plaza (600 E. Grand Ave.)

How much: $15 general admission ($10 online before 5 p.m. Friday) does not include food

Don't miss: Fan of lobster? Good. Bring your appetite to Navy Pier, where your meal ticket to this inaugural seafood
fest includes your choice of a whole lobster meal, a jumbo lobster roll or three lobster tacos (all meals $38), all
served with pretzel crisps, watermelon, coleslaw, lemon and drawn butter. All lobster is flown in daily from New
England Seafood Company's dock in Boston. Purchase additional a la carte food and drinks while listening to music
on one indoor and one outdoor stage, including performances from OJ Ryan Pullano (midnight Saturday night),
Netherfriends (9:30 p.m. Saturday) as well as cover bands. Navy Pier also offers impressive daytime views of the
weekend's Air & Water Show.

Glenwood Avenue

Arts Fest

When: 6-10 p.m. Friday;

11 a.m.-9 p.m. Saturday and Sunday

Where: Glenwood Avenue at Morse Avenue

How much: Free to attend




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 24 of 325
                                                   fest planner

Don't miss: A Rogers Park summer tradition since 2002, this arts fair kicks off Friday night with a Cobblestone Jam
featuring rock-funk band Babybrutha, energetic rock quartet Expo '76 and soul singer Renaldo Domino. Music
continues Saturday and Sunday with more than 40 acts booked across three stages, plus photography, mixed
media, prints, paintings and more from 100-plus artists and exhibitors.

#GetFested

Each week, we're issuing a mini-challenge to help you make the most of your festival days and nights and asking
you to tag your Instagrams with the hashtag #getfested. We love these colorful videos @le031july captured at
Northalsted Market Days last weekend. This week, show us an awesome aerial shot of the Air & Water Show, and
don't forget the hashtag. ct14 0005 140815 N S 0000000000 00002048



Notes
fests



Graphic


Photos of:
Chicago Air & WaterS how by John J. KimlTribune File
Chicago Air & Water Show, redeye file photo
Festa italiana, red eye file photo
Glenwood Avenue Arts Fest, redeye file photo
Glenwood Avenue Arts Fest, redeye file photo
#GetFested instagram photo

Photo(s)


Load-Date: August 15, 2014


  End of Document




        Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 25 of 325
                                                 Fest planner: Aug. 15-17
                                                       Red Eye, Chicago

                                                   August 13, 2014 Wednesday


Copyright 2014

Distributed by McClatchy-Tribune Business News

Section: ENTERTAINMENT NEWS
Length: 949 words
Byline: Kate Bernot, RedEye, Chicago

Body


Aug. 13--This weekend's fest lineup comes with a bit of a PSA: No need to duck and cover, that whooshing noise
overhead is just the Air & Water Show back for a 55th year along Lake Michigan's shores. In addition to fighter jets
and parachuters along the lakefront, you'll also find a full lineup of smaller fests around the city from Little Italy to
Edison Park. Listen to some global music, dig into fresh East Coast lobster or stake out a prime beach spot for the
aerial spectacle with a lineup of seven fests. kbernot@tribune.com @redeyeeatdrink

#GETFESTED

Each week, we're issuing a mini-challenge to help you make the most of your festival days and nights and asking
you to tag your Instagrams with the hashtag #getfested. We love these colorful videos @le031july captured at
Northalsted Market Days last weekend. This week, show us an awesome aerial shot of the Air & Water Show, and
don't forget the hashtag.

When: 10 a.m.-3 p.m. Saturday and Sunday

Where: Show can be seen from the lakefront from Fullerton Avenue to Oak Street, with North Avenue Beach as its
focal point.

How much: Free to attend

Don't miss: Schedules are determined the morning of the show by pilots, but expect aerial maneuvers from military
and civilian forces, including the U.S. Navy Blue Angels, U.S. Army Parachute Team Golden Knights, AeroShell
Aerobatic Team, Red Bull Helicopter pilot Chuck Aaron and more. Head to the lakefront path or beaches for a front-
row view, or post up in a rooftop bar downtown. Stuck farther west? Find a friend with rooftop access and look east.

Festa Italiana

When: 5-10 p.m. Thursday and Friday; noon-11 p.m. Saturday; noon-10 p.m. Sunday

Where: Taylor Street at Ashland Avenue

How much: $5 suggested donation

Don't miss: Little Italy toasts its heritage at this eighth annual fest where meatballs, wine and pasta take center
stage. Vendors, including Conte Di Savoia, Davanti Enoteca, Francesca's on Taylor, Ferrara and Three Aces, will
dish out food for purchase (do not ignore Three Aces' bolognese fries or the Conte Di Savoia cannoli).




        Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 26 of 325
                                               Fest planner: Aug. 15-17

Unfortunately for all you wine grape-stomping fans, that iconic activity will not take place at this year's fest--have
another cannoli to soften the heartbreak.

Festival Cubano

When: 2-10 p.m. Friday; 10 a.m.-10 p.m. Saturday and Sunday

Where: Riis Park (6100 W. Fullerton Ave.)

How much: $10 before 5 p.m.; $15 after 5 p.m.; Discounted passes available at thecubanfestival.com/tickets

Don't miss: It's the fifth anniversary for this Latino festival, which this year brings musical headliners EI Gran Combo
de Puerto Rico (8:30 p.m. Sunday), Palo (6:40 p.m. Sunday) and Rey Ruiz (8:30 p.m. Saturday) to the Northwest
Side. Food, arts and crafts, a dominos tournament and other family-friendly activities also are on the docket for the
three-day fest.

Great American Lobster Fest

When: 10 a.m.-1 a.m. Saturday; 10 a.m.-10 p.m. Sunday

Where: Navy Pier Grand Ballroom and East End Plaza (600 E. Grand Ave.)

How much: $15 general admission ($10 online before 5 p.m. Friday) does not include food

Don't miss: Fan of lobster? Good. Bring your appetite to Navy Pier, where your meal ticket to this inaugural seafood
fest includes your choice of a whole lobster meal, a jumbo lobster roll or three lobster tacos (all meals $38), all
served with pretzel crisps, watermelon, coleslaw, lemon and drawn butter. All lobster is flown in daily from New
England Seafood Company's dock in Boston. Purchase additional a la carte food and drinks while listening to music
on one indoor and one outdoor stage, including performances from OJ Ryan Pullano (midnight Saturday night),
Netherfriends (9:30 p.m. Saturday) as well as cover bands. Navy Pier also offers impressive daytime views of the
weekend's Air & Water Show.

Glenwood Avenue Arts Fest

When: 6-10 p.m. Friday; 11 a.m.-9 p.m. Saturday and Sunday

Where: Glenwood Avenue at Morse Avenue

How much: Free to attend

Don't miss: A Rogers Park summer tradition since 2002, this arts fair kicks off Friday night with a Cobblestone Jam
featuring rock-funk band Babybrutha, energetic rock quartet Expo '76 and soul singer Renaldo Domino. Music
continues Saturday and Sunday with more than 40 acts booked across three stages, plus photography, mixed
media, prints, paintings and more from 100-plus artists and exhibitors.

Edison Park Fest

When: 5-10 p.m. Friday; noon-10 p.m. Saturday and Sunday

Where: Edison Park Metra Station (6730 N. Olmsted Ave.)

How much: $5 suggested donation

Don't miss: This neighborhood festival expects to draw approximately 15,000 people this weekend, offering a lineup
of live music, beer, food, bags tournaments, carnival games and more. Snack on classic fest food like funnel cake
and corn dogs, sign up for a cash prize bag toss tournament ($50 per team registration fee; check in between 11 :30




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 27 of 325
                                            Fest planner: Aug. 15-17

a.m. and 12:30 p.m. Saturday) and see performances from country duo Brother Trouble (8 p.m. Friday), No Doubt
tribute band Don't Speak (8 p.m. Saturday) and hip-hop party band Too White Crew (8 p.m. Sunday).

Albany Park World Festival

When: noon-10 p.m. Saturday; noon-9 p.m. Sunday

Where: Lawrence Avenue at Kimball Avenue

How much: $5 suggested donation

Don't miss: Albany Park's ethnic diversity is on display for two days of global food and music, carnival rides and
vendors. Look for Persian food from Noon 0 Kabab, Latin American fare from Tortuga's Cantina and Eastern
European grilled sausages from Cevapcici Chicago. Expect an equally eclectic mix of music, from Asian drumming
to Brazilian beats to Colombian salsa and cumbia.

See Red Eye's full summer festival schedule: redeyechicago.com/fests

_   (c)2014 RedEye (Chicago) Visit Red Eye (Chicago) at www.redeyechicago.com Distributed by MCT Information
Services


Load-Date: August 14, 2014


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 28 of 325
            Washington: DIRECTOR, CATEGORY VALIDATION Job # 61534
                                                            US Official News
                                                    August 13, 2014 Wednesday


Copyright 2014 Plus Media Solutions Private Limited All Rights Reserved




 Plus Media Solutions

Length: 897 words
Dateline: Washington

Body


 American Herbal Products Association has issued the following job vacancy:

Job Category: Category Management (Analyst, Dev., Client Service)
Title: DIRECTOR, CATEGORY VALIDATION
Job Location: Bentonville
Percent Travel: 20-30%
Hiring Co.: SNYDER'S-LANCE
Specialty Area: snack food
Size of Company: - Sales Volume of Position:

Base Salary: $-
Bonus Potential: Yes Bonus Percent:
Bonus Dollars: $ - Total Compensation: Based on Experience
Stock Options: Yes How Many Options:
Car: No Allowance: - Sign-On Bonus: No
Other Benefits:
Position Level in Co.:
Position Reports to Whom:

Company Description: Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks.
Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona,
Massachusetts, Florida, Ohio. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack
Factory® Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart™, O-Ke-Doke®,
QuitosTM and other brand names. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels.
Position Responsibilities: Job Summary
Responsible for high level Category Management duties, while supporting the Walmart retail team with analysis,
inSights, and schematics. Direct category projects, using retailer or syndicated data to provide strategic direction
and insights. Manage a Category Validation Sr. Analyst and direct work of a cross-functional team during key
validation projects.


        Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 29 of 325
                         Washington: DIRECTOR, CATEGORY VALIDATION Job # 61534

Job Responsibilities
• Develop and validate category strategies for Walmart's Salty Snack division. As part of the category validation,
develop Snyder's-Lance planograms and validate those of the Salty category advisor - leveraging Sr. Analyst and a
team of project resources.
• Generate actionable insights for specific Walmart categories and/or Snyder's-Lance brands, using multiple data
sources (e.g. Syndicated & Panel, Retail Link, Spectra, Dunnhumby etc.)
• Develop & refresh sales reports and analysis (weekly/monthly/quarterly/annually) as part of validation role.
• Manage extensive and strategic interaction with the retailer, including weekly meetings and cross functional
collaboration with Walmart teams.
• Cultivate the strategic direction and implementation of category and brand strategies at the retailer.
• Lead the development of the category validation capability across Snyder's-Lance (e.g. oversee development of
efficienUeffective processes, tools, skills) - identify & develop plan to address needs such as recruiting, training,
work assignment, performance management and team building.
• Support the Snyder's-Lance and/or Walmart category teams on other projects and initiatives as needed.
Scope of Responsibility
Develop and implement category management strategies and insights that deliver category and branded growth for
Walmart. Manage category valued at -$3.5 Billion (Walmart Salty Snacks category).
Manage a Category Validation Sr. Analyst and direct work of a cross-functional team during key validation projects.
Supervisory Responsibility
This position may manage a Category Validation Sr. Analyst.
Knowledge and Skills
Strategic thinking to develop strategies to achieve retailer and organizational goals;
Analytical skills - structuring & conceptual problem-solving with ambiguous / complex business topics
Skill performing and directing quantitative analysis & modeling to support fact-based decision making
Effective communication & synthesis - able to distill complex ideas into compelling executive-level perspectives
Relationship building & influencing skills - able to develop effective relationships & influence others (adapting
techniques to support effective decision-making across a diverse set of stakeholders)
Ability to plan, organize, and prioritize team work & resources efficiently and effectively.
Must have computer skills to perform this job successfully, and should have advanced skillset and knowledge of
Syndicated data, Retail Link, Prospace and Microsoft software.
Education and Experience
Five to ten years of related experience required; Bachelor's degree (B. A.) from four-year College or university
preferred; Walmart account management and leadership experience strongly preferred.
Travel Required
Travel as needed 20-30% of the time for internal or external projects and meetings.

Number Direct Reports: -
Position Experience Required:
Class of Trade Experience Required:
Education Required: BS/BA Paid Relocation: Yes
Other Remarks: Clicking on "Apply Now" will send you to the company's website to complete your submission.
The online application MUST be completed.
Remember, you have a greater chance of being reviewed if you indicate that you found this job on CPGjobs.
If the URL link for this job does work OR the job is no longer active on the company's career site, please let us
know by sending an email to loraine@cpgjobs.com We will remove it right away. Thank you for helping us keep our
job board up to date!

For further information please visit: http://jobboard.cpgjoblist.com



Load-Date: August 13, 2014




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 30 of 325
                  Washington: DIRECTOR, CATEGORY VALIDATION Job # 61534


End of Document




    Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 31 of 325
,10
1\
\:
\           Washington: REVENUE GROWTH MANAGEMENT LEAD Job # 61535
     (
                                                                US Official News
                                                        August 13, 2014 Wednesday


    Copyright 2014 Plus Media Solutions Private Limited All Rights Reserved




         Plus Media Solutions

    Length: 1056 words
    Dateline: Washington

    Body


     American Herbal Products Association has issued the following job vacancy:

    Job Category: Category Management (Analyst, Dev., Client Service)
    Title: REVENUE GROWTH MANAGEMENT LEAD
    Job Location: Charlotte
    Percent Travel: 30-40%
    Hiring Co.: SNYDER'S-LANCE
    Specialty Area: snack food
    Size of Company: - Sales Volume of Position:

    Base Salary: $-
    Bonus Potential: Yes Bonus Percent:
    Bonus Dollars: $ - Total Compensation: Based on Experience
    Stock Options: No How Many Options:
    Car: No Allowance: - Sign-On Bonus: No
    Other Benefits:
    Position Level in Co.:
    Position Reports to Whom:

    Company Description: Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
    foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
    crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks.
    Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona,
    Massachusetts, Florida, Ohio. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack
    Factory® Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart™, O-Ke-Doke®,
    Quitos ™ and other brand names. Products are distributed nationally through grocery and mass merchandisers,
    convenience stores, club stores, food service outlets and other channels.
    Position Responsibilities: Job Summary
    The Revenue Growth Management Lead is responsible for directing the company's trade spending funds to deliver
    incremental growth and promotional effectiveness in select retailers within the grocery, mass and convenience
    channels. This position will champion the trade analytics and business processes to influence decision making and




            Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 32 of 325
                      Washington: REVENUE GROWTH MANAGEMENT LEAD Job # 61535

lead the company's objective of price and promotion optimization maturity. Supports the sales organization in
managing to a performance based trade to sales budget.
Essential Job Duties
• Supports new corporate price and promotion optimization capability building mission (advancing new processes,
skills, mindsets and tools).
• Acts as the coach and price and promotions leader for 1/3 of our DSD business (own & develop relationships with
sales & retail account management leadership in 3 of our primary regions) to build the revenue growth management
capability at the point of impact.
• Balances pricing and trade investment to optimize sales and ROI.
• Leads the selling organization on effective trade promotion analytics, including:
o annual price and promotion planning workshops for multiple sales regions
o ad hoc price and promotion analysis to support retailer collaboration & negotiations
o post-pro motion-event learning & continuous improvement
• Translates retailer price and promotion trend results into clear, concise presentations and written reports, enabling
internal and external customers to quickly make decisions
• Defines guidelines for the sales teams to plan the best events with our customers.
• Attends in market retailers appointments as subject matter expert on price and promotion strategies.
• Act as the key liaison role:
o With corporate Marketing and Finance depts. to execute brand initiatives and trade budget key performance
indicators (KPls) and represent voice of sales.
o Through in market meetings with counterparts (specifically directors and vice presidents of sales) to materialize
savings and present findings to entire region teams
o By conducting spending reviews and recommendations for senior management
• Maintains relationships with 3rd party data providers
Scope of Responsibility
Decision making authority of Snyder's-Lance, Inc. trade promotion funds. Discretion given and freedom to act in
developing trade promotion systems and processes. Manage price & promotion management & optimization for 1/3
of the Snyder's-Lance DSD business, representing -$400M in revenue and -$60M in promotional expense.
Position will have significant budgetary responsibility.
Knowledge & Skill Requirements
Distinctive analytical & fact-based problem-solving skills - able to master industry-leading price & trade optimization
tools & analysis (including price elasticities, cross-price elasticities, promo scenario modelling, etc.)
Relationship building skills - able to build relationship with all levels of sales & account management (from account
managers to senior vice presidents and executives), and with functional leaders throughout the company
(marketing/brand leadership, category management, business development, corporate strategy)
Influence & communication skills - ability to synthesize complex ideas and make compelling points of view through
succinct communication; able to vary communication style and problem-solving approach to succeed in influencing
diverse audiences (frontline sales to senior leadership team)
Change leadership - ability to help actively shape the teams vision for change, coordinate cross functional
resources effectively & motivate critical stakeholders through significant change
Supervisory Responsibility
No supervisory responsibility
Education and Experience
 BAiBS degree with 7+ years of CPG industry experience.
 Experience with Category Management, Sales and/or Trade Marketing, IRI and/or AC Nielsen data
 Direct Store Delivery (DSD) experience a plus
Trade Promotion Management system experience a plus
Strong leadership experience preferred (both managing people/team, processes, and managing relationships with
 internal customers)
Travel Required
30-40% travel (to build effective relationships with sales leaders in given area of responsibility).

Number Direct Reports: -


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 33 of 325
                       Washington: REVENUE GROWTH MANAGEMENT LEAD Job # 61535

Position Experience Required:
Class of Trade Experience Required:
Education Required: BS/BA Paid Relocation: Yes
Other Remarks: Clicking on "Apply Now" will send you to the company's website to complete your submission.
The online application MUST be completed.
Remember, you have a greater chance of being reviewed if you indicate that you found this job on CPGjobs.
If the URL link for this job does work OR the job is no longer active on the company's career site, please let us
know by sending an email to loraine@cpgjobs.com We will remove it right away. Thank you for helping us keep our
job board up to date!

For further information please visit: http://jobboard.cpgjoblist.com


Load-Date: August 13, 2014


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 34 of 325
       Washington: SENIOR MANAGER, CATEGORY INSIGHTS Job # 61533
                                                            US Official News
                                                    August 13, 2014 Wednesday


Copyright 2014 Plus Media Solutions Private Limited All Rights Reserved




 Plus Media Solutions

Length: 1069 words
Dateline: Washington

Body


 American Herbal Products Association has issued the following job vacancy:

Job Category: Category Management (Analyst, Dev., Client Service)
Title: SENIOR MANAGER, CATEGORY INSIGHTS
Job Location: Charlotte
Percent Travel: 10-20%
Hiring Co.: SNYDER'S-LANCE
Specialty Area: snack food
Size of Company: - Sales Volume of Position:

Base Salary: $-
Bonus Potential: Yes Bonus Percent:
Bonus Dollars: $ - Total Compensation: Based on Experience
Stock Options: No How Many Options:
Car: No Allowance: - Sign-On Bonus: No
Other Benefits:
Position Level in Co.:
Position Reports to Whom:

Company Description: Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks.
Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona,
Massachusetts, Florida, Ohio. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack
Factory® Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart™, O-Ke-Doke®,
Quitos ™ and other brand names. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels.
Position Responsibilities: Job Summary
The Senior Manager of Category Insights will analyze & develop category insights for 1/2 of Snyder's-Lance
branded snack portfolio (e.g. Salty / Bakery Snacks) - providing thought leadership & recommendations to drive
category & brand growth. This leader will advise, support & influence highest-priority retailers, key account teams,
and marketing leaders in major decisions (e.g. consumer trends, product distribution, innovation, priCing &


        Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 35 of 325
                     Washington: SENIOR MANAGER, CATEGORY INSIGHTS Job # 61533

promotions, merchandising & display strategies}. Manages & directs work of Merchandising Expert (Manager) and
additional cross-functional team resources during key projects.
Job Responsibilities
Create, own and champion the unbiased category story (for internal & retailer understanding)
o Lead structured & comprehensive analysis of snack category & brand trends (using multiple data sources - e.g.
Nielsen Point-of-Sale & Panel data, Spectra, etc.)
o Provide objective/unvarnished thought leadership to guide retailer, marketing & sales decisions (e.g. innovation,
assortment, price, packaging)
o Create compelling & actionable recommendations to drive retailer category growth and Snyder's-Lance brand
growth
o Quickly identify & diagnose category performance issues & opportunities and drivers of change
Lead category/brand deep dives - uncover root cause drivers of consumer & brand trends (to guide & inform multi-
million-dollar decisions)
Provide Snyder's-Lance performance story
o Provide sales & retail teams a meaningful, objective dashboard to understand what's working/not with Snyder's-
Lance brands & products
o Based on that perspective - identify portfolio performance highlights & opportunities to lead category growth and
advise on best elements to include in sell-in materials (coaching & influencing as necessary)
Build relationships & provide influential leadership to sales, marketing & retailer teams
o Lead strategic interactions & presentations with stakeholders (e.g. sales directors, key account managers, brand
leaders, priority retailer teams) to influence category & brand growth decisions
o Develop and validate retailer category strategies (as part of Snyder's Lance category Validator role with select
retailers)
Develop Snyder's-Lance snack merchandising strategies & schematics ("Look of Success") to guide retail
merchandising space allocation & product placement - leveraging Merchandising Expert (direct report) and a team
of project resources as necessary
Support Snyder's-Lance Category Management and/or retailer category teams on other projects & initiatives as
needed.
Scope of Responsibility
This position requires minimal supervision and is responsible for delivering category insights to large national &
regional retailers. Works with the Sales & Marketing teams to develop corporate category & brand strategies
impacting decisions in excess of $10 million/year. Manages a Merchandising Expert (Manager) and cross-functional
teams during annual projects.
Supervisory Responsibility
This position will manage a Merchandising Expert (Manager).
Knowledge and Skills
Strategic thinking to develop strategies to achieve retailer and organizational goals.
Analytical skills - structuring of ambiguous / complex business issues & conceptual problem-solving.
Skill performing and directing quantitative analysis & modeling to support fact-based decision making.
Effective communication & synthesis - able to distill complex ideas into compelling executive-level perspectives &
recommendations.
Relationship building & influencing skills - able to develop effective relationships & influence others (adapting
techniques to support effective decision-making across a diverse set of stakeholders).
Ability to plan, organize, and prioritize team work & resources efficiently and effectively.
Must have strong computer skills to perform this job successfully, and should have advanced skillset and
knowledge of Syndicated data, Merchandising concepts, and Microsoft software.
Education and Experience
Required: Bachelor's Degree (BA or BS Degree) in Business Administration or related field. 7+ years of experience
in highly analytical role required; category management experience using syndicated data preferred.
Travel Required
Moderate travel is required (10-25%).

Number Direct Reports: -


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 36 of 325
                      Washington: SENIOR MANAGER, CATEGORY INSIGHTS Job # 61533

Position Experience Required:
Class of Trade Experience Required:
Education Required: BS/BA Paid Relocation: Yes
Other Remarks: Clicking on "Apply Now" will send you to the company's website to complete your submission.
The online application MUST be completed.
Remember, you have a greater chance of being reviewed if you indicate that you found this job on CPGjobs.
If the URL link for this job does work OR the job is no longer active on the company's career site, please let us
know by sending an email to loraine@cpgjobs.com We will remove it right away. Thank you for helping us keep our
job board up to date!

For further information please visit: http://jobboard.cpgjoblist.com


Load-Date: August 13, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 37 of 325
  ~            Yelp's Turning 10 -And Celebrating With A Downtown Bash
                                                         Providence Journal
                                            August 13, 2014 Wednesday, 1 EDITION


Copyright 2014 Providence Publications, LLC All Rights Reserved

Section: FEATURES; Pg. LBFOOD_07

Length: 350 words
Byline: GAIL CIAMPA, JOURNAL FOOD EDITOR

Body


Yelp's 10-Year Anniversary Bash is a week away and already 450 people have reserved a spot at The Providence
Rink at the Bank of America City Center, 2 Kennedy Plaza. The Bash is set for Wednesday, Aug. 20, from 7 to 9
p.m.

A minimum $10 donation at the door will benefit the Rhode Island Community Food Bank, which also makes this an
event that does a good deed.

Yelp Providence Community Director Hilary Henning said the space will accommodate a crowd, so she welcomes
the public to sign on for the event.

"The more the merrier," she said.

That sums up the Yelp way - there's always room for another review, restaurant or merchant listing or Yelper. Yelp
has published more than 61 million consumer reviews of merchants in 27 countries in an online service that attracts
nearly 140 million monthly visitors, according to The Associated Press.

Community is a word that pops up a lot when you talk to Henning, who has been the energetic and affable face of
Yelp in Rhode Island for more than three years. She loves to note the community aspect of Yelp, which she said
connects local businesses with those looking to frequent them.

Local Yelp chapters produce weekly email newsletters as well as events for their elite reviewers.

The Extraordinary Rendition Band, a Providence marching band, will perform at the Bash. There will be food and
drink sampling, but it won't replace dinner.

The lineup for the event includes: Livi's Pockets, Los Andes Restaurant, Olneyville New York System, Nara
Restaurant & Lounge, Vanity Supper Club, Brutopia, The Sandwich Hut, Corn & Co., Pretzel Crisps, Hope & Main,
Fox Point Pickling Co., Acacia Cafe Kitchen, Backyard Food Company, Biggest Little Popcorn Co., Cupcake
Contessa, Essentially Coconut, Hollister Tamales, Mima's, Spicy Penguin, Cape Cod Potato Chips, Ravenous
Brewing Co., Harpoon Brewery, Narragansett Beer, Lucas Bois, Sons of Liberty Distillery, Thomas Tew Rum, New
Harvest Coffee & Spirits, Citron Spa, Henna by Heather and ShutterBooth New England.

Reserve a spot at yelp.com/events/providence-yelps-10-year-anniversary- bash and note this is a 21-plus event.




        Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 38 of 325
                           Yelp's Turning 10 - And Celebrating With A Downtown Bash

Hilary Henning, Yelp's Providence Community Director, is working with local businesses to put together a 10-Year
Anniversary Bash Wednesday, Aug. 20.

The Providence Journal/Kathy Borchers


Load-Date: August 13, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 39 of 325
                          Q2 2014 Snyder'sLance Inc Earnings Call - Final
                                               FD (Fair Disclosure) Wire
                                               August 7,2014 Thursday


Copyright 2014 CO-Roll Call, Inc.
All Rights Reserved



Copyright 2014 CCBN, Inc.

Length: 10903 words

Body


Corporate Participants

* Mark Carter

Snyder's-Lance, Inc. - VP, Strategic Initiatives, IR

* Carl Lee

Snyder's-Lance, Inc. - President, CEO

* Rick Puckett

Snyder's-Lance, Inc. - EVP, CFO

Conference Call Participants

* Brett Hundley

BB&T Capital Markets - Analyst

* Rohini Nair

Deutsche Bank - Analyst

* Jonathan Feeney

Athlos Research - Analyst

* Amit Sharma

BMO Capital Markets - Analyst

Presentation

OPERATOR: Good day, ladies and gentlemen, and welcome to the Snyder's-Lance, Inc. second quarter 2014
financial results conference call. At this time, all participants are in a listen-only mode. Later we'll conduct a
question and answer session and instructions will be given at that time. (Operator Instructions). As a reminder, this
conference call is being recorded. I'd like to introduce your host for today's conference, Mark Carter, Investor
Relations Officer. You may begin.



        Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 40 of 325
                                   Q2 2014 Snyder'sLance Inc Earnings Call- Final

MARK CARTER, VP, STRATEGIC INITIATIVES, IR, SNYDER'S-LANCE, INC.: Good morning and thank you,
Ashley. With me today are Carl Lee, our President and Chief Executive Officer, as well as Rick Puckett, our
Executive Vice President and Chief Financial Officer. During today's call we're going to discuss the Snyder's-Lance,
Incorporated 2014 second quarter results, as well as estimates for the balance of 2014. As a reminder, we are web
casting this conference call, including the supporting slide presentation at our website www.SnydersLance.com.

Before we begin, I'd like to point out that during today's presentation, management may make forward statements
about our Company's performance. Please refer to the Safe Harbor language that's included in all of our
presentations. I'll now turn the call over to Carl Lee, our President and Chief Executive Officer, to begin
management's comments.

CARL LEE, PRESIDENT, CEO, SNYDER'S-LANCE, INC.: Well, good morning, everyone. And thanks for joining
us. I have to admit I've been looking forward to this call and looking forward to the chance to spend some time with
you and to share what I consider some very exciting news. If now you'll turn to page three, we'll begin to walk
through the deck that Mark provided earlier. I want to point out a couple of things as we enter our discussion and
enter our presentation. I think, first and foremost, we're very excited about our Q2 results.

And a lot has been achieved over the last 90 days as we execute day in and day out to build our overall business
and improve our shareholder value. But even more important we've been able to continue to execute our strategic
plan and achieve a couple of milestones that we truly think are noteworthy and really reposition our company for
extended growth and a very bright future.

So as you take a look at page three, we're going to talk about being a much more nimble Company, having the
resources to really reflect and adjust as necessarily to address the changing consumer dynamics that we all see
and very many other food companies have been talking about over the past couple of weeks. In addition we're
going to talk about our success rate and all the recent accomplishments that we've achieved and the ones we've
worked on since the beginning merger of these two great companies.

So as we talk about Q2 I'll share some information then I'll turn it over to Rick. And after that we'll be excited to talk
about the transformation and where we're going as a (inaudible) corporation. Now if you would, please turn to page
four and we'll dig a little deeper into the solid performance that we're able to share with you today for Q2. Taking a
look just at the top line and bottom line. Excited about the ability to report sales growth of 4.8%. Almost 5% growth
in a very challenging environment thanks to the hard work and the dedication of lots of great people that are part of
the Snyder's-Lance team.

And then even more impressive is the bottom line results. EPS increase of 21 % while we continue to invest in our
Company and continue to build out our platforms and the strength of our ability to take great products to
marketplace day in and day out. Beyond that we are happy to announce that we sold our private label business. We
worked through that throughout Q2 and it wrapped up very early in Q3. Sold it to Shearer's and very happy to do so
because it's a great place for our team to be working with and a great organization for them to be serving.

But it allows us to be able to really focus on our branded portfolio and be much more nimble on what we're trying to
achieve with our brands. It also increases our capacity for strategic aligned acquisitions, as we've been successfully
doing over the past few years. In addition to that we acquired Baptista's. We acquired it in June. It allows us to
expand our better-for-you platforms, allows us to focus more on organic products, all natural gluten-free items, non
GMO items that, as all of you know, are in very high demand today. It also allows us to continue to expand our
already successful innovation pipeline.

And one that we're very proud of, the achievements in 2014 and even more enthusiastic about the opportunities
that lie ahead for 2015. I hope when we get to the Q and A session, we'll be able to talk a little bit more about
Baptista's, and I'd really welcome your questions because that was a very strategic move on our part. And it's not
often that someone acquires their contract manufacturer. And we'll be happy to talk about your questions as we dig
into deeper around the rationale of Baptista's and what that really does for our Company.




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 41 of 325
                                   022014 Snyder'sLance Inc Earnings Call - Final

Now if you would, please turn to page five. Talking a little bit more about the accomplishments throughout the
quarter. Thanks to some very diligent effort and some of our key finance leaders we were able to refinance our debt
at a lower rate and [have] been able to achieve much more flexible covenants that positions us in a very good place
for us to continue to look for opportunities as we move forward.

We mentioned to you at the very end of 02, and we actively begin to implement very early in 03, our margin
improvement and reconstructing plan that allows us to aggressively address the stranded costs that was left as we
sold our private brands business. Our sales force was also very busy during the quarter. After years of expanding
our distribution we are able to post some very attractive ACV gains on all of our core brands. And even beyond that,
we were able to record some nice improvements with display support for all of our core brands across the entire
United States.

As we continue to invest in our brands we actually increased our advertising and marketing spend, as we've talked
to you before. And, in fact, it's up over 26% year-to-date. And then beyond that, we are proud to announce and
report that our core brands grew both revenue and volume by over 3%, and in a very challenging environment, as I
might add.

And as we get to the 0 and A I'd welcome the chance to talk about our sandwich crackers because we are running
into just a little bit of headwinds there. It's all planned. It's all purposed by being able to reinvigorate and also
renovate that very important core brand. So, at this time, I'd like to turn it over to Rick and allow Rick to be able to
share more about our 02 results.

RICK PUCKETT, EVP, CFO, SNYDER'S-LANCE, INC.: Well, thank you, Carl. And good morning, everyone. Before
I begin going through page six, let me just make a few general comments on the financials. We are very excited
about the accomplishments in the second quarter, as Carl mentioned, as we advanced our strategic plan forward,
very significantly, with the sale of private brands and the acquisition of Baptista's. Both of these significant
transactions were announced on the same day and closed within two weeks of each other. If you think about the
work that went into that, it is significant.

And it is a testament, quite honestly, to the skilled associates that we have and the commitment we all have to
achieve our strategic plan. The press release this morning that was issued included financial statements that also
included the reclassification of private brands to discontinued operations. This is a requirement of GAAP, given that
the transaction closed early in the third quarter. Page 22 of this deck however provides a clearer breakout of the
business for the first half of this year, excluding the reclassification of private brands to discontinued operations, and
will be consistent with my comments.

I will be discussing with you this morning the financial results that are reflective of the actual events. Private brands
results are included in the first half of 2014, as it was our business until it closed in early July. (Technical difficulty)
For the year, only the first half of the year for private brands but are excluded for the back half of the year, as it is no
longer part of our financial results going forward.

Baptista's, as Carl mentioned a few minutes ago, closed at the end of June, is included in the estimates only for the
back half of the year. Even though it is included in the results, I will not speak to the performance of private brands
in the first half of the year other than showing the top line results consistent with how we have communicated with
you in the past.

So if you look at page six, you will see that branded grew a total of 2%, as Carl mentioned, core brands were up 3%
for the quarter. All of which was volume related, very little price associated with that increase. This was very
consistent with how the business has been turning, and it's slightly beUer than what we showed in the first quarter.
Our partner brand revenue was up also, as we have taken on additional partners earlier in the year. This allows us
to be in the stores more frequently, which is certainly an objective of ours. And it drives efficiencies in our national
DSD network.




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 42 of 325
                                   Q2 2014 Snyder'sLance Inc Earnings Call - Final

We also had strong growth in the other category, which is primarily contract manufacturing. This good margin
business helps drive better utilization of our manufacturing facilities, also resulting in efficiencies that we can apply
to our core brands.

On page seven you will see the first six months revenue summary. Similar picture. Core brands were actually up
2% for the year. Again, almost entirely volume related. The additional partner brands that I mentioned earlier,
driving solid growth across our DSD distribution system and contract manufacturing has also expanded significantly
with the additional pickup of some customers that used our excess baking capacity.

On page eight, we start to see some of the key metrics for the second quarter. As Carl mentioned, we announced a
margin improvement and restructuring plan in late second quarter. On a previous call with you we discussed that
we expect to reduce costs by $22 million to $25 million as a result of those actions, which will streamline our
business and, as Carl mentioned, offset stranded costs that were left as a result of the sale of the private brands
business. We'll continue to invest however in the growth of our brands through advertising and marketing.

We've initiated actions early in the third quarter to drive these savings. Over the next 12 months we expect to
achieve the targets that were set. These reductions more than offset the stranded costs left by the disposition of
private brands and move us close to our stated targets for operating margins. Gross margin was 34.7% versus
33.8% for the quarter, up 90 basis points, driven by lower commodity costs as well as favorable plant performance.

The operating margins were up 180 basis points, 90 basis points of which came from the gross margin line. The
other 90 basis points came from good cost controls, specifically in the distribution and DSD environment, as well as
good G&A cost control and other controls across the business.

On page nine you will see the first half year financial result and key metrics. Similar story here. The margins -- gross
margin is really driven by manufacturing efficiency gains as well as lower commodities in the second quarter. The
operating margins, while essentially flat year over year, reflect a significant spending increase in advertising and
marketing [of] [70] basis points.

That's about $0.06 per share in earnings for the first six months. We did have lower spend in G&A and we had
lower distribution costs through the increased efficiencies brought about by the addition of the partner brands.
There's also, as we mentioned in the first half -- sorry, first quarter of the year, a lower tax rate, which still is
reflecting a positive $0.02 per share as a result of that.

Let's go to page ten in your deck. This is really a great story. If you look at the free cash flow from last year to this
year, this is a rolling 12 month number. We have significant improvements in the increasing cash flow of 250% in
that time frame. If you look at the proceeds -- or, sorry, the positive cash flow that we had from operations, was
really a result of better working capital, controls -- we still have some work there on the inventory side but we're
making progress on most of our working capital -- and CapEx. As you can see, was down $21 million as we have
gotten past the major investment projects that we had to do in the last two or three years.

These projects were needed for capacity and capability. The proceeds from the recent closing of the disposition of
private brands netted out around $300 million after tax. What that does, in effect, is reduces our leverage to a 1.5
times, which is where we are currently. This performance that we show above with the free cash flow increase of
250% plus the fact that we have some proceeds from the sale, even after netting out the acquisition of Baptista's at
around $200 million, gives us a very strong balance sheet with significant M&A capacity.

Let's go to page 11 and talk about full year estimates for a moment. We've changed our estimates for 2014 to
reflect the recent transactions. On the last call we estimated that we would see an annual net reduction initially of
approximately $250 million in net revenue, and a reduction in EPS of $0.17 to $0.22. That would be the net impact
of the two transactions on an annualized basis. The impact on 2014, however, is a little bit different because we
haven't, obviously, achieved all of the synergies yet in the transactions, and we have some work to do in
consolidating the businesses.




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 43 of 325
                                  022014 Snyder'sLance Inc Earnings Call - Final

The first six months -- I'm sorry, the last six months is estimated to be a reduction of net revenue of approximately
$130 million to $140 million, which reflects some seasonality. And it also reflects a reduction in EPS of
approximately $0.13 to $0.18. The higher impact on -- in 2014 on EPS reflects our current view, given that
depreciation and amortization has not yet been finalized. The Baptista's transaction closed two weeks ahead of the
end of the quarter and the asset valuation process, while underway, will not be completed until the end of the third
quarter.

We've also been working hard to achieve the cost reductions from the margin improvement and restructuring plans.
All of this being said, we will update these estimates with our third quarter review as we finalize these activities and
get more information as it relates to how each of these things that are in process today are materializing.

We also changed the capital expenditures. And all of that change is a reflection of the additional capital for the
Baptista's operation that we acquired for the back half of the year.

On page 12, this is just the highlights and the summary of some key financial metrics for the quarter and the year to
date. Revenue is up 4.8% in quarter two. Earnings per share up 21 % in the second quarter. Operating margins up
180 basis points in the second quarter. Cash flow, 250% increase from the last 12 months.

All of this being done while increasing marketing and advertising by 26% this year over last year in the first six
months. That's equivalent to $0.06 per share in EPS. At this time, I'll turn it back to Carl for further comments.

CARL LEE: Well, thank you, Rick. And I appreciate you walking us through our 02 performance. I think this is a
good chance for me to take a quick moment and just thank all of our team members for their exceptional effort and
all of their hard work that deliver these great results throughout 02. And beyond even the excitement and
enthusiasm we have for our 02 performance, we're equally excited about where we go from here.

And, as we mentioned earlier, our Company really has gone through a transformation to be able to come out as a
much more nimble, branded focused, highly capable organization that's going to continue to achieve our strategic
goals, as aggressive and as important as they may be.

If you'll turn to page 16 and then on to page 17, I'll begin to walk you just through a little bit of the transformation
that we've been through. And the transformation, while 02 is very impactful and very significant, it has been going
on for a number of years. I'd like to go ahead and go back to kind of the formation of our Company and take a look
at the reason we got together in the merger of equals.

We've been executing our strategic plan for some time and it began, really, with the formation of our new Company.
Back in 2010, when we got the opportunity to bring us together, it was really about distribution and the power of our
brands. We had the opportunity to bring an organization that had high skills and capabilities in C Store distribution,
which is Lance, along with a company that had strong capabilities with national DSD support and supermarkets,
which was Snyder's, and combined it to allow us to be able to take the Lance brands to the west coast and the
Snyder's brands deeper into C Store distribution.

So our strategy really began with the formation of our Company and what we were trying to do, both from a branded
standpoint and from an expanded distribution standpoint. And I'm glad to report, thanks again to the capable team,
those milestones were achieved, the synergies were delivered and the integration was completed on time and
actually, in most cases, exceeded our results. Again, it's no small undertaking to convert 1700 routes to IBO status
in less than 18 months.

Now, I emphasize that only to continue to show the capability of the team that I had the privilege of serving day in
and day out. From there, and not being satisfied about the integration, we continued to strengthen our DSD
network. And over the past year, we've continued to implement some important improvement processes to serve
our very important partner, which we admire and appreciate every day, and that's our hard working IBOs. Truly our
partners and truly the individuals that get our great products into stores day in and day out, and we'll continue to try
to enhance the programs that we use to support the effort.




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 44 of 325
                                  022014 Snyder'sLance Inc Earnings Call - Final

Beyond that, the acquisition of Pretzel Crisps was another very important move that was spelled out clearly in our
strategic plan of being able to use our new scale, our new balance sheet, our new capabilities to go out and acquire
some very important brands that would provide not only the brand and the consumers they represented but bringing
in additional capability that would allow us to be able to build our other brands and expand our Company.

We're always excited about Pretzel Crisps. We're really appreciative of the results the team has achieved and the
beauty of it is, it allowed us to get into the deli and be able to expand our distribution. Also, from there the
acquisition of Baptista's that we just announced during the past few weeks, is something we are excited about.

And it was a very strategic move to bring in some capability that enhances all of the ability we have internally
already. It allows us to expand our R&D capability, using their very unique skills and their great team, along with
their manufacturing capabilities which expands the great items that we already had here. And then the sale of
private brands.

You had encouraged it for a long time, I might add, and it was rightly so. But we chose the right time, the right place
and the right buyer to be able to sell our private brands and begin to exit it, and we're very proud of that
accomplishment of our team who worked hard to do it. And even beyond that, being the aggressive team that's
focused on execution, we quickly moved in to addressing the stranded costs that would be left behind when you sell
a very large business that's very efficient and has a nice margin to it.

And, as I mentioned earlier, in the first few weeks of 03 we began to implement those changes and those cost
savings will begin to flow through our P&L from now throughout the next 12 months. Now if you WOUld, let's turn to
page 15.

And on page 15, we are just looking forward to an even brighter future. As we talked about earlier, we've
accomplished a lot in 2014. We were aggressive. We set milestones. We set very aggressive targets and we've
achieved those and all of that's been building to the transformation that we're talking about now for our Company.
Today we are clearly a focused, branded snack Company positioned at the center of consumer trends, which we
welcome and we dig into deeper and deeper every day.

We've enhanced our marketing skills with some great new additions to our marketing theme. We've also enhanced
our innovation capabilities to deliver on trend products. And, by the way, we've had very successful 2014 roll outs of
some new products that have exceeded our expectations. And all the while making sure that we continue to drive a
lower and lower cost structure so we can reinvest in our business.

So truly, we've got a new platform. A new platform built around our great brands, our ability to achieve great
distribution through both our national DSD system and our direct distribution organization, along with a team that
just simply gets things done every single day.

And as we turn to page 16 and take a look at the opportunities of the changing consumer trends, this is something
that's been in the pages of lots of headlines over the past few weeks and, obviously, will continue for some time.

There is no doubt in anyone's mind our consumers are changing their eating habits, they're changing their desires
and their needs from snacking. And it is a great opportunity to be in the space as long as you are willing to be
nimble and at the same time have the capability to address those. One of the things that we've talked about a lot,
and you begin to see, innovation really is the path to growth these days.

Over the years everyone's tried to launch new products but today it's much more important than ever because
you've got to build out platforms. A good example is our Cape Cod popcorn. We launched it just over about nine
months ago and we're seeing some of the highest velocity across the entire popcorn category because of the
quality and because of the pOSitioning. We got aggressive with gluten free pretzels this time last year and we've
been able to expand the category and reach a lot of new consumers for our retailers.

All important ways to leverage innovation to continue to drive growth for ourselves and our customers. The demand
for distinctive flavors just continues to go -- be out there with consumers bringing it up more and more. We've



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 45 of 325
                                   022014 Snyder'sLance Inc Earnings Call- Final

launched Sweet and Salty pretzels, which have performed extremely well. We've combined both bacon and
cheddar flavors for excitement and enhancement to deliver what our consumers are looking for. And all of those
have been successful, achieving the milestones we set for them. And, clearly, our consumers want healthier
options.

Everyone is talking about it and everyone is beginning to change some of their eating habits. And, once again, we
start there from a position of strength, 25% of our overall revenue today comes from better-for-you items, according
to Nielsen and the way they define better-for-you as a category. Beyond that, eating increasingly on the go is what
we're all doing as we live very busy lifestyles. And the portability of our items, like our pretzel tubes or just the
convenience of our sandwich crackers makes it very convenient for people to do that. (inaudible) all consumers are
changing, millennials are having more and more impact on the overall business that we have today. And we
welcome that because as they have the desire for fresh, perishable items we're able to address that and make sure
that we're staying on top of the things they are looking for. And they are looking for a little spice and they're looking
for some adventure. And our Bolds sandwich crackers is just one example of being able to do that, and that's been
a very successful launch.

In addition snacks are replacing meals. We all realize that and the portability, the flexibility, the quality and the taste
of our snacks, along with our innovation really allows us to cater to those consumers. And now if you'll turn to page
17, we'll talk a little bit more about how we uniquely positioned ourselves, with our new platform, to continue to grow
our Company and be excited about the many things that lie ahead. We clearly have a laser focus on our brands and
by being able to sell our private label business, we've been able to simplify our day to day activities and align our
resources more clearly around what's important, and that's about our four brands.

We've been able to differentiate our innovation capabilities in addition to our R&D center and a great team that
works there day in and day out, and our R&D team members that work across all of our plants. We've been able to
add the Baptista's team and the Baptista's capabilities to our portfolio and that's going to allow us to continue to
invest more in non-GMO, organic, gluten free items, dippable tortilla chips, pretzels and crackers to expand our
portfolio and expand our product listing. In addition, we are truly positioned to be able to capitalize on these
enduring trends.

We welcome the consumer changes and see them truly as an opportunity for us to continue to build out our product
offering in line with what they're expecting and what they're asking for. In addition to that, we are very proud of our
DSD organization. Extremely excited that not only have they been able to build a great network and build a
nationwide operation, in 02, once again, they expanded their display coverage and they expanded their ACV. So
day in and day out the execution is good and it continues to get a little better every day.

And, finally, thanks to the transition we've gone through, we've got the capability to continue to accelerate our
growth first and foremost organically but also, equally, being able to look at additional acquisitions that strategically
will match our plans and allow us to expand where we're going.

Taking a look now at page 18 as we begin to bring it home. As we look forward to our very bright future, we're
excited about our organic growth opportunities and we continue to target that 3% to 5% annual growth.

We now are able to focus even more of our time and our attention on our brands and make sure that we continue to
build them out, invest in marketing, invest in tools that will help us there. And we're going to continue to stay on top
of consumer changes and really focus on differentiation that allows us to position our brands for short-term and
long-term success. The other important areas, category management, category leadership.

I'm excited about the success rate that we've seen with all of our new items this year. We've got over an 80%
success rate with the new items we've launched. And year to date, we're exceeding our aggressive targets on the
innovation that we've launched this year, and it's been an important part of our overall success not only in the
quarter but on a year to date basis and throughout the remaining part of the year. Our manufacturing capabilities,
our innovation capabilities will allow us to continue to launch some exciting new products in 2015, several of which
will be coming from Baptista's as we leverage that great relationship.



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 46 of 325
                                   Q2 2014 Snyder'sLance Inc Earnings Call - Final

Growth through acquisitions will continue to be very selective, will continue to be very disciplined. But we'll be an
active participant reviewing the opportunities that come up and choose only the ones that are right for us, but make
sure that we have a chance to look at all of them. And, more importantly, as we talked about our margin
improvement and reconstructing plan that is already well under way, we'll continue to look for ways to expand our
margins and make sure we execute day in and day out to improve our mix and improve our productivity so that our
margin expansion that Rick shared earlier in Q2 will continue so we can hit our long term targets.

So, hopefully, you can feel the enthusiasm and the excitement and the energy that we have for our Q2 results and,
even more importantly, we are excited about the chance to reposition our Company and go through this important
transformation. And I'm very grateful for each of our associates and we're very blessed to work with a great team, a
great organization as we continue to build our Company. So with that, we want to talk about your questions and
deal with those. So we'll turn the phone back over to Ashley as she begins to set up the queue for some Q and A.
And we welcome your questions and, really, again, thank you for your time.

Questions and Answers

OPERATOR: Thank you. (Operator Instructions). Our first question comes from Brett Hundley of BB&T Capital.
Your line is open.

BRETT HUNDLEY, ANALYST, BB&T CAPITAL MARKETS: Hi. Thank you. Good morning, gentlemen.

CARL LEE: Good morning, Brett.

BRETT HUNDLEY: Just had a question, first of all, on the current sales environment. Your branded sales hit my
estimate, which was good to see. I was a little bit worried about this heading into the report just given public
company commentary to date. I was wondering if you can talk a little bit about what's driving sales in this
environment for you and how that can continue.

You guys have an immense amount of innovation out there. Is that giving you the lift that you had expected? Are
you winning more on the ongoing cross leveraging of brands? If you can just talk a little bit about what's helping you
in the current sales environment I think that would be helpful. And maybe, Carl, if you'd want, as an aside, you can
also tie in what's happening in the sandwich cracker space and expectations going forward there.

CARL LEE: Brett, I appreciate the question and I think that that's a good subject question to start out with. I think as
you take a look at our top line growth, number one, we're very pleased with the results, 4.8% growth so far this year
is much higher than what has been reported so far from lots of other companies in the food industry. So we're
excited about that. But to your question what's driving it. I think, first of all, is our core brands. We've had an
incredible year so far with Cape Cod as we have strong growth in all these its markets, as we've had strong growth
in some new channels and also as we begin to expand it out to the west coast.

So Cape Cod has done a tremendous job of growing for us and we've seen a long-term ability to continue to
expand that brand. And we're excited about tying it into popcorn. That's performing quite well. And not only do we
have a great kettle chip, we've got a great platform for some additional growth long-term. Pretzel Crisps continues
to do well. There's more and more traffic going into the deli, and we're right there to seize it with a direct sales force
that's in place to continue to expand our visibility, our distribution and to leverage our new items.

SOH has continued to do quite well. The innovation there, the Sweet and Salty, the Pretzel Spoonz and some of the
other items have performed extremely well. So innovation has been a key part of our overall growth. And so we're
seeing some strong core brand growth. And I'll come back to sandwich crackers because that's an important piece.
In addition on the growth is we've seen good growth with our partner brands. And what's interesting is our partner
brands typically are better-for-you items.

And so we've been able to provide great growth for our IBOs while we continue to be able to provide a great service
for our retailers as they ask us to carry more of those brands. We get a chance to play with some important partners
who are all positioning themselves against consumer trends. And then we've had some upside with our contract



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 47 of 325
                                   Q2 2014 Snyder'sLance Inc Earnings Call - Final

manufacturing, as we just continue to leverage our assets to be able to make them sweat a little bit more and pull
more pounds through our plants. But, however, we do have an area that is under renovation, as they call it. Before I
dig deep into that I want to kind of draw a parallel here.

I think some -- a lot of us have had renovations at our home or maybe we built a new home and we're all excited
about when we walk into that new kitchen and get a chance to enjoy it for the very first time. But leading up to that
is a lot of heavy lifting, a lot of dust and a lot of mess. And that's exactly what we're going through with our sandwich
crackers. But I'm excited about it because we did the same exact thing in the past 18 months with Cape Cod.

While I talked a lot about Cape Cod's success right now, Cape Cod went through a very similar renovation back in
2012, where we went in and upgraded our manufacturing facilities to improve our capacity and our utilization and
our quality. Went through some heavy lifting there. We went in and really strategically dug into the brand and
worked on our packaging, worked on our positioning, worked on our flavors, worked on our [limited batch] and did a
lot of things to really improve the overall franchise and now because of that we're enjoying some incredible growth.

Well, we're going down a very similar parallel path with our sandwich crackers. We've upgraded our packaging. It
takes a long time, though, to be able to transition all the SKUs because it's important that you move them all over
as quickly as you can. But it's taken us about 15 months to do that because of all the lines that have had to be
converted. We've also repositioned just the image and the marketing reach with it. But by being able to do that, as I
mentioned earlier, Bolds has been successful, and we've been able to launch Bolds because of some of the
renovation we're putting our sandwich crackers through.

So the category is not performing as well as we'd like. We're running into a little bit of headwinds. We're also
running into some kind of self inflicted changes that we need to go through as we renovate. But sandwich crackers
will bounce back strongly and continue to do well. But in spite of some headwinds on sandwich crackers, we
delivered a 3% revenue and a 3% volume growth, which is a little bit higher than our overall peer averages.

So that was a long answer, Brett. I'm sorry for that. But I think we need to share what's going on with sandwich
crackers so we can continue to be very transparent, as we always do. But we also need to share with you some of
the success that we're seeing in our other core brands.

BRETT HUNDLEY: I very much appreciate it. And maybe just as a very quick follow-up, is it safe to assume that the
renovation underway with sandwich crackers could take a similar time to play out as it did with Cape Cod?

CARL LEE: It very well COUld. Our packaging conversion will be complete in October. It will be on the shelf for all of
our SKUs. It's been on the shelf for a few of our SKUs now for some time. So that's coming through. And then
there's a couple of other things that are still underway as we review every aspect of the brand to position it for the
future.

I think -- I'm excited about sandwich crackers because if you take a look at the portability and the ability to deliver
nutrition, ability to deliver convenience, to deliver protein and all the things consumers are looking for, there's really
no better format than sandwich crackers to be able to do that. But we had to take time to go back and reposition the
brand, go through this renovation and prepare for the future. And sometimes you're going to create headwinds and
you're going to run into headwinds as you do it. But at the end we're all confident that it's going to be well worth it,
and Cape Cod is a good example. It has paid off there, it should payout handsomely with our sandwich crackers.
But it's going to require all of us to be a little patient as we go through the changes.

BRETT HUNDLEY: Okay, thank you. And then Rick, I just have two questions for you. Number one, can you give
further color on the cost savings program? Maybe just give us an idea of chunks, what comes quickly? What level
of cost savings comes more quickly and when? And then what chunk maybe comes longer? If you can just sort of
piece that out for us.

RICK PUCKETT: Sure. As we've talked, we're looking at a target of about $22 million to $25 million. About half of
that is related to costs of associates, actually, and most of that is already done. So we'll see that moving forward in




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 48 of 325
                                   022014 Snyder'sLance Inc Earnings Call- Final

our results. The other half is really better utilization of our outside professionals, consolidation of some of the
services that we are receiving, reductions in overall costs and improved efficiencies and manufacturing.

There's about a $6 million requirement of capital to achieve some of the savings that we have on the manufacturing
side but those pay back very, very quickly. So the time frame will be over the next 12 months. We should be in a
position sort of in the 03 of next year to really kind of have them in our run rate on a full time basis.

BRETT HUNDLEY: Okay. Perfect. And then just, lastly, speaking of capital, can you please just give your plans for,
a, cash that will be left over on the balance sheet -- you'll certainly have a fair amount of it -- and maybe within that
you could rank your desires for capital outflows period. Thanks, guys.

RICK PUCKETT: Yes. And thanks very much, Brett. Yes, we will have -- and do have today -- some excess cash.
We'll see a fairly significant balance on the balance sheet going forward as we pay down our debt. And we
mentioned also that we recently refinanced. We put in a five year term loan at attractive rates and covenants, as
well as a ten year term loan -- or, sorry, a seven year term loan with attractive rates. So both of those are in place.

We'll maintain those out there. The effective rate of those right now are about just around 2%. So not a bad rate.
We will look at the cash, first and foremost, to continue to fund the operations but, as we're generating cash in the
operations, we'll look to establish the bank, if you will, to acquire additional brands. That is very much a part of our
strategy, and that would be the first place that we would like to invest it.

BRETT HUNDLEY: Thank you.

OPERATOR: Thank you. Our next question comes from Rohini Nair of Deutsche Bank. Your line is open.

ROHINI NAIR, ANALYST, DEUTSCHE BANK: Carl and Rick, I think you guys did a great job in helping us
understand how you're positioning the Company for growth going forward. The focus on the better-for-you portfolio
and differentiated innovation. You reiterated your target that you've talked about in the past about 3% to 5% annual
growth on your core brands.

I was just wondering if you can give us an update around how you're thinking about that double digit margin target
that you've alluded to in the past. It seems like you might have better visibility, at this point, as to when we might
see that come through, especially with the restructuring initiative. So if you could just give us some color around
that, that'd be great.

RICK PUCKETT: Yes. And thanks, Rohini. It is an important target for us. And as we talked about our stated
targets, it is the double digit operating margins. With the sale of private brands we have a couple of obstacles to
overcome. One is where we are today, which is around an 8% kind of run rate getting to [the] double digits. And
then having to deal with stranded costs at the same time.

So the margin improvement and reconstructing plan that was initiated at the end of the second quarter, and a lot of
actions were taken, actually, in the early third quarter, is designed to do that. It is designed to get very close to that
stated target. It certainly is designed to offset -- more than offset -- the stranded costs that were left by the sale of
private brands. So we believe, as we've always stated, that in 2015 on a run rate basis we will be very close to that
stated target.

ROHINI NAIR: Okay, great. And if I could follow up on your advertising. So you mentioned that it was up around
26% year-to-date. I guess I'm curious to see how you're judging the returns you're getting on that spend, and
maybe how you're expecting that to trend over the course of the year. I know you always kind of targeted the
weighting to be toward the beginning of the year but do you get the sense that you'll need to up your investment in
order to keep your sales momentum up?

CARL LEE: Thanks for your question, Rohini. I think that most of that spend, we really aggressively increased our
overall budget in our spend for 01. Traditionally we were basically spending in 02 and 03, with some in 04, but we
repositioned our P&L to add more to upfront this year. It's all about supporting our innovation, which has worked out



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 49 of 325
                                   022014 Snyder'sLance Inc Earnings Call - Final

extremely well. We'll have those funds now in place for 01 in 2015 with a very aggressive new slate of SKUs to be
able to go forward. But you bring up an important question. Spending more on advertising is easy. Making sure
you're spending it efficiently, that's what's really important.

And we've got some great new leaders in our marketing organization, and they're putting in place some great new
tools. You may be familiar with market mix and some of the other tools that are out there. And we're using that as a
new tool to go in and evaluate the efficiency of our spend and the effectiveness of our spend. So while we'll
continue to increase our spending because it's important to drive household penetration and awareness, we're
going to adapt it to the point where we get the best overall return.

And we've got the tool box to be able to do that but we didn't necessarily have it in the past. So the advertising, from
what we can tell, is working. We'll get more efficient where we're spending it, maybe more on digital, maybe less on
TV, maybe more on TV, maybe less on print. So we'll kind of move through the different medias that out there. But
continue to make sure that we're very effective getting the news out with our better-for-you portfolio and with our
overall innovation. So we'll continue to spend but, to your point, spend very efficiently.

RICK PUCKETT: And just to add to that, Rohini -- just quickly to add to that, these tools are allowing us to pull apart
our branded portfolio and see what brands react to what kinds of advertising and or media in a more optimized way.
So it's allowing us to reallocate some of those dollars going forward to a more effective spend. So we're feeling
pretty good about the amount of information we're getting and the knowledge that we're gaining from it.

CARL LEE: That's a good point, Rick. And just to add -- Rohini, we were clearly focused on our overall margin as
something that's very important. We've shared with you our expectations and we're making good progress there.
Obviously, and it probably goes without saying, we could get there a lot quickly if we weren't trying to build our
Company for the long term. Investing in marketing, investing in our IBOs, investing in our innovation and our
capability and adding an R&D center and other things, those are what are important to make sure we balance the
need for a margin improvement with also the long term ability to grow a successful Company.

So the good news is, we're getting to the margin expectations. We're getting there on the timeline that we expected.
But equally as important, in my book, is we're doing it the right now. And kind of brick by brick, we're building our
Company and we're investing as we go.

ROHINI NAIR: Thank you so much for that. I'll pass it on.

OPERATOR: Thank you. Our next question from Bill Chappell of SunTrust. Your line is open. Bill, if you can check
your mute button. We'll move on to Akshay Jagdale of Keybanc Capital. Your line is open.

UNIDENTIFIED PARTICIPANT: Hi. Good morning. This is actually (inaudible). I just wanted -- I was just wondering
if you could talk a little bit about the competitive environment that you're seeing in the snacking aisles. Can you just
address whether or not you're seeing any sort of increased competition or greater promotional activity? And maybe
which category, if any, you're seeing the biggest changes?

CARL LEE: (inaudible), thanks for joining us. I think that you're right, there is a step up in competitive activity. I think
what we're doing is trying to play to our strengths and leaning into innovation has really helped us. In fact, we were
the first to launch the waffle cut to Cape Cod. Lots of imitators have followed us into that. We were the first to
launch the Sweet and Salty platform with our Pretzel Pieces. Lots have followed in with Sweet and Salty additions.

So we're seeing innovation as our key driver of growth and it's also our way to kind of stay ahead of the competition
and making sure we're kind of focused on bringing consumers what they're looking for versus getting into the
trenches and just fighting out on price. We are seeing some price pressures on our mainstream, kind of our day-to-
day items but when you balance that out and promote or spend enough to make sure you kind of protect volume
but you're not going to chase the competition but instead put more emphasis and more execution around
innovation, it allows us to kind of deal with those of challenges of the pricing issues but do it in our way. And that's
focus on good solid top line growth and protect our margins while, at the same time, that we do protect our share




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 50 of 325
                                   02 2014 Snyder'sLance Inc Earnings Call - Final

across our core brands. So, for us, it's as much of a balancing act. As we do see more competition, we're leaning
into a kind of long-term growth versus just dealing with those kind of day-to-day pricing issues. Hope that helps.

UNIDENTIFIED PARTICIPANT: Yes, it does. Thank you. And then just on your new product launches. You guys
have talked about how you're seeing some pretty good results with your new product launches. I think you called
out Cape Cod popcorn, in particular, as showing particular strength. Are there any other specific product categories
within your new launches that you're really happy with the progress with?

CARL LEE: Yes, I think, just to run down all of our core brands because each one -- Cape Cod popcorn has worked
tremendously, along with some flavors and other items there. Some new sizes have worked very well for us on
Cape Cod. But the Sweet and Salty, I mentioned earlier for our Pretzel Pieces, has just been a home run. It's been
addressing a pent up consumer demand on the brand that is known for quality, that's known for its overall ability to
deliver when the consumers open the bag.

And so Sweet and Salty has done real well for us. Our new Pretzel Spoonz has done real well. It's really truly the
first edible spoon that allows you to tie in with lots of dips and other items that people want to be able to eat right out
of the jar, for instance. And then we've seen good success with Pretzel Crisps. And the new mini launch, there's
some new flavors there. And then one I'm personally excited about is our sandwich crackers and our Bolds.

And, as I alluded to earlier, the new packaging, the new equipment and manufacturing capabilities we've added
there has allowed us to come out with a different number of crackers in the box and able to do a closes carton, that
really positions an item like Bolds right front and center for Millennials and people who are looking for more of a
spicy cracker. So kind of across the board all our brands have gotten some important innovation and it's helping all
of our brands achieve our targets.

UNIDENTIFIED PARTICIPANT: Great, that's very helpful. I'll pass it on, thanks.

OPERATOR: Our next question comes from Jonathan Feeney of Athlos Research. Your line is open.

JONATHAN FEENEY, ANALYST, ATHLOS RESEARCH: Good morning. Thanks very much. I wanted to first ask
about -- maybe a detailed question for Rick about how to think about the loss of contribution from the private brands
business. I know you've given us some guidance but just as it relates to the first couple of quarters, is just taking out
the nickel from discontinued operations maybe a way to think about what the base would be of the business as it is
today without private brands?

Just kind of looking forward to 2015. I know there's a couple, at least, of factors on top of that that would grow that
number. But I want to know how much of a hole you're actually working out of? If you can give any kind of sense I'd
appreciate it.

RICK PUCKETT: Actually, there's also the stranded cost it leaves behind, right, so there's more of an impact, quite
honestly, on a contribution margin than what you see on discontinued ops. So that stranded cost is somewhere
between $0.10 and $0.15 a share on an annualized basis. And that we're going to overcome with our margin
enhancement and reconstructing plan that we have in place. So the hole just for private brands we really haven't
shared too much with you, and I'd rather not do it, but it represented a large portion of our EPS in terms of the
contribution from that business.

It was a $300 million business, right, and it was performing quite well because we had optimized that business for,
really, the two years prior to the sale to the point where it was running on all cylinders. And it still is. So, it was a
hole that is a significant hole for us to fill. We believe we can do that. On the bottom line, it may be a little tougher to
do it on the top line without acquisitions, and that's what we would look to do.

JONATHAN FEENEY: Great. That's really helpful. And just two questions for Carl. First, on the private brands
business you hear a lot about in Europe private brands go hand in hand with brands in terms of retailer relations.
But then on the flip side here, you hear a lot of food manufacturers talk about how they actually -- they would never




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 51 of 325
                                  022014 Snyder'sLance Inc Earnings Call - Final

get into the private brands business because it hurts them with retailers. How have retailers reacted to your exit of
the private brands business, would be my first question.

And the second question would be, it seems to me you have a great opportunity with any up and coming niche
snack company, and there's (inaudible) of them when you go to these trade shows, as really the only game in town
if they want to partner as opposed to sell. Could you talk about maybe the pipeline of potential distribution
partnerships particularly in some of these niche-y sort of, in a lot of cases, better-for-you snack? Thanks very much.

CARL LEE: Thanks for the question. And I think that you bring up an interesting point about private brands and the
dynamic situation in Europe. I lived and worked in Europe for a number of years and was excited about the
opportunity to deal with the European trade and the European retailers and the European consumers. But I find that
to be a very different model than we have here. Their overall penetration and revenues that's produced by private
brands is much higher than what we have in the U.S. But it -- I don't foresee that coming to that same point in the
U.S.

It will continue to grow but it's going to be a different situation, U.S. versus Europe, in my opinion, on the way
private brands continue to develop. They have upside but it probably won't achieve what we've seen in Europe. But
the retailers have been very positive about the exit of private brands. What I find is that I think, again complimenting
our team and the great leaders we have, did a very good job of trying to put one foot day in and day out in private
brands and the other foot into brands, and trying to balance the need to be able to support and grow both.

But it's difficult and very few companies are successful, in my opinion, of being able to manage both private brands
and branded. So I think that the retailers understand that and they've been supportive and we've been able to exit
that very gracefully and be able to find a great partner in Shearer's to acquire it. And Shearer's is going to take that
business to the next level because private brands is what they do day in and day out, and that's very important for
them.

So I think the exit has gone smoothly. The transition to make sure we deal with the stranded cost is in place. And if
you'll be patient with us over the next four quarters as we deal with discontinued operations and the impact on the
P&L, we'll be able to make this transaction very smooth for you as well as we transition through the numbers and
the time frame.

But overall the exit has gone well for us and for our associates that are a part of the private brand business. And the
other thing I think helped us was we did -- private brands was in different segments. We sold sandwich cream
cookies and chocolate chip cookies. We did not sell sandwich crackers (inaudible) and we did not sell pretzels and
Pretzel Crisps and potato chips. So it was a different category that we participated on private brands.

JONATHAN FEENEY: And just on the partner brands, Carl. Will you be -- it seems like there's a great opportunity
there for a lot of niche snack players around to gain national or super regional distribution. And, really, you're, by
far, the leader in being able to provide that. Could you talk about that as an opportunity and where you stand?

CARL LEE: You bring up an important point because the -- our partner brand strategy is a win-win-win. It's a win for
us because we're able to provide some great brands for IBOs to carry and great ways to leverage our distribution
infrastructure. It's a win for the retailer because we kind of consolidate the deliveries for them and bring in great
execution and take care of the delivery and merchandising for them. But, to your point, it's a real win for the
partners because they have access national distribution, to a very capable and growing and expanding DSD system
which really doesn't exist.

There's other national distributors out there but no one's going be in the store four, five days a week providing that
personal touch to their packages and making sure they get on the shelf and have display support and the
placements and everything else they're looking for. But there's a good opportunity there. And we know our partners
well. We interact with them. We help with some of their planning. We help them with some of their strategies and
execution. But it does, to your point, give us kind of the first chance to get to know them, the first chance to begin to
understand what their brands are capable of, and it gives us a chance to build relationships that either can be
around distribution long-term, around an interest in their company, around potentially acquiring them.


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 52 of 325
                                  022014 Snyder'sLance Inc Earnings Call - Final

So partner brands is an important part of our strategy but the point you're making is equally important. It helps us
leverage our DSD system but it really helps us be able to do some partners that we can expand our relationship
with over time. And we do that quite often and it gives us a chance to bring other better-for-you items into the store.
And then keep an eye out for acquisitions that we may be interested in long-term.

JONATHAN FEENEY: Great. Thank you very much.

OPERATOR: Thank you, again, ladies and gentlemen. (Operator Instructions). Our next question comes from Amit
Sharma from BMO Capital Markets.

AMIT SHARMA, ANALYST, BMO CAPITAL MARKETS: Hi. Good morning, everyone.

CARL LEE: Good morning, Amit.

AMIT SHARMA: Carl, I just wanted to get a better understanding of what Baptista's brings to the table. Clearly, the
back half guidance seems -- or the loss of EPS seems like you're not assuming a whole lot from that business in
the back half. And that's probably understandable with all the stranded costs that you are trying to offset. But
looking forward if you can talk about what kind of revenue contribution we should expect from that business. What
sort of margin improvement we should expect from that business as you bring (inaudible) in-house?

CARL LEE: First of all, I just want to thank you for the question. Because in our desire to be very transparent, I'm
glad to be able to talk about this subject. There's lots of different ways to approach it. I think that -- a natural
question I would have, maybe looking from the outside in, is why would you buy your contract manufacturer? Why
would you invest your hard earned capital there? For us it was an absolute strategic move because Pretzel Crisps
is an important part of our overall future. And, with Baptista's capabilities, we've launched a number of new items
here already.

We've got a number of new items coming so it gives us a chance to continue to expand that brand and improve our
overall margins. But what I'm really excited about even above that, which is important, is that we've got a lot of new
items for 2015 that Baptista's is making for our distribution business. So you'll see some new items that roll out with
SOH and Cape Cod that are made at the Baptista's factory, and will allow us to be able to continue with our
successful innovation by tapping into both their unique skill set but, in addition, some of their unique equipment that
they have that makes very on-trend, consumer driven new items.

So that's important. So I think the first big opportunity and win with Baptista's is the innovation pipeline that we're
expanding, on the success we already have, using their capabilities. I think the second, it does give us some critical
mass and scale, it increases our purchasing scale, increases our chance to tie in with them and drive some
synergies through logistics, purchasing, overhead, other areas.

We will continue to improve our margins over time across both our brands and [with] the other items that we
produce for others. So there's multiple ways that this was a very strategic move for us and you will see, in 2015,
some additional enhancements in margin and you should expect them as we go forward.

AMIT SHARMA: Maybe provide a little bit more specifics around what kind of revenue contribution, if we think about
the co-packing business that Baptista's is doing currently and that will accrue to you, is it in the neighborhood of
$100 million on a run rate basis or less than that?

CARL LEE: We haven't -- we've chosen not to break that out and we're going to continue to do that. I appreciate the
question and respect it but I just don't want to provide numbers. It does -- back to John's question on partner brands
earlier, we've got some very high value, very consumer trend better-for-you type of items that we produce there for
some other partners. But similar to the fact that, for over 20 years, we've distributed partner brands and have been
proud to do it.

We're very proud to make some brands for some of our partners at Baptista's. So there's some real advantages to
both that revenue stream but also to the ability to stay on top of creating high value items for our partners and for



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 53 of 325
                                  022014 Snyder'sLance Inc Earnings Call - Final

ourselves. So there is some incremental revenue, there is some incremental income there along with the skill set
enhancement I talked about earlier.

AMIT SHARMA: So let me ask this in a different way, then. So the 3% to 5% annual growth items, that is for the
overall portfolio, right? That's not just branded portfolio? Right, Rick?

RICK PUCKETT: That's correct, Amit.

AMIT SHARMA: Okay.

CARL LEE: That is correct.

AMIT SHARMA: So if that is the case, we did 2% branded growth in this quarter and we are increasing [M and A]
spending by 25% plus. What gets us from that 2% growth to perhaps 5%?

Because your partner brands probably, on an organic basis, are not going to grow as quick as your branded
portfolio, no?

RICK PUCKETT: One of things that's, obviously, coming out is the private brands business that was not growing,
right. So the overall growth will go up as we improve the growth of -- or improve the mix of high growth, higher
growing segments. So that's a big piece of it. Certainly the 3% to 5% that we've talked about is not really inclusive
of acquisitions. So whatever Baptista's adds in the long term is really on top of that 3% to 5%. So we expect to get
to the 3% to 5% without Baptista's.

AMIT SHARMA: And you think the portfolio (inaudible) innovation pipeline that you see coming on where you're well
positioned to accelerate the trends that you're seeing in the branded portfolio for the last [few] quarters?

RICK PUCKETT: We do. Even if you -- I'll just do the math real quick. Even if you were to take private brands out of
the first six months you're going to get a number that is north of 5%.

AMIT SHARMA: Sure.

RICK PUCKETT: It's (inaudible) 6% or so.

AMIT SHARMA: Okay. Got it. That's all I have. Thank you very much.

CARL LEE: I think just adding a little more to your question. I think the first suggestion I have is compare the current
trends and the current growth rates that we've got to the overall industry and to lots of other food companies who
have released. Ours are very attractive in comparison to all the others. And to Rick's point I think we had a little bit
of challenges with private brands.

That changes it a little bit. And then, I talked about it earlier, were intentionally going through an innovation process
with sandwich crackers similar to what we did with Cape Cod. And that is a little bit of a headwinds right now that
we expect to come out of. Our growth has been very positive and we expect it to continue.

AMIT SHARMA: Got it. Thank you.

OPERATOR: Thank you. I'm not showing any further questions in queue. I'd like to turn the call back over to Carl
Lee, President and Chief Executive Officer, for any final comments.

CARL LEE: Ashley, thanks for your help today. We appreciate you coordinating the call. And I really appreciate
everyone who's joined the call. And as I said earlier we've been looking forward to this chance to share with you the
very positive 02 results that we're all very proud of. And again I want to thank all of my teammates for all of their
hard work to make it possible. I also want to call out what Rick said earlier, to be able to announce two major
transactions on the same day.




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 54 of 325
                                   022014 Snyder'sLance Inc Earnings Call - Final

It's a feat that you very seldom see and it's an accomplishment and something incredible that our team was able to
pull off. But I think beyond even 02 and the ability to announce and then execute the transactions, the
transformation is real, it's permanent and it's been building for a long time. And it really positions us to be very
uniquely different versus our competition. We focus on premium items, we focus on differentiated items and we've
got an important pipeline that's already working for us and another pipeline that's coming online in 2015 of new
items that we're excited about.

So, again, appreciate the time. But I'll leave you with three words -- this organization, first and foremost, is focused.
This organization, second, is very nimble. And third, based on our track record, this organization is very capable. So
continue to count on us to work very hard for our shareholders and do hard work, day in and day out, to build our
shareholder value. Thanks for your time. Wish everybody a very good day.

OPERATOR: Ladies and gentlemen, thanks for participating in today's conference. This concludes today's
program. You may now disconnect. Everyone have a great day.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE
APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN
ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON
FINANCIAL OR THE APPLICABLE COMPANY OR THE APPLICABLE COMPANY ASSUME ANY
RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE
APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS
BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: September 13, 2014


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 55 of 325
            Event Brief of Q2 2014 Snyder's-Lance Inc Earnings Call - Final
                                              FD (Fair Disclosure) Wire
                                              August 7,2014 Thursday


Copyright 2014 CO-Roll Call, Inc.
All Rights Reserved



Copyright 2014 CCBN, Inc.

Length: 8119 words

Body


CORPORATE PARTICIPANTS

. Mark Carter - Snyder's-Lance, Inc.,VP, Strategic Initiatives, IR . Carl Lee - Snyder's-Lance, Inc.,President, CEO.
Rick Puckett - Snyder's-Lance, Inc.,EVP, CFO

CONFERENCE CALL PARTICIPANTS

. Brett Hundley - BB&T Capital Markets,Analyst . Rohini Nair - Deutsche Bank,Analyst . Jonathan Feeney - Athlos
Research,Analyst . Amit Sharma - BMO Capital Markets,Analyst

OVERVIEW

Co. reported 2014 YoverY sales growth of 4.8% and YoverY EPS growth of 21 %.

FINANCIAL DATA

1.2014 YoverY sales growth = 4.8%.2.2014 YoverY EPS growth = 21%.3.2014 GM = 34.7%.

PRESENTATION SUMMARY-

2014 Review (C.L.) 1. Results: 1. Sales grew 4.8%. 1. Almost 5% growth in challenging environment. 2. EPS
increased 21 %. 3. Sold private label business. 1. Worked through that throughout 20. 1. Wrapped early in 30. 2.
Allows Co. to focus on branded portfolio and be much more nimble on what Co. is trying to achieve with brands. 3.
Increases capacity for strategic aligned acquisitions as Co. has been successfully doing over past few years. 4.
Acquired Baptista in June. 1. Allows Co. to: 1. Expand better for you platforms. 2. Focus more on organic products,
all natural, gluten-free items, non-GMO items. 3. Expand already successful innovation pipeline. 5.
Accomplishments: 1. Refinanced debt at lower rate and achieved much more flexible covenants; positions Co. in
good place to continue looking for opportunities moving forward. 2. Early in 30, began to implement margin
improvement and restructuring plan; allows Co. to address stranded costs left as it sold private brands business. 3.
After years of expanding distribution, post some attractive ACV gains on all core brands. 1. Recorded some nice
improvements with display support for all core brands across entire US. 4. Increased advertising and marketing
spend. 1. Up over 26% YTD. 5. Core brands grew revenue and volume by over 3% in challenging environment. 1.
Sandwich crackers; running into just a little bit of headwind.

2014 Financials (R.P.) 1. Note: 1. Advanced strategic plan forward significantly with sale of private brands and
Baptista's acquisition. 1. Both of these significant transactions were announced on same day and closed within two
weeks of each other. 2. Private brand results included in 1H 14 as it was Co.'s business until it closed in early July.
3. (inaudible) only 1H14 for private brand that are excluded for 2H14 as it is no longer part of financial results going


        Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 56 of 325
                           Event Brief of 022014 Snyder's-Lance Inc Earnings Call- Final

forward. 2. Baptista's closed at June-end. 1. Included in estimates only for 2H 14. 2. Revenue: 1. Branded grew 2%.
1. Core brands up 3%, all of which was volume-related; very little price associated with increase. 1. Consistent with
how business has been turning. 2. Slightly better than what Co. shared in 10. 2. Partner brand revenue up as Co.
took on additional partners earlier in year. 1. Allowed Co. to be in stores more frequently. 2. Drives efficiencies in
national DSD network. 3. Strong growth in other category (primarily contract manufacturing). 1. Good margin
business helped to drive better utilization of manufacturing facilities, resulting in efficiencies that Co. can apply to
core brands. 3. 1H 14 Revenue: 1. Core brands up 2%, almost entirely volume-related. 2. Addition of partner brands
driving solid growth across DSD distribution system. 3. Contract manufacturing expanded significantly with addition
of (inaudible) some customers that used Co.'s excess baking capacity. 4. Key Metrics: 1. Announced margin
improvement and restructuring plan in late 20. 1. On previous call, stated that Co. expects to reduce costs by $22-
25m due to those actions, which will streamline business and offset stranded costs that were left due to sale of
private brands business. 2. Will continue to invest in brand growth through advertising and marketing. 3. Initiated
actions early in 30 to drive these savings. 1. Over next 12 months, expects to achieve targets Co. set. 2.
Reductions more than offset stranded costs left by disposition of private brands and move Co. close to stated
targets for operating margin. 2. GM 34.7%. 1. 2013 33.8%. 1. Up 90 BP driven by lower commodity costs and
favorable client performance. 3. Operating margins up 180 BP. 1. 90 BP came from GM line. 2. Other 90 BP came
from good cost controls, specifically in distribution and DSD environment and good G&A cost control and other
controls across business. 5. 1H14 Key Metrics: 1. GM driven by manufacturing efficiency gains and lower
commodities in 20. 2. Operating margins: 1. Essentially flat YoverY. 2. Reflect significant spending increase in
advertising and marketing [of 70 BP]; about $0.06 a share in earnings. 3. Lower G&A spend. 4. Lower distribution
costs including increased efficiencies brought about by addition of partner brand. 5. Lower tax rate still reflecting
positive $0.02 a share. 6. Free Cash Flow (trailing 12 months): 1. Had Significant improvements; increased cash
flow 250% in that time frame. 2. Positive cash flow from operation due to better working capital controls. 1. Still has
some work on inventory side. 2. Making progress on most of working capital. 3. CapEx down $21 m as Co. did in
past, major investment projects it had to do in last two or three years. 1. Projects were (inaudible) capability. 4.
Proceeds from recent closing of disposition of private brands netted out around $300m after-tax. 1. Reduces
leverage to 1.5 times, which where Co. is currently. 5. Free cash flow increase of 250% plus the fact that Co. has
some proceeds from sale even after netting out Baptista's acquisition at around $200m gives Co. strong balance
sheet with significant M&A capacity. 7. Full-year 2014 Estimates: 1. Changed estimates to reflect recent
transactions. 2. On last call, estimated that Co. would see annual net reduction initially of approx. $250m in net
revenue and EPS reduction of $0.17-0.22, which would be net impact of two transactions on annualized basis. 3.
Impact on 2014 is a little bit different because Co. hasn't achieved all synergies yet in transactions and it has some
work to do in consolidating businesses. 4. Last six months is estimated to be net revenue reduction of approx.
$130-140m. 1. Reflects some seasonality and EPS reduction of approx. $0.13-0.18. 2. Higher impact in 2014 on
EPS reflects current view given that depreciation and amortization hasn't yet been finalized, Baptista's transaction
closed two weeks ahead of end qtr. and asset valuation process (inaudible) will not be completed until 30-end. 5.
Working hard to achieve cost reductions from margin improvement and restructuring plan. 6. Will update
aforementioned estimates with 30 review. 7. Changed CapEx. 1. All of that change is reflection of additional capital
for Baptista's operation acquired in back half of year. 8. Financial Metrics: 1. Revenue up 4.8%. 2. EPS up 21 %. 3.
Operating margins up 180 BP. 4. Cash flow 250% increase from last 12 months. 5. 1H14 marketing and advertising
increased 26% over 1H13. 1. Equivalent to $0.06 a share on EPS.

Strategic Transformation (C.L.) 1. Details: 1. Went through transformation to come out as a much more nimble,
branded-focused, high-capable organization that is going to continue to achieve strategic goals. 2. Transformation
in 2014 was very impactful and significant. 1. It has been going on for number of years. 3. Merger of equals: 1. In
2010, had opportunity to bring organization that had skills and capabilities in C-store distribution, which is Lance
along with co. that had strong capabilities with national DSD supporting supermarkets, which was Snyder's. 1.
Combining two allowed Co. to take Lance brands to West Coast and Snyder's brands deeper into C-store
distribution. 2. Strategy began with formation of Co. 1. Those milestones were achieved, end synergies were
delivered and integration was completed on-time and in most cases, exceeded results. 3. Converted 1,700 routes to
IBO status in less than 18 months. 4. Strengthened DSD network. 1. Over past year, implemented some important
improvement processes to serve IBOs. 1. Will continue to try to enhance programs that Co. uses to support their
efforts. 5. Acquisition of Pretzel Crisps was another important move. 1. Allowed Co. to get into deli and be able to


       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 57 of 325
                          Event Brief of Q2 2014 Snyder's-Lance Inc Earnings Call - Final

expand distribution. 6. Announced Baptista's acquisition in past few weeks. 1. Strategic move to bring in some
capability that enhances all of ability Co. has internally already. 2. Allows Co. to expand R&D capability using their
unique skills and great team along with their manufacturing capabilities. 7. Sold private brands. 1. Quickly moved
into addressing stranded costs that would be left behind when selling large business that's very efficient and has
nice margin to it. 1. In first few weeks of 3Q, began to implement those changes. 2. Cost savings will begin to flow
through P&L from now throughout next 12 months. 8. Looking forward to an even brighter future. 1. Accomplished a
lot in 2014. 2. Today, LNCE is a focused branded snacks co. positioned at center of consumer trends. 1. Enhanced
marketing skills with some new additions to marketing team. 2. Enhanced innovation capabilities to deliver on-trend
products; successful 2014 roll out of new products that have exceeded expectations. 3. Making sure Co. continues
to drive lower cost structure to reinvest in business. 9. Opportunities in changing consumer trends: 1. Innovation is
path to growth these days. 1. Launched Cape Cod Popcorn just over about nine months ago; seeing some of the
highest velocity across entire popcorn category because of quality and positioning. 2. Got aggressive with Gluten-
Free Pretzels this time last year; expanded category in which a lot of new consumers were retailers. 2. Demand for
distinctive flavors continues to be out there. 1. Launched Sweet and Salty pretzels which performed extremely well.
2. Combined bacon and cheddar flavors to deliver what consumers are looking for. 3. All of these have been
successful; achieved milestones. 3. Consumers want healthier options. 1. 25% of overall revenue today comes from
better for you items according to Nielsen in a way to define better for you as a category. 4. Eating increasingly on-
the-go: 1. Portability of items like pretzel tubes or convenience of sandwich crackers, very convenient for people. 5.
Millennials having more and more impact on overall business that Co. has today. 1. Bolds sandwich crackers, very
successful launch. 6. Snacks are replacing meals. 1. Portability, flexibility, quality and taste of Co.'s snacks along
with innovation allows Co. to cater to those consumers. 10. New platform: 1. Laser-focused on brands. 1. By selling
private label business, simplified day-to-day activities and aligned resources more clearly around core brands. 2.
Differentiated innovation capabilities. 1. In addition to R&D center, added Baptista team and capabilities to Co.'s
portfolio; going to allow Co. to continue to invest more in non-GMO, organic, gluten-free items, (inaudible) tortilla
chips, pretzels and crackers to expand portfolio and product listing. 3. Positioned to capitalize on aforementioned
enduring trends. 4. DSD organization built a great network and built a nation-wide operation. 1. In 2Q, expanded
display coverage and ACV. 5. Due to transition Co. went through, got capability to continue to accelerate growth
organically and being able to look at additional acquisitions that strategically will match its plans and allows to
expand where it is going. 11. Targeting 3-5% annual growth. 1. Focusing more time and attention on brands and
making sure that Co. continues to build them out, invest in marketing and tools that will help it there. 2. Going to
continue to stay on top of consumer changes and focus on differentiation that allows Co. to position brands for
short-term and long-term success. 12. Category leadership: 1. Seeing success rate with all new items this year. 1.
Over 80% success rate with new items launched. 2. YTD, exceeding aggressive targets on innovation that Co.
launched this year; important part of overall success in qtr. and YTD basis and throughout remainder part of year. 2.
Manufacturing and innovation capabilities will allow Co. to continue to launch some new products in 2015, several
of which will be coming from Baptista. 13. Growth through acquisitions: 1. Will continue to be selective and
disciplined. 2. Will be active participant for viewing opportunities that come up. 14. Margin improvement and
restructuring plan already well underway. 1. Will continue to look for ways to expand margins to make sure Co.
executes day-in and day-out to improve mix and productivity to hit long-term targets.

QUESTIONS AND ANSWERS

OPERATOR: Thank you. (Operator Instructions). Our first question comes from Brett Hundley of BB&T Capital.
Your line is open.

BRETT HUNDLEY, ANALYST, BB&T CAPITAL MARKETS: Hi. Thank you. Good morning, gentlemen.

CARL LEE, LANCE, INC. - PRESIDENT, CEO, SNYDER'S: Good morning, Brett.

BRETT HUNDLEY: Just had a question, first of all, on the current sales environment. Your branded sales hit my
estimate, which was good to see. I was a little bit worried about this heading into the report just given public
company commentary to date. I was wondering if you can talk a little bit about what's driving sales in this
environment for you and how that can continue.



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 58 of 325
                           Event Brief of Q2 2014 Snyder's-Lance Inc Earnings Call - Final

You guys have an immense amount of innovation out there. Is that giving you the lift that you had expected? Are
you winning more on the ongoing cross leveraging of brands? If you can just talk a little bit about what's helping you
in the current sales environment I think that would be helpful. And maybe, Carl, if you'd want, as an aside, you can
also tie in what's happening in the sandwich cracker space and expectations going forward there.

CARL LEE: Brett, I appreciate the question and I think that that's a good subject question to start out with. I think as
you take a look at our top line growth, number one, we're very pleased with the results, 4.8% growth so far this year
is much higher than what has been reported so far from lots of other companies in the food industry. So we're
excited about that. But to your question what's driving it. I think, first of all, is our core brands. We've had an
incredible year so far with Cape Cod as we have strong growth in all these its markets, as we've had strong growth
in some new channels and also as we begin to expand it out to the west coast.

So Cape Cod has done a tremendous job of growing for us and we've seen a long-term ability to continue to
expand that brand. And we're excited about tying it into popcorn. That's performing quite well. And not only do we
have a great kettle chip, we've got a great platform for some additional growth long-term. Pretzel Crisps continues
to do well. There's more and more traffic going into the deli, and we're right there to seize it with a direct sales force
that's in place to continue to expand our visibility, our distribution and to leverage our new items.

SOH has continued to do quite well. The innovation there, the Sweet and Salty, the Pretzel Spoonz and some of the
other items have performed extremely well. So innovation has been a key part of our overall growth. And so we're
seeing some strong core brand growth. And I'll come back to sandwich crackers because that's an important piece.
In addition on the growth is we've seen good growth with our partner brands. And what's interesting is our partner
brands typically are better-for-you items.

And so we've been able to provide great growth for our IBOs while we continue to be able to provide a great service
for our retailers as they ask us to carry more of those brands. We get a chance to play with some important partners
who are all positioning themselves against consumer trends. And then we've had some upside with our contract
manufacturing, as we just continue to leverage our assets to be able to make them sweat a little bit more and pull
more pounds through our plants. But, however, we do have an area that is under renovation, as they call it. Before I
dig deep into that I want to kind of draw a parallel here.

I think some -- a lot of us have had renovations at our home or maybe we built a new home and we're all excited
about when we walk into that new kitchen and get a chance to enjoy it for the very first time. But leading up to that
is a lot of heavy lifting, a lot of dust and a lot of mess. And that's exactly what we're going through with our sandwich
crackers. But I'm excited about it because we did the same exact thing in the past 18 months with Cape Cod.

While I talked a lot about Cape Cod's success right now, Cape Cod went through a very similar renovation back in
2012, where we went in and upgraded our manufacturing facilities to improve our capacity and our utilization and
our quality. Went through some heavy lifting there. We went in and really strategically dug into the brand and
worked on our packaging, worked on our positioning, worked on our flavors, worked on our [limited batch] and did a
lot of things to really improve the overall franchise and now because of that we're enjoying some incredible growth.

Well, we're going down a very similar parallel path with our sandwich crackers. We've upgraded our packaging. It
takes a long time, though, to be able to transition all the SKUs because it's important that you move them all over
as quickly as you can. But it's taken us about 15 months to do that because of all the lines that have had to be
converted. We've also repositioned just the image and the marketing reach with it. But by being able to do that, as I
mentioned earlier, Bolds has been successful, and we've been able to launch Bolds because of some of the
renovation we're putting our sandwich crackers through.

So the category is not performing as well as we'd like. We're running into a little bit of headwinds. We're also
running into some kind of self inflicted changes that we need to go through as we renovate. But sandwich crackers
will bounce back strongly and continue to do well. But in spite of some headwinds on sandwich crackers, we
delivered a 3% revenue and a 3% volume growth, which is a little bit higher than our overall peer averages.




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 59 of 325
                           Event Brief of 022014 Snyder's-Lance Inc Earnings Call - Final

So that was a long answer, Brett. I'm sorry for that. But I think we need to share what's going on with sandwich
crackers so we can continue to be very transparent, as we always do. But we also need to share with you some of
the success that we're seeing in our other core brands.

BRETT HUNDLEY: I very much appreciate it. And maybe just as a very quick follow-up, is it safe to assume that the
renovation underway with sandwich crackers could take a similar time to play out as it did with Cape Cod?

CARL LEE: It very well could. Our packaging conversion will be complete in October. It will be on the shelf for all of
our SKUs. It's been on the shelf for a few of our SKUs now for some time. So that's coming through. And then
there's a couple of other things that are still underway as we review every aspect of the brand to position it for the
future.

I think -- I'm excited about sandwich crackers because if you take a look at the portability and the ability to deliver
nutrition, ability to deliver convenience, to deliver protein and all the things consumers are looking for, there's really
no better format than sandwich crackers to be able to do that. But we had to take time to go back and reposition the
brand, go through this renovation and prepare for the future. And sometimes you're going to create headwinds and
you're going to run into headwinds as you do it. But at the end we're all confident that it's going to be well worth it,
and Cape Cod is a good example. It has paid off there, it should payout handsomely with our sandwich crackers.
But it's going to require all of us to be a little patient as we go through the changes.

BRETT HUNDLEY: Okay, thank you. And then Rick, I just have two questions for you. Number one, can you give
further color on the cost savings program? Maybe just give us an idea of chunks, what comes quickly? What level
of cost savings comes more quickly and when? And then what chunk maybe comes longer? If you can just sort of
piece that out for us.

RICK PUCKETT, LANCE, INC. - EVP, CFO, SNYDER'S: Sure. As we've talked, we're looking at a target of about
$22 million to $25 million. About half of that is related to costs of associates, actually, and most of that is already
done. So we'll see that moving forward in our results. The other half is really better utilization of our outside
professionals, consolidation of some of the services that we are receiving, reductions in overall costs and improved
efficiencies and manufacturing.

There's about a $6 million requirement of capital to achieve some of the savings that we have on the manufacturing
side but those pay back very, very quickly. So the time frame will be over the next 12 months. We should be in a
position sort of in the 03 of next year to really kind of have them in our run rate on a full time basis.

BRETT HUNDLEY: Okay. Perfect. And then just, lastly, speaking of capital, can you please just give your plans for,
a, cash that will be left over on the balance sheet -- you'll certainly have a fair amount of it -- and maybe within that
you could rank your desires for capital outflows period. Thanks, guys.

RICK PUCKETT: Yes. And thanks very much, Brett. Yes, we will have -- and do have today -- some excess cash.
We'll see a fairly significant balance on the balance sheet going forward as we pay down our debt. And we
mentioned also that we recently refinanced. We put in a five year term loan at attractive rates and covenants, as
well as a ten year term loan -- or, sorry, a seven year term loan with attractive rates. So both of those are in place.

We'll maintain those out there. The effective rate of those right now are about just around 2%. So not a bad rate.
We will look at the cash, first and foremost, to continue to fund the operations but, as we're generating cash in the
operations, we'll look to establish the bank, if you will, to acquire additional brands. That is very much a part of our
strategy, and that would be the first place that we would like to invest it.

BRETT HUNDLEY: Thank you.

OPERATOR: Thank you. Our next question comes from Rohini Nair of Deutsche Bank. Your line is open.

ROHINI NAIR, ANALYST, DEUTSCHE BANK: Carl and Rick, I think you guys did a great job in helping us
understand how you're positioning the Company for growth going forward. The focus on the better-for-you portfolio



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 60 of 325
                           Event Brief of 022014 Snyder's-Lance Inc Earnings Call - Final

and differentiated innovation. You reiterated your target that you've talked about in the past about 3% to 5% annual
growth on your core brands.

I was just wondering if you can give us an update around how you're thinking about that double digit margin target
that you've alluded to in the past. It seems like you might have better visibility, at this point, as to when we might
see that come through, especially with the restructuring initiative. So if you could just give us some color around
that, that'd be great.

RICK PUCKETT: Yes. And thanks, Rohini. It is an important target for us. And as we talked about our stated
targets, it is the double digit operating margins. With the sale of private brands we have a couple of obstacles to
overcome. One is where we are today, which is around an 8% kind of run rate getting to [the] double digits. And
then having to deal with stranded costs at the same time.

So the margin improvement and reconstructing plan that was initiated at the end of the second quarter, and a lot of
actions were taken, actually, in the early third quarter, is designed to do that. It is designed to get very close to that
stated target. It certainly is designed to offset -- more than offset -- the stranded costs that were left by the sale of
private brands. So we believe, as we've always stated, that in 2015 on a run rate basis we will be very close to that
stated target.

ROHINI NAIR: Okay, great. And if I could follow up on your advertising. So you mentioned that it was up around
26% year-to-date. I guess I'm curious to see how you're judging the returns you're getting on that spend, and
maybe how you're expecting that to trend over the course of the year. I know you always kind of targeted the
weighting to be toward the beginning of the year but do you get the sense that you'll need to up your investment in
order to keep your sales momentum up?

CARL LEE: Thanks for your question, Rohini. I think that most of that spend, we really aggressively increased our
overall budget in our spend for 01. Traditionally we were basically spending in 02 and 03, with some in 04, but we
repositioned our P&L to add more to upfront this year. It's all about supporting our innovation, which has worked out
extremely well. We'll have those funds now in place for 01 in 2015 with a very aggressive new slate of SKUs to be
able to go forward. But you bring up an important question. Spending more on advertising is easy. Making sure
you're spending it efficiently, that's what's really important.

And we've got some great new leaders in our marketing organization, and they're putting in place some great new
tools. You may be familiar with market mix and some of the other tools that are out there. And we're using that as a
new tool to go in and evaluate the efficiency of our spend and the effectiveness of our spend. So while we'll
continue to increase our spending because it's important to drive household penetration and awareness, we're
going to adapt it to the point where we get the best overall return.

And we've got the tool box to be able to do that but we didn't necessarily have it in the past. So the advertising, from
what we can tell, is working. We'll get more efficient where we're spending it, maybe more on digital, maybe less on
TV, maybe more on TV, maybe less on print. So we'll kind of move through the different medias that out there. But
continue to make sure that we're very effective getting the news out with our better-for-you portfolio and with our
overall innovation. So we'll continue to spend but, to your point, spend very efficiently.

RICK PUCKETT: And just to add to that, Rohini -- just quickly to add to that, these tools are allowing us to pull apart
our branded portfolio and see what brands react to what kinds of advertising and or media in a more optimized way.
So it's allowing us to reallocate some of those dollars going forward to a more effective spend. So we're feeling
pretty good about the amount of information we're getting and the knowledge that we're gaining from it.

CARL LEE: That's a good point, Rick. And just to add -- Rohini, we were clearly focused on our overall margin as
something that's very important. We've shared with you our expectations and we're making good progress there.
Obviously, and it probably goes without saying, we could get there a lot quickly if we weren't trying to build our
Company for the long term. Investing in marketing, investing in our IBOs, investing in our innovation and our
capability and adding an R&D center and other things, those are what are important to make sure we balance the
need for a margin improvement with also the long term ability to grow a successful Company.


       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 61 of 325
                            Event Brief of 022014 Snyder's-Lance Inc Earnings Call- Final

So the good news is, we're getting to the margin expectations. We're getting there on the timeline that we expected.
But equally as important, in my book, is we're doing it the right now. And kind of brick by brick, we're building our
Company and we're investing as we go.

ROHINI NAIR: Thank you so much for that. I'll pass it on.

OPERATOR: Thank you. Our next question from Bill Chappell of SunTrust. Your line is open. Bill, if you can check
your mute button. We'll move on to Akshay Jagdale of Keybanc Capital. Your line is open.

UNIDENTIFIED PARTICIPANT: Hi. Good morning. This is actually (inaudible). I just wanted -- I was just wondering
if you could talk a little bit about the competitive environment that you're seeing in the snacking aisles. Can you just
address whether or not you're seeing any sort of increased competition or greater promotional activity? And maybe
which category, if any, you're seeing the biggest changes?

CARL LEE: (inaudible), thanks for joining us. I think that you're right, there is a step up in competitive activity. I think
what we're doing is trying to play to our strengths and leaning into innovation has really helped us. In fact, we were
the first to launch the waffle cut to Cape Cod. Lots of imitators have followed us into that. We were the first to
launch the Sweet and Salty platform with our Pretzel Pieces. Lots have followed in with Sweet and Salty additions.

So we're seeing innovation as our key driver of growth and it's also our way to kind of stay ahead of the competition
and making sure we're kind of focused on bringing consumers what they're looking for versus getting into the
trenches and just fighting out on price. We are seeing some price pressures on our mainstream, kind of our day-to-
day items but when you balance that out and promote or spend enough to make sure you kind of protect volume
but you're not going to chase the competition but instead put more emphasis and more execution around
innovation, it allows us to kind of deal with those of challenges of the pricing issues but do it in our way. And that's
focus on good solid top line growth and protect our margins while, at the same time, that we do protect our share
across our core brands. So, for us, it's as much of a balancing act. As we do see more competition, we're leaning
into a kind of long-term growth versus just dealing with those kind of day-to-day pricing issues. Hope that helps.

UNIDENTIFIED PARTICIPANT: Yes, it does. Thank you. And then just on your new product launches. You guys
have talked about how you're seeing some pretty good results with your new product launches. I think you called
out Cape Cod popcorn, in particular, as showing particular strength. Are there any other specific product categories
within your new launches that you're really happy with the progress with?

CARL LEE: Yes, I think, just to run down all of our core brands because each one -- Cape Cod popcorn has worked
tremendously, along with some flavors and other items there. Some new sizes have worked very well for us on
Cape Cod. But the Sweet and Salty, I mentioned earlier for our Pretzel Pieces, has just been a home run. It's been
addressing a pent up consumer demand on the brand that is known for quality, that's known for its overall ability to
deliver when the consumers open the bag.

And so Sweet and Salty has done real well for us. Our new Pretzel Spoonz has done real well. It's really truly the
first edible spoon that allows you to tie in with lots of dips and other items that people want to be able to eat right out
of the jar, for instance. And then we've seen good success with Pretzel Crisps. And the new mini launch, there's
some new flavors there. And then one I'm personally excited about is our sandwich crackers and our Bolds.

And, as I alluded to earlier, the new packaging, the new equipment and manufacturing capabilities we've added
there has allowed us to come out with a different number of crackers in the box and able to do a closes carton, that
really positions an item like Bolds right front and center for Millennials and people who are looking for more of a
spicy cracker. So kind of across the board all our brands have gotten some important innovation and it's helping all
of our brands achieve our targets.

UNIDENTIFIED PARTICIPANT: Great, that's very helpful. I'll pass it on, thanks.

OPERATOR: Our next question comes from Jonathan Feeney of Athlos Research. Your line is open.




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 62 of 325
                           Event Brief of 02 2014 Snyder's-Lance Inc Earnings Call - Final

JONATHAN FEENEY, ANALYST, ATHLOS RESEARCH: Good morning. Thanks very much. I wanted to first ask
about -- maybe a detailed question for Rick about how to think about the loss of contribution from the private brands
business. I know you've given us some guidance but just as it relates to the first couple of quarters, is just taking out
the nickel from discontinued operations maybe a way to think about what the base would be of the business as it is
today without private brands?

Just kind of looking forward to 2015. I know there's a couple, at least, of factors on top of that that would grow that
number. But I want to know how much of a hole you're actually working out of? If you can give any kind of sense I'd
appreciate it.

RICK PUCKETT: Actually, there's also the stranded cost it leaves behind, right, so there's more of an impact, quite
honestly, on a contribution margin than what you see on discontinued ops. So that stranded cost is somewhere
between $0.10 and $0.15 a share on an annualized basis. And that we're going to overcome with our margin
enhancement and reconstructing plan that we have in place. So the hole just for private brands we really haven't
shared too much with you, and I'd rather not do it, but it represented a large portion of our EPS in terms of the
contribution from that business.

It was a $300 million business, right, and it was performing quite well because we had optimized that business for,
really, the two years prior to the sale to the point where it was running on all cylinders. And it still is. So, it was a
hole that is a significant hole for us to fill. We believe we can do that. On the bottom line, it may be a little tougher to
do it on the top line without acquisitions, and that's what we would look to do.

JONATHAN FEENEY: Great. That's really helpful. And just two questions for Carl. First, on the private brands
business you hear a lot about in Europe private brands go hand in hand with brands in terms of retailer relations.
But then on the flip side here, you hear a lot of food manufacturers talk about how they actually -- they would never
get into the private brands business because it hurts them with retailers. How have retailers reacted to your exit of
the private brands business, would be my first question.

And the second question would be, it seems to me you have a great opportunity with any up and coming niche
snack company, and there's (inaudible) of them when you go to these trade shows, as really the only game in town
if they want to partner as opposed to sell. Could you talk about maybe the pipeline of potential distribution
partnerships particularly in some of these niche-y sort of, in a lot of cases, better-for-you snack? Thanks very much.

CARL LEE: Thanks for the question. And I think that you bring up an interesting point about private brands and the
dynamic situation in Europe. I lived and worked in Europe for a number of years and was excited about the
opportunity to deal with the European trade and the European retailers and the European consumers. But I find that
to be a very different model than we have here. Their overall penetration and revenues that's produced by private
brands is much higher than what we have in the U.S. But it -- I don't foresee that coming to that same point in the
U.S.

It will continue to grow but it's going to be a different situation, U.S. versus Europe, in my opinion, on the way
private brands continue to develop. They have upside but it probably won't achieve what we've seen in Europe. But
the retailers have been very positive about the exit of private brands. What I find is that I think, again complimenting
our team and the great leaders we have, did a very good job of trying to put one foot day in and day out in private
brands and the other foot into brands, and trying to balance the need to be able to support and grow both.

But it's difficult and very few companies are successful, in my opinion, of being able to manage both private brands
and branded. So I think that the retailers understand that and they've been supportive and we've been able to exit
that very gracefully and be able to find a great partner in Shearer's to acquire it. And Shearer's is going to take that
business to the next level because private brands is what they do day in and day out, and that's very important for
them.

So I think the exit has gone smoothly. The transition to make sure we deal with the stranded cost is in place. And if
you'll be patient with us over the next four quarters as we deal with discontinued operations and the impact on the



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 63 of 325
                           Event Brief of Q2 2014 Snyder's-Lance Inc Earnings Call - Final

P&L, we'll be able to make this transaction very smooth for you as well as we transition through the numbers and
the time frame.

But overall the exit has gone well for us and for our associates that are a part of the private brand business. And the
other thing I think helped us was we did -- private brands was in different segments. We sold sandwich cream
cookies and chocolate chip cookies. We did not sell sandwich crackers (inaudible) and we did not sell pretzels and
Pretzel Crisps and potato chips. So itwas a different category that we participated on private brands.

JONATHAN FEENEY: And just on the partner brands, Carl. Will you be -- it seems like there's a great opportunity
there for a lot of niche snack players around to gain national or super regional distribution. And, really, you're, by
far, the leader in being able to provide that. Could you talk about that as an opportunity and where you stand?

CARL LEE: You bring up an important point because the -- our partner brand strategy is a win-win-win. It's a win for
us because we're able to provide some great brands for IBOs to carry and great ways to leverage our distribution
infrastructure. It's a win for the retailer because we kind of consolidate the deliveries for them and bring in great
execution and take care of the delivery and merchandising for them. But, to your point, it's a real win for the
partners because they have access national distribution, to a very capable and growing and expanding DSD system
which really doesn't exist.

There's other national distributors out there but no one's going be in the store four, five days a week providing that
personal touch to their packages and making sure they get on the shelf and have display support and the
placements and everything else they're looking for. But there's a good opportunity there. And we know our partners
well. We interact with them. We help with some of their planning. We help them with some of their strategies and
execution. But it does, to your point, give us kind of the first chance to get to know them, the first chance to begin to
understand what their brands are capable of, and it gives us a chance to build relationships that either can be
around distribution long-term, around an interest in their company, around potentially acquiring them.

So partner brands is an important part of our strategy but the point you're making is equally important. It helps us
leverage our DSD system but it really helps us be able to do some partners that we can expand our relationship
with over time. And we do that quite often and it gives us a chance to bring other better-for-you items into the store.
And then keep an eye out for acquisitions that we may be interested in long-term.

JONATHAN FEENEY: Great. Thank you very much.

OPERATOR: Thank you, again, ladies and gentlemen. (Operator Instructions). Our next question comes from Amit
Sharma from BMO Capital Markets.

AMIT SHARMA, ANALYST, BMO CAPITAL MARKETS: Hi. Good morning, everyone.

CARL LEE: Good morning, Amit.

AMIT SHARMA: Carl, I just wanted to get a better understanding of what Baptista's brings to the table. Clearly, the
back half guidance seems -- or the loss of EPS seems like you're not assuming a whole lot from that business in
the back half. And that's probably understandable with all the stranded costs that you are trying to offset. But
looking forward if you can talk about what kind of revenue contribution we should expect from that business. What
sort of margin improvement we should expect from that business as you bring (inaudible) in-house?

CARL LEE: First of all, I just want to thank you for the question. Because in our desire to be very transparent, I'm
glad to be able to talk about this subject. There's lots of different ways to approach it. I think that -- a natural
question I would have, maybe looking from the outside in, is why would you buy your contract manufacturer? Why
would you invest your hard earned capital there? For us it was an absolute strategic move because Pretzel Crisps
is an important part of our overall future. And, with Baptista's capabilities, we've launched a number of new items
here already.




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 64 of 325
                          Event Brief of 022014 Snyder's-Lance Inc Earnings Call - Final

We've got a number of new items coming so it gives us a chance to continue to expand that brand and improve our
overall margins. But what I'm really excited about even above that, which is important, is that we've got a lot of new
items for 2015 that Baptista's is making for our distribution business. So you'll see some new items that roll out with
SOH and Cape Cod that are made at the Baptista's factory, and will allow us to be able to continue with our
successful innovation by tapping into both their unique skill set but, in addition, some of their unique equipment that
they have that makes very on-trend, consumer driven new items.

So that's important. So I think the first big opportunity and win with Baptista's is the innovation pipeline that we're
expanding, on the success we already have, using their capabilities. I think the second, it does give us some critical
mass and scale, it increases our purchasing scale, increases our chance to tie in with them and drive some
synergies through logistics, purchasing, overhead, other areas.

We will continue to improve our margins over time across both our brands and [with] the other items that we
produce for others. So there's multiple ways that this was a very strategic move for us and you will see, in 2015,
some additional enhancements in margin and you should expect them as we go forward.

AMIT SHARMA: Maybe provide a little bit more specifics around what kind of revenue contribution, if we think about
the co-packing business that Baptista's is doing currently and that will accrue to you, is it in the neighborhood of
$100 million on a run rate basis or less than that?

CARL LEE: We haven't -- we've chosen not to break that out and we're going to continue to do that. I appreciate the
question and respect it but I just don't want to provide numbers. It does -- back to John's question on partner brands
earlier, we've got some very high value, very consumer trend better-for-you type of items that we produce there for
some other partners. But similar to the fact that, for over 20 years, we've distributed partner brands and have been
proud to do it.

We're very proud to make some brands for some of our partners at Baptista's. So there's some real advantages to
both that revenue stream but also to the ability to stay on top of creating high value items for our partners and for
ourselves. So there is some incremental revenue, there is some incremental income there along with the skill set
enhancement I talked about earlier.

AMIT SHARMA: So let me ask this in a different way, then. So the 3% to 5% annual growth items, that is for the
overall portfolio, right? That's not just branded portfolio? Right, Rick?

RICK PUCKETT: That's correct, Amit.

AMIT SHARMA: Okay.

CARL LEE: That is correct.

AMIT SHARMA: So if that is the case, we did 2% branded growth in this quarter and we are increasing [M and A)
spending by 25% plus. What gets us from that 2% growth to perhaps 5%?

Because your partner brands probably, on an organic basis, are not going to grow as quick as your branded
portfolio, no?

RICK PUCKETT: One of things that's, obviously, coming out is the private brands business that was not growing,
right. So the overall growth will go up as we improve the growth of -- or improve the mix of high growth, higher
growing segments. So that's a big piece of it. Certainly the 3% to 5% that we've talked about is not really inclusive
of acquisitions. So whatever Baptista's adds in the long term is really on top of that 3% to 5%. So we expect to get
to the 3% to 5% without Baptista's.

AMIT SHARMA: And you think the portfolio (inaudible) innovation pipeline that you see coming on where you're well
positioned to accelerate the trends that you're seeing in the branded portfolio for the last [few) quarters?




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 65 of 325
                           Event Brief of 022014 Snyder's-Lance Inc Earnings Call - Final

RICK PUCKETT: We do. Even if you -- I'll just do the math real quick. Even if you were to take private brands out of
the first six months you're going to get a number that is north of 5%.

AMIT SHARMA: Sure.

RICK PUCKETT: It's (inaudible) 6% or so.

AMIT SHARMA: Okay. Got it. That's all I have. Thank you very much.

CARL LEE: I think just adding a little more to your question. I think the first suggestion I have is compare the current
trends and the current growth rates that we've got to the overall industry and to lots of other food companies who
have released. Ours are very attractive in comparison to all the others. And to Rick's point I think we had a little bit
of challenges with private brands.

That changes it a little bit. And then, I talked about it earlier, were intentionally going through an innovation process
with sandwich crackers similar to what we did with Cape Cod. And that is a little bit of a headwinds right now that
we expect to come out of. Our growth has been very positive and we expect it to continue.

AMIT SHARMA: Got it. Thank you.

OPERATOR: Thank you. I'm not showing any further questions in queue. I'd like to turn the call back over to Carl
Lee, President and Chief Executive Officer, for any final comments.

CARL LEE: Ashley, thanks for your help today. We appreciate you coordinating the call. And I really appreciate
everyone who's joined the call. And as I said earlier we've been looking forward to this chance to share with you the
very positive 02 results that we're all very proud of. And again I want to thank all of my teammates for all of their
hard work to make it possible. I also want to call out what Rick said earlier, to be able to announce two major
transactions on the same day.

It's a feat that you very seldom see and it's an accomplishment and something incredible that our team was able to
pull off. But I think beyond even 02 and the ability to announce and then execute the transactions, the
transformation is real, it's permanent and it's been building for a long time. And it really positions us to be very
uniquely different versus our competition. We focus on premium items, we focus on differentiated items and we've
got an important pipeline that's already working for us and another pipeline that's coming online in 2015 of new
items that we're excited about.

So, again, appreciate the time. But I'll leave you with three words -- this organization, first and foremost, is focused.
This organization, second, is very nimble. And third, based on our track record, this organization is very capable. So
continue to count on us to work very hard for our shareholders and do hard work, day in and day out, to build our
shareholder value. Thanks for your time. Wish everybody a very good day.

OPERATOR: Ladies and gentlemen, thanks for participating in today's conference. This concludes today's
program. You may now disconnect. Everyone have a great day.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Briefs are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 66 of 325
                      Event Brief of 022014 Snyder's-Lance Inc Earnings Call - Final

THE INFORMATION CONTAINED IN EVENT BRIEFS REFLECTS THOMSON FINANCIAL'S SUBJECTIVE
CONDENSED PARAPHRASE OF THE APPLICABLE COMPANY'S CONFERENCE CALL AND THERE MAY BE
MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN THE REPORTING OF THE SUBSTANCE OF THE
CONFERENCE CALLS. IN NO WAY DOES THOMSON FINANCIAL OR THE APPLICABLE COMPANY ASSUME
ANY RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE
INFORMATION PROVIDED ON THIS WEB SITE OR IN ANY EVENT BRIEF. USERS ARE ADVISED TO REVIEW
THE APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC
FILINGS BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: September 13, 2014


 End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 67 of 325
       Second-quarter net income for Snyder's-Lance falls on special items
                                                 York Daily Record (Pennsylvania)
                                                     August 7,2014 Thursday


Copyright 2014 York Daily Record

Distributed by McClatchy-Tribune Business News

Section: BUSINESS AND FINANCIAL NEWS
Length: 237 words
Byline: Gary Haber York, York Daily Record, Pa.




Aug. 07--Snyder's-Lance Inc's. net income fell in the second quarter after factoring in restructuring charges and
other one-time items.

The Charlotte, N.C.-based maker of Snyder's of Hanover pretzels and Snack Factory pretzel crisps posted net
income of $11.7 million, or 16 cents a share, for the three months ending June 28. That was down from net income
of $13 million, or 19 cents a share, in second quarter 2013.

On an adjusted basis, excluding special items including $6.1 million in restructuring and impairment charges, the
company had net income of $20.6 million, or 29 cents a share, which was up from adjusted earnings of $16.9
million, or 24 cents a share, in the year-ago quarter. The adjusted earnings matched the expectations of analysts
who forecast the company would earn 29 cents a share on an adjusted basis.

Net revenue rose 4.8 percent in the quarter, to $460 million. The company Company cited strong sales of its Cape
Cod popcorn, Snyder's of Hanover Sweet and Salty pretzel pieces and Snack Factory pretzel crisps.

Snyder's-Lance said it expects to post full-year 2014 earnings of between $1.10 and $1.18 a share.

Snyder's to reduce employee workforce

Snyder's-Lance sells private-label business, acquires Baptista's Bakery

Snyder's-Lance revenue increases by 4.4 percent in Q1

_    (c)2014 York Daily Record (York, Pa.) Visit York Daily Record (York, Pa.) at www.ydr.com Distributed by MCT
Information Services


Load-Date: August 8,2014


   End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 68 of 325
                                    *Snyders-Lance 2Q EPS 16c >LNCE
                                                Dow Jones Institutional News

                                           August 7,2014 Thursday 10:00 AM GMT


Copyright 2014 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2014, Dow Jones & Company, Inc.



        DOW JONES NE


Length: 4143 words

Body


7 Aug 2014 06:00 ET *Snyders-Lance 2Q Net $11.7M >LNCE

7 Aug 2014 06:00 ET *Snyders-Lance 2Q Rev $399.6M >LNCE

7 Aug 2014 06:00 ET Press Release: Snyder's-Lance, Inc. Reports Results for Second Quarter 2014

Snyder's-Lance, Inc. Reports Results for Second Quarter 2014

- Net revenue of $460 million, a 4.8% increase over prior year

- Earnings per diluted share of $0.29 excluding special items, a 21 % increase over prior year

- Earnings per diluted share of $0.16 including special items

- Closed on the Baptista's acquisition and finalized efforts to sell Private Brands

- Initiated Margin Improvement & Restructuring Plan

PR Newswire

CHARLOTTE, N.C., Aug. 7, 2014

CHARLOTTE, N.C., Aug. 7, 2014 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported results
for its second quarter of 2014. Net revenue for the second quarter ended June 28, 2014 was $460 million, an
increase of 4.8% compared to prior year net revenue of $439 million. Net income excluding special items in the
second quarter of 2014 was $20.6 million, or $0.29 per diluted share, as compared to net income of $16.9 million
for the second quarter of 2013, or $0.24 per diluted share. Net income including special items was $11.7 million for
the second quarter of 2014, or $0.16 per diluted share, as compared to net income of $13.0 million for the second
quarter of 2013, or $0.19 per diluted share. Special items for the second quarter of 2014 included after-tax
expenses of $6.1 million for restructuring and impairment charges and $2.8 million in transaction related expenses.
Special items for the second quarter of 2013 included after-tax expenses of $1.2 million for impairment charges and
$2.7 million for a substantial self-funded medical expense.


       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 69 of 325
                                        *Snyders-Lance 2Q EPS 16c >LNCE

Net revenue for the first six months ended June 28, 2014 was $897 million, an increase of 4.6% compared to prior
year net revenue of $858 million. Net income excluding special items for the first six months of 2014 was $38.8
million, or $0.55 per diluted share, as compared to net income of $36.7 million for the first six months of 2013, or
$0.53 per diluted share. Net income including special items was $28.5 million for the first six months of 2014, or
$0.40 per diluted share, as compared to net income of $32.8 million for the first six months of 2013, or $0.47 per
diluted share. Special items for the first six months of 2014 included after-tax expenses of $6.8 million for
restructuring and impairment charges, $0.6 million for a self-funded medical insurance claim and $3.0 million in
transaction related expenses. Special items for the first six months of 2013 included after-tax expenses of $1.2
million for impairment charges and $2.7 million for a substantial self-funded medical expense.

In the accompanying financial statements, the sale of Private Brands is classified as discontinued operations, which
closed early in the Third Quarter.

Comments from Management

"The second quarter of 2014 was a key turning point for Snyder's-Lance," commented Carl E. Lee, Jr., President
and Chief Executive Officer. "Our recently completed sale of Private Brands supports our strategic plan to lead with
differentiated branded products, while acquiring Baptista's significantly improves our ability to drive innovation and
organic growth. A number of exciting new products in our pipeline are being driven by the Baptista's team and will
come to market as we move into 2015. Our company is uniquely positioned to deliver what consumers are
expecting when it comes to snacks that serve as a meal replacement, fuel a busy day or are part of healthy eating
occasions. By staying focused on execution, we have launched a number of strategic initiatives to meet consumer
trends and retailer expectations, while ensuring we stay ahead of the changing landscape. With a national
Independent Business Owners (IBO) based DSD network, we have the capability to deliver new products quickly
from our kitchens to store shelves, as consumers continue to search for unique and fulfilling snacks."

Mr. Lee continued, "Over the next 12 months, we'll complete the transition and integration of our recent transactions
while reducing costs by $22 to $25 million through our Margin Enhancement & Restructuring initiative. At the same
time, we will continue to invest in our Core branded products with advertising and marketing plans that are focused
on driving top line and building long-term equity with consumers. The result will be expanded margins as we
continue to drive growth with innovative new products, distribution gains and enhanced retail visibility. We'll
continue to expand our better-for-you product offerings and leverage the manufacturing capabilities and innovation
skills of the team at Baptista's, as well as other facilities and R&D Center. During our upcoming Second Quarter
2014 earnings call, we will discuss these changes and current sales trends as well as our projections for increasing
revenues and reducing costs during the balance of 2014. A number of significant achievements have been realized
during the past quarter and we are excited about what the future holds for our Company. I want to thank all of our
team members at Snyder's-Lance who are working hard to serve our consumers, customers and shareholders on a
daily basis."

Dividend Declared

The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on August 29, 2014 to stockholders of record at the close of business on
August 21,2014.

Estimates provided for 2014

The Company estimates net revenue for the full year 2014 will be in the range of $1.72 to $1.75 billion. Earnings
per diluted share are expected to be between $1.10 and $1.18, adjusted for the recent transactions. Capital
expenditures for 2014 are projected to be between $75 and $77 million, including capacity expansion for Baptista's.

Conference Call

Management will conduct a conference call and live webcast at 9:00 am eastern time on Thursday, August 7, 2014
to review the Company's second quarter results as well as the recently completed sale of Lance Private Brands to


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 70 of 325
                                         *Snyders-Lance 20 EPS 16c >LNCE

Shearer's Foods and the recently completed acquisition of Baptista's Bakery. The conference call and
accompanying slide presentation will be webcast live through the Investor Relations section of the Company's
website, www.snyderslance.com. In addition, the slide presentation will be available to download and print
approximately 30 minutes before the webcast at              www.snyderslance.com . To participate in the conference
call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. The conference
10 is 78414145. A continuous telephone replay of the call will be available between 3:00pm on August 7 and
midnight on August 15. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for
international callers. The replay access code is 78414145. Investors may also access a web-based replay of the
conference call at          www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella O'oro(R), Eatsmart(TM), O-Ke-Ooke(R),
Ouitos(TM) and other brand names along with a number of third party brands. Products are distributed nationally
through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-E

Cautionary Information about Forward Looking Statements

This news release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions and statements regarding the Company's acquisition of
Baptista's Bakery and the recent sale of Private Brands, which are subject to a number of risks and uncertainties,
including our ability to generate revenues and earnings previously generated by Private Brands or cost reductions
to offset overhead costs previously covered by Private Brands. Factors that could cause actual results to differ
include general economic conditions; volatility in the price, or availability of inputs, including raw materials,
packaging, energy and labor; price competition and industry consolidation; changes in our top retail customer
relationships; failure to successfully integrate acquisitions, including Baptista's Bakery; loss of key personnel; failure
to execute and accomplish our strategy; concerns with the safety and quality of certain food products or ingredients;
adulterated, misbranded or mislabeled products or product recalls; disruption of our supply chain or information
technology systems; improper use of social media; changes in consumer preferences and tastes or inability to
innovate or market our products effectively; reliance on distribution through a significant number of independent
business owners; protection of our trademarks and other intellectual property rights; impairment in the carrying
value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency exchange
rate volatility and the interests of a few individuals who control a significant portion of our outstanding shares of
common stock may conflict with those of other stockholders, which have been discussed in greater detail in our
most recent Form 1O-K and other reports filed with the Securities and Exchange Commission.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES Condensed
Consolidated Statements of Income (Unaudited) For the
Quarters and Six Months Ended June 28, 2014 and June 29,
2013
                     Quarter Ended       Six Months Ended


7 Aug 2014 06:00 ET Press Release: Snyder's-Lance, Inc. Reports -2-

(in thousands,                     June
except per share     June 28,      29,      June 28,    June 29,
data)                  2014        2013       2014         2013
                     --------    --------   --------    ----------


       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 71 of 325
                                       *Snyders-Lance 20 EPS 16c >LNCE

Net revenue         $399,596    $378,489   $772,612   $737,030
Cost of sales        254,707     244,386    494,537    470,238
                    --------    --------   --------   --------
Gross margin         144,889     134,103    278,075    266,792

Selling, general
 and
 administrative      121,312     ll8,036    237,376    223,4ll
Impairment
 charges               6,503       1,900      7,503      1,900
Gain on sale of
 route
 businesses, net       (297)     (1,482)    (1,460)    (1,592)
Other
 loss/(income},
 net                     501     (1,476)        581    (2,617 )
                    --------    --------   --------   --------

Income before
 interest and
 income taxes         16,870      17,125     34,075     45,690

Interest expense,
 net                   4, III      3,521      7,501      6,960
                    --------    --------   --------   --------

Income before
 income taxes         12,759      13,604     26,574     38,730

Income tax
 expense               4,584       5,141      7,910     15,010
                    --------    --------   --------   --------
Income from
 continuing
 operations            8,175       8,463     18,664     23,720
Discontinued
 operations, net
 of income tax         3,523       4,567      9,845      9,218
Net income            ll,698      13,030     28,509     32,938
Net income
 attributable to
 non controlling
 interests                21          51         16        ll6
Net income
 attributable to
 Snyder's-Lance,
 Inc.               $ ll,677    $ 12,979   $ 28,493   $ 32,822
                     =======     =======    =======    =======

Amounts
attributable to
Snyder's-Lance,
Inc. :
Continuing
 operations            8,154       8,412     18,648     23,604
Discontinued
 operations            3,523       4,567      9,845      9,218
Net income          $ ll,677    $ 12,979   $ 28,493   $ 32,822
                     =======     =======    =======    =======


Basic earnings
per share:
Continuing
 operations             0.12        0.12       0.27       0.34



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 72 of 325
                                         *Snyders-Lance 20 EPS 16c >LNCE

Discontinued
 operations              0.05         0.07             0.14           0.13
Net income               0.17         0.19             0.41           0.47



Weighted average
 shares
 outstanding -
 Basic                 70,162       69,279       70,080             69,136

Diluted earnings
per share:
Continuing
 operations              0.11         0.12             0.26           0.34
Discontinued
 operations            0.05         0.07               0.14           0.13
Net income             0.16         0.19               0.40           0.47
                   ========     ========     ::;;;==::;;;====   ========

Weighted average
 shares
 outstanding -
 Diluted               70,905       70,086       70,820             69,922

Cash dividends
 declared per
 share             $     0.16   $     0.16   $         0.32     $     0.32

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
 Condensed Consolidated Balance Sheets (Unaudited)
 As of June 28, 2014 and December 28, 2013
                                           June 28,                         December 28,
(in thousands, except share data)             2014                              2013

                ASSETS
Current assets:
Cash and cash equivalents                          $       18,450       $          14,080
Accounts receivable, net of allowances
 of $1,490 and $1,535, respectively                      134,322                  121,599
Inventories                                              126,237                  100,447
Prepaid income taxes                                       7,079                    9,094
Deferred income taxes                                     15,874                   15,391
Assets held for sale                                      14,262                   15,314
Prepaid expenses and other current
 assets                                                    21,146                  22,925
Current assets of discontinued
 operations (Note 3)                                   39,399                  37,416
                                                   ----------          --------------
Total current assets                                  376,769                 336,266

Noncurrent assets:
Fixed assets                                             423,379                  312,527
Goodwill                                                 479,502                  422,318
Other intangible assets, net                             513,462                  516,607
Other noncurrent assets                                   22,413                   22,250
Noncurrrent assets of discontinued
 operations (Note 3)                                  181,903                 154,626
                                                   ----------          --------------
Total assets                                       $1,997,428           $   1,764,594
                                                       =========              ========::;;;=



 LIABILITIES AND STOCKHOLDERS' EQUITY



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 73 of 325
                                      *Snyders-Lance 20 EPS 16c >LNCE

Current liabilities:
Current portion of long-term debt          $    8,894       $     17,291
Accounts payable                               56,715             45,966
Accrued compensation                           27,217             27,530
Accrued casualty insurance claims               5,096              6,262
Accrued selling and promotional costs          14,174             12,636
Other payables and accrued liabilities         22,459             22,016
Current liabilities of discontinued
 operations (Note 3)                           15,219             14,503
                                           ----------    --------------
Total current liabilities                     149,774            146,204

Noncurrent liabilities:
Long-term debt                                 695,208           480,082
Deferred income taxes                          191,498           190,393
Accrued casualty insurance claims                7,439             5,567
Other noncurrent liabilities                    21,981            24,143
Noncurrent liabilities of discontinued
 operations (Note 3)                              269                    305
                                           ----------    --------------
Total liabilities                           1,066,169             846,694

Commitments and contingencies

Stockholders' equity:
Common stock, $0.83 1/3 par value.
 Authorized 110,000,000 shares;
 70,236,168 and 69,891,890 shares
 outstanding, respectively                      58,528                58,241
Preferred stock, $1.00 par value.
Authorized 5,000,000 shares; no shares
outstanding
Additional paid-in capital                     771,673            765,172
Retained earnings                               91,213             85,146
Accumulated other comprehensive income          10,659             10,171

Total Snyder's-Lance, Inc. stockholders'
 equity                                        932,073            918,730
Noncontrol1ing interests                         (814)              (830)

Total stockholders' equity                     931,259            917,900
Total liabilities and stockholders'
 equity                                    $1,997,428       $   1,764,594



 SNYDER'S-LANCE, INC. AND SUBSIDIARIES
 Condensed Consolidated Statements of Cash Flows (Unaudited)
 For the Six Months Ended June 28, 2014 and June 29, 2013
                                                   Six Months Ended

                                                 June 28,         June 29,
(in thousands)                                      2014             2013

Operating activities:
Net income                                       $   28,509       $     32,938
Adjustments to reconcile net income to cash
from operating activities:
Depreciation and amortization                         29,742            29,641
Stock-based compensation expense                       3,128             2,826
Loss/(gain) on sale of fixed assets, net                 398             (272)
Gain on sale of route businesses                     (1,460)           (1,592)
Impairment charges                                     7,503             1, 900




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 74 of 325
                                     *Snyders-Lance 2Q EPS 16c >LNCE

Deferred income taxes                                       544            3,509
Provision for doubtful accounts                             811            1,302
Changes in operating assets and liabilities,
 excluding business acquisition                   (15,994)              (17,658)
Net cash provided by operating activities           53,181                52,594
                                               -----------        -----------

Investing activities:
Purchases of fixed assets                            (33,891)           (39,869)
Purchases of route businesses                        (15,018)           (21,353)
Proceeds from sale of fixed assets                        471              2,213
Proceeds from sale of route businesses                 16,258             17,533
Proceeds from sale of investments                                            921
Business acquisition, net of cash acquired          (202,260)
                                               -----------        -----------
Net cash used in investing activities            (234,440)           (40,555)
                                               -----------        -----------

Financing activities:
Dividends paid to stockholders                       (22,426)           (22, l35)
Dividends paid to noncontrol1ing interests                                  (232)
Debt issuance costs                                  (1,854 )
Issuances of cornmon stock                             4,819               7,549
Repurchases of cornmon stock                         (1,160)               (709)
Repayments of long-term debt                         (8,750)            (16,029)
Net proceeds from existing credit facilities         215,000              16,870
Net cash provided by/(used in) financing
 activities                                          185,629         (14,686)
                                               -----------        -----------


7 Aug 2014 06:00 ET Press Release: Snyder's-Lance, Inc. Reports -3-
Effect of exchange rate changes on cash                                    (347)



Increase/(decrease) in cash and cash
 equivalents                                            4,370            (2,994 )
Cash and cash equivalents at beginning of
 period                                               14,080               9,276
Cash and cash equivalents at end of period      $     18,450        $      6,282



Supplemental information:
Cash paid for income taxes, net of refunds
 of $164 and $36, respectively                  $      13,925       $     21,257
Cash paid for interest                          $       7,159       $      8,021

 SNYDER'S-LANCE, INC. AND SUBSIDIARIES
 Reconciliation of Non-GAAP Measures (Unaudited)
 For the Quarters and Six Months Ended June 28, 2014 and June 29, 2013
                                              Net of     Per Diluted
(in thousands, except share data)                Tax        Share

Quarter Ended June 28, 2014
Net income attributable to Snyder's-Lance,
 Inc.                                          $11,677        $          0.165

Impairment charges                                  4,188                0.059
Restructuring charges                               1,968                0.028
Professional fees                                   1,477                0.021
Discrete foreign income taxes                       1,309                0.018
                                               -------



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 75 of 325
                                       *Snyders-Lance 2Q EPS 16c >LNCE

Net income attributable to Snyder's-Lance,
 Inc., excluding special items                 $20,619    $         0.291



Quarter Ended June 29, 2013
Net income attributable to Snyder's-Lance,
 Inc.                                          $12,979    $         0.185

Self-funded medical insurance claim               2,732             0.039
Impairment charges                                1,192             0.017



Net income attributable to Snyder's-Lance,
 Inc., excluding special items                 $16,903    $         0.241



                                               Net of         Per Diluted
(in thousands, except share data)                Tax             Share

Six Months Ended June 28, 2014
Net income attributable to Snyder's-Lance,
 Inc.                                          $28,493    $         0.402

Impairment charges                                4,819             0.068
Restructuring charges                             1,968             0.028
Professional fees                                 1,691             0.024
Self-funded medical insurance claim                 564             0.008
Discrete foreign income taxes                     1,309             0.018
                                               -------


Net income attributable to Snyder's-Lance,
 Inc., excluding special items                  $38,844   $         0.548



Six Months Ended June 29, 2013
Net income attributable to Snyder's-Lance,
 Inc.                                          $32,822    $         0.469

Self-funded medical insurance claim               2,732             0.040
Impairment charges                                1,192             0.017



Net income attributable to Snyder's-Lance,
 Inc., excluding special items                  $36,746   $         0.526



Logo - http://photos.prnewswire.com/prnh/20110411/CL80943LOGO

SOURCE Snyder's-Lance, Inc.

!Web site: http://www.snyderslance.com

Access Investor Kit for Snyder's-Lance, Inc.

Visit http://www.companyspotlight.com/partner?cp_code=A591 &isin=US8335511 049

7 Aug 2014 06:02 ET *Snyders-Lance 2Q Adj EPS 29c >LNCE

7 Aug 2014 06:05 ET *Snyders-Lance Sees 2014 Rev $1.728-$1.758 >LNCE

7 Aug 2014 06:06 ET *Snyders-Lance Sees 2014 EPS $1.10-EPS $1.18 >LNCE


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 76 of 325
                                 *Snyders-Lance 2Q EPS 16c >LNCE

7 Aug 2014 06:07 ET *Snyders-Lance Sees 2014 Capex of Between $75M and $77M>LNCE

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

August 07,201406:07 ET (10:07 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: August 8,2014


  End ofDocnment




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 77 of 325
Snyder's-Lance, Inc. Reports Results for Second Quarter 2014; - Net revenue
              of $460 million, a 4.8% increase over prior year
                                                           PR Newswire
                                            August 7,2014 Thursday 6:00 AM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 2772 words
Dateline: CHARLOTTE, N.C., Aug. 7, 2014

Body


Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported results for its second quarter of 2014. Net revenue for the
second quarter ended June 28, 2014 was $460 million, an increase of 4.8% compared to prior year net revenue of
$439 million. Net income excluding special items in the second quarter of 2014 was $20.6 million, or $0.29 per
diluted share, as compared to net income of $16.9 million for the second quarter of 2013, or $0.24 per diluted
share. Net income including special items was $11.7 million for the second quarter of 2014, or $0.16 per diluted
share, as compared to net income of $13.0 million for the second quarter of 2013, or $0.19 per diluted share.
Special items for the second quarter of 2014 included after-tax expenses of $6.1 million for restructuring and
impairment charges and $2.8 million in transaction related expenses. Special items for the second quarter of 2013
included after-tax expenses of $1.2 million for impairment charges and $2.7 million for a substantial self-funded
medical expense.

Net revenue for the first six months ended June 28, 2014 was $897 million, an increase of 4.6% compared to prior
year net revenue of $858 million. Net income excluding special items for the first six months of 2014 was $38.8
million, or $0.55 per diluted share, as compared to net income of $36.7 million for the first six months of 2013, or
$0.53 per diluted share. Net income including special items was $28.5 million for the first six months of 2014, or
$0.40 per diluted share, as compared to net income of $32.8 million for the first six months of 2013, or $0.47 per
diluted share. Special items for the first six months of 2014 included after-tax expenses of $6.8 million for
restructuring and impairment charges, $0.6 million for a self-funded medical insurance claim and $3.0 million in
transaction related expenses. Special items for the first six months of 2013 included after-tax expenses of $1.2
million for impairment charges and $2.7 million for a substantial self-funded medical expense.

In the accompanying financial statements, the sale of Private Brands is classified as discontinued operations, which
closed early in the Third Quarter.

Comments from Management
"The second quarter of 2014 was a key turning point for Snyder's-Lance," commented Carl E. Lee, Jr., President
and Chief Executive Officer. "Our recently completed sale of Private Brands supports our strategic plan to lead with
differentiated branded products, while acquiring Baptista's significantly improves our ability to drive innovation and
organic growth. A number of exciting new products in our pipeline are being driven by the Baptista's team and will
come to market as we move into 2015. Our company is uniquely positioned to deliver what consumers are
expecting when it comes to snacks that serve as a meal replacement, fuel a busy day or are part of healthy eating
occasions. By staying focused on execution, we have launched a number of strategic initiatives to meet consumer
trends and retailer expectations, while ensuring we stay ahead of the changing landscape. With a national
Independent Business Owners (IBO) based DSD network, we have the capability to deliver new products quickly
from our kitchens to store shelves, as consumers continue to search for unique and fulfilling snacks."




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 78 of 325
  Snyder's-Lance, Inc. Reports Results for Second Quarter 2014; - Net revenue of $460 million, a 4.8% increase
                                                over prior year

Mr. Lee continued, "Over the next 12 months, we'll complete the transition and integration of our recent transactions
while reducing costs by $22 to $25 million through our Margin Enhancement & Restructuring initiative. At the same
time, we will continue to invest in our Core branded products with advertising and marketing plans that are focused
on driving top line and building long-term equity with consumers. The result will be expanded margins as we
continue to drive growth with innovative new products, distribution gains and enhanced retail visibility. We'll
continue to expand our better-for-you product offerings and leverage the manufacturing capabilities and innovation
skills of the team at Baptista's, as well as other facilities and R&D Center. During our upcoming Second Quarter
2014 earnings call, we will discuss these changes and current sales trends as well as our projections for increasing
revenues and reducing costs during the balance of 2014. A number of significant achievements have been realized
during the past quarter and we are excited about what the future holds for our Company. I want to thank all of our
team members at Snyder's-Lance who are working hard to serve our consumers, customers and shareholders on a
daily basis."

Dividend Declared
The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on August 29, 2014 to stockholders of record at the close of business on
August 21, 2014.

Estimates provided for 2014
The Company estimates net revenue for the full year 2014 will be in the range of $1.72 to $1.75 billion. Earnings
per diluted share are expected to be between $1.10 and $1.18, adjusted for the recent transactions. Capital
expenditures for 2014 are projected to be between $75 and $77 million, including capacity expansion for Baptista's.

Conference Call
Management will conduct a conference call and live webcast at 9:00 am eastern time on Thursday, August 7,2014
to review the Company's second quarter results as well as the recently completed sale of Lance Private Brands to
Shearer's Foods and the recently completed acquisition of Baptista's Bakery. The conference call and
accompanying slide presentation will be webcast live through the Investor Relations section of the Company's
website.http://www.snyderslance.com. In addition, the slide presentation will be available to download and print
approximately 30 minutes before the webcast at                http://www.snyderslance.com. To participate in the
conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for international callers.
The conference ID is 78414145. A continuous telephone replay of the call will be available between 3:00pm on
August 7 and midnight on August 15. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-
3406 for international callers. The replay access code is 78414145. Investors may also access a web-based
replay of the conference call at      http://www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack Factory® Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-Doke®, Quitos(TM) and
other brand names along with a number of third party brands. Products are distributed nationally through grocery
and mass merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-E

Cautionary Information about Forward Looking Statements
This news release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions and statements regarding the Company's acquisition of
Baptista's Bakery and the recent sale of Private Brands, which are subject to a number of risks and uncertainties,



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 79 of 325
   Snyder's-Lance, Inc. Reports Results for Second Quarter 2014; - Net revenue of $460 million, a 4.8% increase
                                                 over prior year

including our ability to generate revenues and earnings previously generated by Private Brands or cost reductions
to offset overhead costs previously covered by Private Brands. Factors that could cause actual results to differ
include general economic conditions; volatility in the price, or availability of inputs, including raw materials,
packaging, energy and labor; price competition and industry consolidation; changes in our top retail customer
relationships; failure to successfully integrate acquisitions, including Baptista's Bakery; loss of key personnel; failure
to execute and accomplish our strategy; concerns with the safety and quality of certain food products or ingredients;
adulterated, misbranded or mislabeled products or product recalls; disruption of our supply chain or information
technology systems; improper use of social media; changes in consumer preferences and tastes or inability to
innovate or market our products effectively; reliance on distribution through a significant number of independent
business owners; protection of our trademarks and other intellectual property rights; impairment in the carrying
value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency exchange
rate volatility and the interests of a few individuals who control a significant portion of our outstanding shares of
common stock may conflict with those of other stockholders, which have been discussed in greater detail in our
most recent Form 10-K and other reports filed with the Securities and Exchange Commission.
            SNYDER'S-LANCE, INC. AND
            SUBSIDIARIES Condensed
            Consolidated Statements of Income
            (Unaudited) For the Quarters and Six
            Months Ended June 28, 2014 and June
            29,2013
                                                        Q        S
                                                        u        ix
                                                        a        M
                                                        rt       0
                                                        e        n
                                                        r        t
                                                        E        h
                                                        n        s
                                                        d        E
                                                        e        n
                                                        d        d
                                                                 e
                                                                 d
            (in thousands, except per share data)       J        J        J       J
                                                        u        u        u       u
                                                        n        n        n       n
                                                        e        e        e       e
                                                        2        2        2       2
                                                        8        9        8       9

                                                        2        2        2       2
                                                        0        0        0       0
                                                        1        1        1       1
                                                        4        3        4       3
            Net revenue                                 $    3            $   3          $ 7          $ 7
                                                             9                7             7            3
                                                             9                8             2            7

                                                             5                4             6            0
                                                             9                8             1            3
                                                             6                9             2            0
            Cost of sales                               2             2           4         4
                                                        5             4           9         7
                                                        4             4           4         0

                                                        7             3           5         2
                                                        0             8           3         3
                                                        7             6           7         8



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 80 of 325
Snyder's-Lance, Inc. Reports Results for Second Quarter 2014; - Net revenue of $460 million, a 4.8% increase
                                              over prior year

        Gross margin                               1         1           2         2
                                                   4         3           7         6
                                                   4         4           8         6

                                                   8          1          0         7
                                                   8          0          7         9
                                                   9          3          5         2


        Selling, general and administrative        1                     2         2
                                                   2          1          3         2
                                                   1         8           7         3

                                                   3          0          3         4
                                                   1          3          7
                                                   2          6          6
        Impairment charges                         6                     7

                                                   5          9          5         9
                                                   0          0          0         0
                                                   3          0          3         0
        Gain on sale of route businesses, net      (          (          (         (
                                                   2          1           1        1
                                                   9
                                                   7         4           4         5
                                                   )         8           6         9
                                                             2           0         2
                                                              )           )        )
        Other loss/(income), net                   5          (          5         (
                                                   0          1          8         2
                                                   1                     1
                                                              4                    6
                                                              7                    1
                                                              6                    7
                                                              )                    )
         Income before interest and income taxes   1          1          3         4
                                                   6          7          4         5

                                                   8          1          0         6
                                                   7          2          7         9
                                                   0          5           5        0


         Interest expense, net                     4          3          7         6

                                                              5           5        9
                                                              2          0         6
                                                              1          1         0
         Income before income taxes                1                     2         3
                                                   2          3          6         8

                                                   7          6           5        7
                                                   5          0           7        3
                                                   9          4           4        0


         Income tax expense                        4          5           7
                                                                                   5
                                                   5          1           9
                                                   8          4           1        0
                                                   4                      0        1



   Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 81 of 325
Snyder's-Lance, Inc. Reports Results for Second Quarter 2014; - Net revenue of $460 million, a 4.8% increase
                                              over prior year

                                                                                   0
        Income from continuing operations            8        8           1        2
                                                                          8        3
                                                     1       4
                                                     7        6           6        7
                                                     5        3           6        2
                                                                          4        0
        Discontinued operations, net of income       3       4            9        9
        tax
                                                     5        5           8        2
                                                     2        6           4        1
                                                     3        7           5        8
        Net income                                            1           2        3
                                                              3           8        2

                                                     6        0           5        9
                                                     9        3           0        3
                                                     8        0           9       8
        Net income attributable to non controlling   2        5           1       1
        interests                                    1        1           6       1
                                                                                  6
         Net income attributable to Snyder's-        $            $             $ 2         $ 3
         Lance, Inc.                                                  2           8            2

                                                         6            9            4           8
                                                         7            7            9           2
                                                         7            9            3           2


         Amounts attributable to Snyder's-Lance,
         Inc.:
         Continuing operations                       8        8           1        2
                                                                          8        3
                                                              4
                                                     5        1           6        6
                                                     4        2           4        0
                                                                          8        4
         Discontinued operations                     3        4           9        9

                                                     5        5           8       2
                                                     2        6           4       1
                                                     3        7           5       8
         Net income                                  $            $   1         $ 2         $ 3
                                                                      2           8            2

                                                         6            9            4           8
                                                         7            7            9           2
                                                         7            9            3           2


         Basic earnings per share:
         Continuing operations                       0        0           0        0

                                                     1        1           2        3
                                                     2        2           7        4
         Discontinued operations                     0        0           0        0

                                                     0        0           1        1
                                                     5        7           4        3




   Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 82 of 325
Snyder's-Lance, Inc. Reports Results for Second Quarter 2014; - Net revenue of $460 million, a 4.8% increase
                                              over prior year

        Net income                                0            0              0         0

                                                  1            1              4         4
                                                  7            9                        7


        Weighted average shares outstanding -     7            6              7         6
        Basic                                     0            9              0         9

                                                               2              0         1
                                                  6            7              8         3
                                                  2            9              0         6


         Diluted earnings per share:
        Continuing operations                     0            0              0         0

                                                                              2         3
                                                               2              6         4
         Discontinued operations                  0            0              0         0

                                                  0            0              1         1
                                                  5            7              4         3
         Net income                               0            0              0         0

                                                               1              4         4
                                                  6            9              0         7


         Weighted average shares outstanding -    7            7               7        6
         Diluted                                  0            0               0        9

                                                  9            0               8        9
                                                  0            8               2        2
                                                  5            6               0        2


         Cash dividends declared per share        $       0        $    0             $ 0        $ 0

                                                          1                             3          3
                                                          6             6               2          2

      SNYDER'S-LANCE, INC. AND
      SUBSIDIARIES Condensed Consolidated
      Balance Sheets (Unaudited) As of June 28,
      2014 and December 28,2013
      (in thousands, except share data)               June                  Decem
                                                      28,                   ber 28,
                                                      2014                  2013
      ASSETS
      Current assets:
      Cash and cash equivalents                       $        18,450                          $ 14,080
      Accounts receivable, net of allowances of       134,32                          121,59
      $1,490 and $1,535, respectively                 2                               9
      Inventories                                     126,23                          100,44
                                                      7                               7
      Prepaid income taxes                            7,079                           9,094
      Deferred income taxes                           15,874                          15,391
      Assets held for sale                            14,262                          15,314



    Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 83 of 325
Snyder's-Lance, Inc. Reports Results for Second Quarter 2014; - Net revenue of $460 million, a 4.8% increase
                                              over prior year

      Prepaid expenses and other current assets        21,146                   22,925
      Current assets of discontinued operations        39,399                   37,416
      (Note 3)
      Total current assets                             376,76                   336,26
                                                       9                        6


      Noncurrent assets:
      Fixed assets                                     423,37                   312,52
                                                       9                        7
      Goodwill                                         479,50                   422,31
                                                       2                        8
      Other intangible assets, net                     513,46                   516,60
                                                       2                        7
      Other noncurrent assets                          22,413                   22,250
      Noncurrrent assets of discontinued operations    181,90                   154,62
      (Note 3)                                         3                        6
      Total assets                                     $         1,997,4                 $ 1,764,5
                                                                 28                        94


      LIABILITIES AND STOCKHOLDERS' EQUITY
      Current liabilities:
      Current portion of long-term debt                $         8,894                   $ 17,291
      Accounts payable                                 56,715                   45,966
      Accrued compensation                             27,217                   27,530
      Accrued casualty insurance claims                5,096                    6,262
      Accrued selling and promotional costs            14,174                   12,636
      Other payables and accrued liabilities           22,459                   22,016
      Current liabilities of discontinued operations   15,219                   14,503
      (Note 3)
      Total current liabilities                        149,77                   146,20
                                                       4                        4


      Noncurrent liabilities:
      Long-term debt                                   695,20                   480,08
                                                       8                        2
      Deferred income taxes                            191,49                   190,39
                                                       8                        3
      Accrued casualty insurance claims                7,439                    5,567
      Other noncurrent liabilities                     21,981                   24,143
      Noncurrent liabilities of discontinued           269                      305
      operations (Note 3)
      Total liabilities                                1,066,1                  846,69
                                                       69                       4


      Commitments and contingencies


      Stockholders' equity:
      Common stock, $0.83 1/3 par value.               58,528                   58,241
      Authorized 110,000,000 shares; 70,236,168




   Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 84 of 325
Snyder's-Lance, Inc. Reports Results for Second Quarter 2014; - Net revenue of $460 million, a 4.8% increase
                                              over prior year

      and 69,891,890 shares outstanding,
      respectively
      Preferred stock, $1.00 par value. Authorized
      5,000,000 shares; no shares outstanding
      Additional paid-in capital                         771,67                       765,17
                                                         3                            2
      Retained earnings                                  91,213                       85,146
      Accumulated other comprehensive income             10,659                       10,171
      Total Snyder's-Lance, Inc. stockholders' equity    932,07                       918,73
                                                         3                            0
      Noncontroliing interests                           (814)                        (830)
      Total stockholders' equity                         931,25                       917,90
                                                         9                            0
      Total liabilities and stockholders' equity         $           1,997,4                     $ 1,764,5
                                                                     28                            94

        SNYDER'S-LANCE, INC. AND SUBSIDIARIES
      Condensed Consolidated Statements of Cash
      Flows (Unaudited) For the Six Months Ended
      June 28,2014 and June 29,2013
                                                           Six
                                                           Months
                                                           Ended
      (in thousands)                                       June                June
                                                           28,                 29,
                                                           2014                2013
      Operating activities:
      Net income                                           $           28,50                      $ 32,93
                                                                       9                            8
      Adjustments to reconcile net income to cash from
      operating activities:
      Depreciation and amortization                        29,742                      29,641
      Stock-based compensation expense                     3,128                       2,826
      Loss/(gain) on sale of fixed assets, net             398                         (272)
      Gain on sale of route businesses                     (1,460)                     (1,592)
      Impairment charges                                   7,503                       1,900
      Deferred income taxes                                544                         3,509
      Provision for doubtful accounts                      811                         1,302
      Changes in operating assets and liabilities,         (15,994                     (17,658
      excluding business acquisition                       )                           )
      Net cash provided by operating activities            53,181                      52,594


      Investing activities:
      Purchases of fixed assets                            (33,891                     (39,869
                                                           )                           )
      Purchases of route businesses                        (15,018                     (21,353
                                                           )                           )
      Proceeds from sale of fixed assets                   471                         2,213
      Proceeds from sale of route businesses               16,258                      17,533
      Proceeds from sale of investments                                                921
      Business acquisition, net of cash acquired           (202,26
                                                           0)


    Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 85 of 325
Snyder's-Lance, Inc. Reports Results for Second Quarter 2014; - Net revenue of $460 million, a 4.8% increase
                                              over prior year

      Net cash used in investing activities                 (234,44                      (40,555
                                                            0)                           )


      Financing activities:
      Dividends paid to stockholders                        (22,426                      (22,135
                                                            )                            )
      Dividends paid to noncontrolling interests                                         (232)
      Debt issuance costs                                   (1,854)
      Issuances of common stock                             4,819                        7,549
      Repurchases of common stock                           (1,160)                      (709)
      Repayments of long-term debt                          (8,750)                      (16,029
                                                                                         )
      Net proceeds from existing credit facilities          215,00                       16,870
                                                            0
      Net cash provided by/(used in) financing activities   185,62                        (14,686
                                                            9                             )


      Effect of exchange rate changes on cash                                             (347)


      Increase/(decrease) in cash and cash equivalents      4,370                         (2,994)
      Cash and cash equivalents at beginning of period      14,080                       9,276
      Cash and cash equivalents at end of period            $           18,45                        $ 6,282
                                                                        0


      Supplemental information:
      Cash paid for income taxes, net of refunds of         $           13,92                        $ 21,25
      $164 and $36, respectively                                        5                              7
      Cash paid for interest                                $           7,159                        $ 8,021

         SNYDER'S-LANCE, INC. AND SUBSIDIARIES
      Reconciliation of Non-GMP Measures (Unaudited)
      For the Quarters and Six Months Ended June 28,
      2014 and June 29,2013
      (in thousands, except share data)                         Net of              Per
                                                                Tax                 Diluted
                                                                                    Share
      Quarter Ended June 28, 2014
      Net income attributable to Snyder's-Lance, Inc.           $           11,67                     $ 0.16
                                                                            7                           5


      Impairment charges                                        4,188                         0.05
                                                                                              9
      Restructuring charges                                     1,968                         0.02
                                                                                              8
      Professional fees                                         1,477                         0.02
                                                                                              1
      Discrete foreign income taxes                             1,309                         0.01
                                                                                              8


      Net income attributable to Snyder's-Lance, Inc.,          $           20,61                     $ 0.29
      excluding special items                                               9                           1




   Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 86 of 325
  Snyder's-Lance, Inc. Reports Results for Second Quarter 2014; - Net revenue of $460 million, a 4.8% increase
                                                over prior year


        Quarter Ended June 29, 2013
        Net income attributable to Snyder's-Lance, Inc.         $        12,97                    $ 0.18
                                                                         9                          5


        Self-funded medical insurance claim                     2,732                      0.03
                                                                                           9
        Impairment charges                                      1,192                      0.01
                                                                                           7


        Net income attributable to Snyder's-Lance, Inc.,        $        16,90                    $ 0.24
        excluding special items                                          3                          1


        (in thousands, except share data)                   Net of               Per
                                                            Tax                  Diluted
                                                                                 Share
        Six Months Ended June 28,2014
        Net income attributable to Snyder's-Lance, Inc.     $           28,49                     $ 0.40
                                                                        3                           2


        Impairment charges                                  4,819                          0.06
                                                                                           8
        Restructuring charges                               1,968                          0.02
                                                                                           8
        Professional fees                                   1,691                          0.02
                                                                                           4
        Self-funded medical insurance claim                 564                            0.00
                                                                                           8
        Discrete foreign income taxes                       1,309                          0.01
                                                                                           8


        Net income attributable to Snyder's-Lance, Inc.,    $           38,84                     $ 0.54
        excluding special items                                         4                           8


        Six Months Ended June 29,2013
        Net income attributable to Snyder's-Lance, Inc.     $           32,82                     $ 0.46
                                                                        2                           9


        Self-funded medical insurance claim                 2,732                          0.04
                                                                                           0
        Impairment charges                                  1,192                          0.01
                                                                                           7


        Net income attributable to Snyder's-Lance, Inc.,    $           36,74                     $ 0.52
        excluding special items                                         6                           6

Logo -http://photos.prnewswire.com/prnh/20110411/CL80943LOGO

SOURCE Snyder's-Lance, Inc.



CONTACT: Mark Carter, VP Strategic Initiatives and Investor Relations Officer, (704) 557-8386


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 87 of 325
  Snyder's-Lance, Inc. Reports Results for Second Quarter 2014; - Net revenue of $460 million, a 4.8% increase
                                                over prior year


Load-Date: August 12, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 88 of 325
     US: Sales, underlying earnings up at Snyder's-Lance.(Financial report)
                                                     just-food.com
                                                    August 7,2014


Copyright 2014 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2014 Aroq Limited

Length: 1506 words

Body


Byline: Dean Best

US snack maker Snyder's-Lance has booked higher sales and underlying earnings for the first half of 2014.

Snyder's-Lance generated net income of US$28.5m in the six months to 28 June, compared to US$32.8m a year
earlier, as impairment charges weighed on its bottom line. However, net income excluding special items was
$38.8m, against net income of $36.7m a a year ago.

Net sales increased 4.8% to US$772.6m. The sales and earnings trends for the quarter echoed the half, with sales
and underlying earnings up but reported earnings down.

Reflecting on the first half, president and CEO Carl Lee Jr said the second quarter had been a "key turning point for
S nyder's-Lance".

He added: "Our recently-completed sale of private brands supports our strategic plan to lead with differentiated
branded products, while acquiring Baptista's significantly improves our ability to drive innovation and organic
growth. A number of exciting new products in our pipeline are being driven by the Baptista's team and will come to
market as we move into 2015."

Shares in Snyder's-Lance were up 1.14% at US$25.74 at 13:23 ET.

press release follows:

Snyder's-Lance, Inc. Reports Results for Second Quarter 2014

- Net revenue of $460 million, a 4.8% increase over prior year

- Earnings per diluted share of $0.29 excluding special items, a 21 % increase over prior year

- Earnings per diluted share of $0.16 including special items

- Closed on the Baptista's acquisition and finalized efforts to sell Private Brands

- Initiated Margin Improvement & Restructuring Plan

CHARLOTTE, N.C., Aug. 7, 2014/PRNewswire/-- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported results
for its second quarter of 2014. Net revenue for the second quarter ended June 28, 2014 was $460 million, an
increase of 4.8% compared to prior year net revenue of $439 million. Net income excluding special items in the
second quarter of 2014 was $20.6 million, or $0.29 per diluted share, as compared to net income of $16.9 million
for the second quarter of 2013, or $0.24 per diluted share. Net income including special items was $11.7 million for


        Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 89 of 325
                       US: Sales, underlying earnings up at Snyder's-Lance.(Financial report)

the second quarter of 2014, or $0.16 per diluted share, as compared to net income of$13.0 million for the second
quarter of 2013, or $0.19 per diluted share. Special items for the second quarter of 2014 included after-tax
expenses of $6.1 million for restructuring and impairment charges and $2.8 million in transaction related expenses.
Special items for the second quarter of 2013 included after-tax expenses of $1.2 million for impairment charges and
$2.7 million for a substantial self-funded medical expense.

Net revenue for the first six months ended June 28,2014 was $897 million, an increase of 4.6% compared to prior
year net revenue of $858 million. Net income excluding special items for the first six months of 2014 was $38.8
million, or $0.55 per diluted share, as compared to net income of $36.7 million for the first six months of 2013, or
$0.53 per diluted share. Net income including special items was $28.5 million for the first six months of 2014, or
$0.40 per diluted share, as compared to net income of $32.8 million for the first six months of 2013, or $0.47 per
diluted share. Special items for the first six months of 2014 included after-tax expenses of $6.8 million for
restructuring and impairment charges, $0.6 million for a self-funded medical insurance claim and $3.0 million in
transaction related expenses. Special items for the first six months of 2013 included after-tax expenses of $1.2
million for impairment charges and $2.7 million for a sUbstantial self-funded medical expense.

In the accompanying financial statements, the sale of Private Brands is classified as discontinued operations, which
closed early in the Third Quarter.

Comments from Management

"The second quarter of 2014 was a key turning point for Snyder's-Lance," commented Carl E. Lee, Jr., President
and Chief Executive Officer. "Our recently completed sale of Private Brands supports our strategic plan to lead with
differentiated branded products, while acquiring Baptista's significantly improves our ability to drive innovation and
organic growth. A number of exciting new products in our pipeline are being driven by the Baptista's team and will
come to market as we move into 2015. Our company is uniquely positioned to deliver what consumers are
expecting when it comes to snacks that serve as a meal replacement, fuel a busy day or are part of healthy eating
occasions. By staying focused on execution, we have launched a number of strategic initiatives to meet consumer
trends and retailer expectations, while ensuring we stay ahead of the changing landscape. With a national
Independent Business Owners (IBO) based DSD network, we have the capability to deliver new products quickly
from our kitchens to store shelves, as consumers continue to search for unique and fulfilling snacks."

Mr. Lee continued, "Over the next 12 months, we'll complete the transition and integration of our recent transactions
while reducing costs by $22 to $25 million through our Margin Enhancement & Restructuring initiative. At the same
time, we will continue to invest in our Core branded products with advertising and marketing plans that are focused
on driving top line and building long-term equity with consumers. The result will be expanded margins as we
continue to drive growth with innovative new products, distribution gains and enhanced retail visibility. We'll
continue to expand our better-for-you product offerings and leverage the manufacturing capabilities and innovation
skills of the team at Baptista's, as well as other facilities and R&D Center. During our upcoming Second Quarter
2014 earnings call, we will discuss these changes and current sales trends as well as our projections for increasing
revenues and reducing costs during the balance of 2014. A number of significant achievements have been realized
during the past quarter and we are excited about what the future holds for our Company. I want to thank all of our
team members at Snyder's-Lance who are working hard to serve our consumers, customers and shareholders on a
daily basis."

Dividend Declared

The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on August 29, 2014 to stockholders of record at the close of business on
August 21, 2014.

Estimates provided for 2014




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 90 of 325
                       US: Sales, underlying earnings up at Snyder's-Lance.(Financial report)

The Company estimates net revenue for the full year 2014 will be in the range of $1.72 to $1.75 billion. Earnings
per diluted share are expected to be between $1.10 and $1.18, adjusted for the recent transactions. Capital
expenditures for 2014 are projected to be between $75 and $77 million, including capacity expansion for Baptista's.

Conference Call

Management will conduct a conference call and live webcast at 9:00 am eastern time on Thursday, August 7,2014
to review the Company's second quarter results as well as the recently completed sale of Lance Private Brands to
Shearer's Foods and the recently completed acquisition of Baptista's Bakery. The conference call and
accompanying slide presentation will be webcast live through the Investor Relations section of the Company's
website, www.snyderslance.com. In addition, the slide presentation will be available to download and print
approximately 30 minutes before the webcast at               www.snyderslance.com. To participate in the conference
call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. The conference
10 is 78414145. A continuous telephone replay of the call will be available between 3:00pm on August 7 and
midnight on August 15. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for
international callers. The replay access code is 78414145. Investors may also access a web-based replay of the
conference call at         www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina,Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover[R], Lance[RJ, Cape Cod[R], Snack Factory[RJ
Pretzel Crisps[RJ, Krunchers![RJ, Tom's[RJ, Archway[R], Jays[R], Stella O'oro[RJ, Eatsmart&trade;, O-Ke-Ooke[RJ,
Quitos&trade; and other brand names along with a number of third party brands. Products are distributed nationally
through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-E

original source: Snyder's-Lance

This article was originally published on just-food.com on 7 August 2014. For authoritative and timely food business
information visit http://www.just-food.com.


Load·Date: Oecember 23,2016


  End nfDncUlUent




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 91 of 325
                                                 Defy Description
                                                    The Huffington Post
                                            August 5,2014 Tuesday 8:30 PM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 437 words
Byline: Marc Hershon

Body


Mar10, 2014 (The Huffington Posthttp://www.huffingtonpost.com/Delivered by Newstex) Your brand name should
be the one thing competitors can't take away from you. That's not the case if your name is too descriptive. The
Trademark Trial and Appeal Board, the crime and punishment division of the United States Patent and Trademark
Office (USPTO), doled out an important lesson out last month.

Two lessons, really.

 The first was that, even though you may have a trademark for a number of years, as in the case of Pretzel Crisps,
a brand of "flat pretzel cracker" introduced in 2008 by the Snack Factory of New Jersey, you still can end up losing
it -- regardless of how well business is doing.

 The second, and more important lesson, is that being too descriptive with your trademark can set you up for
trouble ... which is why Warren and Sara Wilson, the inventors of Pretzel Crisps, are now likely scrambling to figure
out what to do where the name of their popular snack is concerned.

 The Pretzel Crisps name had already been relegated to the Secondary Register, which is a kind of trademark
purgatory reserved for brand names deemed descriptive enough that only minimal protection can be offered. In this
case, both the words Pretzel and Crisps are widely regarded as being generic and only the instance of the two
words appearing together is considered to constitute a trademark.

 But then snack food giant Frito-Lay, owned by Pepsico, decided to oppose the mark, arguing that Pretzel Crisps
cannot be registered as a trademark because it itself constitutes a generic term. "Like 'milk chocolate bar,' the
combination of 'pretzel' and 'crisp' gains no meaning as a phrase over and above the generic meaning of its
constituent terms", the company wrote in a motion to the USPTO back in 2010.

 According to the New York Times, Princeton Vanguard, the LLC that owns Pretzel Crisp and Snack Factory, and
filed for the trademark, has spent $1 million in legal fees. Not much, considering Pretzel Crisps has grown quickly,
with over $100 million in sales in 2011. But it was a million bucks spent to find out that they no longer hold a
trademark on their own name.

 What the makers of Pretzel Crisps do next is anyone's guess, but an expensive name change is one likely
scenario. A scenario that could have been avoided by considering names that could have effectively supported the
snack chips' attributes and taste profiles, while steering clear of simply describing what they are.
 (This blog entry was originally published on the Lexicon Blog[1], Mar. 10, 2014)
 [1]: http://blog.lexiconbranding.com/2014/03/1 O/defy-descriptionl


Load-Date: August 7,2014




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 92 of 325
                                 Defy Description


End of Document




    Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 93 of 325
                                               No Headline In Original
                                               McClatchy-Tribune Photo Service
                                                    August 5,2014 Tuesday


Copyright 2014 McClatchy-Tribune Business News All Rights Reserved

Length: 41 words

Byline: Anne Cusack, Los Angeles Times, MCT

Body




Snack Factory Pretzel Crisps. There's something about "natural" food that appeals to consumers. (Anne
Cusack/Los Angeles Times/MCT)

IMAGE ID: KRTPHOTOSLlVE2001331

Subject to copyright. Click here for information regarding redistribution of this image.


Load-Date: August 16, 2014


  Em! of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 94 of 325
                    The Gourmet Retailer's Editors' Picks Winners: Foods
                                                         Gourmet Retailer

                                                               August 2014


Copyright 2014 Stagnito Media Food Group All Rights Reserved

Length: 3836 words

Body


They say imitation is the sincerest form of flattery.

This month, The Gourmet Retailer borrows an annual favorite from our sister publication, Progressive Grocer:
Editors' Picks. Loyal readers of PG are familiar with this yearly salute to the best new products of the year as
selected by the editorial staff.

To kick off TGR's version, winners were selected by an exhaustive screening process that involved the entire staff
of our Jersey City, N.J., office - the editorial staff of PG and Convenience Store News, and our non-editorial staff
alike. Products were judged on three criteria: taste/functionality, innovation and value.

We put out a call for entries, and we were overwhelmed by the response. Our inaugural competition attracted nearly
500 entries. Our tireless testers weren't deterred by the task at hand. They sampled and tested fearlessly and
contributed their honest, unbiased feedback. Armed with our colleagues' tasting and testing notes, we were able to
determine which products were worthy of recognition in TGR's third annual class of Editors' Picks.

Bakery on Main Instant Oatmeal
SRP: $5.99
phone: 860-558-1689
WEB: www.bakeryonmain.com
WE PICKED IT BECAUSE: We came for the packaging, stayed for the oatmeal! Each packet is inviting and easy to
open - just what we need in the morning - with nothing extraneous or damaging to the environment. The cereal is
made with certified gluten-free oats and a blend of ancient grains including chia, quinoa, amaranth and flax. And it's
Non-GMO Project Verified. Available in six flavors including Maple Multigrain Muffin, Traditional (unsweetened),
Strawberry Shortcake, Apple Pie, Carrot Cake, and Blueberry Scone.

Best Boy & Co. Sriracha Mustard
SRP: $5.50
phone: 260-446-4513
WEB: www.bestboyandco.com
 WE PICKED IT BECAUSE: We all have those condiments that seem to linger in the back corner of the refrigerator
- sometimes for years after their best-by date. That is definitely not the case with Best Boy & Co. Sriracha Mustard.
We went through the entire 9.5-ounce jar in less than two weeks. Hands down, this is one of the best sriracha-
based products we've tried to date. To start, Best Boy & Co. takes fresh ground mustard seed - made from its
antique granite-wheeled mustard grinder - and then infuses it with their sriracha sauce. Made in small batches. The
end result is a full-bodied mustard that packs a delicious, somewhat addictive punch.

Best Cheese Corp. Winter Melkbus
 SRP: $12.99/ pound



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 95 of 325
                                The Gourmet Retailer's Editors' Picks Winners: Foods

phone: 914-305-8244
WEB: www.bestcheeseusa.com
 WE PICKED IT BECAUSE: We are still raving about Winter Melkbus. Melkbus, Dutch for milk can, signifies a
series of farmstead raw milk cheeses made on small family farms outside the city of Gouda in Holland. We found
the Winter Melkbus, a seasonal cheese, to be rich and complex with subtle undertones of cardamom and nutmeg.
This cheese is at its best after four months of age. Delicious any time of year - if you can get it.

Bhakti Chai Green Tea Tulsi Artisan Dry Tea
SRP: $9.99
phone: 303-484-8770 ext. 2
WEB: www.bhaktichaLcom
 WE PICKED IT BECAUSE: This chai was a stand-out not only for its taste but for its sustainable measure. Bhakti
Chai recently launched a line of artisan blended packaged tea but with a twist: Tulsi, an herb long revered in India
for its health properties was added to an organic green tea base combined with Bhakti Chai's ginger spice blend.
The resulting tea is delicious hot or iced. Each tin includes 14 pyramid tea bags that are 100 percent biodegradable
without strings, tags or overwraps. After cold-pressing organic ginger root to make Bhakti Chai liquid products, the
company gently dries the post-extraction ginger, which is still loaded with potent flavor and aroma. There is zero
waste in this seamless field-to-cup process.

Brothers All Natural Fruit Clusters Raspberry & Fuji Apple Fruit Clusters
SRP: $3.75
phone: 585-343-3007
WEB: www.brothersallnatural.com
 WE PICKED IT BECAUSE: This healthy snack is a crowd-pleaser for all ages. The Brothers-All-Natural Fruit
Clusters start with fruit that's picked at the peak of ripeness, cut into pieces, freeze-dried and rolled into a bite-sized
cluster. Fruit Clusters are 100 percent fruit, no added sugars, additives or preservatives. They're suitable for a wide
range of diets: gluten-free, peanut/tree nut-free, soy-free, vegan. They're also non-GMO and OU Kosher certified.
Each 1.25-ounce packs six servings of fruit, and is resealable for convenience and anytime snacking.

Choctal Ghana Chocolate Ice Cream
SRP: $8.79
phone: 626-791-8722
WEB: www.choctal.com
 WE PICKED IT BECAUSE: We're fans of the entire line of Choctal's single-origin, super premium ice creams, but
the Choctal Ghana Chocolate Ice Cream is the stand out. Rich, intense, decadent - the way a chocolate ice cream
should be. Made with an all-natural all cream base with no artificial additives. The ice creams are made with less air
resulting in a denser, richer and more satisfying ice cream experience.

Dave's Gourmet Oatmeal Cookie Butter
SRP: $5.99
phone: 415-401-9100
WEB: www.davesgourmet.com
 WE PICKED IT BECAUSE: Cookie butters are a relatively new and hot category. And this one from Dave's
Gourmet has a creamy oat flavor that's a great topping for everything from apple slices to toast. Try this sweet
creamy butter with ice cream and as a sandwich cookie filling.

Earnest Eats' Hot & Fit Cereals Superfood Blueberry Chia
SRP: $4.99-$6.49
phone: 888-264-4599 or 858-255-9166



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 96 of 325
                                The Gourmet Retailer's Editors' Picks Winners: Foods

WEB: www.earnesteats.com
 WE PICKED IT BECAUSE: A trifecta of superfood grains - whole oats, amaranth and quinoa - combined with
blueberry and chia make this hot cereal a truly super food. Plus, we appreciate the option of buying single-serve
cups (SRP: $2.50-$3.50) for a healthy breakfast on the go. Gluten-free and wheat-free versions are also available.
Plus, this and other Earnest Eats cereals are Non-GMO Project Verified.

Enjoy Life Foods Dark Chocolate Baking Morsels
SRP: $4.99
phone: 847-260-0300
WEB: www.enjoylifefoods.com
 WE PICKED IT BECAUSE: Who doesn't love chocolate? Now folks with food allergies can enjoy home-baked
treats. Food allergies are serious business, and we have a deep appreciation of products that offer solutions. Enjoy
Life Foods, a pioneer in the free-from category, added Dark Chocolate Baking Morsels to its line. To date, it's the
only gluten-free dark chocolate morsel on the market that is also dairy-, nut- and soy-free. As with all Enjoy Life
products, free-from the top eight common food allergens, certified kosher, verified non-GMO, and made with no
artificial ingredients. And the best part - it tastes better than the alternatives. Let the baking begin!

G.H. Cretors Organic Popped Corn Extra Virgin Olive Oil
SRP: $3.99
phone: 847-263-7000
WEB: www.ghcretors.com
 WE PICKED IT BECAUSE: G.H. Cretors' Organic Extra Virgin Olive Oil popped corn is the first ever popcorn to be
popped in EVOO. Leaving us wondering, why didn't someone think of this sooner? Made with organic and non-
GMO corn kernels, this delicious, practically guilt-free snack is free of artificial colors, flavors, and preservatives and
is certified gluten-free.

Glutino Pretzel Crisps
SRP: $5.29
phone: 720-550-5038
WEB: www.boulderbrands.com

 WE PICKED IT BECAUSE: We don't often use the words yummy and gluten-free analog in the same sentence, but
Glutino Pretzel Crisps from Boulder Brands is one of the exceptions. These pretzel crisps are a great snack on
their own - so thin and crunchy, even non-celiacs will enjoy this snack. These crisps are perfect for dipping into
hummus, or eating with mustard, like one of our tireless tasters.

Gourmet International Chocolate Santander 53% Cacao Covered Coffee Beans & Cacao Nibs
SRP: $2.99
phone: 616-698-0666
WEB: www.gourmetint.com
 WE PICKED IT BECAUSE: Chocolate and coffee are a natural pairing. Chocolate Santander's award-winning 53
percent chocolate contrasts beautifully with the sweet acidity of fresh ripe coffee berries. And the silky smooth
chocolate highlights the satisfying crunch of the beans and nibs. GMO-free, all natural chocolate plays well with the
magic touch of the Colombian mountains and forests.

 Hankerings LLC Salvy Sousa Bloody Bull Bloody Mary Mix
 SRP: $12
 phone: 620-442-2700
 WEB: www.salvysousa.com



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 97 of 325
                              The Gourmet Retailer's Editors' Picks Winners: Foods

 WE PICKED IT BECAUSE: Trendy cocktails may come and go but bloody marys are always in style. Especially
ones that taste as good as those made with Salvy Sousa Bloody Bull Bloody Mary Mix. Zesty and bold without
being too hot, the mix can also be used as a base for chili, soup and stew.

Hannah Max Baking Oatmeal Raisin Cookie Chips
SRP: $4.99
phone: 310-380-6778
WEB: shop.hannahmax.com
 WE PICKED IT BECAUSE: These crunchy, crispy Cookie Chips are a new take on an old classic. Filled with whole
rolled oats, mini raisins, and a dash of cinnamon and nutmeg, these delicious bites will knock your socks off.

Kane Candy White Chocolate Cordial & Toasting Cups
SRP: $7.99
phone: 800-875-5557
WEB: www.kanecandy.com
 WE PICKED IT BECAUSE: One of our all-time favorite solutions for easy and elegant entertaining. Dessert cups,
toasting cups - there's a chocolate variety for every occasion. We're partial to the new white chocolate.

Lark Oat Bark with Roasted Cacao Nibs
SRP: $5 phone: 978-768-0012
WEB: www.larkfinefoods.com
 WE PICKED IT BECAUSE: Lark says they make "Cookies for Grown-ups" and the grown-ups at TGR 'agree! A
cross between a cookie and candy, Oat Bark is thin, crisp, and flecked with organic unsweetened cacao nibs from
one of our favorite chocolate companies, Taza Chocolate. The sweetness of the bark enhances the unsweetened
cacao nibs, giving the cookie a delightful but not overpowering flavor of chocolate.

Lotus Foods' Forbidden Rice Ramen 4 Pack
SRP: $5.99
phone: 510-525-3137
WEB: www.lotusfoods.com
WE PICKED IT BECAUSE: Ramen is hot, hot, hot and rice ramen - make that Forbidden rice ramen - is on fire. It's
made from Lotus' award-winning heirloom Organic Forbidden Rice, so it has a rich nutty taste and exotic black
color. It's gluten-free, low fat, vegan, and non-GMO. The 4-packs are noodles only while individual packs come with
a packet of reduced-sodium white miso soup. We can't wait to try a Forbidden Rice Ramen-burger!

Love Grown Foods Original Power Os
SRP: $4.99
phone: 303-482-7095
WEB: www.lovegrownfoods.com
WE PICKED IT BECAUSE: Heart-healthy beans have never been disguised so well! This cereal is made from navy
beans, lentils and garbanzo beans, and as a result of their wholesome ingredients, they're a good source of protein,
containing 4-6 grams per serving. Plus each serving has 3 grams of fiber and less than 100 mg of sodium. But best
of all, this healthy breakfast staple is great tasting. Honey, Strawberry and Chocolate flavors are also available.

Lucini Founders Reserve Premium Select Extra Virgin Olive Oil
SRP: $39.99 phone: 305-858-7200
WEB: www.lucini.com




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 98 of 325
                                 The Gourmet Retailer's Editors' Picks Winners: Foods

 WE PICKED IT BECAUSE: Each November, two estate-grown olive varieties, Frantoio and Olivastra Seggianese,
are picked by hand and pressed within 12 hours, capturing the coveted flavor found only in the best, fresh olive fruit.
This oil is very special - less than 5,000 bottles were produced.

Madecasse Madagascar Chocolate Salted Almond
SRP: $5.99
phone: 858-444-5523
WEB: www.madecasse.com
 WE PICKED IT BECAUSE: Madecasse bean-to-bar chocolate bars are grown and made in Madagascar. Made
with a rare heirloom variety cocoa, Salted Almond is 63 percent dark chocolate sprinkled with roasted almond nibs
and sea salt. The luscious new flavor is Fair for Life certified and has four times the impact of fair trade cocoa.

Manitou Trading Co. Porcini Funghi Risotto
SRP: $8.99
phone: 847-693-7542
WEB: www.manitoutradingcompany.com
 WE PICKED IT BECAUSE: Risotto is comfort food at its best. We love this easy-to-prepare mix that doesn't skimp
on quality ingredients: Arborio rice, porcini, cham pig non and shiitake mushrooms with garlic, rosemary and chives.
Makes a delicious entree or side dish.

Mrs. Weinstein's Dark Chocolate Sea Salt Almond Toffee
SRP: $15
phone: 888-957-9338
WEB: www.sweetshopusa.com
WE PICKED IT BECAUSE: This sweet treat combines some of our favorite flavors: dark chocolate, sea salt,
almond and toffee to create a well-balanced, buttery and unforgettable treat. The packaging, too, is top notch -
making it a perfect hostess gift.

Naam Som LLC dba Pok Pok Som Thai Basil drinking vinegar
SRP: $15
phone: 503-235-0004
WEB: www.pokpoksom.com
 WE PICKED IT BECAUSE: Drinking vinegar has been touted for centuries as a great boon to health. And even
though Pok Pok Som makes no health claims, we decided to give it a try. What we found was a refreshing
beverage with an intense basil flavor, mild acidity and sweet finish. Pok Pok Som drinking vinegar is a sweet and
tart vinegar based concentrate that can be mixed with still or sparkling water, seltzer or club soda for a delicious
soda alternative or unique cocktail mixer.

Napa Valley Vinegar Co. Champagne Pear Vinegar
SRP: $9.99 phone: 707-603-7153
WEB: www.winecountrykitchens.com
 WE PICKED IT BECAUSE: We love how this fruit-flavored vinegar made our salads shine without the calories of a
typical salad dressing. And it is a refreshing, low-calorie addition to seltzer. Better yet - this vinegar is one of six, all
which are made with real fruit puree.

Nature's Habit Granola
SRP: $6.99
phone: 888-627-2859
WEB: www.natureshabit.com


       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 99 of 325
                               The Gourmet Retailer's Editors' Picks Winners: Foods

 WE PICKED IT BECAUSE: "Quality you can see, a taste you will love," said one of our tasters about the granola
that's made with cocoa, cherries, almonds and pecans. The company uses only full-sized nuts and fruit pieces to
create their granolas and trail mixes.

Nutiva Organic Shortening
SRP: $6.79
phone: 800-993-4367
WEB: www.nutiva.com
WE PICKED IT BECAUSE: This is a healthy one-to-one substitute for traditional shortening. Made with coconut
and red palm oils, Nutiva Organic Shortening is vegan and free from dairy, trans fat, soy and canola. Excellent for
baking and frying and ideal for producing flaky pie crusts and crisp cookies with the health benefits of coconut oil.
Better yet, it is Fair Trade certified and Non-GMO Project Verified.

Owl's Brew Pink & Black Cocktail Mix
SRP: $8.99
phone: 646-790-1558
WEB: www.theowlsbrew.com
 WE PICKED IT BECAUSE: Home entertainers looking to create sophisticated cocktails - look no further. This line
of cocktail mixers is made with tea as the star ingredient. Our favorite: Pink & Black, a sophisticated concoction
made with darjeeling tea, hibiscus and strawberries. The site's BrewLaLa recipe using equal parts Pink & Black and
Pilsner has us singing Oh La La-licious. The entire Owl's Brew line is fresh-brewed in micro-batches from whole tea
leaves and is ready to mix with spirits, beer and wine. The end result? Cocktails with a light and refreshing flavor
profile.

Pamela's Products Mission Fig Figgies and Jammies
SRP: $4.99
phone: 707-462-6605
WEB: www.pamelasproducts.com
 WE PICKED IT BECAUSE: The rich fig filling and a cake-like crust were enough to make us swoon. So tasty, we
were shocked to learn these fig bars are certified gluten-free and egg-free to boot. A sweet addition to lunch boxes
for kids of all ages.

Partners' Free for All Kitchen Gluten Free Double Chocolate Brownie Thins
SRP: $4.29
phone: 253-867-1580
WEB: www.partnerscrackers.com
 WE PICKED IT BECAUSE: Gluten-free makes life more livable for so many folks. Whether you need to be gluten-
free or want to be gluten-free, these Brownie Thins are a real treat. They're made with a blend of five ancient grains
- amaranth, quinoa, millet, teff and sorghum - mixed with cassava root flour, Dutch process cocoa, chocolate flakes,
cane sugar, butter and buttermilk. They're non-GMO, kosher and made in facility run on 100 percent green electric
power.

Polska Foods Spinach and Feta Pierogi
SRP: $5.99
phone: 800-750-0817
 WE PICKED IT BECAUSE: Dumplings have been on trend for years, and these Polish-inspired delights from
Polska Foods do not disappoint. The masterminds behind this delight have taken a family recipe and fine-tuned it,
making it with whole grains and certified organic ingredients. Our favorite flavor is the Spinach and Feta, but you
can't go wrong with any of these frozen-fresh pierogis.



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 100 of 325
                               The Gourmet Retailer's Editors' Picks Winners: Foods

Prosperity Organic Foods Chocolate Melt Organic
SRP: $4.99 phone: 888-557-5741
WEB: www.meltorganic.com
 WE PICKED IT BECAUSE: How do you improve upon a great tasting product? In the case of Melt organic spread,
they added a rich organic cocoa and wildflower honey. Unlike other chocolate spreads, Chocolate Melt has only 1
gram of sugar per serving and is dairy-, soy- and nut-free. Made with Fair Trade Fair for Life certified virgin coconut
oil and Rainforest Alliance certified palm fruit oil. 'Health' food has never tasted so good!

Reed's Culture Club Coconut Water Lime Kombucha
SRP: $3.69
phone: 800-997-3337
WEB: www.reedsinc.com
WE PICKED IT BECAUSE: Probiotics are hot, not only in yogurt but also kombucha, a fermented tea that has
probiotics. Reed's starts with the finest organic and long-aged oolong and yerba mate teas to create their line of
kombucha. Our judges found the Coconut Water Lime flavor refreshing and slightly effervescent.

Saffron Road Crunchy Chickpeas Korean BBQ
SRP: $4.49
phone: 212-209-1802
WEB: www.saffronroadfood.com
 WE PICKED IT BECAUSE: Crunchy Chickpeas are great munchies. With only 2.5 grams of fat and 5 grams of
protein per serving, we really can justify this gluten-free and Verified Non-GMO snack. Korean BBQ Crunchy
Chickpeas are on trend, with Korean barbecue and bulgogi enjoying their time in the spotlight. The sweet and sour
zing from the mixture of soy sauce, pear juice, sesame oil, garlic and red pepper dazzles the palate.

Sahale Snacks Mango Tango Almond Mix
SRP: 8-ounce $6.99; 1.5-ounce $1.75 phone: 206-456-3432
WEB: sahalesnacks.com
 WE PICKED IT BECAUSE: We love to snack and Sahale always delivers delicious - and healthy - nuts and
preservative-free dried fruit. This time it's a salty-spicy combination of whole almonds and peanuts, the sweet and
tart chewiness of lime-infused mango and a subtle kick of chipotle chili. We want to eat the whole pouch!

Sanders Candy Single Serve Chocolate Fruit & Snack Dip
SRP: 75 cents phone: 800-651-7263
WEB: www.sanderscandy.com
WE PICKED IT BECAUSE: When it comes to chocolate, we need all the portion-control help we can get. Thanks to
Sanders Candy's new Fruit & Snack Dips, we can indulge our sweet tooth. Plus, this chocolate dip is a welcome
addition to our lunch box and perfect with fresh strawberries or pineapple. The individual 2-ounce size is
microwave-safe, gluten-free and contain no artificial flavors, sweeteners, colors or preservatives. Caramel, Milk
Chocolate & Dark Chocolate dips are available.

Sisters' Gourmet Coconut Salted Caramel Blondie Mix
SRP: $17.99 phone: 770-338-1388
WEB: www.sistersgourmet.com
 WE PICKED IT BECAUSE: We admit the packaging - the mix is artfully packed and stacked into a tall Weck
canning jar - first caught our eyes, but it was the Coconut Salted Caramel Blondies that won us over. The mix, plus
butter and sugar, makes a pan of blondies that will be sure to impress any lover of coconut that's accented with
caramel and a touch of sea salt.




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 101 of 325
                               The Gourmet Retailer's Editors' Picks Winners: Foods

Stonewall Kitchen Maple Bacon Jam
SRP: $7.95
phone: 888-326-5678
WEB: www.stonewallkitchen.com
 WE PICKED IT BECAUSE: Equally at home on a cheese plate or as the star ingredient in a dip, this Maple Bacon
Jam is a winner. This complex savory jam has layers of flavor - the sweetness of brown sugar and apples balanced
by the heartiness of bacon and the mild oniony flavor of shallots. A quick spread of this versatile condiment elevates
a plain turkey sandwich into a gastronomic delight.

Stubb's Hatch Chile Cookin' Sauce
SRP: $3.99-$4.99
phone: 214-379-7000
WEB: www.stubbsbbq.com
 WE PICKED IT BECAUSE: Hatch chiles deserve their turn in the spotlight. New Mexico is where Hatch chiles were
developed and Stubb's makes these green beauties available across the country. The kit comes with a cooking
sauce, spice mix and finishing sauce. It's best with chicken but does a great job with beef and pork, too.

Taste Weaver's Hot Peppers and Peaches Glaze/Sauce
SRP: $7.49-$8.49
phone: 888-810-8365
WEB: tasteweavers.com
 WE PICKED IT BECAUSE: With its tasty blend of sweet peaches, zesty red peppers and just a hint of orange, this
is a wonderful glaze for meats, especially pork, chicken and fish. Or pour it over cream cheese or chevre for a quick
appetizer. We want to try it as a dipping sauce for a grilled cheese sandwich.

Tru Table Key Lime Caesar with Asiago Protein Dressing
SRP: $8.99
phone: 206-349-7501
WEB: www.trutable.com
WE PICKED IT BECAUSE: High protein is in. And the Tru Table line of four salad dressings, which are made from
all-natural ingredients and enriched with whey protein isolate, make it easier to get more of this dietary essential.
Our favorite is the Key Lime Caesar with Asiago, a tangy modern twist on a classic. It contains 12 grams of protein
per serving, or as much protein as two large eggs.

Urban Accents Ginger Carrot Cake Flapjack & Waffle Mix
SRP: $7.99 phone: 773-528-9515 ext. 109
WEB: www.urbanaccents.com
 WE PICKED IT BECAUSE: Ginger Carrot Cake Pancakes for breakfast? Yes, please! The assertive ginger flavor
is a perfect complement to the sweet carrot cake and walnuts. The resealable pouch has enough of this all-natural
mix to create 12-14 pancakes or waffles. We suggest buying multiples, because you won't want to run out.

White Coffee Corp. Joltin' Joe Espresso Roast
SRP: $7.99 phone: 718-204-7900 x.112
WEB: www.whitecoffee.com
 WE PICKED IT BECAUSE: This Espresso Roast is the perfect go-to for a caffeine pick-me-up any time of day. We
preferred the smooth finish in the Espresso Roast. Joltin' Joe, which is also available in a medium roast, is hand-
roasted and delivers on its promise of smooth brew with a rich aroma. The coffee is part of the new Joltin' Joe
lifestyle brand, named after the baseball great. We love eye-catching packaging, too.




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 102 of 325
                              The Gourmet Retailer's Editors' Picks Winners: Foods

Woolwich Dairy Goat Feta Crumbles
SRP: $4.99 phone: 705-280-0107
WEB: www.woolwichdairy.com
WE PICKED IT BECAUSE: We love feta, we adore goat cheese and we crave convenience. Woolwich makes life
easier by combining all our favorites in one. A mild goat milk cheese with an authentic Mediterranean taste, these
are already crumbled bits of firm-textured cheese with a sharp, tangy, salty flavor. They're made from fresh goat's
milk and are rennet-free.

YZ Enterprises/Almondina Coconut Orange Toastees
SRP: $3.99
phone: 917-750-5505
WEB: www.almondina.com
 WE PICKED IT BECAUSE: Almondina Toastees are crunchy little snacks that go down easy. On their own or
topped with cheese or crumbled into ice cream or yogurt, the pack a lot of flavor into just 70 calories (4 pieces).
Coconut Orange Almond Toastees combine a light citrus flavor with the dual nuttiness of toasted coconut and
crunchy almonds. A perfect anytime snack.


Load-Date: September 1,2014


  End of IJ()Cllment




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 103 of 325
                    The Gourmet Retailer's Editors' Picks Winners: Foods
                                                         Gourmet Retailer

                                                               August 2014


Copyright 2014 Stagnito Media Food Group All Rights Reserved

Length: 3836 words

Body


They say imitation is the sincerest form of flattery.

This month, The Gourmet Retailer borrows an annual favorite from our sister publication, Progressive Grocer:
Editors' Picks. Loyal readers of PG are familiar with this yearly salute to the best new products of the year as
selected by the editorial staff.

To kick off TGR's version, winners were selected by an exhaustive screening process that involved the entire staff
of our Jersey City, N.J., office - the editorial staff of PG and Convenience Store News, and our non-editorial staff
alike. Products were judged on three criteria: taste/functionality, innovation and value.

We put out a call for entries, and we were overwhelmed by the response. Our inaugural competition attracted nearly
500 entries. Our tireless testers weren't deterred by the task at hand. They sampled and tested fearlessly and
contributed their honest, unbiased feedback. Armed with our colleagues' tasting and testing notes, we were able to
determine which products were worthy of recognition in TGR's third annual class of Editors' Picks.

Bakery on Main Instant Oatmeal
SRP: $5.99
phone: 860-558-1689
WEB: www.bakeryonmain.com
WE PICKED IT BECAUSE: We came for the packaging, stayed for the oatmeal! Each packet is inviting and easy to
open - just what we need in the morning - with nothing extraneous or damaging to the environment. The cereal is
made with certified gluten-free oats and a blend of ancient grains including chia, quinoa, amaranth and flax. And it's
Non-GMO Project Verified. Available in six flavors including Maple Multigrain Muffin, Traditional (unsweetened),
Strawberry Shortcake, Apple Pie, Carrot Cake, and Blueberry Scone.

Best Boy & Co. Sriracha Mustard
SRP: $5.50
phone: 260-446-4513
WEB: www.bestboyandco.com
 WE PICKED IT BECAUSE: We all have those condiments that seem to linger in the back corner of the refrigerator
- sometimes for years after their best-by date. That is definitely not the case with Best Boy & Co. Sriracha Mustard.
We went through the entire 9.5-ounce jar in less than two weeks. Hands down, this is one of the best sriracha-
based products we've tried to date. To start, Best Boy & Co. takes fresh ground mustard seed - made from its
antique granite-wheeled mustard grinder - and then infuses it with their sriracha sauce. Made in small batches. The
end result is a full-bodied mustard that packs a delicious, somewhat addictive punch.

Best Cheese Corp. Winter Melkbus
 SRP: $12.99/ pound



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 104 of 325
                                The Gourmet Retailer's Editors' Picks Winners: Foods

phone: 914-305-8244
WEB: www.bestcheeseusa.com
 WE PICKED IT BECAUSE: We are still raving about Winter Melkbus. Melkbus, Dutch for milk can, signifies a
series of farmstead raw milk cheeses made on small family farms outside the city of Gouda in Holland. We found
the Winter Melkbus, a seasonal cheese, to be rich and complex with subtle undertones of cardamom and nutmeg.
This cheese is at its best after four months of age. Delicious any time of year - if you can get it.

Bhakti Chai Green Tea Tulsi Artisan Dry Tea
SRP: $9.99
phone: 303-484-8770 ext. 2
WEB: www.bhaktichai.com
 WE PICKED IT BECAUSE: This chai was a stand-out not only for its taste but for its sustainable measure. Bhakti
Chai recently launched a line of artisan blended packaged tea but with a twist: Tulsi, an herb long revered in India
for its health properties was added to an organic green tea base combined with Bhakti Chai's ginger spice blend.
The resulting tea is delicious hot or iced. Each tin includes 14 pyramid tea bags that are 100 percent biodegradable
without strings, tags or overwraps. After cold-pressing organic ginger root to make Bhakti Chai liquid products, the
company gently dries the post-extraction ginger, which is still loaded with potent flavor and aroma. There is zero
waste in this seamless field-to-cup process.

Brothers All Natural Fruit Clusters Raspberry & Fuji Apple Fruit Clusters
SRP: $3.75
phone: 585-343-3007
WEB: www.brothersallnatural.com
 WE PICKED IT BECAUSE: This healthy snack is a crowd-pleaser for all ages. The Brothers-All-Natural Fruit
Clusters start with fruit that's picked at the peak of ripeness, cut into pieces, freeze-dried and rolled into a bite-sized
cluster. Fruit Clusters are 100 percent fruit, no added sugars, additives or preservatives. They're suitable for a wide
range of diets: gluten-free, peanut/tree nut-free, soy-free, vegan. They're also non-GMO and OU Kosher certified.
Each 1.25-ounce packs six servings of fruit, and is resealable for convenience and anytime snacking.

Choctal Ghana Chocolate Ice Cream
SRP: $8.79
phone: 626-791-8722
WEB: www.choctal.com
 WE PICKED IT BECAUSE: We're fans of the entire line of Choctal's single-origin, super premium ice creams, but
the Choctal Ghana Chocolate Ice Cream is the stand out. Rich, intense, decadent - the way a chocolate ice cream
should be. Made with an all-natural all cream base with no artificial additives. The ice creams are made with less air
resulting in a denser, richer and more satisfying ice cream experience.

Dave's Gourmet Oatmeal Cookie Butter
SRP: $5.99
phone: 415-401-9100
WEB: www.davesgourmet.com
 WE PICKED IT BECAUSE: Cookie butters are a relatively new and hot category. And this one from Dave's
Gourmet has a creamy oat flavor that's a great topping for everything from apple slices to toast. Try this sweet
creamy butter with ice cream and as a sandwich cookie filling.

Earnest Eats' Hot & Fit Cereals Superfood Blueberry Chia
SRP: $4.99-$6.49
phone: 888-264-4599 or 858-255-9166



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 105 of 325
                                The Gourmet Retailer's Editors' Picks Winners: Foods

WEB: www.earnesteats.com
 WE PICKED IT BECAUSE: A trifecta of superfood grains - whole oats, amaranth and quinoa - combined with
blueberry and chia make this hot cereal a truly super food. Plus, we appreciate the option of buying single-serve
cups (SRP: $2.50-$3.50) for a healthy breakfast on the go. Gluten-free and wheat-free versions are also available.
Plus, this and other Earnest Eats cereals are Non-GMO Project Verified.

Enjoy Life Foods Dark Chocolate Baking Morsels
SRP: $4.99
phone: 847-260-0300
WEB: www.enjoylifefoods.com
 WE PICKED IT BECAUSE: Who doesn't love chocolate? Now folks with food allergies can enjoy home-baked
treats. Food allergies are serious business, and we have a deep appreciation of products that offer solutions. Enjoy
Life Foods, a pioneer in the free-from category, added Dark Chocolate Baking Morsels to its line. To date, it's the
only gluten-free dark chocolate morsel on the market that is also dairy-, nut- and soy-free. As with all Enjoy Life
products, free-from the top eight common food allergens, certified kosher, verified non-GMO, and made with no
artificial ingredients. And the best part - it tastes better than the alternatives. Let the baking begin!

G.H. Cretors Organic Popped Corn Extra Virgin Olive Oil
SRP: $3.99
phone: 847-263-7000
WEB: www.ghcretors.com
 WE PICKED IT BECAUSE: G.H. Cretors' Organic Extra Virgin Olive Oil popped corn is the first ever popcorn to be
popped in EVOO. Leaving us wondering, why didn't someone think of this sooner? Made with organic and non-
GMO corn kernels, this delicious, practically guilt-free snack is free of artificial colors, flavors, and preservatives and
is certified gluten-free.

Glutino Pretzel Crisps
SRP: $5.29
phone: 720-550-5038
WEB: www.boulderbrands.com

 WE PICKED IT BECAUSE: We don't often use the words yummy and gluten-free analog in the same sentence, but
Glutino Pretzel Crisps from Boulder Brands is one of the exceptions. These pretzel crisps are a great snack on
their own - so thin and crunchy, even non-celiacs will enjoy this snack. These crisps are perfect for dipping into
hummus, or eating with mustard, like one of our tireless tasters.

Gourmet International Chocolate Santander 53% Cacao Covered Coffee Beans & Cacao Nibs
SRP: $2.99
phone: 616-698-0666
WEB: www.gourmetint.com
 WE PICKED IT BECAUSE: Chocolate and coffee are a natural pairing. Chocolate Santander's award-winning 53
percent chocolate contrasts beautifully with the sweet acidity of fresh ripe coffee berries. And the silky smooth
chocolate highlights the satisfying crunch of the beans and nibs. GMO-free, all natural chocolate plays well with the
magic touch of the Colombian mountains and forests.

Hankerings LLC Salvy Sousa Bloody Bull Bloody Mary Mix
SRP: $12
phone: 620-442-2700
WEB: www.salvysousa.com



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 106 of 325
                              The Gourmet Retailer's Editors' Picks Winners: Foods

 WE PICKED IT BECAUSE: Trendy cocktails may come and go but bloody marys are always in style. Especially
ones that taste as good as those made with Salvy Sousa Bloody Bull Bloody Mary Mix. Zesty and bold without
being too hot, the mix can also be used as a base for chili, soup and stew.

Hannah Max Baking Oatmeal Raisin Cookie Chips
SRP: $4.99
phone: 310-380-6778
WEB: shop.hannahmax.com
 WE PICKED IT BECAUSE: These crunchy, crispy Cookie Chips are a new take on an old classic. Filled with whole
rolled oats, mini raisins, and a dash of cinnamon and nutmeg, these delicious bites will knock your socks off.

Kane Candy White Chocolate Cordial & Toasting Cups
SRP: $7.99
phone: 800-875-5557
WEB: www.kanecandy.com
 WE PICKED IT BECAUSE: One of our all-time favorite solutions for easy and elegant entertaining. Dessert cups,
toasting cups - there's a chocolate variety for every occasion. We're partial to the new white chocolate.

Lark Oat Bark with Roasted Cacao Nibs
SRP: $5 phone: 978-768-0012
WEB: www.larkfinefoods.com
 WE PICKED IT BECAUSE: Lark says they make "Cookies for Grown-ups" and the grown-ups at TGR agree! A
cross between a cookie and candy, Oat Bark is thin, crisp, and flecked with organic unsweetened cacao nibs from
one of our favorite chocolate companies, Taza Chocolate. The sweetness of the bark enhances the unsweetened
cacao nibs, giving the cookie a delightful but not overpowering flavor of chocolate.

Lotus Foods' Forbidden Rice Ramen 4 Pack
SRP: $5.99
phone: 510-525-3137
WEB: www.lotusfoods.com
 WE PICKED IT BECAUSE: Ramen is hot, hot, hot and rice ramen - make that Forbidden rice ramen - is on fire. It's
made from Lotus' award-winning heirloom Organic Forbidden Rice, so it has a rich nutty taste and exotic black
color. It's gluten-free, low fat, vegan, and non-GMO. The 4-packs are noodles only while individual packs come with
a packet of reduced-sodium white miso soup. We can't wait to try a Forbidden Rice Ramen-burger!

Love Grown Foods Original Power Os
SRP: $4.99
phone: 303-482-7095
WEB: www.lovegrownfoods.com
 WE PICKED IT BECAUSE: Heart-healthy beans have never been disguised so well! This cereal is made from navy
beans, lentils and garbanzo beans, and as a result of their wholesome ingredients, they're a good source of protein,
containing 4-6 grams per serving. Plus each serving has 3 grams of fiber and less than 100 mg of sodium. But best
of all, this healthy breakfast staple is great tasting. Honey, Strawberry and Chocolate flavors are also available.

Lucini Founders Reserve Premium Select Extra Virgin Olive Oil
SRP: $39.99 phone: 305-858-7200
WEB: www.lucinLcom




     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 107 of 325
                                 The Gourmet Retailer's Editors' Picks Winners: Foods

WE PICKED IT BECAUSE: Each November, two estate-grown olive varieties, Frantoio and Olivastra Seggianese,
are picked by hand and pressed within 12 hours, capturing the coveted flavor found only in the best, fresh olive fruit.
This oil is very special - less than 5,000 bottles were produced.

Madecasse Madagascar Chocolate Salted Almond
SRP: $5.99
phone: 858-444-5523
WEB: www.madecasse.com
WE PICKED IT BECAUSE: Madecasse bean-to-bar chocolate bars are grown and made in Madagascar. Made
with a rare heirloom variety cocoa, Salted Almond is 63 percent dark chocolate sprinkled with roasted almond nibs
and sea salt. The luscious new flavor is Fair for Life certified and has four times the impact of fair trade cocoa.

Manitou Trading Co. Porcini Funghi Risotto
SRP: $8.99
phone: 847-693-7542
WEB: www.manitoutradingcompany.com
 WE PICKED IT BECAUSE: Risotto is comfort food at its best. We love this easy-to-prepare mix that doesn't skimp
on quality ingredients: Arborio rice, porcini, champignon and shiitake mushrooms with garlic, rosemary and chives.
Makes a delicious entree or side dish.

Mrs. Weinstein's Dark Chocolate Sea Salt Almond Toffee
SRP: $15
phone: 888-957-9338
WEB: www.sweetshopusa.com
 WE PICKED IT BECAUSE: This sweet treat combines some of our favorite flavors: dark chocolate, sea salt,
almond and toffee to create a well-balanced, buttery and unforgettable treat. The packaging, too, is top notch -
making it a perfect hostess gift.

Naam Som LLC dba Pok Pok Som Thai Basil drinking vinegar
SRP: $15
phone: 503-235-0004
WEB: www.pokpoksom.com
 WE PICKED IT BECAUSE: Drinking vinegar has been touted for centuries as a great boon to health. And even
though Pok Pok Som makes no health claims, we decided to give it a try. What we found was a refreshing
beverage with an intense basil flavor, mild acidity and sweet finish. Pok Pok Som drinking vinegar is a sweet and
tart vinegar based concentrate that can be mixed with still or sparkling water, seltzer or club soda for a delicious
soda alternative or unique cocktail mixer.

 Napa Valley Vinegar Co. Champagne Pear Vinegar
SRP: $9.99 phone: 707-603-7153
WEB: www.winecountrykitchens.com
 WE PICKED IT BECAUSE: We love how this fruit-flavored vinegar made our salads shine without the calories of a
typical salad dressing. And it is a refreshing, low-calorie addition to seltzer. Better yet - this vinegar is one of six, all
which are made with real fruit puree.

 Nature's Habit Granola
 SRP: $6.99
 phone: 888-627-2859
 WEB: www.natureshabit.com


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 108 of 325
                               The Gourmet Retailer's Editors' Picks Winners: Foods

 WE PICKED IT BECAUSE: "Quality you can see, a taste you will love," said one of our tasters about the granola
that's made with cocoa, cherries, almonds and pecans. The company uses only full-sized nuts and fruit pieces to
create their granolas and trail mixes.

Nutiva Organic Shortening
SRP: $6.79
phone: 800-993-4367
WEB: www.nutiva.com
WE PICKED IT BECAUSE: This is a healthy one-to-one substitute for traditional shortening. Made with coconut
and red palm oils, Nutiva Organic Shortening is vegan and free from dairy, trans fat, soy and canola. Excellent for
baking and frying and ideal for producing flaky pie crusts and crisp cookies with the health benefits of coconut oil.
Better yet, it is Fair Trade certified and Non-GMO Project Verified.

Owl's Brew Pink & Black Cocktail Mix
SRP: $8.99
phone: 646-790-1558
WEB: www.theowlsbrew.com
 WE PICKED IT BECAUSE: Home entertainers looking to create sophisticated cocktails - look no further. This line
of cocktail mixers is made with tea as the star ingredient. Our favorite: Pink & Black, a sophisticated concoction
made with darjeeling tea, hibiscus and strawberries. The site's BrewLaLa recipe using equal parts Pink & Black and
Pilsner has us singing Oh La La-licious. The entire Owl's Brew line is fresh-brewed in micro-batches from whole tea
leaves and is ready to mix with spirits, beer and wine. The end result? Cocktails with a light and refreshing flavor
profile.

Pamela's Products Mission Fig Figgies and Jammies
SRP: $4.99
phone: 707-462-6605
WEB: www.pamelasproducts.com
 WE PICKED IT BECAUSE: The rich fig filling and a cake-like crust were enough to make us swoon. So tasty, we
were shocked to learn these fig bars are certified gluten-free and egg-free to boot. A sweet addition to lunch boxes
for kids of all ages.

Partners' Free for All Kitchen Gluten Free Double Chocolate Brownie Thins
SRP: $4.29
phone: 253-867-1580
WEB: www.partnerscrackers.com
 WE PICKED IT BECAUSE: Gluten-free makes life more livable for so many folks. Whether you need to be gluten-
free or want to be gluten-free, these Brownie Thins are a real treat. They're made with a blend of five ancient grains
- amaranth, quinoa, millet, teft and sorghum - mixed with cassava root flour, Dutch process cocoa, chocolate flakes,
cane sugar, butter and buttermilk. They're non-GMO, kosher and made in facility run on 100 percent green electric
power.

Polska Foods Spinach and Feta Pierogi
SRP: $5.99
phone: 800-750-0817
 WE PICKED IT BECAUSE: Dumplings have been on trend for years, and these Polish-inspired delights from
Polska Foods do not disappoint. The masterminds behind this delight have taken a family recipe and fine-tuned it,
making it with whole grains and certified organic ingredients. Our favorite flavor is the Spinach and Feta, but you
can't go wrong with any of these frozen-fresh pierogis.



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 109 of 325
                               The Gourmet Retailer's Editors' Picks Winners: Foods

Prosperity Organic Foods Chocolate Melt Organic
SRP: $4.99 phone: 888-557-5741
WEB: www.meltorganic.com
 WE PICKED IT BECAUSE: How do you improve upon a great tasting product? In the case of Melt organic spread,
they added a rich organic cocoa and wildflower honey. Unlike other chocolate spreads, Chocolate Melt has only 1
gram of sugar per serving and is dairy-, soy- and nut-free. Made with Fair Trade Fair for Life certified virgin coconut
oil and Rainforest Alliance certified palm fruit oil. 'Health' food has never tasted so good!

Reed's Culture Club Coconut Water Lime Kombucha
SRP: $3.69
phone: 800-997-3337
WEB: www.reedsinc.com
WE PICKED IT BECAUSE: Probiotics are hot, not only in yogurt but also kombucha, a fermented tea that has
probiotics. Reed's starts with the finest organic and long-aged oolong and yerba mate teas to create their line of
kombucha. Our judges found the Coconut Water Lime flavor refreshing and slightly effervescent.

Saffron Road Crunchy Chickpeas Korean BBQ
SRP: $4.49
phone: 212-209-1802
WEB: www.saffronroadfood.com
 WE PICKED IT BECAUSE: Crunchy Chickpeas are great munchies. With only 2.5 grams of fat and 5 grams of
protein per serving, we really can justify this gluten-free and Verified Non-GMO snack. Korean BBQ Crunchy
Chickpeas are on trend, with Korean barbecue and bulgogi enjoying their time in the spotlight. The sweet and sour
zing from the mixture of soy sauce, pear juice, sesame oil, garlic and red pepper dazzles the palate.

Sahale Snacks Mango Tango Almond Mix
SRP: 8-ounce $6.99; 1.5-ounce $1.75 phone: 206-456-3432
WEB: sahalesnacks.com
 WE PICKED IT BECAUSE: We love to snack and Sahale always delivers delicious - and healthy - nuts and
preservative-free dried fruit. This time it's a salty-spicy combination of whole almonds and peanuts, the sweet and
tart chewiness of lime-infused mango and a subtle kick of chipotle chili. We want to eat the whole pouch!

Sanders Candy Single Serve Chocolate Fruit & Snack Dip
SRP: 75 cents phone: 800-651-7263
WEB: www.sanderscandy.com
WE PICKED IT BECAUSE: When it comes to chocolate, we need all the portion-control help we can get. Thanks to
Sanders Candy's new Fruit & Snack Dips, we can indulge our sweet tooth. Plus, this chocolate dip is a welcome
addition to our lunch box and perfect with fresh strawberries or pineapple. The individual 2-ounce size is
microwave-safe, gluten-free and contain no artificial flavors, sweeteners, colors or preservatives. Caramel, Milk
Chocolate & Dark Chocolate dips are available.

Sisters' Gourmet Coconut Salted Caramel Blondie Mix
SRP: $17.99 phone: 770-338-1388
WEB: www.sistersgourmet.com
 WE PICKED IT BECAUSE: We admit the packaging - the mix is artfully packed and stacked into a tall Weck
canning jar - first caught our eyes, but it was the Coconut Salted Caramel Blondies that won us over. The mix, plus
butter and sugar, makes a pan of blondies that will be sure to impress any lover of coconut that's accented with
caramel and a touch of sea salt.




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 110 of 325
                               The Gourmet Retailer's Editors' Picks Winners: Foods

Stonewall Kitchen Maple Bacon Jam
SRP: $7.95
phone: 888-326-5678
WEB: www.stonewallkitchen.com
 WE PICKED IT BECAUSE: Equally at home on a cheese plate or as the star ingredient in a dip, this Maple Bacon
Jam is a winner. This complex savory jam has layers of flavor - the sweetness of brown sugar and apples balanced
by the heartiness of bacon and the mild oniony flavor of shallots. A quick spread of this versatile condiment elevates
a plain turkey sandwich into a gastronomic delight.

Stubb's Hatch Chile Cookin' Sauce
SRP: $3.99-$4.99
phone: 214-379-7000
WEB: www.stubbsbbq.com
 WE PICKED IT BECAUSE: Hatch chiles deserve their turn in the spotlight. New Mexico is where Hatch chiles were
developed and Stubb's makes these green beauties available across the country. The kit comes with a cooking
sauce, spice mix and finishing sauce. It's best with chicken but does a great job with beef and pork, too.

Taste Weaver's Hot Peppers and Peaches Glaze/Sauce
SRP: $7.49-$8.49
phone: 888-810-8365
WEB: tasteweavers.com
 WE PICKED IT BECAUSE: With its tasty blend of sweet peaches, zesty red peppers and just a hint of orange, this
is a wonderful glaze for meats, especially pork, chicken and fish. Or pour it over cream cheese or chiwre for a quick
appetizer. We want to try it as a dipping sauce for a grilled cheese sandwich.

Tru Table Key Lime Caesar with Asiago Protein Dressing
SRP: $8.99
phone: 206-349-7501
WEB: www.trutable.com
WE PICKED IT BECAUSE: High protein is in. And the Tru Table line of four salad dressings, which are made from
all-natural ingredients and enriched with whey protein isolate, make it easier to get more of this dietary essential.
Our favorite is the Key Lime Caesar with Asiago, a tangy modern twist on a classic. It contains 12 grams of protein
per serving, or as much protein as two large eggs.

Urban Accents Ginger Carrot Cake Flapjack & Waffle Mix
SRP: $7.99 phone: 773-528-9515 ext. 109
WEB: www.urbanaccents.com
 WE PICKED IT BECAUSE: Ginger Carrot Cake Pancakes for breakfast? Yes, please! The assertive ginger flavor
is a perfect complement to the sweet carrot cake and walnuts. The reseal able pouch has enough of this all-natural
mix to create 12-14 pancakes or waffles. We suggest buying multiples, because you won't want to run out.

White Coffee Corp. Joltin' Joe Espresso Roast
SRP: $7.99 phone: 718-204-7900 x.112
WEB: www.whitecoffee.com
 WE PICKED IT BECAUSE: This Espresso Roast is the perfect go-to for a caffeine pick-me-up any time of day. We
preferred the smooth finish in the Espresso Roast. Joltin' Joe, which is also available in a medium roast, is hand-
roasted and delivers on its promise of smooth brew with a rich aroma. The coffee is part of the new Joltin' Joe
lifestyle brand, named after the baseball great. We love eye-catching packaging, too.




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 111 of 325
                              The Gourmet Retailer's Editors' Picks Winners: Foods

Woolwich Dairy Goat Feta Crumbles
SRP: $4.99 phone: 705-280-0107
WEB: www.woolwichdairy.com
WE PICKED IT BECAUSE: We love feta, we adore goat cheese and we crave convenience. Woolwich makes life
easier by combining all our favorites in one. A mild goat milk cheese with an authentic Mediterranean taste, these
are already crumbled bits of firm-textured cheese with a sharp, tangy, salty flavor. They're made from fresh goat's
milk and are rennet-free.

YZ Enterprises/Almondina Coconut Orange Toastees
SRP: $3.99
phone: 917-750-5505
WEB: www.almondina.com
 WE PICKED IT BECAUSE: Almondina Toastees are crunchy little snacks that go down easy. On their own or
topped with cheese or crumbled into ice cream or yogurt, the pack a lot of flavor into just 70 calories (4 pieces).
Coconut Orange Almond Toastees combine a light citrus flavor with the dual nuttiness of toasted coconut and
crunchy almonds. A perfect anytime snack.


Load-Date: September 1, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 112 of 325
       BLOG: Decaturade: Decatur Brews News: St. Louis Craft Beer Week
                                                        Decaturade
                                             July ~6, 2014 Saturday 2:47 AM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 430 words
Byline: Jim Vorel

Body


Jul 25, 2014 (Decaturade:http://herald-review.com/blogs/decaturade/ Delivered by Newstex)
 July    25--[                                                http://bloximages.chicag02.vip.townnews.com/herald-
review.com/contentltncms/assets/v3/editorial/0/1 c/01 c5e9aa-143c-11 e4-aeab-
001 a4bcf887a/53d2c1 00470be.preview-620.jpg]
 There's a reason I usually request one of my vacation weeks from the Herald Review roughly around the second
weekend of May, and it's because that time period typically coincides with Chicago Craft Beer Week. It's a
wondrous, magical time to be in the city as a craft beer fan, when seemingly every bar and restaurant in town takes
special time and effort to acknowledge not only the popularity of craft beer on a national scale but all the creativity
and exciting developments being made in local brewing. That week represents the very best in Chicago's own beer
community.

 St. Louis has had its own beer week going since 2009 now, and judging from the website
[http://www.stlbeerweek.coml] it looks to capture the same sort of aesthetic. I've never visited it before, but I will this
weekend when it kicks off on Saturday, running all the way until Sunday, Aug. 3. I won't have time to visit many of
the events, but at the very least I intend to hit "Sour Saturday," featuring a collection of tart, sour ales.
 These events are some of the best ways to get to know the character of a city's brewing community, and they're
remarkably effective in raising awareness among local residents of all the small breweries that are now surrounding
them these days. St. Louis is a great contender for such an event, because it's a few years into a serious beer
renaissance. As of 2009 when this event began, St. Louis wouldn't have been considered one of the country's
better beer cities, but that has changed. Today, breweries such as Urban Chestnut, Four Hands, Civil Life,
Perennial and 2nd Shift have carved out an entirely new reputation for the town best known as being the U.S.
headquarters of Anheuser Busch ... which is of course operated out of Belgium and Brazil these days, by the way.

 If you do decided to visit, let me recommend one place for you: Burger/milkshake/craft beer haven Bailey's Range,
located in downtown St. Louis. Their special burger in honor of St. Louis Craft Beer Week has the following:
"Candied hop bacon jam, red onion, sharp cheddar, porter grain mustard, pretzel crisps." Yes, please. That's
some prime Eating Badly material, right there.
 _     (c)2014 the Herald Review (Decatur, III.) Visit the Herald Review (Decatur, III.) at           www.herald-
review.com Distributed by MCT Information Services


Load-Date: July 25,2014


  End of Ducument




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 113 of 325
Press Release: Snyder's-Lance, Inc. to Release Second Quarter 2014 Results
on Thursday, August 7, Before Market Opens. Will Host Conference Call and
            Webcast at 9:00 am Eastern on Thursday, August 7.
                                                 Dow Jones Institutional News
                                              July 22, 2014 Tuesday 8:30 PM GMT


Copyright 2014 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2014, Dow Jones & Company, Inc.



    ..   DOW JONES NE           \'1   S


Length: 476 words

Body


Snyder's-Lance, Inc. to Release Second Quarter 2014 Results on Thursday, August 7, Before Market Opens. Will
Host Conference Call and Webcast at 9:00 am Eastern on Thursday, August 7.

PR Newswire

CHARLOTTE, N.C., July 22, 2014

CHARLOTTE, N.C., July 22, 2014 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today
that it intends to release its 2014 second quarter results before the market opens on Thursday, August 7, 2014.
Management will also conduct a conference call and live webcast at 9:00 am Eastern time on Thursday, August 7,
2014 to review the Company's results. Participating in the conference call will be Carl Lee, Jr, CEO and President,
Rick Puckett, Executive Vice President and Chief Financial Officer and Mark Carter, Vice President and Investor
Relations Officer.

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website, www.snyderslance.com. In addition, the slide presentation will be available at
   www.snyderslance.com to download and print approximately 30 minutes before the webcast.

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference ID is 78414145. A continuous telephone replay of the call will be available
between 3:00pm on August 7 and midnight on August 15. The replay telephone number is (855) 859-2056 for U.S.
callers or (404) 537-3406 for international callers. The replay access code is 78414145. Investors may also access
a web-based replay of the conference call at www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,



         Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 114 of 325
   Press Release: Snyder's-Lance, Inc. to Release Second Quarter 2014 Results on Thursday, August 7, Before
                          Market Opens. Will Host Conference Call and Webcast at ....

potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(TM), O-Ke-Doke(R),
Quitos(TM) and other brand names along with a number of third party brands. Products are distributed nationally
through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-E

Logo - http://photos.prnewswire.com/prnh/20110411/CL80943LOGO

SOURCE Snyder's-Lance, Inc.

/Web site: http://www.snyderslance.com

Access Investor Kit for Snyder's-Lance, Inc.

Visit http://www.companyspotlight.com/partner?cp_code=A591 &isin=US8335511 049

(END) Dow Jones Newswires

July 22,201416:30 ET (20:30 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: July 23, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 115 of 325
 Snyder's-Lance, Inc. to Release Second Quarter 2014 Results on Thursday,
 August 7, Before Market Opens. Will Host Conference Call and Webcast at
                  9:00 am Eastern on Thursday, August 7.
                                                           PR Newswire
                                             July 22,2014 Tuesday 4:30 PM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 404 words
Dateline: CHARLOTTE, N.C., July 22, 2014

Body


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today that it intends to release its 2014 second quarter
results before the market opens on Thursday, August 7,2014. Management will also conduct a conference call and
live webcast at 9:00 am Eastern time on Thursday, August 7, 2014 to review the Company's results. Participating
in the conference call will be Carl Lee, Jr, CEO and President, Rick Puckett, Executive Vice President and Chief
Financial Officer and Mark Carter, Vice President and Investor Relations Officer.

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website.http://www.snyderslance.com. In addition, the slide presentation will be available
at       http://www.snyderslance.com to download and print approximately 30 minutes before the webcast.

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference ID is 78414145. A continuous telephone replay of the call will be available
between 3:00pm on August 7 and midnight on August 15. The replay telephone number is (855) 859-2056 for U.S.
callers or (404) 537-3406 for international callers. The replay access code is 78414145. Investors may also access
a web-based replay of the conference call athttp://www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack Factory® Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-Doke®, Quitos(TM) and
other brand names along with a number of third party brands. Products are distributed nationally through grocery
and mass merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-E

Logo -http://photos.prnewswire.com/prnh/20110411/CL80943LOGO

SOURCE Snyder's-Lance, Inc.


CONTACT: Mark Carter, Investor Relations Officer (704) 557-8386


Load-Date: July 23,2014



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 116 of 325
 Snyder's-Lance, Inc. to Release Second Quarter 2014 Results on Thursday, August 7, Before Market Opens.
                         Will Host Conference Call and Webcast at 9:00 am Eastern ....



End of Document




    Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 117 of 325
Athletes and TV Stars Join Together for a Good Cause During ESPY Awards
                                  Week.
                                                  PRWeb Newswire
                                                     July 18, 2014


Copyright 2014 Gale Group, Inc.
All Rights Reserved
ASAP LNWP
Copyright 2014 VOGUs PRW Holdings LLC

Length: 985 words

Body


Los Angeles, CA (PRWEB) July 18, 2014

GBK, the lUxury lifestyle gift lounge and special events company, honored the 2014 ESPY Awards' Nominees and
other special guests with their GBK Pre-Awards Lounge, hosted at the W Hollywood on July 16th. GBK's guests
had the opportunity to enjoy a fun-filled day of excellent music, food, poker tournament, charity fundraising and
memorable gifts.

GBK's blend of entertainment, celebrity marketing and charity fundraising consistently sets new standards for the
industry and this event was no different. With the help of participating sponsors and generous celebrity guests,
100% of the buy-in to the tournament went to charity and approximately $60,000 was raised to benefit The Model
Citizen Fund by the end of the event. The Model Citizen Fund distributes life-sustaining backpacks filled with 150
items that include food, health, and survival essentials to the homeless and disaster victims, giving them the tools
and confidence to build/rebuild their lives.

The other benefiting charities of the GBK Luxury Lounge included Operation Gratitude, a 501 (c)(3), non-profit,
volunteer-based organization that annually sends 100,000 care packages filled with snacks, entertainment items
and personal letters of appreciation addressed to individually named U.S. Service Members deployed in hostile
regions, to their children left behind and to Veterans, First Responders, Wounded Warriors and their Care Givers
(operationgratitude.com). Echoes of Hope, a non-profit that strives to awaken the spirit of hope in the lives of
emancipated foster youth, as well as other vulnerable youth in the community by providing resources, knowledge,
skills, love and support they need to reach their full potential (echoesofhope.org). My Life My Power, a 501 (C)3
Charity which works with kids, parents and schools around the nation with issues like bullying, drugs and alcohol,
and dropouts (mylifemypower.org).

At the lounge, celebrities and media guests were greeted by the sounds of DJ Wes Wes and enjoy complimentary
refreshments from participating sponsors Jalisco's Mobile Taco Grill; Zipz Wines, wine in an elegant, portable wine
glass made from high-quality PET plastic that looks and feels like traditional glassware, but is safe to use in places
where glass is not an option; LlQRpop, a hard frozen confection with a full serving of alcohol contained separately
inside which can be either injected over the frozen cocktail flavored surface, or sucked from inside the pop while
enjoying the frozen outer confection; and The Better Chip(R), a fun, great tasting snack in bold flavors that is so dip-
able that it is available in the deli section at grocery stores near the hummus, salsa and other dips rather than the
chip aisle.

David Barton Gym was on site gifting complimentary 6 month memberships; Palace Resorts and Caribbean Living,
gifted a 4 night stay for two at Moon Palace compliments of Palace Resorts; Phase-IV Scientific Health and
Performance Center, offered a certificate to take the V02 test which is a science-based snapshot of your current



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 118 of 325
                Athletes and TV Stars Join Together for a Good Cause During ESPY Awards Week.

fitness that will help you achieve your goals with an individual daily workout plan; products from Ripped Cream
Protein Coffee Creamer, the first all natural protein coffee creamer in Chizzled Chocolate and Lean Vanilla Bean;
ROBDECHI, a brand of patented hybrid scarves and outwear accessories, on site gifting premium Robdechi
Snapbacks; The Pillow of Health, the first completely self adjustable healthy pillow where it is a perfect fit every
time, gifting their deluxe pillows; Daniel Bass, a jewelry designer that makes jewelry for the rockstar in all of us,
gifting Tribal Dog Tags made in silver and palladium; Geekbox Speakers, gifting their Mini Bluetooth
Speaker/Jukebox; HYDRIVE Energy Water, a light, non-carbonated and refreshing energy boost with only 30
calories and nutrient enhanced formula; lUXUry beauty products from Beauty Kitchen; and Chattem, Inc. &#8211;
one of the leading manufacturers of branded consumer healthcare products in the United States who was on site
gifting Icy Hot Smart Relief.

Also on site was LG Electronics, gifting their Bluetooth headphones - The Ultimate Audio Solution for Life on the
Go; 2K Sports gifting their video games including Borderlands, Civilization V, and NBA2K; Zumer Sport, an
innovative company that makes products out of actual sports ball materials; was on site gifting their patented
backpacks; Tryst Electronic Smoking Products, gifting Tryst electronic cigars and hookahs in gourmet e-juice
flavors that are made in the USA; Maxim Mattress, providing limited edition, Luxury mattress, manufactured from
hand-selected materials; Beauty Kitchen JH Design Group, a leader in the licensed apparel world, gifting high-end
jackets; and BESTofLEGACY, known as the Rolls Royce of press clip scrapbooks, provided a $400 gift certificate
towards their service.

Green Room snacks were provided by Pretzel Crisps, popchips, Combos, Marathon Bar, Pasta Chips, Vita Coco,
and Monster Energy.

ABOUT GBK:

GBK, formerly GBK Productions, is a lUXUry lifestyle gifting and special events company, specializing in
entertainment marketing integration. Formed in 2000 by Gavin Keilly, the company's Founder and CEO, GBK
consists of five divisions: GBK Celebrity Gifting, GBK Special Events, GBK Weddings, GBK Charitable Consulting
and GBK Marketing/Public Relations. Widely known in the entertainment industry for bringing that little extra
something into the Gifting Lounge environment, GBK offers its clients a full range of marketing services. For more
information on Gavin B. Keilly (CEO), Carla Domen (VP) or GBK, please go to gbkproductions.com.

GBK is not affiliated with, endorsed, or sponsored by ESPN, the ESPY Awards, ABC, Inc., The Walt Disney
Company, or The Hearst Corporation.

Read the full story at http://www.prweb.com/releases/2014/07/prweb12031153.htm>> 000122837000001435


Load-Date: July 19, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 119 of 325
 Look Out George Foreman, Bethenny Frankel Is Talking Kitchen Appliances
                              -- WSJ Blog
                                                Dow Jones Institutional News
                                              July 11,2014 Friday 3:44 PM GMT


Copyright 2014 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2014, Dow Jones & Company, Inc.



  C    DOW JONES NE


Length: 771 words
Byline: By Suzanne Vranica

Body


In 2011, reality TV star Bethenny Frankel sold her popular low-calorie Skinnygirl spirits line to Beam Inc.

Now the 43-year old entrepreneur is looking to slap the Skinnygirl name on everything from hummus to vitamin
supplements to kitchen appliances.

ConAgra Foods has paid Ms. Frankel to license the Skinnygirl brand for a new line of Orville Redenbacher
microwave popcorn that the company says will hit store shelves this month. The snacks will carry both brand
names.

The food company declined to reveal the terms of the deal other than to say it's a three-year licensing agreement.

ConAgra is teaming up with Ms. Frankel, who was on the original "Real Housewives of New York," in hopes she
can help its popcorn brand be more appealing to younger consumers, said Chris Sinta, director of partnership and
sponsorships at ConAgra.

The Wall Street Journal's Advertising Editor, Suzanne Vranica, talked to Ms. Frankel about her latest deal and how
she intends to keep herself in the public eye after her talk show was canceled.

WSJ: Why popcorn?

Ms. Frankel: I am always looking for a good partner and places where I think there is a void. My initial success in
cocktails was because there was a problem that needed to be solved. Women wanted to drink but not feel guilty
about it.

Microwave popcorn is convenient but it's something that can be fattening. It's unnecessary.

WSJ: How does this deal affect your relationship with Beam?




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 120 of 325
             Look Out George Foreman, Bethenny Frankel Is Talking Kitchen Appliances -- WSJ Blog

Ms. Frankel: When I sold to Beam--I am still partners with them-- I only sold the cocktails business. The reason I
sold to Beam was because of their distribution and marketing power. I knew they would spend all of this money to
market the Skinnygirl brand and I could piggyback on that and build an entire brand.

WSJ: What other products does Skinnygirl offer now and what's coming?

Ms. Frankel: I am doing snacks such as pretzel crisps and pita chips. There are non-alcoholic beverages called
Skinnygirl Sparklers. I have a line of dips such as hummus, French onion and even salsa that are just launching. I
am working on coffee that is not out yet and working on salad dressings and ice cream.

We also have a kitchen appliance coming out. It will be a health problem-solving product such as a personal
blender. Blending will take over juicing.

WSJ: Is Orville Redenbacher the first co-branded product you've done?

Ms. Frankel: I usually don't co-brand where there is another name on the package. The only other one I have done
is Skinnygirl Sparklers when I partnered with Arizona Beverage Co.

WSJ: Some conservative marketers are still wary of advertising on reality programs, yet you have been successful
at landing endorsements and marketing deals with corporate America. Why?

Ms. Frankel: I have worked with brands such a Hanes, Clorox and Pampers. They know that moms curse and they
are real. It's the women who are buying their products. They [corporations] have always liked that I am pretty
straightforward and real.

Beam got into business with me knowing that I was going to get into other categories, but they trusted that I
wouldn't F----up the brand and I trust them owning that one piece.

WSJ: Sales of the Skinnygirl alcohol brands have seen some softness. What do you attribute that to?

Ms. Frankel: The ready-to-drink category was a dead category. No one was drinking ready-made margaritas. I was
the first person to make that category come alive. There were also tons of cheater brands and that takes away
some of your business. You have to expect it [a slowdown] when you come out like gangbusters.

WSJ: How can you keep your brand popular now that your talk show has been canceled?

Ms. Frankel: The brand can stand on its own. There are many people who know Skinnygirl and have no idea who I
am and that is the goal. I don't want a brand to live off Bethenny. I do have a couple of other TV offers but don't
want to make a rash decision. I don't want to do something that isn't authentic.

A lot of reality stars have learned that just being famous is not enough to move product. You have to be in business
with real good partners. You have to have distribution partners that also have marketing muscle. Shelf space is
everything.

WSJ: Any chance you will sell off the food brands?

Ms. Frankel: No. If someone was going to come buy this company--not saying I want that-- but big companies like
Procter & Gamble, Unilever or ConAgra, they want companies that are whole, not just one piece. Beam was my first
big move. I am not looking to sell off pieces of it.

 More at The Wall Street Journal's CMO Today blog,      http://blogs.wsj.com/cmo/

(END) Dow Jones Newswires

July 11, 2014 11 :44 ET (15:44 GMT)




     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 121 of 325
              Look Out George Foreman, Bethenny Frankel Is Talking Kitchen Appliances -- WSJ Blog



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: July 12, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 122 of 325
       Snyder's of Hanover "Pretzel Guys" Serve up the Fun with America's
                        Summertime Favorite Promotion
                                                           PR Newswire
                                            July 10,2014 Thursday 11:16 AM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 675 words
Dateline: HANOVER, Pa., July 10, 2014

Body


 As families map out plans for the warm weather months, Snyder's of Hanover is providing an extra bite of fun to
this year's activities with the nationwide launch of America's Summertime Favorite seasonal promotion. The
Snyder's of Hanover Facebook page is currently hosting weekly sweepstakes where fans can weigh in and share
their favorite summer activities for the chance to win $10,000 towards their dream family vacation.

Featuring Hank and Bill, the popular Snyder's of Hanover "Pretzel Guys," the nine-week campaign is highlighting
the many ways snack lovers enjoy their favorite summertime events, foods and vacation spots. Snyder's of Hanover
Facebook fans can tag along with this comedic duo as they venture across the country to partake in the best
summertime activities - a.k.a. "America's Summertime Favorite."

During this nine-week period, Snyder's of Hanover Facebook fans will have the chance to win an exciting summer
prize pack loaded with snacks and fun giveaways. The sweepstakes' themes and entry details will be unveiled at
the beginning of each week, filling fans in on how they can participate. Each entry throughout the promotion will
also be automatically entered to win the America's Summertime Favorite grand prize of $10,000 towards their
dream vacation.

"Summer is an action-packed time of year, full of exciting activities, trips and parties unique to this fun season" said
Bob Gould, Marketing Manager for Snyder's of Hanover. "This year Snyder's of Hanover is adding to the enjoyment
by offering fans an exciting way to share some of their favorite summer experiences for the chance to go on their
dream vacation."

As the brand that offers the most variety, Snyder's of Hanover is a great addition to any summertime activity. Mix up
your favorite dip and serve it alongsideNEW Snyder's of Hanover Pretzel Spoonzfor a crowd pleasing combination
at the neighborhood cookout, or enjoy a car-full of happiness by picking up a bag ofNEW Snyder's of Hanover
Sweet and Salty Pretzel Piecesbefore the family road trip. Join Snyder's of Hanover in making this summer the best
summer ever.

More details about the specifics of the campaign can be found by visiting Snyder's of Hanover on Facebook
athttp://www.facebook.com/SnydersOfHanover. Visit       http://www.snydersofhanover.comfor a full list of other
great snacks and recipes.

About Snyder's of Hanover
For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. With their unique sourdough
heritage, Snyder's of Hanover pretzels today are available across the country in single-serve sizes as well as larger,
10, 12 and even 16-ounce bags perfect for sharing. Today, America's favorite pretzel is available in a wide variety
of flavors, recipes and shapes, including traditional hard pretzels, flavored pretzel bites, sticks, rods, nibblers and




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 123 of 325
       Snyder.s of Hanover "Pretzel Guys" Serve up the Fun with America's Summertime Favorite Promotion

even gluten-free options. For more information, visithttp://www.snydersofhanover.com. Snyder's of Hanover can
also be found onFacebook,Twitter, Instagram, YouTube andPinterest.

About Snyder's-Lance

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, potato chips,
cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing facilities
in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio, and Ontario,
Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel Crisps®, Krunchers!®,
Tom's®, Archway®, Jays®, Stella D'oro®, EatSmart Naturals®, O-Ke-Doke® and Padrinos®, brand names.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets, and other channels. LNCE-G

Photo -http://photos.prnewswire.com/prnh/20140710/125988

SOURCE Snyder's of Hanover


CONTACT: Rachel Ryan, 410-234-2509 or 615-428-0820, RacheI.Ryan@GKV.com; Rick Hebert, 410-234-2392 or
410-458-2716, Rick. Hebert@GKV.com


Load-Date: July 11, 2014


  End of Docllment




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 124 of 325
                         Pretzel Crisps Found Generic And Unregistrable
                                                        Mondaq
                                           July 9,2014 Wednesday 11 :10 AM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 746 words
Byline: Ms Jennifer Insley-Pruitt

Body


Jul 09, 2014 (Mondaq:http://mondaq.com/Delivered by Newstex)
Frito-Lay North America, Inc. v. Princeton Vanguard, Inc., 109 U.S.P.Q.2d 1949 (T.T.A.B. 2014)


In a precedential decision released February 28, 2014, the Trademark Trial and Appeal Board ("TTAB" or the
"Board") found that PRETZEL CRISPS was generic and could not be registered as a trademark. Princeton
Vanguard, LLC, which had registered PRETZEL CRISPS for "pretzel crackers" in International Class 30 on the
Supplemental Register in 2005, applied to register the mark on the Principal Register in 2009. Frito-Lay North
America, Inc. ("Frito Lay") opposed the 2009 application based on genericness, and also petitioned to cancel the
2005 supplemental registration on the same ground. Following trial, the TTAB ruled in favor of Frito Lay.


Frito Lay and Princeton Vanguard compete in the field of salty pretzel snacks. Princeton Vanguard, a family-owned
New Jersey company, introduced flat pretzels under the mark PRETZEL CRISPS in 2004, and the product grew to
a $100 million-a-year brand by 2011. Frito Lay, meanwhile, markets ROLD-GOLD brand pretzels.


Before the TTAB, Princeton Vanguard argued that the PRETZEL CRISPS mark should be analyzed as a unified
phrase comprised of terms not previously used together under the standard set forth in In re American Fertility
Society, 188 F.3d 1341, 1347 (Fed. Cir. 1999) ("American Fertility"). Under the American Fertility standard, the
Board "cannot simply cite definitions and generic uses of the constituent terms of a mark; it must conduct an inquiry
into the meaning of the disputed phrase as a whole." In re Dial-A-Mattress Operating Corp., 240 F.3d 1341 (Fed.
Cir. 2001). Frito Lay argued that PRETZEL CRISPS is a compound term to be analyzed under the standard
established in In re Gould Paper Corp., 834 F.2d 1017 (Fed. Cir. 1987) ("Gould"). Under the Gould test, when a
proposed mark is a combination of two or more terms in ordinary grammatical construction and communicates no
more than the common meaning of the individual components of the term, genericness can be established with
evidence of the meaning of the constituent terms. The Board agreed with Frito Lay, finding "no additional meaning
added to 'PRETZEL CRISPS' in relation to 'pretzel crackers,' when the individual terms are combined," and
therefore analyzed the mark as simply a combined term under Gould rather than as a unified phrase.

In support of its argument for genericness, Frito Lay introduced dictionary evidence of the use of "crisps" for
"crackers," as well as evidence of industry use of the words as synonyms, including in connection with such players
as Special K Cracker Crisps and Triscuit Thin Crisps. Frito Lay further showed that Princeton Vanguard itself had
employed "crackers" and "crisps" interchangeably on nutritional information, indicating that even Princeton
Vanguard considered the words synonymous.

Both parties also did Teflon-type consumer surveys of genericness following' the model first described in E.!.
DuPont de Nemours Co. v. Yoshida International, Inc., 393 F. Supp. 502 (E.D.N.Y. 1975). As part of their Teflon


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 125 of 325
                                  Pretzel Crisps Found Generic And Unregistrable

surveys, the parties read aloud to survey participants lists of generic and trademarked product names, and asked
the respondents to indicate whether a given product name was generic or a brand. In the end, though, it appeared
the Board gave little credence to either survey and ruled based on evidence submitted by Frito Lay of dictionary
definitions, use by the public, and use by Princeton Vanguard itself. The Board noted that it performed its analysis
under the "compound term" standard laid out in Gould, but that it would have reached the same conclusion under
the more stringent "unified phrase" standard of American Fertility.

On April 22, 2014, Princeton Vanguard appealed the Board's decision to the Federal Circuit. We are monitoring the
case and will report further once the appeals court ruling is issued.

The content of this article is intended to provide a general guide to the subject matter. Specialist advice should be
sought about your specific circumstances.

Ms Jennifer Insley-Pruitt
Fross Zelnick Lehrman Zissu, P.C.
866 United Nations Plaza
New York
NY 10017
UNITED STATES

Click Here [1] for related articles (c) Mondaq Ltd, 2014 - Tel. +44 (0)20 8544 8300 - http://www.mondaq.com[2]
 [1]:                http://www.mondaq.com/search/relate.asp?articlejd=3262800nline_hosUd=O                    [2]:
http://www.mondaq.com/default.asp?online_hosUd=22id=326280


Load-Date: July 9,2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 126 of 325
            United States: Pretzel Crisps Found Generic And Unregistrable
                                                 Mondaq Business Briefing
                                                 July 9,2014 Wednesday


Copyright 2014 Mondaq Ltd. All Rights Reserved




rnandaq
Length: 694 words
Byline: Jennifer Insley-Pruitt




Frito-Lay North America, Inc. v. Princeton Vanguard, Inc., 109 U.S.P.Q.2d 1949 (T.TAB. 2014)

In a precedential decision released February 28, 2014, the Trademark Trial and Appeal Board ("TTAB" or the
"Board") found that PRETZEL CRISPS was generic and could not be registered as a trademark. Princeton
Vanguard, LLC, which had registered PRETZEL CRISPS for "pretzel crackers" in International Class 30 on the
Supplemental Register in 2005, applied to register the mark on the Principal Register in 2009. Frito-Lay North
America, Inc. ("Frito Lay") opposed the 2009 application based on genericness, and also petitioned to cancel the
2005 supplemental registration on the same ground. Following trial, the TT AB ruled in favor of Frito Lay.

Frito Lay and Princeton Vanguard compete in the field of salty pretzel snacks. Princeton Vanguard, a family-owned
New Jersey company, introduced flat pretzels under the mark PRETZEL CRISPS in 2004, and the product grew to
a $100 million-a-year brand by 2011. Frito Lay, meanwhile, markets ROLD-GOLD brand pretzels.

Before the TTAB, Princeton Vanguard argued that the PRETZEL CRISPS mark should be analyzed as a unified
phrase comprised of terms not previously used together under the standard set forth in In re American Fertility
Society, 188 F.3d 1341, 1347 (Fed. Cir. 1999) ("American Fertility"). Under the American Fertility standard, the
Board "cannot simply cite definitions and generic uses of the constituent terms of a mark; it must conduct an inquiry
into the meaning of the disputed phrase as a whole." In re Dial-A-Mattress Operating Corp., 240 F.3d 1341 (Fed.
Cir. 2001). Frito Lay argued that PRETZEL CRISPS is a compound term to be analyzed under the standard
established in In re Gould Paper Corp., 834 F.2d 1017 (Fed. Cir. 1987) ("Gould"). Under the Gould test, when a
proposed mark is a combination of two or more terms in ordinary grammatical construction and communicates no
more than the common meaning of the individual components of the term, genericness can be established with
evidence of the meaning of the constituent terms. The Board agreed with Frito Lay, finding "no additional meaning
added to 'PRETZEL CRISPS' in relation to 'pretzel crackers,' when the individual terms are combined," and
therefore analyzed the mark as simply a combined term under Gould rather than as a unified phrase.

In support of its argument for genericness, Frito Lay introduced dictionary evidence of the use of "crisps" for
"crackers," as well as evidence of industry use of the words as synonyms, including in connection with such players
as Special K Cracker Crisps and Triscuit Thin Crisps. Frito Lay further showed that Princeton Vanguard itself had
employed "crackers" and "crisps" interchangeably on nutritional information, indicating that even Princeton
Vanguard considered the words synonymous.




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 127 of 325
                          United States: Pretzel Crisps Found Generic And Unregistrable

Both parties also did Teflon-type consumer surveys of genericness following the model first described in E.I.
DuPont de Nemours & Co. v. Yoshida International, Inc., 393 F. Supp. 502 (E.D.N.Y. 1975). As part of their Teflon
surveys, the parties read aloud to survey participants lists of generic and trademarked product names, and asked
the respondents to indicate whether a given product name was generic or a brand. In the end, though, it appeared
the Board gave little credence to either survey and ruled based on evidence submitted by Frito Lay of dictionary
definitions, use by the public, and use by Princeton Vanguard itself. The Board noted that it performed its analysis
under the "compound term" standard laid out in Gould, but that it would have reached the same conclusion under
the more stringent "unified phrase" standard of American Fertility.

On April 22, 2014, Princeton Vanguard appealed the Board's decision to the Federal Circuit. We are monitoring the
case and will report further once the appeals court ruling is issued.

The content of this article is intended to provide a general guide to the subject matter. Specialist advice should be
sought about your specific circumstances.

Ms Jennifer Insley-Pruitt
Fross Zelnick Lehrman; Zissu, P.C.
866 United Nations Plaza
New York
NY 10017
UNITED STATES



Load-Date: July 9, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 128 of 325
  Snyder's-Lance Inc., Charlotte, NC, completed its acquisition of Baptista's
      Bakery Inc., Franklin; MERGERS & ACQUISITIONS; Brief article
                                           The Food Institute Report

                                                   July 7,2014


Copyright 2014 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2014 The Food Institute

Section: Pg. 5; Vol. 87; No. 27; ISSN: 0745-4503

Length: 110 words

Body

  SNYDER'S-LANCE INC., Charlotte, NC, completed its acquisition of BAPTISTA'S BAKERY INC., Franklin, WI--
see Food Institute Report May 12, page 6.

   In addition, Snyder's-Lance completed the sale of its Private Brands business to SHEARER'S FOODS LLC,
Massillon, OH, for $430 million. The transaction also included two manufacturing facilities, one in the
U.S. and one in Canada. Snyder's-Lance, which manufactures and markets snack foods throughout the U.S. and
internationally, has a portfolio of brands including Snyder's of Hanover, Lance, Cape Cod, Pretzel Crisps,
Toms, Krunchers! and Stella D'oro. For agreement, see Food Institute Report May 12, page 6.




Load-Date: September 19, 2014


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 129 of 325
  It's crunch time for crackers, crisps and puffs: manufacturers of crackers,
     crisps and puffs are adding nutrients and specialty ingredients to their
  products, while cutting fat, gluten and more to meet consumer demand for
            exceptional quality.(SNACKS Crackers, crisps and puffs)
                                          Snack Food & Wholesale Bakery
                                                     July 1, 2014


Copyright 2014 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2014 BNP Media

Section: Pg. 34; Vol. 103; No.7; ISSN: 1096-4835
Length: 2066 words
Byline: Reilly, Melissa Kvidahl

Body


Nearly everybody eats salty snacks. According to a new report from market research firm Packaged Facts, 90% of
U.S. households reported to "chowing down" on chips, crisps, puffs and cheese snacks in the past 30 days, and
very few of these snackers limit themselves to just one product variety. In fact, two out of three American
households have at least three kinds of these crave-worthy mainstays in their rotation.

But this in-demand market is experiencing some growing pains, as a subset of what Packaged Facts calls "healthy
snackers" wield more and more influence. Out of the 50 million consumers who snack between meals and cite
salted snacks as their favorite, the healthy snackers are a powerful army of 14.2 million, Packaged Facts, says, and
"usually only snack on healthy foods." These consumers exercise often and don't see a conflict between craving a
chip (an option traditionally landing in the unhealthy camp) and pursuing a healthy snacking diet.

"The market for crackers and chips is growing as consumers snack more and. have fewer organized meals,"
explained Cara Figgins, executive vice president of Partners, a Tasteful Choice Co., Seattle. "However, consumers
are no longer looking for just a cracker or a chip. They are looking for healthier options with more interesting
ingredients and flavor profiles."

Indeed, according to Steve Sklar, senior vice president and general manager for Inventure Foods Inc., Phoenix, the
on-the-go lifestyle of today's American family keeps them coming back time and time again for snacks, and as a
result, he says, snacking is more popular today than it's ever been. "It's not been without challenges, however, as
snack manufacturers have had to evolve to meet new consumer interests in better-for-you, natural ingredients," he
cautions. "I do believe the industry has responded well overall, so in terms of the state of the industry, I'd say the
snack food category isa healthy segment in terms of sales, and it's getting even healthier as it relates to ingredients,
nutrition and variety"

Healthier profiles

When consumers scrutinize nutritional facts, they're often looking for added value. In the snack aisle, that value
comes in the form of healthy ingredients and nutritional content to boost existing formulations or replace less-
desired ingredients.




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 130 of 325
   It's crunch time for crackers, crisps and puffs: manufacturers of crackers, crisps and puffs are adding nutrients
                                     and specialty ingredients to their products, w ....

In March, Wheat Thins from Nabisco, East Hanover, NJ, a subsidiary of Mondelez International, launched a whole-
grain product with its Wheat Thins Popped line, available in Sea Salt, Sour Cream and Onion, and Spicy Cheddar
flavors. The product delivers 10 g. of whole grains per every 30-g. serving. It's also a low-calorie option, clocking in
at just 130 calories for a 26-chip serving.

Triscuit, also from Nabisco, recently reimagined its crackers when it launched Brown Rice Triscuit last August. The
baked line is made with brown rice, sweet potato and red bean, and in March, expanded to include Brown Rice
Triscuit Thin Crisps in Sour Cream and Chive, Wasabi and Soy and Cinnamon Sugar varieties.

But for some consumers, whole grain isn't enough--they want the ever-exotic ancient grains. The category of
ancient grains includes trend-topping mainstays like quinoa and cilia, but also lesser known varieties like amaranth,
teff, spelt, millet, karnut and others. Ancient grains are in demand because they generally pack a more powerful
nutritional punch than their conventional counterparts, with higher fiber and mineral content.

Partners launched 'Free for All 'Kitchen, a gluten-free, ancient grain and cassava flour cracker, in November. "It's a
great alternative to the other gluten-free crackers on the market because us made without corn, rice or soy," notes
Figgins. Free for All Kitchen crackers are nonGMO and available in the company's three top-selling flavors: Olive
Oil and Sea Salt; Roasted Garlic and Rosemary; and Olive Oil and Herb.

"As food manufacturers, the biggest challenge for us is to make sure we keep up with what the consumer needs
and expects," she adds. "Consumers want to know what is in the food they eat, they want it to taste good, and they
want it to add value to their lives by providing nutrition and making their lives easier."

B&G Foods Inc., Parsippany, NJ, is also tapping into consumers' desire for ancient grains with Old London Ancient
Grains Melba Toasts. "These are twice-baked toasts, perfect for easy appetizers, snacks and mini-meals," says
executive vice president of snacks, Michael Sands. Old London Ancient Grains Melba Toasts have 60 calories per
serving and boast a variety of ancient grains like millet, amaranth, buckwheat and quinoa.

We have seen a number of grains trending this year, particularly in the salty snack category," notes Sklar.
"Sorghum, teff and amaranth, in particular, are growing in popularity"

Inventure Foods' Boulder Canyon brand launched Boulder Canyon Ancient Grains snack chips in May, which offer
a blend of sorghum, teff, amaranth, quinoa, millet, chia and brown rice. "It makes for a hearty chip and an
abundance of flavor," Sklar adds. "We didn't want to overcomplicate this unique blend with heavy-handed
seasoning, so we use a touch of sea salt, a bit of garlic and a dash of red pepper. Early signs show this recipe is a
winner."

Protein power

Once relegated to the sports nutrition or bar aisle, protein is another value-added item making a splash in the snack
market. Inven-Lure Foods launched Boulder Protein Crisps in two flavors--Dark Chocolate and Asiago Cheese--in
March. These crisps boast 10 g. of plant-based protein per serving and are minimally processed. "They will
successfully bridge the gap between functional foods and great tasting snacks," Sklar points out,

Kitchen Table Bakers, Syosset, NY, also prides itself on offering a high-protein product for discerning consumers.
Its Parmesan Crisps are baked entirely of aged parmesan cheese and are naturally free of gluten, wheat and sugar.
As such, they fit into a number of specialty diets from Paleo and gluten-free to Atkins and low-glycemic, observes
the company's founder and president, Barry Novick. "We are continuing to see growing interest from consumers
looking for snacking options that are low in carbohydrates, but still high in protein," he explains. "More consumers
want options they can bring on-the-go that will curb cravings, but won't leave them feeling guilty for snacking."

What a snack doesn't contain




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 131 of 325
   It's crunch time for crackers, crisps and puffs: manufacturers of crackers, crisps and puffs are adding nutrients
                                     and specialty ingredients to their products, w ....

Just as manufacturers are discovering how important it is to add healthy ingredients to their products, they're finding
just as much success with what they're taking out of them, namely, gluten and "bad" fats.

Gluten-free continues to dominate the snack aisle, as the once-specialty diet expands beyond celiac disease
patients to include consumers simply seeking what they perceive to be a healthier diet. "One of the biggest
obstacles facing the category continues to be awareness and education as it pertains to healthier snacking (like
nonGMO and gluten-free)," explains Dani Dahlberg, marketing manager for TH Foods and the Crunch-master
brand, Loves Park, IL. "Many consumers have family or friends that are affected by celiac disease or gluten
intolerance. However, they're not [always] aware of exactly what that means for their diet choices and on how to
avoid gluten--especially hidden sources--in their diets."

The company's Popped Edamame Chips, launched in the fall of 2013, and are available in Sea Salt and Wasabi
Soy varieties. They are certified gluten-free, nonGN10 and are made with a blend of California rice and edamame.
They're also free of saturated fat and cholesterol, and boast 3 g. of protein per 18-chip serving,

B&G Foods recently rolled out gluten-free Pirate's Booty Crunchy "[Treasures, a snack made from puffed rice and
corn, blended With real aged white cheddar cheese. The snack is school lunch-friendly in that it's also peanut- and
tree nut-free, and features three pirate-themed shapes: Crunchy parrots; "X" marks the spots; and pirate ship
wheels. Pirate's Booty Fruity Booty, a puffed rice and corn snack, coated in real berry, is also gluten-and nut-free.

"Today's snack consumer is an educated one," says Sands. "The AM first thing they do is flip over the package to
see how the nutritionals stack up." Shoppers flipping over B&G Foods' packaging won't be confused--the company
recently started highlighting product attributes like gluten-free, baked, and protein and fiber content right on the front
of the package. "Consumers are getting smarter and faster every clay, with unlimited access to nutritional and
ingredient information at their fingertips," adds Sands, "so we make it our mission to stay ahead of ingredient
trends, make our products highly shoppable and develop portable packaging formats to fit consumers' fast-paced
lifestyles."

The key for cracker, crisp and puff manufacturers is keeping their ears open for trends and their lines open for
flexibility. "The greatest opportunity for growth in this category is via innovation," concludes Sofia Coluucci, Quaker
Oats' marketing manager. "Consumers are constantly seeking new flavors, textures, shapes and options. The
emphasis is on taste, versus just being purely good-for-you. From a consumer's perspective, brand loyalty is
secondary; compared to new options within the category"

RELATED ARTICLE: Better snacks for the Earth

Shoppers that demand a healthy product often demand one that's also healthy for the environment. And
manufacturers are stepping up to the plate.

Not only are consumers searching for great-tasting items with nutritional value, they're also increasingly in search of
companies that reflect their values," says Cara Figgins, executive vice president of Partners, a Tasteful Choice Co.,
Seattle. "Consumers want (to buy from) companies that pay attention to their social and environmental impact."
Partners meets this demand with aggressive recycling and green energy programs. All of its food scraps go to a
chicken feed processor, and most of its waste is recycled. "Our building runs off of 100% green electricity sources,"
she adds.

Kitchen Table Bakers meets eco-demands with innovative packaging. "Our packaging is now 30% lighter than
when we started and made from at least 30% post-consumer (-recycled) material," adds Barry Novick, the
company's founder and president.

The same is happening at Nabisco, where Triscuit boxes are made from 100%-recycled paperboard.

Melissa Kvidahl Reilly, Contributing Writer




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 132 of 325
   It's crunch time for crackers, crisps and puffs: manufacturers of crackers, crisps and puffs are adding nutrients
                                     and specialty ingredients to their products, w ....

Crackers (For the latest 52 Weeks Ending April 20, 2014) Rank Brands Dollar Dollar Dollar Unit Sales Unit Sales (in
Sales % Share (in Sales % millions) Change millions) Change vs. vs. Previous Previous Year Year 1. Sunshine
$690.83.4713.56261.76.33 Cheez It 2. Nabisco $510.5 -8.9710.02186.2 -10.64 Ritz 3. Pepperidge $450.0 2.85
8.83168.60.21 Farm Goldfish 4. Nabisco $376.8 0.43 7.40137.52.08 Wheat Thins 5. Nabisco $345.31.036.78
129.22.79 Triscuit 6. Private $238.6 4.93 4.68124.70.45 Label 7. Stacys $220.4 9.69 4.3366.1 11.258. Keebler
$210.0 1.304.1273.0 -1.13 Club 9. Keebler $187.534.523.6871.1 35.48 Townhouse 10. Snack $169.6 7.97 3.33
57.1 7.92 Factory Pretzel Crisps TOTAL* $5,095.4 4.40100.001,902.4 4.58 ** Includes brands not shown Source:
IRI, a Chicago-based market research firm (@iriworldwide) Total U.S. Multi-Outlet w/C-Store (Supermarkets,
Drugstores. Mass Market Retailers. Gos/C-Stores. Military Commissaries and Select Club & Dollar Retail Chains)
Other Salted Snacks (No Nuts) (For the latest 52 Weeks Ending April 20, 2014) Rank Brands Dollar Dollar Dollar
Unit Sales Unit Sales (in Sales % Share (In Sales % millions) Change millions) Change vs. vs. Previous Previous
Year Year 1. All Frito $1.026.6 4.87 28.84136.05.07 Lay Products 2. General $31 6.6 -4.11 8.90141.5 -3.18 Mills
Chex Mix 3. Funyuns $310.9 4.56 8.74187.70.61 4. Sunchips $234.0 -6.97 6.57 81.5 -2.88 5. Frito Lay $195.8-
23.335.50 35.0 -18.15 6. Chesters $175.7 7.85 4.94 119.1 3.237. Munchies $175.1 -11.694.9276.2 -6.41 8.
Private $96.2 14.222.7045.6 12.17 Label 9. Gardettos $91.5 -1.39 2.57 35.6 -0.82 10. Pirates $75.6 9.37 2.12
20.57.64 Booty TOTAL* $3,559.6 3.38 100.00 1,240.03.64 * Includes brands not shown Source: IRI. a Chicago-
based market research firm (@Iriworldwide) Total U.S. Multi-Outlet w/C-Store (Supermarkets, Drugstores, Mass
Market Retailers, Gas/C-Stores. Military Commissaries and Select Club & Dollar Retail Chains)


Load-Date: August 7,2018


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 133 of 325
 It's crunch time for crackers, crisps and puffs: manufacturers of crackers,
    crisps and puffs are adding nutrients and specialty ingredients to their
 products, while cutting fat, gluten and more to meet consumer demand for
exceptional quality.; United States top 10 salted snacks by retail sales, sales
  change, and share of sales in dollars, units, and percentages for the year
                            through April 20, 2014
                                          Snack Food & Wholesale Bakery
                                                      July 2014


Copyright 2014 Gale Group, Inc.
All Rights Reserved
Tablebase

Section: Pg. 34; Vol. 103; No.7; ISSN: 0037-7406
Length: 2053 words
Highlight: SNACKS Crackers, crisps and puffs

Body


Nearly everybody eats salty snacks. According to a new report from market research firm Packaged Facts, 90% of
U.S. households reported to "chowing down" on chips, crisps, puffs and cheese snacks in the past 30 days, and
very few of these snackers limit themselves to just one product variety. In fact, two out of three American
households have at least three kinds of these crave-worthy mainstays in their rotation.

But this in-demand market is experiencing some growing pains, as a subset of what Packaged Facts calls "healthy
snackers" wield more and more influence. Out of the 50 million consumers who snack between meals and cite
salted snacks as their favorite, the healthy snackers are a powerful army of 14.2 million, Packaged Facts, says, and
"usually only snack on healthy foods." These consumers exercise often and don't see a conflict between craving a
chip (an option traditionally landing in the unhealthy camp) and pursuing a healthy snacking diet.

[ILLUSTRATION OMITTED]

"The market for crackers and chips is growing as consumers snack more and. have fewer organized meals,"
explained Cara Figgins, executive vice president of Partners, a Tasteful Choice Co., Seattle. "However, consumers
are no longer looking for just a cracker or a chip. They are looking for healthier options with more interesting
ingredients and flavor profiles."

Indeed, according to Steve Sklar, senior vice president and general manager for Inventure Foods Inc., Phoenix, the
on-the-go lifestyle of today's American family keeps them coming back time and time again for snacks, and as a
result, he says, snacking is more popular today than it's ever been. "It's not been without challenges, however, as
snack manufacturers have had to evolve to meet new consumer interests in better-for-you, natural ingredients," he
cautions. "I do believe the industry has responded well overall, so in terms of the state of the industry, I'd say the
snack food category isa healthy segment in terms of sales, and it's getting even healthier as it relates to ingredients,
nutrition and variety"

Healthier profiles




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 134 of 325
   It's crunch time for crackers, crisps and puffs: manufacturers of crackers, crisps and puffs are adding nutrients
                                     and specialty ingredients to their products, w ....

When consumers scrutinize nutritional facts, they're often looking for added value. In the snack aisle, that value
comes in the form of healthy ingredients and nutritional content to boost existing formulations or replace less-
desired ingredients.

[ILLUSTRATION OMITTED]

In March, Wheat Thins from Nabisco, East Hanover, NJ, a subsidiary of Mondelez International, launched a whole-
grain product with its Wheat Thins Popped line, available in Sea Salt, Sour Cream and Onion, and Spicy Cheddar
flavors. The product delivers 10 g. of whole grains per every 30-g. serving. It's also a low-calorie option, clocking in
at just 130 calories for a 26-chip serving.

[ILLUSTRATION OMITTED]

Triscuit, also from Nabisco, recently reimagined its crackers when it launched Brown Rice Triscuit last August. The
baked line is made with brown rice, sweet potato and red bean, and in March, expanded to include Brown Rice
Triscuit Thin Crisps in Sour Cream and Chive, Wasabi and Soy and Cinnamon Sugar varieties.

But for some consumers, whole grain isn't enough--they want the ever-exotic ancient grains. The category of
ancient grains includes trend-topping mainstays like quinoa and cilia, but also lesser known varieties like amaranth,
teff, spelt, millet, karnut and others. Ancient grains are in demand because they generally pack a more powerful
nutritional punch than their conventional counterparts, with higher fiber and mineral content.

[ILLUSTRATION OMITTED]

Partners launched 'Free for All 'Kitchen, a gluten-free, ancient grain and cassava flour cracker, in November. "It's a
great alternative to the other gluten-free crackers on the market because us made without corn, rice or soy," notes
Figgins. Free for All Kitchen crackers are nonGMO and available in the company's three top-selling flavors: Olive
Oil and Sea Salt; Roasted Garlic and Rosemary; and Olive Oil and Herb.

"As food manufacturers, the biggest challenge for us is to make sure we keep up with what the consumer needs
and expects," she adds. "Consumers want to know what is in the food they eat, they want it to taste good, and they
want it to add value to their lives by providing nutrition and making their lives easier."

[ILLUSTRATION OMITTED]

B&G Foods Inc., Parsippany, NJ, is also tapping into consumers' desire for ancient grains with Old London Ancient
Grains Melba Toasts. "These are twice-baked toasts, perfect for easy appetizers, snacks and mini-meals," says
executive vice president of snacks, Michael Sands. Old London Ancient Grains Melba Toasts have 60 calories per
serving and boast a variety of ancient grains like millet, amaranth, buckwheat and quinoa.

We have seen a number of grains trending this year, particularly in the salty snack category," notes Sklar.
"Sorghum, teff and amaranth, in particular, are growing in popularity"

Inventure Foods' Boulder Canyon brand launched Boulder Canyon Ancient Grains snack chips in May, which offer
a blend of sorghum, teff, amaranth, quinoa, millet, chia and brown rice. "It makes for a hearty chip and an
abundance of flavor," Sklar adds. "We didn't want to overcomplicate this unique blend with heavy-handed
seasoning, so we use a touch of sea salt, a bit of garlic and a dash of red pepper. Early signs show this recipe is a
winner."

Protein power

Once relegated to the sports nutrition or bar aisle, protein is another value-added item making a splash in the snack
market. Inven-Lure Foods launched Boulder Protein Crisps in two flavors--Dark Chocolate and Asiago Cheese--in
March. These crisps boast 10 g. of plant-based protein per serving and are minimally processed. "They will
successfully bridge the gap between functional foods and great tasting snacks," Sklar points out,


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 135 of 325
   It's crunch time for crackers, crisps and puffs: manufacturers of crackers, crisps and puffs are adding nutrients
                                     and specialty ingredients to their products, w ....

Kitchen Table Bakers, Syosset, NY, also prides itself on offering a high-protein product for discerning consumers.
Its Parmesan Crisps are baked entirely of aged parmesan cheese and are naturally free of gluten, wheat and sugar.
As such, they fit into a number of specialty diets from Paleo and gluten-free to Atkins and low-glycemic, observes
the company's founder and president, Barry Novick. "We are continuing to see growing interest from consumers
looking for snacking options that are low in carbohydrates, but still high in protein," he explains. "More consumers
want options they can bring on-the-go that will curb cravings, but won't leave them feeling guilty for snacking."

[ILLUSTRATION OMITTED]

What a snack doesn't contain

Just as manufacturers are discovering how important it is to add healthy ingredients to their products, they're finding
just as much success with what they're taking out of them, namely, gluten and "bad" fats.

Gluten-free continues to dominate the snack aisle, as the once-specialty diet expands beyond celiac disease
patients to include consumers simply seeking what they perceive to be a healthier diet. "One of the biggest
obstacles facing the category continues to be awareness and education as it pertains to healthier snacking (like
nonGMO and gluten-free)," explains Dani Dahlberg, marketing manager for TH Foods and the Crunch-master
brand, Loves Park, IL. "Many consumers have family or friends that are affected by celiac disease or gluten
intolerance. However, they're not [always] aware of exactly what that means for their diet choices and on how to
avoid gluten--especially hidden sources--in their diets."

The company's Popped Edamame Chips, launched in the fall of 2013, and are available in Sea Salt and Wasabi
Soy varieties. They are certified gluten-free, nonGN10 and are made with a blend of California rice and edamame.
They're also free of saturated fat and cholesterol, and boast 3 g. of protein per 18-chip serving,

B&G Foods recently rolled out gluten-free Pirate's Booty Crunchy "[Treasures, a snack made from puffed rice and
corn, blended With real aged white cheddar cheese. The snack is school lunch-friendly in that it's also peanut- and
tree nut-free, and features three pirate-themed shapes: Crunchy parrots; "X" marks the spots; and pirate ship
wheels. Pirate's Booty Fruity Booty, a puffed rice and corn snack, coated in real berry, is also gluten-and nut-free.

[ILLUSTRATION OMITTED]

"Today's snack consumer is an educated one," says Sands. "The AM first thing they do is flip over the package to
see how the nutritionals stack up." Shoppers flipping over B&G Foods' packaging won't be confused--the company
recently started highlighting product attributes like gluten-free, baked, and protein and fiber content right on the front
of the package. "Consumers are getting smarter and faster every clay, with unlimited access to nutritional and
ingredient information at their fingertips," adds Sands, "so we make it our mission to stay ahead of ingredient
trends, make our products highly shoppable and develop portable packaging formats to fit consumers' fast-paced
lifestyles."

The key for cracker, crisp and puff manufacturers is keeping their ears open for trends and their lines open for
flexibility. "The greatest opportunity for growth in this category is via innovation," concludes Sofia Coluucci, Quaker
Oats' marketing manager. "Consumers are constantly seeking new flavors, textures, shapes and options. The
emphasis is on taste, versus just being purely good-for-you. From a consumer's perspective, brand loyalty is
secondary; compared to new options within the category"

RELATED ARTICLE: Better snacks for the Earth

Shoppers that demand a healthy product often demand one that's also healthy for the environment. And
manufacturers are stepping up to the plate.

Not only are consumers searching for great-tasting items with nutritional value, they're also increasingly in search of
companies that reflect their values," says Cara Figgins, executive vice president of Partners, a Tasteful Choice Co.,



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 136 of 325
   It's crunch time for crackers, crisps and puffs: manufacturers of crackers, crisps and puffs are adding nutrients
                                     and specialty ingredients to their products, w ....

Seattle. "Consumers want (to buy from) companies that pay attention to their social and environmental impact."
Partners meets this demand with aggressive recycling and green energy programs. All of its food scraps go to a
chicken feed processor, and most of its waste is recycled. "Our building runs off of 100% green electricity sources,"
she adds.

Kitchen Table Bakers meets eco-demands with innovative packaging. "Our packaging is now 30% lighter than
when we started and made from at least 30% post-consumer (-recycled) material," adds Barry Novick, the
company's founder and president.

The same is happening at Nabisco, where Triscuit boxes are made from 100%-recycled paperboard.

Melissa Kvidahl Reilly, Contributing Writer

                                                      Crackers
                                   (For the latest 52 Weeks Ending April 20, 2014)
   Rank                                             Brands        Dollar       Dollar     Dollar   Unit Sales   Unit
                                                                 Sales (in    Sales %     Share        (in      Sale
                                                                                                                s%
                                                                              millions)   Chan     millions)    Cha
                                                                                           ge                   nge
                                                                                                      vs.        vs.
                                                                                                   Previous     Prev
                                                                                                                ious
                                                                                                     Year       Year
   1.                                              Sunshine       $690.8        3.47      13.56      261.7      6.33
                                                                                                                Che
                                                                                                                ez It
   2.                                               Nabisco       $510.5       -8.97      10.02      186.2
                                                                                                                10.6
                                                                                                                 4
                                                                                                                Ritz
   3.                                             Pepperidge      $450.0        2.85      8.83       168.6      0.21
                                                                                                                Far
                                                                                                                  m
                                                                                                                Gold
                                                                                                                fish
   4.                                               Nabisco       $376.8        0.43       7.40      137.5      2.08
                                                                                                                Whe
                                                                                                                 at
                                                                                                                Thin
                                                                                                                 s
   5.                                               Nabisco       $345.3        1.03       6.78      129.2      2.79
                                                                                                                Tris
                                                                                                                cuit
   6.                                                Private      $238.6        4.93       4.68      124.7      0.45
                                                                                                                Lab
                                                                                                                 el
   7.                                                Stacys       $220.4        9.69       4.33       66.1      11.2
                                                                                                                 5
   8.                                               Keebler       $210.0        1.30       4.12       73.0
                                                                                                                1.13
                                                                                                                Club
   9.                                               Keebler       $187.5       34.52       3.68       71.1      35.4



        Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 137 of 325
It's crunch time for crackers, crisps and puffs: manufacturers of crackers, crisps and puffs are adding nutrients
                                  and specialty ingredients to their products, w ....

                                                                                                                                            8
                                                                                                                                       Tow
                                                                                                                                       nho
                                                                                                                                       use
10.                                                   Snack             $169.6            7.97           3.33             57.1         7.92
                                                                                                                                       Fact
                                                                                                                                       ory
                                                                                                                                       Pret
                                                                                                                                           zel
                                                                                                                                       Cris
                                                                                                                                        ps
                                                     TOTAL*          $5,095.4             4.40           100.0           1,902.4       4.58
                                                                                                          o
** Includes brands not shown
Source: IRI, a Chicago-based market research
firm (@iriworldwide)
Total U.S. Multi-Outlet w/C-Store
(Supermarkets, Drugstores. Mass
Market Retailers. Gos/C-Stores. Military
Commissaries and Select Club
& Dollar Retail Chains)


                                           Other Salted Snacks (No Nuts)
                                    (For the latest 52 Weeks Ending April 20, 2014)
Rank                                            Brands         Dollar            Dollar      Dollar        Unit Sales                Unit
                                                              Sales (in      Sales %         Share                (In              Sales %
                                                                             millions)       Chan             millions)            Change
                                                                                              ge
                                                                                                                  vs.                vs.
                                                                                                              Previous             Previous
                                                                                                                 Year               Year
1.                                             All Frito      $1.026.6           4.87        28.84              136.0               5.07
                                                                                                                                     Lay
                                                                                                                                   Products
2.                                             General        $31 6.6            -4.11           8.90            141.5              -3.18
                                                                                                                                 Mills Chex
                                                                                                                                     Mix
3.                                             Funyuns         $310.9             4.56           8.74            187.7               0.61
4.                                             Sunchips        $234.0             -6.97          6.57            81.5                -2.88
5.                                             Frito Lay       $195.8            -23.33          5.50            35.0               -18.15
6.                                             Chesters        $175.7              7.85          4.94            119.1               3.23
7.                                             Munchies        $175.1            -11.69          4.92             76.2               -6.41
8.                                              Private         $96.2             14.22          2.70            45.6                12.17
                                                                                                                                    Label
9.                                             Gardettos       $91.5             -1.39           2.57            35.6               -0.82
10.                                             Pirates        $75.6              9.37           2.12            20.5               7.64
                                                                                                                                    Booty
                                               TOTAL*         $3,559.6            3.38           100.0        1,240.0                3.64
                                                                                                   0
* Includes brands not shown




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 138 of 325
  It's crunch time for crackers, crisps and puffs: manufacturers of crackers, crisps and puffs are adding nutrients
                                    and specialty ingredients to their products, w ....

 Source: IRI. a Chicago-based market
 research firm (@Iriworldwide)
 Total U.S. Multi-Outlet w/C-Store
 (Supermarkets, Drugstores, Mass
 Market Retailers, Gas/C-Stores. Military
 Commissaries and Select
 Club & Dollar Retail Chains)



Load-Date: September 19, 2014


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 139 of 325
  It's crunch time for crackers, crisps and puffs: manufacturers of crackers,
     crisps and puffs are adding nutrients and specialty ingredients to their
  products, while cutting fat, gluten and more to meet consumer demand for
    exceptional quality.; United States top 10 snack crackers by retail sales,
  sales change, and share of sales in dollars, units, and percentages for the
                           year through April 20, 2014
                                          Snack Food & Wholesale Bakery
                                                      July 2014


Copyright 2014 Gale Group, Inc.
All Rights Reserved
Tablebase

Section: Pg. 34; Vol. 103; No.7; ISSN: 0037-7406
Length: 2053 words
Highlight: SNACKS Crackers, crisps and puffs

Body


Nearly everybody eats salty snacks. According to a new report from market research firm Packaged Facts, 90% of
U.S. households reported to "chowing down" on chips, crisps, puffs and cheese snacks in the past 30 days, and
very few of these snackers limit themselves to just one product variety. In fact, two out of three American
households have at least three kinds of these crave-worthy mainstays in their rotation.

But this in-demand market is experiencing some growing pains, as a subset of what Packaged Facts calls "healthy
snackers" wield more and more influence. Out of the 50 million consumers who snack between meals and cite
salted snacks as their favorite, the healthy snackers are a powerful army of 14.2 million, Packaged Facts, says, and
"usually only snack on healthy foods." These consumers exercise often and don't see a conflict between craving a
chip (an option traditionally landing in the unhealthy camp) and pursuing a healthy snacking diet.

[ILLUSTRATION OMITTED]

"The market for crackers and chips is growing as consumers snack more and. have fewer organized meals,"
explained Cara Figgins, executive vice president of Partners, a Tasteful Choice Co., Seattle. "However, consumers
are no longer looking for just a cracker or a chip. They are looking for healthier options with more interesting
ingredients and flavor profiles."

Indeed, according to Steve Sklar, senior vice president and general manager for Inventure Foods Inc., Phoenix, the
on-the-go lifestyle of today's American family keeps them coming back time and time again for snacks, and as a
result, he says, snacking is more popular today than it's ever been. "It's not been without challenges, however, as
snack manufacturers have had to evolve to meet new consumer interests in better-for-you, natural ingredients," he
cautions. "I do believe the industry has responded well overall, so in terms of the state of the industry, I'd say the
snack food category isa healthy segment in terms of sales, and it's getting even healthier as it relates to ingredients,
nutrition and variety"

Healthier profiles




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 140 of 325
   It's crunch time for crackers, crisps and puffs: manufacturers of crackers, crisps and puffs are adding nutrients
                                     and specialty ingredients to their products, w ....

When consumers scrutinize nutritional facts, they're often looking for added value. In the snack aisle, that value
comes in the form of healthy ingredients and nutritional content to boost existing formulations or replace less-
desired ingredients.

[ILLUSTRATION OMITTED]

In March, Wheat Thins from Nabisco, East Hanover, NJ, a subsidiary of Mondelez International, launched a whole-
grain product with its Wheat Thins Popped line, available in Sea Salt, Sour Cream and Onion, and Spicy Cheddar
flavors. The product delivers 10 g. of whole grains per every 30-g. serving. It's also a low-calorie option, clocking in
at just 130 calories for a 26-chip serving.

[ILLUSTRATION OMITTED]

Triscuit, also from Nabisco, recently reimagined its crackers when it launched Brown Rice Triscuit last August. The
baked line is made with brown rice, sweet potato and red bean, and in March, expanded to include Brown Rice
Triscuit Thin Crisps in Sour Cream and Chive, Wasabi and Soy and Cinnamon Sugar varieties.

But for some consumers, whole grain isn't enough--they want the ever-exotic ancient grains. The category of
ancient grains includes trend-topping mainstays like quinoa and cilia, but also lesser known varieties like amaranth,
teff, spelt, millet, karnut and others. Ancient grains are in demand because they generally pack a more powerful
nutritional punch than their conventional counterparts, with higher fiber and mineral content.

[ILLUSTRATION OMITTED]

Partners launched 'Free for All 'Kitchen, a gluten-free, ancient grain and cassava flour cracker, in November. "It's a
great alternative to the other gluten-free crackers on the market because us made without corn, rice or soy," notes
Figgins. Free for All Kitchen crackers are nonGMO and available in the company's three top-selling flavors: Olive
Oil and Sea Salt; Roasted Garlic and Rosemary; and Olive Oil and Herb.

"As food manufacturers, the biggest challenge for us is to make sure we keep up with what the consumer needs
and expects," she adds. "Consumers want to know what is in the food they eat, they want it to taste good, and they
want it to add value to their lives by providing nutrition and making their lives easier."

[ILLUSTRATION OMITTED]

B&G Foods Inc., Parsippany, NJ, is also tapping into consumers' desire for ancient grains with Old London Ancient
Grains Melba Toasts. "These are twice-baked toasts, perfect for easy appetizers, snacks and mini-meals," says
executive vice president of snacks, Michael Sands. Old London Ancient Grains Melba Toasts have 60 calories per
serving and boast a variety of ancient grains like millet, amaranth, buckwheat and quinoa.

We have seen a number of grains trending this year, particularly in the salty snack category," notes Sklar.
"Sorghum, teff and amaranth, in particular, are growing in popularity"

Inventure Foods' Boulder Canyon brand launched Boulder Canyon Ancient Grains snack chips in May, which offer
a blend of sorghum, teff, amaranth, quinoa, millet, chia and brown rice. "It makes for a hearty chip and an
abundance of flavor," Sklar adds. "We didn't want to overcomplicate this unique blend with heavy-handed
seasoning, so we use a touch of sea salt, a bit of garlic and a dash of red pepper. Early signs show this recipe is a
winner."

Protein power

Once relegated to the sports nutrition or bar aisle, protein is another value-added item making a splash in the snack
market. Inven-Lure Foods launched Boulder Protein Crisps in two flavors--Dark Chocolate and Asiago Cheese--in
March. These crisps boast 10 g. of plant-based protein per serving and are minimally processed. "They will
successfully bridge the gap between functional foods and great tasting snacks," Sklar points out,


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 141 of 325
   It's crunch time for crackers, crisps and puffs: manufacturers of crackers, crisps and puffs are adding nutrients
                                     and specialty ingredients to their products, w ....

Kitchen Table Bakers, Syosset, NY, also prides itself on offering a high-protein product for discerning consumers.
Its Parmesan Crisps are baked entirely of aged parmesan cheese and are naturally free of gluten, wheat and sugar.
As such, they fit into a number of specialty diets from Paleo and gluten-free to Atkins and low-glycemic, observes
the company's founder and president, Barry Novick. "We are continuing to see growing interest from consumers
looking for snacking options that are low in carbohydrates, but still high in protein," he explains. "More consumers
want options they can bring on-the-go that will curb cravings, but won't leave them feeling guilty for snacking."

[ILLUSTRATION OMITTED]

What a snack doesn't contain

Just as manufacturers are discovering how important it is to add healthy ingredients to their products, they're finding
just as much success with what they're taking out of them, namely, gluten and "bad" fats.

Gluten-free continues to dominate the snack aisle, as the once-specialty diet expands beyond celiac disease
patients to include consumers simply seeking what they perceive to be a healthier diet. "One of the biggest
obstacles facing the category continues to be awareness and education as it pertains to healthier snacking (like
nonGMO and gluten-free)," explains Dani Dahlberg, marketing manager for TH Foods and the Crunch-master
brand, Loves Park, IL. "Many consumers have family or friends that are affected by celiac disease or gluten
intolerance. However, they're not [always] aware of exactly what that means for their diet choices and on how to
avoid gluten--especially hidden sources--in their diets."

The company's Popped Edamame Chips, launched in the fall of 2013, and are available in Sea Salt and Wasabi
Soy varieties. They are certified gluten-free, nonGN10 and are made with a blend of California rice and edamame.
They're also free of saturated fat and cholesterol, and boast 3 g. of protein per 18-chip serving,

B&G Foods recently rolled out gluten-free Pirate's Booty Crunchy "[Treasures, a snack made from puffed rice and
corn, blended With real aged white cheddar cheese. The snack is school lunch-friendly in that it's also peanut- and
tree nut-free, and features three pirate-themed shapes: Crunchy parrots; "X" marks the spots; and pirate ship
wheels. Pirate's Booty Fruity Booty, a puffed rice and corn snack, coated in real berry, is also gluten-and nut-free.

[ILLUSTRATION OMITTED]

"Today's snack consumer is an educated one," says Sands. "The AM first thing they do is flip over the package to
see how the nutritionals stack up." Shoppers flipping over B&G Foods' packaging won't be confused--the company
recently started highlighting product attributes like gluten-free, baked, and protein and fiber content right on the front
of the package. "Consumers are getting smarter and faster every clay, with unlimited access to nutritional and
ingredient information at their fingertips," adds Sands, "so we make it our mission to stay ahead of ingredient
trends, make our products highly shoppable and develop portable packaging formats to fit consumers' fast-paced
lifestyles."

The key for cracker, crisp and puff manufacturers is keeping their ears open for trends and their lines open for
flexibility. "The greatest opportunity for growth in this category is via innovation," concludes Sofia Coluucci, Quaker
Oats' marketing manager. "Consumers are constantly seeking new flavors, textures, shapes and options. The
emphasis is on taste, versus just being purely good-for-you. From a consumer's perspective, brand loyalty is
secondary; compared to new options within the category"

RELATED ARTICLE: Better snacks for the Earth

Shoppers that demand a healthy product often demand one that's also healthy for the environment. And
manufacturers are stepping up to the plate.

Not only are consumers searching for great-tasting items with nutritional value, they're also increasingly in search of
companies that reflect their values," says Cara Figgins, executive vice president of Partners, a Tasteful Choice Co.,



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 142 of 325
   It's crunch time for crackers, crisps and puffs: manufacturers of crackers, crisps and puffs are adding nutrients
                                     and specialty ingredients to their products, w ....

Seattle. "Consumers want (to buy from) companies that pay attention to their social and environmental impact."
Partners meets this demand with aggressive recycling and green energy programs. All of its food scraps go to a
chicken feed processor, and most of its waste is recycled. "Our building runs off of 100% green electricity sources,"
she adds.

Kitchen Table Bakers meets eco-demands with innovative packaging. "Our packaging is now 30% lighter than
when we started and made from at least 30% post-consumer (-recycled) material," adds Barry Novick, the
company's founder and president.

The same is happening at Nabisco, where Triscuit boxes are made from 100%-recycled paperboard.

Melissa Kvidahl Reilly, Contributing Writer

                                                      Crackers
                                   (For the latest 52 Weeks Ending April 20, 2014)
  Rank                                              Brands        Dollar       Dollar     Dollar   Unit Sales   Unit
                                                                 Sales (in    Sales %     Share        (in      Sale
                                                                                                                s%
                                                                              millions)   Chan     millions)    Cha
                                                                                           ge                   nge
                                                                                                      vs.        vs.
                                                                                                   Previous     Prev
                                                                                                                ious
                                                                                                     Year       Year
  1.                                               Sunshine       $690.8        3.47      13.56      261.7      6.33
                                                                                                                Che
                                                                                                                ez It
  2.                                                Nabisco       $510.5       -8.97      10.02      186.2
                                                                                                                10.6
                                                                                                                 4
                                                                                                                Ritz
  3.                                              Pepperidge      $450.0        2.85      8.83       168.6      0.21
                                                                                                                Far
                                                                                                                  m
                                                                                                                Gold
                                                                                                                fish
  4.                                                Nabisco       $376.8        0.43      7.40       137.5      2.08
                                                                                                                Whe
                                                                                                                 at
                                                                                                                Thin
                                                                                                                 s
  5.                                                Nabisco       $345.3        1.03      6.78       129.2      2.79
                                                                                                                Tris
                                                                                                                cuit
   6.                                               Private       $238.6        4.93      4.68       124.7      0.45
                                                                                                                Lab
                                                                                                                 el
   7.                                                Stacys       $220.4        9.69      4.33       66.1       11.2
                                                                                                                 5
   8.                                               Keebler       $210.0        1.30      4.12        73.0
                                                                                                                1.13
                                                                                                                Club
   9.                                               Keebler       $187.5       34.52      3.68        71.1      35.4



        Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 143 of 325
 It's crunch time for crackers, crisps and puffs: manufacturers of crackers, crisps and puffs are adding nutrients
                                   and specialty ingredients to their products, w ....

                                                                                                                                          8
                                                                                                                                     Tow
                                                                                                                                     nho
                                                                                                                                     use
10.                                                    Snack            $169.6            7.97          3.33             57.1        7.92
                                                                                                                                     Fact
                                                                                                                                     ory
                                                                                                                                     Pret
                                                                                                                                     zel
                                                                                                                                     Cris
                                                                                                                                      ps
                                                     TOTAL*          $5,095.4             4.40          100.0          1,902.4       4.58
                                                                                                         o
** Includes brands not shown
Source: IRI, a Chicago-based market research
firm (@iriworldwide)
Total U.S. Multi-Outlet w/C-Store
(Supermarkets, Drugstores. Mass
Market Retailers. Gos/C-Stores. Military
Commissaries and Select Club
& Dollar Retail Chains)


                                           Other Salted Snacks (No Nuts)
                                    (For the latest 52 Weeks Ending April 20, 2014)
Rank                                             Brands     Dollar      Dollar    Dollar                  Unit Sales               Unit
                                                               Sales (in     Sales %         Share              (In              Sales %
                                                                             millions)       Chan            millions)           Change
                                                                                              ge
                                                                                                                vs.                vs.
                                                                                                             Previous            Previous
                                                                                                                Year              Year
1.                                             All Frito       $1.026.6          4.87        28.84             136.0               5.07
                                                                                                                                   Lay
                                                                                                                                 Products
2.                                             General         $31 6.6           -4.11           8.90          141.5              -3.18
                                                                                                                                Mills Chex
                                                                                                                                   Mix
3.                                             Funyuns         $310.9             4.56           8.74          187.7                0.61
4.                                             Sunchips        $234.0             -6.97          6.57          81.5                -2.88
5.                                             Frito Lay       $195.8            -23.33          5.50           35.0              -18.15
6.                                             Chesters        $175.7             7.85           4.94          119.1                3.23
7.                                             Munchies        $175.1            -11.69          4.92           76.2               -6.41
8.                                              Private         $96.2             14.22          2.70          45.6                12.17
                                                                                                                                  Label
9.                                             Gardettos        $91.5            -1.39           2.57           35.6              -0.82
10.                                             Pirates         $75.6             9.37           2.12           20.5               7.64
                                                                                                                                  Booty
                                               TOTAL-          $3,559.6           3.38       100.0           1,240.0               3.64
                                                                                               0
* Includes brands not shown




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 144 of 325
  It's crunch time for crackers, crisps and puffs: manufacturers of crackers, crisps and puffs are adding nutrients
                                    and specialty ingredients to their products, w....

 Source: IRI. a Chicago-based market
 research firm (@Iriworldwide)
 Total U.S. Multi-Outlet w/C-Store
 (Supermarkets, Drugstores, Mass
 Market Retailers, Gas/C-Stores. Military
 Commissaries and Select
 Club & Dollar Retail Chains)



Load-Date: September 19, 2014


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 145 of 325
Press Release: Snyder's-Lance, Inc. Completes Divestiture of Private Brands
        and Implements Margin Improvement & Restructuring Plan
                                                 Dow Jones Institutional News
                                              June 30, 2014 Monday 8:50 PM GMT


Copyright 2014 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2014, Dow Jones & Company, Inc.



    J   DOW JONES


Length: 803 words

Body


Snyder's-Lance, Inc. Completes Divestiture of Private Brands and Implements Margin Improvement & Restructuring
Plan

- Will focus efforts on branded products and growth categories such as "better-for-you" snacks

- Plans put in place to improve margins and offset stranded costs created by the sale of Private Brands

PR Newswire

CHARLOTTE, N.C., June 30, 2014

CHARLOTTE, N.C., June 30, 2014 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced the
completion of the sale of its Private Brands business, along with two manufacturing facilities in the U.S. and
Canada, to Shearer's Foods, LLC, a leading provider of private label snacks headquartered in Massillon, OH. The
deal was first announced on May 7, 2014. As previously communicated, the selling price for Private Brands was
$430 million, with after-tax proceeds of approximately $300 million. When combined with the recently completed
acquisition of Baptista's Bakery, the company expects an annualized reduction in Net Revenue of approximately
$250 million and an initial reduction in operating margins of around 20 basis points primarily due to stranded costs.
"This is an important step forward for Snyder's-Lance as we dedicate our attention to our branded portfolio," said
Carl E. Lee, Jr., President and Chief Executive Officer. "I want to thank all of our associates who have worked to
make our Private Brands successful for many years, and wish everyone the greatest of success in the future."

Exiting Private Brands and acquiring the "better for you" product capabilities of Baptista's demonstrates the
company's execution of its strategic plan to become a differentiated branded company focused on consumer trends
and demand. Consistent with the company's strategy, these transactions will allow Snyder's-Lance to focus on its
branded products by placing more resources to work on growth categories such as "better-for-you" and premium
snacks. These growth categories will benefit from incremental new product innovation, category development and
marketing investments. The company's brands are supported by one of the largest Direct Store Delivery ("DSD")




        Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 146 of 325
       Press Release: Snyder's-Lance, Inc. Completes Divestiture of Private Brands and Implements Margin
                                       Improvement & Restructuring Plan

networks in the United States along with an expanding Direct Sales Force that complements its DSD operation with
focus on high traffic perimeter locations such as the deli departments of major retailers.

Snyder's-Lance also announces the implementation of a Margin Improvement & Restructuring Plan to offset
stranded costs that remain after the sale of private brands. This plan is designed to scale the company's operations
appropriately with focus on branded products as well as the DSD and Direct Sales networks. Snyder's-Lance has
increased its operating margin run rate by 140 basis points over the past 24 months and is moving quickly to attack
these stranded costs while working to further expand margins. Savings are expected to come from a combination of
operational initiatives and headcount reductions. Annualized cost reductions are anticipated to be in the range of
$22 to $25 million dollars, 125 to 150 basis points, and will be realized progressively over the next 12 months
starting in the third quarter. This is a major initiative for the company to ensure its cost base is managed
aggressively. More details and specific goals will be communicated during the company's second quarter 2014
earnings call in early August.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(TM), O-Ke-Doke(R),
Quitos(TM) and other brand names along with a number of third party brands. Products are distributed nationally
through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-E

Logo - http://photos.prnewswire.com/prnh/20110411/CL80943LOGO

SOURCE Snyder's-Lance, Inc.

ICONT ACT: Mark Carter, Vice President and IRO - (704) 557-8386

!Web site: http://www.snyderslance.com

Access Investor Kit for Snyder's-Lance, Inc.

Visit http://www.companyspotlight.com/partner?cp_code=A591 &isin=US8335511 049

30 Jun 2014 16:50 ET *Snyder's-Lance, Inc. Completes Divestiture Of Private Brands And Implements Margin
Improvement & Restructuring Plan

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

June 30, 2014 16:50 ET (20:50 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: July 1,2014




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 147 of 325
     Press Release: Snyder's-Lance, Inc. Completes Divestiture of Private Brands and Implements Margin
                                     Improvement & Restructuring Plan


End of Document




    Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 148 of 325
     Snyder's-Lance, Inc. Completes Divestiture of Private Brands and
 Implements Margin Improvement & Restructuring Plan; - Will focus efforts
on branded products and growth categories such as "better-for-you" snacks
                                                           PR Newswire
                                             June 30,2014 Monday 4:50 PM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 670 words
Dateline: CHARLOTTE, N.C., June 30, 2014

Body


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced the completion of the sale of its Private Brands business,
along with two manufacturing facilities in the U.S. and Canada, to Shearer's Foods, LLC, a leading provider of
private label snacks headquartered in Massillon, OH. The deal was first announced on May 7, 2014. As
previously communicated, the selling price for Private Brands was $430 million, with after-tax proceeds of
approximately $300 million. When combined with the recently completed acquisition of Baptista's Bakery, the
company expects an annualized reduction in Net Revenue of approximately $250 million and an initial reduction in
operating margins of around 20 basis points primarily due to stranded costs. "This is an important step forward for
Snyder's-Lance as we dedicate our attention to our branded portfolio," said Carl E. Lee, Jr., President and Chief
Executive Officer. "I want to thank all of our associates who have worked to make our Private Brands successful for
many years, and wish everyone the greatest of success in the future."

Exiting Private Brands and acquiring the "better for you" product capabilities of Baptista's demonstrates the
company's execution of its strategic plan to become a differentiated branded company focused on consumer trends
and demand. Consistent with the company's strategy, these transactions will allow Snyder's-Lance to focus on its
branded products by placing more resources to work on growth categories such as "better-for-you" and premium
snacks. These growth categories will benefit from incremental new product innovation, category development and
marketing investments. The company's brands are supported by one of the largest Direct Store Delivery ("DSD")
networks in the United States along with an expanding Direct Sales Force that complements its DSD operation with
focus on high traffic perimeter locations such as the deli departments of major retailers.

Snyder's-Lance also announces the implementation of a Margin Improvement & Restructuring Plan to offset
stranded costs that remain after the sale of private brands. This plan is designed to scale the company's operations
appropriately with focus on branded products as well as the DSD and Direct Sales networks. Snyder's-Lance has
increased its operating margin run rate by 140 basis points over the past 24 months and is moving quickly to attack
these stranded costs while working to further expand margins. Savings are expected to come from a combination
of operational initiatives and headcount reductions. Annualized cost reductions are anticipated to be in the range of
$22 to $25 million dollars, 125 to 150 basis points, and will be realized progressively over the next 12 months
starting in the third quarter. This is a major initiative for the company to ensure its cost base is managed
aggressively. More details and specific goals will be communicated during the company's second quarter 2014
earnings call in early August.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 149 of 325
       Snyder's-Lance, Inc. Completes Divestiture of Private Brands and Implements Margin Improvement &
                         Restructuring Plan; - Will focus efforts on branded products an ....

manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack Factory® Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-Doke®, Quitos(TM) and
other brand names along with a number of third party brands. Products are distributed nationally through grocery
and mass merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-E

Logo -http://photos.prnewswire.com/prnh/20110411/CL80943LOGO

SOURCE Snyder's-Lance, Inc.



CONTACT: Mark Carter, Vice President and IRO - (704) 557-8386



Load-Date: July 1, 2014


  End of Docnment




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 150 of 325
   Preliminary Financial Results, New Board Member, Recognition, and
Acquisition - Analyst Notes on ConAgra Foods, The J.M. Smucker Company,
  Campbell Soup, McCormick and Snyder's-Lance; Editor Note: For more
           information about this release, please scroll to bottom
                                                           PR Newswire
                                             June 23,2014 Monday 6:40 AM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 1468 words
Dateline: NEW YORK, June 23, 2014

Body


Today, Analysts Review released its analysts' notes regarding ConAgra Foods, Inc. (NYSE: CAG), The J.M.
Smucker Company (NYSE: SJM), Campbell Soup Company (NYSE: CPB), McCormick & Company, Incorporated
(NYSE: MKC) and Snyder's-Lance, Inc. (NASDAQ: LNCE). Private wealth members receive these notes ahead of
publication. To reserve complementary membership, limited openings are available at:

http://www.analystsreview.com/3977-1 OOfree.



ConAgra Foods, Inc. Analyst Notes
On June 18, 2014, ConAgra Foods, Inc. (ConAgra Foods) reported its preliminary Q4 FY 2014 financial results
(period ended May 25, 2014). Diluted loss per share from continuing operations is expected to be c.$0.76. After
adjusting items impacting comparability, Q4 FY 2014 EPS is expected to be c.$0.55, lower than the previous
anticipation of $0.60 EPS for the quarter. The anticipated reduction resulted from the 7% quarterly volume decline
for the Consumer Foods segment, as well as weak profits for the Private Brands segment. Gary Rodkin, CEO of
ConAgra Foods, said, "We are disappointed with the Consumer Foods volume performance, which negatively
impacted comparable EPS. As we have communicated, we are in the process of improving product mix and
promotion strategies in the Consumer Foods segment for better results and greater effectiveness, and we expect
our volume performance to improve in fiscal 2015 as a result of this." The Company informed that the Q4 FY 2014
financial results will be reported in details on June 26, 2014. The full analyst notes on ConAgra Foods are available
to download free of charge at:


        http://www.analystsreview.com/Jun-23-2014/CAG/report.pdf



The J.M. Smucker Company Analyst Notes
On June 13, 2014, The J.M. Smucker Company's Board of Directors announced that a new director will be included
in the Company's proxy statement for election at the next Annual Meeting of Shareholders to be held on
Wednesday, August 13, 2014. According to the Company, the nominee, Sandra Pianalto, a retired President and
CEO of the Federal Reserve Bank of Cleveland, will replace R. Douglas Cowan, former Chairman and CEO of The
Davey Tree Expert Company, who will be retiring at the end of his term. The Company's Board of Directors
concluded that Ms. Pianalto should serve as a Director primarily due to her vast experience in monetary policy and




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 151 of 325
   Preliminary Financial Results, New Board Member, Recognition, and Acquisition - Analyst Notes on ConAgra
                         Foods, The J.M. Smucker Company, Campbell Soup, McCormi. ...

financial services and her experience serving as a member of the boards of several non-profit organizations. The
full analyst notes on The J.M. Smucker Company are available to download free of charge at:


      http://www.analystsreview.com/Jun-23-20 14/SJ M/report. pdf



Campbell Soup Company Analyst Notes
On June 16, 2014, Campbell Soup Company (Campbell Soup) announced the election of Marc B. Lautenbach to
the Board of Directors effective June 11, 2014. According to the Company, Lautenbach, has been President and
CEO of Pitney Bowes, Inc. since December 2012 and it was under his leadership that Pitney Bowes, Inc. diversified
its portfolio beyond core mailing business and moved into adjacent growth areas such as digital commerce. Prior to
joining Pitney Bowes, Lautenbach spent 27 years in senior leadership roles at IBM, and was responsible for
businesses and customer segments in the US and overseas. Paul R. Charron, Board Chairman, said, "We are
pleased to welcome Marc to Campbell's Board of Directors as we continue to reshape the company for accelerated
growth. He is an outstanding leader whose experience transforming businesses and pioneering new markets will be
an asset to the Board and the shareholders." The full analyst notes on Campbell Soup are available to download
free of charge at:


      http://www.analystsreview.com/Jun-23-2014/CPBlreport.pdf



McCormick & Company, Incorporated Analyst Notes
On June 16, 2014, McCormick & Company, Incorporated (McCormick) reported that it is the only food company to
be recognised in the top 10 on Newsweek's 2014 Green Rankings for overall corporate sustainability and
environmental performance, ranking 6th out of 500 U.S. companies. The Newsweek ranking, completed in
partnership with Corporate Knights Capital, a media, research and financial products company, evaluated the
largest publicly traded companies in the US on key performance indicators such as energy, water, waste, carbon,
and reputation. Alan Wilson, Chairman, President and CEO of McCormick, said, "Today, environmental
stewardship is a business imperative and McCormick aligns our corporate responsibility efforts with our business
objectives to grow business globally, while driving positive change within our communities and for our employees."
The full analyst notes on McCormick are available to download free of charge at:


       http://www.analystsreview.com/Jun-23-20 14/M KC/report. pdf



Snyder's-Lance, Inc. Analyst Notes

On June 16, 2014, Snyder's-Lance, Inc. announced that it has completed the acquisition of Baptista's Bakery, Inc.,
which was first announced on May 7, 2014. Baptista's, the manufacturer of the Snack Factory® Pretzel Crisps®
brand, has unique capabilities consistent with strategic plans of the Company. The Company informed that the
transaction supports efforts to sharpen focus on branded products in growth categories and other emerging
products driven by consumer preferences and insights. The full analyst notes on Snyder's-Lance are available to
download free of charge at:


       http://www.analystsreview.com/J un-23-20 14/L NCElreport. pdf



About Analysts Review



     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 152 of 325
   Preliminary Financial Results, New Board Member, Recognition, and Acquisition - Analyst Notes on ConAgra
                         Foods, The J.M. Smucker Company, Campbell Soup, McCormi....

We do things differently. Our goal is to provide the best content to our exclusive membership. We are constantly
hiring researchers, writers, editors and analysts to add to our team and become better than yesterday. If being a
part of a fast growing community with an edge in today's market sounds interesting to you, then sign-up today and
experience the full benefits of membership.


===============
EDITOR'S NOTES:
===============

1. This is not company news. We are an independent source and our views do not reflect the companies
mentioned.


2. Information in this release is produced on a best efforts basis by Rohit Tuli, a CFA charterholder. The content is
then further fact checked and reviewed by an outsourced research provider. However, we are only human and are
prone to make mistakes. If you notice any errors or omissions, please notify us below.


3. This information is submitted as a net-positive to companies mentioned, to increase awareness for mentioned
companies to our subscriber base and the investing public.


4. If you wish to have your company covered in more detail by our team, or wish to learn more about our services,
please contact us at pubco [at]     http://www.analystsreview.com.


5. For any urgent concerns or inquiries, please contact us at compliance [at]      http://www.analystsreview.com.


6. Are you a public company? Would you like to see similar coverage on your company? Send us a full investors'
package to research [at]     http://www.analystsreview.comfor consideration.


COMPL~NCEPROCEDURE

Content is researched, written and reviewed on a best-effort basis. This document, article or report is prepared and
authored by Analysts Review, represented by Rohit Tuli, CFA. An outsourced research services provider has only
reviewed the information provided by Analysts Review in this article or report according to the procedures outlined
by Analysts Review. Analysts Review is not entitled to veto or interfere in the application of such procedures by the
outsourced provider to the articles, documents or reports, as the case may be.


NOT FINANCIAL ADVICE
Analysts Review makes no warranty, expressed or implied, as to the accuracy or completeness or fitness for a
purpose (investment or otherwise), of the information provided in this document. This information is not to be
construed as personal financial advice. Readers are encouraged to consult their personal financial advisor before
making any decisions to buy, sell or hold any securities mentioned herein.


NO WARRANTY OR LIABILITY ASSUMED
Analysts Review is not responsible for any error which may be occasioned at the time of printing of this document
or any error, mistake or shortcoming. No liability is accepted by Analysts Review whatsoever for any direct, indirect
or consequential loss arising from the use of this document. Analysts Review expressly disclaims any fiduciary
responsibility or liability for any consequences, financial or otherwise arising from any reliance placed on the
information in this document. Analysts Review does not (1) guarantee the accuracy, timeliness, completeness or




     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 153 of 325
   Preliminary Financial Results, New Board Member, Recognition, and Acquisition - Analyst Notes on ConAgra
                         Foods, The J.M. Smucker Company, Campbell Soup, McCormi. ...

correct sequencing of the information, or (2) warrant any results from use of the information. The included
information is subject to change without notice.


CFA® and Chartered Financial Analyst® are registered trademarks owned by CFA Institute.

SOURCE Analysts Review


CONTACT: Adam Redford, +852-8191-3972


Load-Date: June 24,2014


  End of Oocnment




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 154 of 325
                             Snyder's-Lance acquires Wisconsin bakery
                                                   Central Penn Business Journal
                                                       June 20, 2014 Friday


Copyright 2014 ProQuest Information and Learning
All Rights Reserved
Copyright 2014 Journal Publications Inc.

Section: IN BRIEF; Pg. 10; Vol. 30; No. 26; ISSN: 1058-3599
Length: 178 words
Byline: Deinlein, Joseph




A snack-food maker with a facility in York County said it has completed the acquisition of a Wisconsin bakery.

Snyder's-Lance Inc. announced in May that it had plans to acquire Baptista's Bakery Inc., a baked snackfood maker
that makes the Snack Factory Pretzel Crisps brand.

"The transaction supports efforts to sharpen focus on branded products in growth categories such as 'better for you'
and other emerging products driven by consumer preferences and insights," Snyder's-Lance stated in a news
release.

William Blair & Co. LLC acted as financial adviser, and Foley & Lardner LLP acted as legal counsel to Baptista's in
the transaction. K&L Gates LLP acted as legal counsel to Snyder's-Lance.

Headquartered in Charlotte, N.C., Snyder's-Lance has a manufacturing facility and a research and development
operation outside Hanover. The company trades its shares on the Nasdaq under the ticker symbol LNCE.

These articles appeared first on our website at www.CPBJ.com. Register for our newsletters to receive midstate
business news in your email inbox:       http://biUy/1dvhnkO


Load·Date: July 3,2014


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 155 of 325
                               Snyder's-Lance acquires Wisconsin bakery
                                                   Central Penn Business Journal
                                                        June 20,2014 Friday


Copyright 2014 ProQuest Information and Learning
All Rights Reserved
Copyright 2014 Journal Publications Inc. Jun 20, 2014

Section: Pg. 10; Vol 30; No. 26; ISSN: 10583599
Length: 179 words
Byline: Joseph Deinlein
Dateline: Harrisburg

Body


FULL TEXT

A snack-food maker with a facility in York County said it has completed the acquisition of a Wisconsin bakery.

Snyder's-Lance Inc. announced in May that it had plans to acquire Baptista's Bakery Inc., a baked snackfood maker
that makes the Snack Factory Pretzel Crisps brand.

"The transaction supports efforts to sharpen focus on branded products in growth categories such as 'better for you'
and other emerging products driven by consumer preferences and insights," Snyder's-Lance stated in a news
release.

William Blair & Co. LLC acted as financial adviser, and Foley & Lardner LLP acted as legal counsel to Baptista's in
the transaction. K&L Gates LLP acted as legal counsel to Snyder's-Lance.

Headquartered in Charlotte, N.C., Snyder's-Lance has a manufacturing facility and a research and development
operation outside Hanover. The company trades its shares on the Nasdaq under the ticker symbol LNCE.

These articles appeared first on our website at www.CPBJ.com. Register for our newsletters to receive midstate
business news in your email inbox:       http://bitly/1dvhnkO


Load-Date: March 30, 2017




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 156 of 325
                   FORM 8-K: SNYDER'S-LANCE, INC FILES Current report
                                                            US Official News
                                                       June 19, 2014 Thursday


Copyright 2014 Plus Media Solutions Private Limited All Rights Reserved




 Plus Media Solutions

Length: 850 words
Dateline: Washington




SNYDER'S-LANCE, INC, North Carolina, has filed FORM 8-K (Current report) with Securities and Exchange
Commission on June 19, 2014

State or other Jurisdiction of Incorporation: North Carolina

Item 2.03. Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a
Registrant.

On June 13, 2014, Snyder's-Lance (the "Company") borrowed a total of $205 million under the revolving credit
facility of its amended and restated credit agreement, dated May 30, 2014 (the "Credit Agreement"), from the
lenders named therein, with Bank of America, NA, as administrative agent. The borrowings under the Credit
Agreement were used to fund (a) the acquisition of all of the outstanding shares and membership interests of
Baptista's Bakery, Inc. and 5C Investments LLC, respectively, and (b) the reimbursement of certain capital
expenditures in connection with the acquisition (both as described under Item 8.01 below). A summary of the
material terms of the Credit Agreement is set forth in the Company's Current Report on Form 8-K filed on June 4,
2014.

Item 8.01. Other Events.

On June 13, 2014, S-L Snacks National, LLC ("S-L Snacks"), a North Carolina limited liability company and indirect
wholly owned subsidiary of Snyder's-Lance, Inc. (the "Company"), completed the previously announced acquisition
(the "Acquisition") of all of the issued and outstanding shares and membership interests of Baptista's Bakery, Inc.
("Baptista's") and 5C Investments LLC ("5C Investments" and, together with Baptista's, the ''Target Companies")
pursuant to the Stock and Membership Interest Purchase Agreement, dated as of May 6, 2014 (the "Purchase
Agreement"), by and among the Company, S-L Snacks, the Target Companies, the Nannette M. Gardetto 1994
Trust (the "Seller") and Nannette M. Gardetto.

The Acquisition purchase price of approximately $197.3 million was funded by a drawing under the revolving credit
facility of the Company's Credit Agreement. Pursuant to the terms of the Purchase Agreement, the Acquisition
purchase price included approximately $1.1 million paid for estimated cash held by the Target Companies and a
$1.2 million adjustment for estimated working capital.

In connection with the closing of the Acquisition, S-L Snacks also paid to the Seller approximately $7.0 million for
the reimbursement of certain capital expenditures made by the Target Companies pursuant to the Capital



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 157 of 325
                            FORM 8-K: SNYDER'S-LANCE, INC FILES Current report

Expenditure Reimbursement Agreement, dated May 6, 2014 and the Amendment to Capital Expenditure
Reimbursement Agreement, dated June 13,2014 (as amended, the "CapEx Reimbursement Agreement"), by and
among each of the parties to the Purchase Agreement.

A summary of the material terms of the Purchase Agreement is set forth in the Company's Current Report on Form
8-K filed on May 8, 2014. Such summary of the Purchase Agreement is not complete and is qualified in its entirety
by reference to the full text of the Purchase Agreement, a copy of which is attached hereto as Exhibit 2.1 and
incorporated herein by reference.

   A summary of the material terms of the CapEx Reimbursement Agreement is set forth in the Company's Current
Report on Form 8-K filed on May 8,2014. Such summary of the CapEx Reimbursement Agreement is not complete
and is qualified in its entirety by reference to the full text of the CapEx Reimbursement Agreement, a copy of which
is attached hereto as Exhibit G to the Purchase Agreement which is attached hereto as Exhibit 2.1 and incorporated
herein by reference.

A copy of the press release issued on June 16, 2014 by the Company announcing the completion of the Acquisition
is attached hereto as Exhibit 99.1, which is incorporated herein by reference.

Item 9.01. Financial Statements and Exhibits.

(d) Exhibits



Exhibit No.




Exhibit Description
2.1




Stock and Membership Interest Purchase Agreement, dated as of May 6, 2014, by and among Snyder's-Lance,
Inc., Baptista's Bakery, Inc., 5C Investments, LLC, Nannette M. Gardetto 1994 Trust, Nannette M. Gardetto and S-L
Snacks National, LLC.
99.1




Press Release, dated June 16, 2014

Snyder's-Lance, Inc. Completes Acquisition of Baptista's Bakery, Inc.

Charlotte, NC., Snyder's-Lance, Inc. (Nasdaq-GS: LNCE), announced today the completion of its acquisition of
Baptista's Bakery, Inc., first announced on May 7, 2014. Baptista's, an industry leader in baked snack foods and
product innovation, is the manufacturer of the fast growing Snack Factory® Pretzel Crisps® brand and has unique
capabilities consistent with the strategic plans of Snyder's-Lance. The transaction supports efforts to sharpen focus
on branded products in growth categories such as "better for you" and other emerging products driven by consumer
preferences and insights. William Blair & Company, L.L.C. acted as financial advisor, and Foley & Lardner, LLP
acted as legal counsel to Baptista's in the transaction. K&L Gates LLP acted as legal counsel to Snyder's-Lance.




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 158 of 325
                            FORM 8-K: SNYDER'S-LANCE, INC FILES Current report

For more information please visit: http://www.sec.gov

In case of any query regarding this article or other content needs please contact: editorial@plusmediasolutions.com


Load-Date: June 20,2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 159 of 325
                       Pineapple Classic raises $160,000 for blood cancer
                                                   Greenwich Post (Connecticut)
                                                            June 19,2014


Copyright 2014 Main Street Connect, LLC (dba The Daily Voice)
Distributed by Newsbank, Inc. All Rights Reserved

Section: NEWS; Pg. A14
Length: 411 words

Body


The local chapter of the Leukemia & Lymphona Society (LLS) eld its fourth annual Pineapple Classic 5k at the
Greenwich Polo Club May 17.

The Hawaiian-themed event brought in more than 950 participants and raised more than $160000 for blood cancer
research and patient services. U.S. Rep. Jim Himes (D-4th), a Cos Cob resident, and Police Chief James Heavey
were among those in attendance, and guests were able to sample local cuisine from vendors like Dinosaur Bar-B-
Que of Stamford while live band Doghouse provided music.

Pineapple Classic Planning Commitee member and leukemia survivor Kevin Camera offered commented on the
urgency shown by the LLS as they seek a cure for cancer "not someday, but today."

 Jackqueline McClean Markes, who lost her son Kyle Markes to acute lymphoblastic leukemia (ALL) on Dec. 24,
2013 shared her experiences during the event. Dr. McClean has worked to raise awareness and African American
participation in the national bone marrow registry since her son's diagnosis. Of the 10.5 million registered bone
marrow donors, only seven percent are African-American or black.

 Kyle's immediate family members were not a match, and though a donor was eventually found, the ALL spread
before a transplant could take place. He fought the disease for more than a year before passing away on Christmas
Eve. In his honor, Dr. McClean has established Kyle's Corner bone marrow drives, which have already produced
lifechanging results for four people.

 Dr. McClean also organized a team for the event under the name Kyle's Corner, and together they raised $23,000
for the event. Proceeds from the 2014 Pineapple Clsasic will benefit blood cancer patients and help fund new
research.

 LLS thanks sponsors Web MD Health Foundation, Whole Foods Market of Greenwich, Davenport Contracting of
Stamford, Serendipity Magazine, Banksville Independant Fire Department, Greenwich Polo Club, Milow Cancer
Hospital Greenwich Campus, CT Information Security, OOHA Wilkins, CertaPro Painters, Ultimate Grounds, BMW
of Greenwich, Praxair, Benjamin Moore, and Jack and Jill of America. We also want to thank Nestle Waters,
PepsiCo, Longford's Ice Cream, Ola Granola, AT&T, Star 99.9, Spiked Seltzer, Starbuck's of Greenwich, Trader
Joe's of Stamford, Stamford Sports & Spine, Honest Tea, Skinny Pop, Pretzel Crisps, Keurig, Energizer-Schick of
Stamford, Sweaty Betty of Greenwich, Pure Barre of Greenwich, Mavis Tire, Independent Residential and Runners
Roost of Darien.



Graphic



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 160 of 325
                              Pineapple Classic raises $160,000 for blood cancer

The Mighty Minions team of Gina Murray, Amy Girolametti, Erin Oyroff, Kristina Villa mana and Stephanie Zowine
were one of the teams at the classic.


Load-Date: June 21,2014


  End ofDoCllmcnt




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 161 of 325
               Snyder's-Lance completes acquisition of Baptista's Bakery
                                          The Evening Sun (Hanover, Pennsylvania)
                                                    June 18, 2014 Wednesday


Copyright 2014 MediaNews Group, Inc. All Rights Reserved

Section: BUSINESS
Length: 126 words
Byline: The Evening Sun

Body


CHARLOTTE, N.C. » Snyder's-Lance Inc. recently announced the completion of its acquisition of Baptista's
Bakery Inc., first announced on May 7.

Baptista's, an industry leader in baked snack foods and product innovation, is the manufacturer of the fast growing
Snack Factory Pretzel Crisps brand and has unique capabilities consistent with the strategic plans of Snyder's-
Lance. The transaction supports efforts to sharpen focus on branded products in growth categories such as "better
for you" and other emerging products driven by consumer preferences and insights. William Blair & Company LLC
acted as financial advisor and Foley & Lardner LLP acted as legal counsel to Baptista's in the transaction. K&L
Gates LLP acted as legal counsel to Snyder's-Lance.




Load·Date: June 18, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 162 of 325
                         US: Snyder's-Lance seals Baptista's Bakery buy.
                                              just-food.com

                                              June 18, 2014


Copyright 2014 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2014 AROa Limited

Length: 190 words

Body

  Byline: Hannah Abdulla
   Snyder's-Lance has completed the acquisition of baked snacks firm Baptista's Bakery.
   The US said the deal, first announced last month, "supports efforts to sharpen its focus on branded
products in growth categories such as "better for you" and other emerging products driven by consumer
preferences and insights".

   Baptista's manufactures Snyder's-Lance's Snack Factory Pretzel Crisps brand. Snyder's-Lance said buying
the business would help its innovation plans.
   As part of its strategy to focus on branded products, Snyder' s-Lance&nbsp; sold its private-label
business in a US$430m deal.
   BB&T Capital Markets analyst Brett Hundley suggested at the time the move could also boost Synder's-
Lance margins. "We believe that a sale of its private-label business, combined with an improved business
mix and further M&A, will help to improve operating margins to above 10% while unlocking equity
value."
   This article was originally published on just-food. com on 18 June 2014.   For authoritative and timely
food business information visit http://www.just-food.com.




Load-Date: July 18, 2014


  End ofDncument




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 163 of 325
                Snyder's-Lance Acquires Baptista's Bakery - Analyst Blog
                                                 Zacks Investment Research
                                            June 17, 2014 Tuesday 10:25 PM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 525 words
Byline: Zacks Equity Research

Body


Jun 17,2014 (Zacks Investment Research:http://www.zacks.com/Delivered by Newstex)
 Snyder's-Lance, Inc. (LNCE[1]) recently completed the acquisition of a food company, Baptista's Bakery, Inc.
Baptista's Bakery is the maker of 'better for you' snacks and other baked snacks. The acquisition was announced
on May 7, 2014.



Baptista's Bakery has been the supplier of Snack Factory Pretzel Crisps brand for Snyder's-Lance. Pretzel
Crisps crackers is one of Snyder's-Lance's four core brands, which also include Snyder's of Hanover pretzels,
Lance sandwich crackers, and Cape Cod.

 Post acquisition, Snyder's-Lance will also own Baptista's Bakery's manufacturing facility in Franklin, WI. Also, the
acquisition will result in the integration of Baptista's Bakery team into Snyder's-Lance.

 Innovation has always been one of the important strategies of consumer goods companies. Innovation helps these
companies to cater to changing consumer preference and also strengthens their product portfolio. Thus, the
acquisition is in line with Snyder's-Lance's focus on branded product innovation and increasing manufacturing
capabilities. This will combine the resources and expertise of Baptista's Bakery with the scale of Snyder's-Lance.

 Snyder's-Lance is engaged in the manufacture, marketing and distribution of a variety of branded and private label
snack foods and bakery products. Its products include sandwich crackers, pretzel crackers, potato chips, cookies,
tortilla chips, restaurant style crackers, nuts and other snacks.

Snyder's-Lance carries a Zacks Rank #5 (Strong Sell).

 Some better-ranked stocks in the consumer goods sector include BRF SA (BRFS[2]), Aramark (ARMK[3]) and
Inventure Foods, Inc. (SNAK[4]). BRF S.A sports a Zacks Rank #1 (Strong Buy) while Aramark and Inventure
Foods carry a Zacks Rank #2 (Buy).

 Want the latest recommendations from Zacks Investment Research? Today, you can download 7 Best Stocks for
the Next 30 Days. Click to get this free report[5] SNYDERS-LANCE (LNCE): Free Stock Analysis Report[6]
INVENTURE FOODS (SNAK): Free Stock Analysis Report[7] BRF-BRASIL FOOD (BRFS): Free Stock Analysis
Report[8] ARAMARK HOLDING (ARMK): Free Stock Analysis Report[9] To read this article on Zacks. com click
here.[10] Zacks Investment Research[11]
 [1]: http://www.zacks.com/stock/quote/LNCE [2]:          http://www.zacks.com/stock/quote/BRFS [3]:
http://www.zacks.com/stock/quote/ARMK [4]:              http://www.zacks.com/stock/quote/SNAK [5]:
http://www.zacks.com/registration/pfp/?ALERT =RPT_7BST_ LP 194AD ID=ZC_CONTENT_ ZER_ ARTCAT_ANAL YS



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 164 of 325
                            Snyder's-Lance Acquires Baptista's Bakery - Analyst Blog

T_BLOG               [6]:
http://www.zacks.com/registration/pfp?ALERT=ZR_LINKd_alert=rd_final_rankt=LNCEADID=ZC_CONTENT_ZR_A
RTCAT_ANALYST_BLOG                   [7]:
http://www.zacks.com/registration/pfp?ALERT=ZR_LlNKd_alert=rd_finaUankt=SNAKADID=ZC_CONTENT_ZR_A
RTCAT_ANALYST_BLOG                   [8]:
http://www.zacks.com/registration/pfp?ALERT=ZR_LlNKd_alert=rd_finaUankt=BRFSADID=ZC_CONTENT_ZR_A
RTCAT_ANALYST_BLOG                   [9]:
http://www.zacks.com/registration/pfp?ALERT=ZR_LINKd_alert=rd_finaUankt=ARMKADID=ZC_CONTENT_ZR_A
RTCAT_ANALYST_BLOG [1 0]:               http://www.zacks.com/stocklnews/137159/snyders-lance-acquires-baptistas-
bakery [11]:      http://www.zacks.com/


Load-Date: June 17, 2014


  End of Ducument




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 165 of 325
                   BRIEF: Snyder's-Lance completes Baptista Bakery deal
                                                 York Daily Record (Pennsylvania)
                                                     June 17, 2014 Tuesday


Copyright 2014 York Daily Record

Distributed by McClatchy-Tribune Business News

Section: BUSINESS AND FINANCIAL NEWS
Length: 79 words
Byline: Gary Haber, York Daily Record, Pa.

Body


June 17--Snyder's-Lance Inc. has completed its $195 million acquisition of snack food maker Baptista's Bakery Inc.
The deal was announced on May 7.

Baptista's, which is based in Franklin, Wis., makes pretzel crisps and other "better for you snacks." Snyder's-
Lance acquired Baptista's manufacturing plant in Franklin as part of the transaction.

_    (c)2014 York Daily Record (York, Pa.) Visit York Daily Record (York, Pa.) at www.ydr.com Distributed by MCT
Information Services


Load-Date: June 18, 2014


  End of Dowment




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 166 of 325
                              Snyder"s-Lance acquires Baptista"s Bakery
                                              Progressive Media - Company News
                                                      June 17, 2014 Tuesday


Copyright 2014 Progressive Media Group Limited All Rights Reserved




Section: BAKERY AND CEREALS; Business Expansions
Length: 70 words
Highlight: Snyder's-Lance has completed the acquisition of Baptista's Bakery, a producer of baked snack foods
and 'better for you' snacks.

Body


The deal was originally announced on 7 May 2014. Financial details of the acquisition have not been disclosed.

According to Snyder's-Lance, Baptista's, the maker of Snack Factory Pretzel Crisps brand, has capabilities
consistent with the strategic plans of the company.

The deal supports Snyder's-Lance's efforts to increase focus on branded products in growth categories such as
'better for you' and other emerging products.




Load·Date: June 18,2014


  End orJ)ncumellt




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 167 of 325
 Snyder's-Lance completes acquisition of baked snacks producer Baptista's
                                 Bakery
                                              Progressive Media - Company News
                                                      June 17, 2014 Tuesday


Copyright 2014 Progressive Media Group Limited All Rights Reserved




Section: COMPANY NEWS; Business Expansions
Length: 339 words
Highlight: US-based snack food producer Snyder's-Lance has completed the acquisition of Baptista's Bakery,
which produces baked snack foods and 'better for you' snacks.

Body


US-based snack food producer Snyder's-Lance has completed the acquisition of Baptista's Bakery, which produces
baked snack foods and 'better for you' snacks.


As part of the deal, Snyder's-Lance has acquired a 100% stake in Baptista's Bakery, along with its manufacturing
facility in Franklin, Wisconsin.


Baptista's Bakery is a developer and manufacturer of baked snacks for snack companies and retailers across the
US.


It also supplies Snack Factory Pretzel Crisps to Snyder's-Lance.


This acquisition by Snyder's-Lance is part of a plan to sharpen its focus on its branded products in growth
categories such as 'better for you' and other emerging products which are driven by consumer preferences and
insights.


At the time of signing the agreement, Snyder's-Lance president and CEO Carl Lee Jr said that the Baptista's team
is strong and dedicated, with many new product ideas which will be an excellent pairing for the company's brands.

"We are committed to retaining and growing the Franklin, Wisconsin facility, which is strategically well positioned
within our network," he added.


Baptista's Bakery CEO and founder Nan Gardetto said: "The combination of Baptista's quality and product
innovation teamed with the marketing, sales and distribution capabilities of Snyder's-Lance means our best
accomplishments are yet to come."


The financial details of the deal have not been disclosed.


Baptista's Bakery was established after Gardetto's Bakery was divested to General Mills in 1999.



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 168 of 325
                    Snyder's-Lance completes acquisition of baked snacks producer Baptista's Bakery



While Gardetto's operated two facilities at the time of the sale, one in Milwaukee and the other in Franklin, the
Gardetto family retained the Franklin facility, which it built in 1997, and utilised it to establish Baptista's Bakery.


William Blair & Company served as financial advisor and Foley & Lardner as legal counsel to Baptista's in the
transaction.


Snyder's-Lance, headquartered in Charlotte, North Carolina, manufactures and markets snack foods such as
pretzels, sandwich crackers, pretzel crackers, potato chips and cookies in the US and internationally.


Load-Date: June 18,2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 169 of 325
                  Snyder's-Lance completes Baptista's Bakery acquisition
                                                     Charlotte Business Journal
                                                        June 17, 2014 Tuesday


Copyright 2014 American City Business Journal, Inc. All Rights Reserved




 BusiNESSJOURNAL
Length: 247 words
Byline: Jen Wilson




Charlotte-based snack maker Snyder's-Lance Inc. (NASDAQ:LNCE) has completed its previously reported
acquisition of Baptista's Bakery Inc. of Franklin, Wis.

Baptista's makes the Snack Factory Pretzel Crisps brand for Snyder's-Lance, and the bakery has "unique
capabilities" consistent with the Charlotte company's strategic plans, including an effort to sharpen focus on "better
for you" snacks and other growth categories that are in line with consumer preferences and feedback, according to
a news release this week.

The value of the deal has not been disclosed.

Baptista's worked with William Blair & Co. as financial adviser and Foley & Lardner as legal counsel on the
transaction. K&L Gates acted as legal counsel to Snyder's-Lance.

Snyder's-Lance is also selling its private brands and two manufacturing facilities in the U.S. and Canada to
Shearer's Foods of Massillon, Ohio, for $430 million. That deal also was expected to close this quarter.

Last month, Snyder's-Lance reported net income attributable to its shareholders of $16.8 million, or 24 cents per
diluted share, for the first quarter, marking a decline from a year earlier. However, its revenue of $436.8 million for
the period represented an over-the-year increase, which the company attributed to its introduction of new products
and expanded distribution.

Did you find this article useful? Why not subscribe to Charlotte Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853-3661.


Load-Date: June 17, 2014


   End of Dowment




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 170 of 325
      Snyder's-Lance, Inc. Completes Acquisition of Baptista's Bakery, Inc.
                                                           PR Newswire
                                             June 16, 2014 Monday 8:00 AM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 308 words
Dateline: CHARLOTTE, N.C., June 16, 2014

Body


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE), announced today the completion of its acquisition of Baptista's Bakery,
Inc., first announced on May 7, 2014. Baptista's, an industry leader in baked snack foods and product innovation, is
the manufacturer of the fast growing Snack Factory® Pretzel Crisps® brand and has unique capabilities consistent
with the strategic plans of Snyder's-Lance. The transaction supports efforts to sharpen focus on branded products
in growth categories such as "better for you" and other emerging products driven by consumer preferences and
insights. William Blair & Company, L.L.C. acted as financial advisor, and Foley & Lardner, LLP acted as legal
counsel to Baptista's in the transaction. K&L Gates LLP acted as legal counsel to Snyder's-Lance.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack
Factory® Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-Doke®,
Quitos(TM) and other brand names along with a number of private label and third party brands. Products are
distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food service
outlets and other channels. LNCE-E

Logo -http://photos.prnewswire.com/prnh/20110411/CL80943LOGO

SOURCE Snyder's-Lance, Inc.


CONTACT: Mark Carter, Vice President and IRO, (704) 557-8386


Load-Date: June 17,2014


  End of DOCtHllcnt




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 171 of 325
     *Snyder's-Lance, Inc. Completes Acquisition Of Baptista's Bakery, Inc.
                                                  Dow Jones Institutional News
                                              June 16, 2014 Monday 12:00 PM GMT


Copyright 2014 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2014, Dow Jones & Company, Inc.



        DOW JONES NE


Length: 393 words

Body


16 Jun 2014 08:00 ET Press Release: Snyder's-Lance, Inc. Completes Acquisition of Baptista's Bakery, Inc.

Snyder's-Lance, Inc. Completes Acquisition of Baptista's Bakery, Inc.

PR Newswire

CHARLOTTE, N.C., June 16,2014

CHARLOTTE, N.C., June 16, 2014 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE), announced today
the completion of its acquisition of Baptista's Bakery, Inc., first announced on May 7, 2014. Baptista's, an industry
leader in baked snack foods and product innovation, is the manufacturer of the fast growing Snack Factory(R)
Pretzel Crisps(R) brand and has unique capabilities consistent with the strategic plans of Snyder's-Lance. The
transaction supports efforts to sharpen focus on branded products in growth categories such as "better for you" and
other emerging products driven by consumer preferences and insights. William Blair & Company, L.L.C. acted as
financial advisor, and Foley & Lardner, LLP acted as legal counsel to Baptista's in the transaction. K&L Gates LLP
acted as legal counsel to Snyder's-Lance.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack
Factory(R) Pretzel Crisps(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(TM), 0-
Ke-Doke(R), Quitos(TM) and other brand names along with a number of private label and third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. LNCE-E

Logo - http://photos.prnewswire.com/prnh/20110411/CL80943LOGO




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 172 of 325
                      *Snyder's-Lance, Inc. Completes Acquisition Of Baptista's Bakery, Inc.

SOURCE Snyder's-Lance, Inc.

ICONTACT: Mark Carter, Vice President and IRO, (704) 557-8386

!Web site: http://www.snyderslance.com

Access Investor Kit for Snyder's-Lance, Inc.

Visit http://www.companyspotlight.com/partner?cp_code=A591 &isin=US8335511 049

(END) Dow Jones Newswires

June 16,201408:00 ET (12:00 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: June 17,2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 173 of 325
        Lexis Nexis ~
UserName:T8PVBDU
Date and Time: Monday, October 22,201812:08:00 PM EDT
Job Number: 75986720


Documents (50)

 1. Snydera(EURO)(TM)s-Lance wraps up Baptistaa(EURO)(TM)s Bakery buy
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr 21,2012 to Dec 31,2018

 2. Snydera(EURO)(TM)s-Lance wraps up Baptistaa(EURO)(TM)s Bakery buy
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr21, 2012 to Dec 31,2018

 3. Snyder's-Lance Closes Acquisition Of Baptista's Bakery - Quick Facts
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr 21, 2012 to Dec 31, 2018

 4. Snyder's-Lance, Inc. Completes Acquisition of Baptista's Bakery, Inc.
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr 21,2012 to Dec 31,2018

 5. Snyder's-Lance wraps up Baptista's Bakery buy
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:


             LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 174 of 325
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

6. B&G Foods, Inc. at Piper Jaffray Consumer Conference - Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

7. Cape Cod® Potato Chips Teams with Tasting Table for the Fifth Annual Lobster Rumble
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

8. Pineapple Race In Greenwich Helps Leukemia & Lymphoma Society
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

9. LANCE® Announces Fan Activations At X Games Austin 2014 Featuring Pro Skate Boarder Nyjah
   Huston;LANCE® Hosts Live Chat and Fan Meet & Greet with Nyjah Huston on June 5th and 7th
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

10. Dr. laquinta: What's healthy in the snack aisle?
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

11. Snyder's-Lance to acquire Baptista's Bakery, sell Private Brands;Business Buzz
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors

            LexisNexis' I About LexisNexis I Priv3-9{ PoliC2L I Terms & Conditions I Copyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 175 of 325
 Narrowed by:
          Content Type                         Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

12. -Samsonite enters market for protective mobile device cases with acquisition of US-based company Speck
   Products
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                         Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

13. Samsonite Enters Market For Protective Mobile Device Cases With Acquisition Of US-Based Company
   Speck Products
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                         Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

14. *Samsonite Enters Market for Protective Mobile Device Cases With Acquisition of US-Based Co Speck
   Products
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

15. Washington: DISTRICT SALES MANAGER Job # 59307
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

16. Washington: MAINTENANCE MANAGER Job # 59263
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

17. Washington: SANITATION SUPERVISOR Job # 59264

              LexisNexis'J About LexisNexis JPrivacy Policy JTerms & Conditions JCOQYJight@2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 176 of 325
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                          Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

18. Snyder's of Hanover Teams with NFCA to Support Celiac Awareness Month
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                          Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

19. Washington: REGIONAL MARKETING MANAGER - PRETZEL CRISPS BRAND Job # 59103
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

20. Cape Cod® Potato Chips Launches Two Savory New Cheese Flavors
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

21. Washington: AREA MARKETING MANAGER - PRETZEL CRISPS BRAND Job # 59003
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr21, 2012 to Dec 31, 2018

22. Washington: KEY ACCOUNT MANAGER Job # 58906
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018




            LexbNexis' I About LexisNexis I PrivCi9'-.£olic)L I Terms & Conditions I Copyright @   2018 LexisNexis

  Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 177 of 325
23. Washington: MAINTENANCE MANAGER Job # 58907
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

24. Washington: QUALITY ASSURANCE SUPERVISOR Job # 58909
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

25. Washington: SANITATION MANAGER Job # 58915
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

26. Washington: SANITATION SUPERVISOR-OFF SHIFT Job # 58916
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

27. Washington: TEAM LEAD (PRODUCTION SUPERVISOR) 3RD SHIFT Job # 58918
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

28. Snyder's-Lance Inc., Charlotte, NC, will acquire Baptista's Bakery Inc., Franklin, WI;MERGERS &
   ACQUISITIONS;Brief article
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by

            LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I CopyJight © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 178 of 325
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

29. Snyder's-Lance reports results for first quarter 2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

30. US: Synyder's-Lance earnings slide on investment.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

31. Q1 2014 Snyder'sLance Inc Earnings Conference Call - Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

32. Event Brief of Q1 2014 Snyder's-Lance Inc Earnings Conference Call - Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

33. *Snyders-Lance 1Q EPS 24c >LNCE
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

34. Snyder's-Lance, Inc. Reports Results for First Quarter 2014;- Reports 2014 first quarter net revenue of $437
   million, a 4.4% increase over prior year
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors


         . ' LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyriqht © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 179 of 325
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

35. Snyder's-Lance to pay $195M for Baptista's
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

36. Franklin snack-maker sold I N.C. firm buying Baptista's Bakery hopes to expand
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

37. Herbalife to repurchase $266 million shares
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

38. Herbalife to repurchase $266 million shares
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

39. Press Release: Snyder's-Lance, Inc. Announces Results from Annual Meeting of Stockholders
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

40. Snyder's-Lance, Inc. Announces Results from Annual Meeting of Stockholders
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp


            LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I QQmtright © 2018   LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 180 of 325
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                          Narrowed by
            News                                  Timeline: Apr 21,2012 to Dec 31,2018

41. Snyders-Lance profit falls in first quarter
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                          Narrowed by
            News                                  Timeline: Apr21, 2012 to Dec 31,2018

42. Snyder's-Lance to acquire Baptista's Bakery
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                          Narrowed by
            News                                  Timeline: Apr 21,2012 to Dec 31,2018

43. Snyder's-Lance to buy snack foods producer Baptista's Bakery
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                          Narrowed by
            News                                  Timeline: Apr 21,2012 to Dec 31,2018

44. Press Release: Snyder's-Lance Inc. Signs Definitive Agreement to Acquire Baptista's Bakery Inc.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                          Narrowed by
            News                                  Timeline: Apr 21,2012 to Dec 31,2018

45. FORM 8-K: SNYDER'S-LANCE, INC FILES Current report
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
  Narrowed by:
            Content Type                          Narrowed by
            News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

46. Snyder's-Lance Inc. Signs Definitive Agreement to Acquire Baptista's Bakery Inc.;- Supports Snyder's-Lance
   focus on branded product innovation and manufacturing capabilities
  Client/Matter: 23756-1001

             LexisNexis' I About LexisNexis I Privac~ Policy I Terms & Conditions I Copyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 181 of 325
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31, 2018

47. Snyder's-Lance sells private-label business, acquires Baptista's Bakery
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31, 2018

48. Snyder's-Lance to buy Baptista's Bakery of Franklin
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31, 2018

49. Ahead of the news
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

50. Baptista's Bakery to become part of Snyder's-Lance
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31, 2018




            Lt'xisNexi~'   I About LexisNexis I Privacy Policy I Terms & Conditions I CopyJight ©   2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 182 of 325
{snYdera(EURO)(TM)S-LanCe wraps up Baptistaa(EURO)(TM)s Bakery buy
                                                              M&A Navigator
                                                        June 16,2014 Monday


   Copyright 2014 Normans Media Limited All Rights Reserved




        M
   NAVIGATOR
   Length: 264 words

   Body


   MANAVIGATOR-June 16, 2014-Snydera(EURO)(TM)s-Lance wraps up Baptistaa(EURO)(TM)s Bakery buy

   16 June 2014 - US snack foods maker Snydera(EURO)(TM)s-Lance Inc (NASDAQ:LNCE) on Monday said it had
   finalised the purchase of domestic baked snacks manufacturer Baptistaa(EURO)(TM)s Bakery Inc.

   Snydera(EURO)(TM)s-Lance announced the acquisition of a 100% stake in Baptistaa(EURO)(TM)s on 7 May,
   without specifying a price.

   The transaction includes the targeta(EURO)(TM)s production facility in Franklin, Wisconsin.

   The takeover of Baptistaa(EURO)(TM)s, which boasts leadership in baked snack foods and a(EURO)oebetter for
   youa(EURO) snacks and has been the manufacturer of the buyera(EURO)(TM)s rapidly growing Snack Factory
   Pretzel Crisps brand, serves Snydera(EURO)(TM)s-Lancea(EURO)(TM)s plan to zero in on its branded portfolio,
   the buyer has said.

   As a result of the purchase, Snydera(EURO)(TM)s-Lance expands its a(EURO)-better for youa(EURO)(TM) range
   and have the capacity necessary for its Snydera(EURO)(TM)s of Hanover pretzels, the company has said.

   The deal will benefit Baptistaa(EURO)(TM)s, on the back of the combination of its innovation with the
   buyera(EURO)(TM)s marketing, sales and distribution capabilities, founder and CEO, Nan Gardetto, has said.

   K&L Gates LLP consulted Snyder's-Lance on the acquisition, while Baptista's was advised by William Blair &
   Company LLC and Foley & Lardner LLP.
   Country: USA
   Sector: Food/Beverages/Tobacco
   Target: Baptista's Bakery Inc
   Buyer: Snyder's-Lance Inc
   Vendor: Nan Gardetto
   Type: Corporate acquisition
   Status: Closed
   Buyer advisor: K&L Gates LLP


   Load-Date: June 16,2014


         Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 183 of 325
                  Snydera(EURO)(TM)s-Lance wraps up Baptistaa(EURO)(TM)s Bakery buy




End of Document




    Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 184 of 325
   Snydera(EURO)(TM)s-Lance wraps up Baptistaa(EURO)(TM)s Bakery buy
                                                            FinancialWire
                                                       June 16,2014 Monday


Copyright 2014 Investrend Communications, Inc. All Rights Reserved




Length: 199 words

Body


16 June 2014 - US snack foods maker Snyder's-Lance Inc (NASDAQ:LNCE) on Monday said it had finalised the
purchase of domestic baked snacks manufacturer Baptista's Bakery Inc.

Snyder's-Lance announced the acquisition of a 100% stake in Baptista's on 7 May, without specifying a price.

The transaction includes the target's production facility in Franklin, Wisconsin.

The takeover of Baptista's, which boasts leadership in baked snack foods and "better for you" snacks and has been
the manufacturer of the buyer's rapidly growing Snack Factory Pretzel Crisps brand, serves Snyder's-Lance's plan
to zero in on its branded portfolio, the buyer has said.

As a result of the purchase, Snyder's-Lance expands its 'better for you' range and have the capacity necessary for
its Snyder's of Hanover pretzels, the company has said.

The deal will benefit Baptista's, on the back of the combination of its innovation with the buyer's marketing, sales
and distribution capabilities, founder and CEO, Nan Gardetto, has said.

K&L Gates LLP consulted Snyder's-Lance on the acquisition, while Baptista's was advised by William Blair &
Company LLC and Foley & Lardner LLP.


(Distributed by M2 Communications (www.m2.com))


Load-Date: June 16, 2014


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 185 of 325
      Snyder.s-Lance Closes Acquisition Of Baptista's Bakery - Quick Facts
                                              RTT News (United States)
                                               June 16, 2014 Monday


Copyright 2014 RTT News All Rights Reserved

Length: 130 words

Body


(RTTNews) - Snyder's-Lance, Inc. (LNCE) has completed its acquisition of Baptista's Bakery, Inc. Baptista's is the
manufacturer of the fast growing Snack Factory Pretzel Crisps brand and has unique capabilities consistent with
the strategic plans of Snyder's-Lance.

According to the company, the transaction supports efforts to sharpen focus on branded products in growth
categories such as "beUer for you" and other emerging products driven by consumer preferences and insights.

William Blair & Company, L.L.C. acted as financial advisor, and Foley & Lardner, LLP acted as legal counsel to
Baptista's in the transaction. K&L Gates LLP acted as legal counsel to Snyder's-Lance.

For comments and feedback: contact editorial@rttnews.com

Copyright(c) 2014 RTTNews.com. All Rights Reserved


Load-Date: June 16, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 186 of 325
,\)
V        Snyder's-Lance, Inc. Completes Acquisition of Baptista's Bakery, Inc.
                                                         India Investment News
                                                   June 16, 2014 Monday 6:30 AM EST


  Copyright 2014 Contify.com All Rights Reserved

  Length: 130 words

  Bod


  June 16 -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE), announced today the completion of its acquisition of
  Baptista's Bakery, Inc., first announced on May 7, 2014. Baptista's, an industry leader in baked snack foods and
  product innovation, is the manufacturer of the fast growing Snack Factory Pretzel Crisps brand and has unique
  capabilities consistent with the strategic plans of Snyder's-Lance. The transaction supports efforts to sharpen focus
  on branded products in growth categories such as "better for you" and other emerging products driven by consumer
  preferences and insights. William Blair & Company, L.L.C. acted as financial advisor, and Foley & Lardner, LLP
  acted as legal counsel to Baptista's in the transaction. K&L Gates LLP acted as legal counsel to Snyder's-Lance.


  Load-Date: June 23,2014


      End of Document




         Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 187 of 325
                         Snyder's-Lance wraps up Baptista's Bakery buy
                                                     Internet Business News
                                                      June 16, 2014 Monday


Copyright 2014 Normans Media Limited All Rights Reserved




Length: 191 words

Body


16 June 2014 - US snack foods maker Snyder's-Lance Inc (NASDAQ:LNCE) on Monday said it had finalised the
purchase of domestic baked snacks manufacturer Baptista's Bakery Inc.

Snyder's-Lance announced the acquisition of a 100% stake in Baptista's on 7 May, without specifying a price.

Thetransaction includesthe target's production facility in Franklin, Wisconsin.

The takeover of Baptista's, which boasts leadership in baked snack foods and "better for you" snacks and has been
the manufacturer of the buyer's rapidly growing Snack Factory Pretzel Crisps brand, serves Snyder's-Lance's plan
to zero in on its branded portfolio, the buyer has said.

As a result of the purchase, Snyder's-Lance expands its 'better for you' range and have the capacity necessary for
its Snyder's of Hanover pretzels, the company has said.

The deal will benefit Baptista's, on the back of the combination of its innovation with the buyer's marketing, sales
and distribution capabilities, founder and CEO, Nan Gardetto, has said.

K&L Gates LLP consulted Snyder's-Lance on the acquisition, while Baptista's was advised by William Blair &
Company LLC and Foley & Lardner LLP.


Load-Date: June 16, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 188 of 325
             B&G Foods, Inc. at Piper Jaffray Consumer Conference - Final
                                              FD (Fair Disclosure) Wire
                                             June 11, 2014 Wednesday


Copyright 2014 CQ-Roll Call, Inc.
All Rights Reserved



Copyright 2014 CCBN, Inc.

Length: 5922 words

Body


Corporate Participants

* Dave Wenner

B&G Foods, Inc. - President, CEO

* Bob Cantwell

B&G Foods, Inc. - EVP Finance, CFO

Conference Call Participants

* Sean Naughton

Piper Jaffray & Co. - Analyst

Presentation

SEAN NAUGHTON, ANALYST, PIPER JAFFRAY & CO.: Okay, great. Thank you very much. Welcome. My name
is Sean Naughton, Senior Research Analyst with Piper Jaffray. This is a fireside-chat format. We're fortunate to
have with us here today B&G Foods. Thank you for being here, CEO Dave Wenner, and then CFO Bob Cantwell.

So, maybe we will just kick it off, start at just a level-setting question for the audience. Just give us a high-level
overview. You guys have changed the portfolio up a lot recently, some more snack business, recent acquisition a
little bit more traditional B&G. But paint us a picture of where you guys have been, where you are now, and where
you see this thing going over the next few years.

DAVE WENNER, PRESIDENT, CEO, B&G FOODS, INC.: Underneath everything we do, we are still following the
same strategy, which is acquiring businesses that are accretive as we acquire them, that have good cash flow
characteristics, maintain superior margins, and generate strong cash flow. Out of all that that we payout is -- a lot of
it is the dividend.

Out of the five -- last five acquisitions, there have been five acquisitions in two years, so we have been pretty busy.
Four of the last five have been in the snack area. Some we bought at very good prices because they were a little
distressed. In the case of Pirate's, we paid a pretty good price for that business because it was a business that had
very strong momentum and we thought it was a great brand.




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 189 of 325
                           B&G Foods, Inc. at Piper Jaffray Consumer Conference - Final

I would say the four snack businesses that we bought, the average EBITDA multiple is probably 8.5 times, so we
like to buy things at reasonable prices and I would argue the overall multiple of the businesses we bought was
reasonable, and it gets us into a space where consumers are buying more and more and eating more and more
snack type foods.

And it also gave us an entree into things like warehouse clubs that we weren't particularly strong in before and
convenience and vending and areas where we really hadn't had a lot of strength, but again, areas where consumer
takeaway was starting to grow. Warehouse clubs, it's very easy to see how the momentum is going with the amount
of food that is bought out of warehouse clubs. But the same is true with convenience stores and places like that.

So it gave us a location and a space in the food industry that is growing, and also geographically in terms of the
outlets that they're growing.

But following that, in April we bought a business called Specialty Brands that is a very classic B&G Foods
acquisition, dry grocery business. Primarily 60% of the business is a dry soup business that has a great niche in the
soup category in that it is the number one in that area. When you go up to a shelf, that is the number one brand in
that part of the soup business, very good margins.

And 30% of the business is in syrups, which we're already in with several brands, sugar-free syrup and maple
syrup. And in the context of maple syrup, which is a small part of the overall syrup category, we now own the
number one and number two brands in maple syrup.

So, even though that was a more boring part of the business, if you will, than the soup business, it had a very good
strategic reason for buying it. And the soup business is pretty exciting. We're actually, as we dig into it here, in the
last six weeks or so, we are very excited about the business and very happy to have bought it. It's a great business
and it has good prospects.

SEAN NAUGHTON: Okay, great. Maybe you could just give us a quick update about the cash flow dynamics that
are at work maybe for this year, what you are thinking about for free cash flow, walking us down from EBITDA, and
then what your leverage rate is and where you're comfortable at this point.

BOB CANTWELL, EVP FINANCE, CFO, B&G FOODS, INC.: We have given guidance out this year of EBITDA of
$209 million to $214 million. When you pro forma in the rest of the Specialty Brands acquisition, it is upwards of a
little over $220 million.

On a go-forward basis where -- we have just recapitalized one more time. We just put a new bank debt in place, a
$300 million term loan and a $500 million revolver with a little less than $50 million drawn on that revolver, at LlBOR
plus 2%.

So when you look at our current debt structure today, our effective interest rate all in is about 3.7%. That is costing
us about $42 million a year in cash interest. Cash taxes for our business today will be close to $30 million. And we
are currently spending in 2014 about $20 million in CapEx and our normalized needs in CapEx are somewhere
between $15 million and $17 million. So we are spending a little bit more because we are doing a couple of special
projects.

So that basically puts over 65% of free cash flow from our EBITDA on our balance sheet, and we are currently
paying out about 55% of that in the form of dividends, about $73 million. So we're putting -- after that, this Company
still has free cash flow of around $50 million going on the balance sheet, paying down debt and delevering.

Current leverage today after our Specialty acquisition is 4.7 times. If we do nothing else the rest of the year except
normal operating activities, we will take that leverage down to about 4.4 times by the end of the year.

SEAN NAUGHTON: And that's on a pro forma basis, the 4.7, right?

BOB CANTWELL: Yes, that's correct.



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 190 of 325
                           B&G Foods, Inc. at Piper Jaffray Consumer Conference - Final

SEAN NAUGHTON: Great. Maybe just thinking about the industry overall, you guys obviously have been a very
strong, solid operator, in here for a long time. Maybe just big picture, what do you guys see as some of the
challenges with the industry? Center store seems to be a little bit more under pressure. Maybe there is some
destocking. That's probably a normal course of business in and out, but just some high-level thoughts would be
helpful.

DAVE WENNER: The inventory store is running a little thin after two years of (multiple speakers)

SEAN NAUGHTON: Sure.

DAVE WENNER: -- the store. To me, it really is not a massive shift in how consumers eat and where they buy food
and all that, but it is an incremental shift that is ongoing in terms of what people eat, a lot more snacking going on,
and you read a lot of articles that say the occasions for snacking are increasing. And if you look at younger people,
they don't eat like people used to eat 20 years ago or somebody my age even today eats food.

So, center of the store is challenged for growth. And you see that -- I watch very carefully all my other center-of-the-
store compatriots here and everybody is struggling to grow in the center of the store, and that's part of why we
hedged our bet, if you will, by going into the snacking part of the business, because we thought that it was going to
be challenging to ever get meaningful growth out of mature brands in center of the store.

They are great cash flow brands, and there are exceptions to that in categories like Mexican, where Ortega
continues to do very well for us, but by and large, there is a great challenge there in terms of what consumers are
eating and how much they are preparing food home versus buying food on the perimeter of the store that is already
prepared or snacking or whatever.

The other part of the equation is, as I said before, people are buying food in different places. So to the extent your
star is hitched to supermarkets, there are some very successful supermarket operators out there, but as a part of
the industry, supermarkets are shrinking in their share of food, and everybody and anybody that has a reason to
think you're going to buy food in their venue is starting to sell more food, be it dollar stores, be it convenience
stores, be it drugstores, and even to the point that there is some food in Home Depot now.

So, you have to shift with that move, and as I said, it's not a quantum leap. It's a slow incremental move in terms of
how behaviors change in terms of what people eat and where they are buying their food, and I think after a couple
years of this, it is a trend that's hard to argue with.

SEAN NAUGHTON: So yes, outside of the home improvement food category, maybe you could outline your
distribution, maybe where you guys have been selling in the past, where you are now, and I know you were able to
bring on the Rickland Orchards individual -- his name is escaping me at this point, but he has obviously been very
successful with the wholesale club channel. Maybe just talk about how that is evolving.

DAVE WENNER: With the snack acquisitions and with some growth in that portion of the business, we now are
doing -- first quarter was -- about 12% of our sales were in warehouse clubs. First-quarter 2013, 3% of our sales
were in warehouse clubs. So, as I say, part of that was acquisition driven, but part of that also was that we are
doing more business with clubs in some of the brands that hadn't been doing it before, and that was part of the
intent in buying in Rickland, especially, where they were very strong in clubs, was to get that access and to get the
conversation going with warehouse clubs in terms of, what can we do with our other brands here and how can we
innovate?

And that conversation had never really happened to the depth that it is happening now. So that's an important step
forward, I think, in terms of what we are trying to do.

And so, supermarkets are now -- have shrunk to under half of our sales, partly because of the trends in
supermarkets, partly because you're growing in other areas. Mass merchant continues to be not quite 20% of our
sales. I frankly don't remember what the number is with Bear Creek, but Bear Creek that we just bought is very
strong in places like Walmart, so that tends to beef that up a little bit.


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 191 of 325
                           B&G Foods, Inc. at Piper Jaffray Consumer Conference - Final

And the trend there, though, is that we are pretty much flat. Even though we are gaining distribution at mass
merchants, they're really not growing in terms of what they're selling to consumers, so we are holding our own
there. We continue to grow in dollar stores, but it continues to be a very small part of the business, not quite 3% of
the business.

And food service, which was close to 20% of our sales, is now about 16% of sales, not a real point of emphasis for
us, but there are some brands of ours that sell -- have a good food service business with good margins, and so
that's -- we keep working there.

SEAN NAUGHTON: One of the channels that's come up, obviously, in apparel and footwear, sporting goods, is the
online channel at all. As Amazon just continues to seem to proliferate across the US into different categories, how
do you guys foresee or is that potentially an opportunity to do a little bit more business or to think about how you
might get involved in some of the online space for food? Packaged food seems to be a logical thing that could
potentially work relatively easy there. Just curious about your thoughts on online.

DAVE WENNER: We look at it as an opportunity. We had been doing business for some years with an outfit called
My Brands, whose concept was you grew up in New England and love B&M baked beans, and now you find
yourself in southern California and good luck buying B&M baked beans. You go to My Brands and you can buy it
there.

Amazon plays the same role.

SEAN NAUGHTON: Sure.

DAVE WENNER: And so, to the extent that we have any number of brands that are not in full distribution nationally,
Amazon gives access to people to buy those brands that they may be familiar with, but now they are in a different
geography.

And obviously, if you are an Amazon Prime customer and you're getting free delivery on these things, it's crazy not
to start buying some products online, I guess.

So we are seeing -- it's still relatively small, but we are seeing Amazon growing in terms of the amount of products
they are ordering. I am constantly amazed how much Pirate's Booty they are ordering, simply because it's got to be
-- it's got to be very inefficient to ship Pirate's Booty. And so, yes, hopefully Amazon is creating a model that makes
money for them down the road. I'm not sure it does right now, but that's their business, not mine.

But we are definitely seeing growth there. I watch the orders and there was an order the other day that had 100
cases of B&M baked beans going to one Amazon distribution center. I'm like, wow, that's pretty impressive. That's a
lot of cans of baked beans that they are shipping out to somebody.

So, it's definitely something that's growing, at least from our perception, and we think it broadens our markets in
terms of a lot of our products being offered in places they're not offered today.

SEAN NAUGHTON: If you think about inflation, this is always a topic in your business, some people seem to be
getting more impacted right now than others. How does it -- I know you hedge out about 12 months, but how are
you seeing the commodity aspect of the business trend?

DAVE WENNER: From our perspective, first off, except for maple syrup, we don't buy a whole lot of anything. So
we don't have a tremendous amount of, quote unquote, commodity exposure to wheat, corn, whatever.

But we're seeing all the grains slowly creep down in cost, and as you said, we tend to be committed out 12 months.
For instance, our commitments on almost all of our commodities are at least through the first quarter of next year.
So as these things start creeping down, we're going to see benefit, but maybe not as immediate as you would see if
you were buying on the spot market today. So those are positives for us.




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 192 of 325
                           B&G Foods, Inc. at Piper Jaffray Consumer Conference - Final

What's really going crazy is meats and protein in general. We have very little exposure there. Basically, our
Underwood Deviled Ham is the one piece of exposure we have. It is not easy to hedge what we buy there, so you
are seeing a market play there, but it is a very small factor.

And then, like I said, the biggest thing we buy is maple syrup where we are now buying -- with the acquisition of
Specialty Brands, we're probably buying $45 million of maple syrup a year. That's flat from a price point of view.
The other factor is currency and the Canadian dollar has weakened, so that's a positive for us. So we are seeing
modest deflation of our costs as we look out for the next 12 months.

SEAN NAUGHTON: Okay. And then, just on the maple syrup category, I think you have a pretty large food service
customer that you have been doing business with for some time. Maybe just any sort of update. Talk about the
down as a percentage of the total business, and maybe just an update on how that channel is performing for you.

DAVE WENNER: In general, that business is very good. Food service and that area particularly was very much
impacted by weather in the first quarter. I think our food service sales of maple syrup to a variety of people was
down about $1 million in the first quarter. And it was all related to weather and just people not going out to eat,
snowed in or the roads were too dangerous in the specific geographies.

That has come back. We are back to normal. So, I don't see any problems there.

SEAN NAUGHTON: And then, maybe just touching on some of the brands in the portfolio, Pirate's obviously seems
to be a faster growing brand or it was when you purchased it. Maybe just an update on where you are now. I think
you just launched a new category there in the -- with the mac and cheese side of things. That was the bigger one
that I saw. I don't know if there is anything else going there.

DAVE WENNER: Pirate's is still a very exciting brand for us. We found, I think, in the early part of our history with
the brand that we had to run pretty hard to keep up with what the prior owner had been doing as they were getting
the business pumped up for sale.

But I think we did a decent job of doing that, and business -- fourth quarter was challenging from that point of view.
First quarter, I think we were up about 20% versus fourth quarter. So, we were doing good there.

As you say, we have launched a mac and cheese that's directly competitive with Annie's in terms of the product
profile, four different products there. We have also launched a fruit-flavored variant of Pirate's Booty called Fruity
Booty. You get to have fun with this stuff. You can't have very much fun with molasses, but you can have a lot of
fun with Pirate's.

And we've also launched another variant of Pirate's called Treasures, which is kind of like Pirate's Booty, but
shapes, anchor, parrots, some ships' wheel shapes, and a crunchier variant of Pirate's than the normal Pirate's
Booty.

So we are executing pretty well in terms of new products out there. We have a lot of opportunity on the base
business where we have wide variance in performance by customer, and we are showing customers that you are of
equal size to this guy over here, but you are doing a 10th of the business, and it is all about execution. So that gives
us opportunities to bring the low-performing customers up the best-performing customers on the base business.

So, we see a lot of prospects with the Pirate's business, and basically, that is all what we envisioned when we
bought the business.

SEAN NAUGHTON: Then, I guess, acceptance of some of the new products. I'm assuming that the person that is
doing a tenth versus the person [running this] grocery store may have a little bit different appetite for new product
from you guys. What has been the acceptance of new product? Where can we look to see some of these things
that you are talking about?




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 193 of 325
                            B&G Foods, Inc. at Piper Jaffray Consumer Conference - Final

DAVE WENNER: It is going to roll out. So today, the mac and cheese, for instance, is in Target. It is in Ahold. It is
going into Kroger. It is in the Wakefern group here in the northeast, so it's going into major retailers, and we will see
how it fares.

And it really doesn't have anything to do with the performance of the baseline. Because the performance of the
baseline really is all about execution. They have the base products in there, but they are not executing the
promotions the right way, and there is things that they can do and we are showing them that this is significant
incremental business you could be doing for our benefit and your benefit. So, that's a very positive conversation.

SEAN NAUGHTON: I guess on New York Style brand you owned, divested, brought back, done a whole
repackaging campaign, education with the retailer again, and then I did see recently you also had some warehouse
business with them as well. Maybe just talk about how that's doing and what the opportunity is there on the top line
for that particular brand.

DAVE WENNER: We are holding our own, which, compared to prior ownership, is a significant improvement. But
there are opportunities and challenges.

We have done a good job on the warehouse clubs front. We are doing significantly more business with warehouse
clubs than we have done in the past. And part of that is our ability to be responsive and creative and do things like
organic pita chips that we didn't have and now are in several regions in Costco.

Frankly, the retail part of the business is still a challenge. We're working hard in terms of getting the right display
activity out there and everything. Deli snacks have become somewhat of a thermonuclear war here lately between
Pretzel Crisp and Stacy's, and Stacy's now rolling the Pretzel Crisp variant and Rold Gold out into the
marketplace. There's a lot of competition for that space where once upon a time, it was pretty sleepy. So we are
fighting the good fight against all that competition in retail and taking advantage of opportunities just on the club
side.

SEAN NAUGHTON: And then, maybe switching gears a little bit into the Ortega brand. You mentioned it at the top
of the presentation that that category seems to be doing relatively well. You have had some new product
introductions. I think the flatbread, et cetera. Maybe just talk a little bit about how that's being accepted and any sort
of competition that is happening there, whether it's private label -- it seems like it's coming in a little bit more there,
and then maybe any sort of -- is it a rational environment for the pricing in that category?

DAVE WENNER: It's interesting. Ortega really competes in about seven different categories, refried beans and
seasoning and kits and taco shells and there's a lot of different pieces to it. And the answer is different depending
on what piece.

So taco shells, our friends at General Mills are being very aggressive and have been very aggressive for Lord
knows how long in terms of what they sell their products for. So that's a constant battle that we are holding our own
on. Same thing with kits.

But then you get into things like taco sauce where we are the dominant player in taco sauce, without heavy
promotional activity. There is a tremendous amount of consumer loyalty on that kind of product.

We do have some very good entrees into things like shells. The Fiesta Flats, which is, I don't know, for lack of a
better explanation of the product, it is like a dugout canoe type of taco shell that is the teenage boy dream because
you can load it up with all sorts of stuff where you are limited with a regular taco shell. This thing can really get
loaded.

So, maybe it's -- it's kind of the follow on to what Taco Bell is doing and what Chipotle is doing in terms of mass
quantity being fed to teenagers. And it's doing very, very well. And we are coming out with a kit on that.




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 194 of 325
                           B&G Foods, Inc. at Piper Jaffray Consumer Conference - Final

We have launched a taco kit for two, which is a scaled-down version of the classic taco kits. It is also being received
very well because I think consumers saw that the regular kits were too big for their purposes and, also, it is
obviously a lower price point, too.

So between those two, that's a very successful product.

So we're innovating a lot in the Ortega brand. We are putting out things like reduced sodium seasonings that are
resonating very well. So I think we have got a reputation that even though we are number two in that category,
we're bringing as much innovation, if not more, than the number one guy is to the category.

SEAN NAUGHTON: Yes, I think you bring up a good point. There has clearly been a pretty big trend out there in
the -- and you participate in it in some ways, whether it's non-GMO, gluten-free. I know you guys participate in
organic. You are talking about reduced sodium.

How has that changed the portfolio at all and how are you looking to potentially, strategically, address some of
those things that are out there in the marketplace today?

DAVE WENNER: There is still a lot of learning going on in a lot of these things. The question is, do consumers
really care? How much of this is press and how much of it is consumers really care?

General Mills came out with, I think, gluten-free Cheerios or GMO-free Cheerios, and according to General Mills,
there was a collective yawn from consumers about that particular product. So I think it's very specific where
consumers care about certain things.

SEAN NAUGHTON: Sure.

DAVE WENNER: Having said that, to the extent we think that they care, we're trying to follow those trends and
trying to innovate in front of the competition.

So our Polaner All Fruit product, for instance, we just altered the product so that it is, in fact, GMO-free project
certified. And that's resonated with retailers so far in terms of, okay, point of difference, when we think consumers
care about, we are going to go out there and support you as you try and sell this product.

So we are doing that kind of work. We have come out with a GMO-free variant of Pirate's to go to Whole Foods
with, for instance, because we think the Whole Foods consumer, at least, cares about that.

So, we are doing that kind of work and trying to understand where consumers care and where they don't care about
these various trends in the industry.

SEAN NAUGHTON: Maybe that's an interesting question, too, just on the sourcing for those products that you guys
are doing. Is there anything -- maybe it's relatively small, so it doesn't make a big deal, but are you able to get
contracts on some of that product or is it you are on the spot market a little bit more buying those items?

DAVE WENNER: So far, we're on the spot market because these are all relatively new, but we are trying to lock in
pricing on those things.

I would say the only commodity that really is volume constrained and you really have to be careful is on the organic
wheat, which that's been in the press that the rising demand for things like organic wheat has driven price up. But it
is, again, a fairly small factor in the whole equation with us.

But I think to the extent that these trends continue and to the extent that a big merchant jumps into some of these
commodities, somebody like Costco jumps into these things in a big way, that can be a real shock to the system in
terms of supply.

One of the things about the food business, especially on the crop-based products, is there is a decent amount of lag
between when the demand is created and the market can respond. So the price will spike and you're going to have



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 195 of 325
                            B&G Foods, Inc. at Piper Jaffray Consumer Conference - Final

to wait until the next crop at the very least to get some cost relief, and in the case of organic, it is longer than that
because you can't turn fields into qualified to grow organic foods overnight.

Questions and Answers

SEAN NAUGHTON: Are there any questions out there? Yes, go ahead.

UNIDENTIFIED AUDIENCE MEMBER: For some of these specialty products, like organic, where do you think of in
terms of target gross margin? How do you think about that, given (inaudible)

DAVE WENNER: We try -- we don't have a lot of organic products, but things like organic maple syrup, for instance,
which, believe it or not, is actually a thing and sells well, we try and maintain margins. We expect the consumer to
understand that it costs us more and it's going to cost them more if they care about that. So we're trying to maintain
our margins on these things.

The interesting thing that has just happened is Walmart has come with this Wild Oats that they are putting into the
stores, and I'm not sure what the margin impact for them is, but they are pricing them extremely competitively to
regular products and that is going to have an impact. You walk up to a shelf and for basically the same price, you
can buy organic versus a regular product. If you care at all, you are probably going to buy the organic product.

And now, the question is it is hard to believe you're not giving up -- somebody, somewhere along the chain isn't
giving up some margin in that equation. But that's not where we play right now.

UNIDENTIFIED AUDIENCE MEMBER: Maybe you can follow up on the channel migration out of supermarkets and
into clubs and (inaudible). I think you mentioned that 12% of your sales are in the club channel --

DAVE WENNER: First quarter.

UNIDENTIFIED AUDIENCE MEMBER: For Q1. How have the dollar stores -- you talked about the penetration you
have there and the (multiple speakers) challenges that you're finding, particularly maybe the dollar (inaudible) snack
dollar pretty competitive. Maybe what kind of success and challenges you are having there.

DAVE WENNER: We're really not selling very much at all to dollar stores in the snack part of the business. We're
actually doing a lot of our business in dry grocery.

It is not quite 3% of sales. And I look at dollar stores as not a huge opportunity, but it's a -- as everything grows, it's
a place to be. But I think it's limited in the context of the depth that it can have, just because there is only -- there is
very limited room in a store. They can only carry so many things.

So, on one side, the depth -- you are only going to have some many things in a dollar store, so when I see an order
that has eight, nine, 10 items going into a dollar-store chain, I think that's pretty good.

The breadth is what is attractive. If you put one item in every dollar-store format, you are in 30,000, 40,000 stores,
boom. And so, the pipeline is a real nice pipeline order when you do that kind of thing. But I really think that just
given the limitation on how much they could have in the stores, it is not going to be a huge opportunity for anybody
to grow substantially, as opposed to a Walmart or something like that where you can get a lot of variety in a store, in
a Walmart.

But snacks, we're really not doing a lot in dollar stores. And our emphasis, actually, on snacks in those alternative
channels has been in vend, where we are trying to format products and sell them into the vend channels and C
stores, to some extent.

UNIDENTIFIED AUDIENCE MEMBER: And in Walmart itself, your penetration has been relatively [goodjetJ over
time?




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 196 of 325
                            B&G Foods, Inc. at Piper Jaffray Consumer Conference - Final

DAVE WENNER: For dry grocery, yes. For snacks, that's a work in progress. In fact, one of the big holes that
Pirate's had was Walmart. And (multiple speakers) that's what we are working on.

UNIDENTIFIED AUDIENCE MEMBER: I think you covered [cornco] Cream of Wheat in terms of (inaudible). Can
you talk about the (inaudible) portfolio? (inaudible)

DAVE WENNER: Cream of Wheat still has its challenges. We had a tough quarter in the first quarter with Cream of
Wheat, and it's a hold your own kind of business right now.

The hot cereal category has suddenly become a very active place in terms of products coming into the category, a
lot of which have nothing to do with hot cereal. Things like these breakfast or protein drinks are coming in and being
put in the hot cereal category for lack of a better place to put them, I guess as a breakfast replacement or
something like that.

So you are seeing a lot of activity that is outside of the classic products that go into the hot cereal category that are
coming into the category. And you have to work hard to hold onto the shelf space you have because of all that
slotting money that is coming into the category with these kind of products.

So there is a challenge from that point of view, and we're revamping our export business as well, and that's a little
challenging, too. So Cream of Wheat is one of those where our objective right now is trying to hold our own.

UNIDENTIFIED AUDIENCE MEMBER: (inaudible - microphone inaccessible)

DAVE WENNER: We get asked all the time, is there a business you want to sell? The problem we have with selling
anything is our valuation versus what we're going to get for the business.

We are valued at over 13 times EBITDA. And a lot of these businesses that you might want to say, well, that's a
pretty boring commodity -- Joan of Arc, boring commodity business. It is doing fine. It has margins that are probably
half of our normal -- of our overall company margins, but generates cash flow. Why don't you sell that?

Well, you just described a business that isn't going to get a large purchase multiple, and for me to sell it and not be
dilutive post-tax, I need to sell it for 20 times EBITDA. So, it's just not going to happen.

So, it's one of those things where you go, okay, it is what it is. We are going to enjoy the cash flow out of it. We're
going to try and maintain it at what it is. We're certainly not going to invest a lot of money behind it, but it's very, very
difficult to sell it in an event that isn't dilutive.

And frankly, I think that's a lot of the reason that you don't see a lot more brands spinning out of large food
companies is where Unilever can sell their stuff, and I am not sure what Unilever's tax consequences are. They are
not a US company, so arguably they don't have that to worry about. But some of these other large food companies
are probably looking at it the same way. I am getting cash flow out of this thing. If I sell it post-tax, it is not going to
be attractive versus the multiple it is valued at within my portfolio.

UNIDENTIFIED AUDIENCE MEMBER: (inaudible - microphone inaccessible)

DAVE WENNER: We haven't done anything else there. There are some nichey brands that we know of that we
would love to buy. There are a lot of people who want to sell you detergent businesses.

We like Static Guard; we love Static Guard. It's a great brand, has wonderful margins. It's one of those niche brands
that does very well. As I said, there are others out there that aren't for sale that we would like to own. We are
looking for smaller niche type of things.

I frankly don't want to buy a business where I'm competing with Tide, and if Tide hiccups, I am not on the shelf
anymore. So, that's the kind of thing you can buy today, but --

UNIDENTIFIED AUDIENCE MEMBER: (inaudible - microphone inaccessible)



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 197 of 325
                            B&G Foods, Inc. at Piper Jaffray Consumer Conference - Final

DAVE WENNER: I'm sorry (multiple speakers)

UNIDENTIFIED AUDIENCE MEMBER: (inaudible - microphone inaccessible)

DAVE WENNER: Sales number. Actually, we have never bought a single brand over $100 million in sales.

And I think you have seen very recently one of the disincentives to go after larger brands is the multiples are very,
very high, and you just get to the point where you look at it and go, okay, if I buy this at this multiple, what value do I
create day one out of that? And the answer is arguably none. And in a bunch of these cases, people's stocks are
going down so that people are seeing negative value out of the acquisition.

Now, we're much better served buying an $85 million Specialty Brands business at under 8 times multiple, having
that come into the B&G portfolio and be valued at 13 times. That's a no-brainer value creation and that's the kind of
thing we have done for many years.

UNIDENTIFIED AUDIENCE MEMBER: (inaudible - microphone inaccessible)

DAVE WENNER: We made somewhat of an exception with Pirate's, but we didn't pay 14 times for Pirate's. We paid
about 10 times for Pirate's. And as I said, in the context of the overall snack portfolio that we've built, we look at it as
we bought that portfolio for about 8.5 times, which in today's world is a very reasonable multiple.

SEAN NAUGHTON: Okay, great. Well, thank you very much for your time.

DAVE WENNER: Okay, thank you all for your interest.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE
APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN
ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON
FINANCIAL OR THE APPLICABLE COMPANY OR THE APPLICABLE COMPANY ASSUME ANY
RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE
APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS
BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: June 14, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 198 of 325
     Cape Cod® Potato Chips Teams with Tasting Table for the Fifth Annual
                              Lobster Rumble
                                                           PR Newswire
                                              June 9, 2014 Monday 1:45 PM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 794 words
Dateline: HYANNIS, Mass., June 9,2014


!3 od y
Cape Cod® Potato Chips joins in a culinary celebration as the official chip of the Lobster Rumble events hosted by
Tasting Table. This summer, the combination of sumptuous lobster with the robust, full potato flavor and crunch of
Cape Cod Potato Chips is sure to delight foodies from coast to coast.

To       view      the      multimedia       assets      associated      with         this      release,      please
c1ick:http://www.multivu.com/players/English/65575-eat-cape-cod-potato-chipsl

"We are excited to partner with Tasting Table for the Fifth Annual Lobster Rumble, as lobster rolls and Cape Cod
Potato Chips create a dynamic flavor pair with true New England roots," said Faith Atwood, Marketing Manager,
Cape Cod Potato Chips. "Being a part of this event allows us to take a deeper dive into the popular culture of food
and beverage, which is something that Cape Cod has been working towards with both innovation and consumer
engagement. "

The Fifth Annual Lobster Rumble is Tasting Table's unforgettable culinary showdown featuring 23 of the country's
top lobster rolls competing for top honors and benefiting Share Our Strength. Participants in the event get to enjoy
an evening of lobster rolls paired with Cape Cod Potato Chips while casting their vote for the best lobster roll. Two
events take place, one in NYC and one in LA, over the summer.

Whether attending the events or just dreaming about it, all consumers can participate in Cape Cod and Tasting
Table's one-of-a-kind consumer sweepstakes. When visitinghttp://www.tastingtable.com/capecod. consumers are
prompted to "Like" Cape Cod Potato Chips on Facebook. By doing so, they are entered to win a lobster dinner
prepared by Tasting Table executive chef David Kirschner for themselves and 5 friends.

Lobster Rumble NYC:
Cape Cod and Tasting Table hosted a kick off to summer on June 5 with the Lobster Rumble in New York City.
Chefs from 23 restaurants nationwide competed for the titles of "Editors' Choice" and "Fan Favorite." Robert's
Maine Grill won for "Editors' Choice" and Thames Street Oyster House was awarded "Fan Favorite." Event
attendees were encouraged to enter the sweepstakes, play a game of corn hole and try samples of Cape Cod
Potato Chips. The event's photo booth allowed guests to pose in front of the iconic Cape Cod Lighthouse and feel
like they had escaped to the shores of Cape Cod.

There will be another opportunity for chefs to compete come August when Cape Cod and Tasting Table travel to
Los Angeles for the West Coast Lobster Rumble.

Lobster Rumble LA:




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 199 of 325
                 Cape Cod® Potato Chips Teams with Tasting Table for the Fifth Annual Lobster Rumble

Taking place on August 1 at the Cooper Design Space in downtown LA, the Cape Cod Lighthouse will again be
shining bright for guests to capture memorable photos and sample a variety of products. Plus, there will still be time
to enter to win the lobster dinner prepared by chef Kirschner!

For more information about Cape Cod and the Lobster Rumble, visit theCape Cod Chips Facebook page.

About Cape Cod Potato Chips
For 30 years the legendary crunch ofCape Cod® Potato Chipshas made them a favorite on the Cape and across
the U.S. Their distinctive crunch, flavor and freshness are a welcome discovery for those looking for an
extraordinary snack. Cape Cod® Potato Chips are made with all natural ingredients and are cooked in 100% canola
oil with no trans fat or preservatives. Our process of cooking in only small kettle batches may take a little longer, but
it offers a more satisfying and fulfilling snack experience. We apply the same care and commitment to quality when
making our ready-made popcorn. Cape Cod® Potato Chips and Popcorn varieties are available at major U.S.
retailers. Visithttp://www.CapeCodChips.comorFacebook.com/CapeCodChipsto locate a retailer or to order online.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., (Nasdaq-GS: LNCE) headquartered in Charlotte, NC, manufactures and markets snack foods
throughout the United States and internationally. The Company's products include pretzels, sandwich crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio, and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Krunchers!®, Cape Cod®,
Pretzel Crisps®, EatSmart Naturals®, Jays®, Tom's®, Archway®, O-Ke-Doke®, Quitos®, Padrinos® and Stella
D'oro® brand names along with a number of private label and third party brands. Products are distributed widely
through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-G

SOURCE Cape Cod(R) Potato Chips


CONTACT: Jessica Farmer, 410-234-2531/443-904-3456, Jessica.Farmer@gkv.com; Rachel Ryan, 410-234-
2509/615-428-0820, Rachel. Ryan@gkv.com


Load-Date: June 10,2014


  End (If 1)(}~Umellt




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 200 of 325
        Pineapple Race In Greenwich Helps Leukemia & Lymphoma Society
                                                  Greenwich Post (Connecticut)
                                                            June 6,2014


Copyright 2014 Main Street Connect, LLC (dba The Daily Voice)
Distributed by Newsbank, Inc. All Rights Reserved

Section: LIFESTYLE
Length: 557 words
Byline: Tom Renner

Body


GREENWICH, Conn. -- After a soggy pre-race week, the sun shined on the local chapter of the Leukemia &
Lymphoma Society's fourth annual Hawaiian-themed Pineapple Classic 5k with obstacles at the Greenwich Polo
Club.

The event attracted over 950 runners and walkers and raised more than $160,000 for blood cancer research and
patient services for the Wilton-based society.

 U.S. Rep. Jim Himes (D-4th District) and Greenwich Police Chief James Heavey topped the list of celebrities for
the day.

 Stamford's Dinosaur Bar-B-Que served up a post-race lunch in the luau tent as runners sampled from local
vendors and sipped on Kona Beer while rocking out to the band, Doghouse.

Web MD Health Foundation was the presenting sponsor. Other companies that contributed included Whole Foods
Market of Greenwich with 300 pineapples, Davenport Contracting of Stamford with obstacles, Serendipity Magazine
with goody bags and photos, and the Banksville Independent Fire Department, which hosed down the runners.

Greenwich Polo Club, Smilow Cancer Hospital Greenwich Campus, CT Information Security, OOHA Wilkins,
CertaPro Painters, Ultimate Grounds, BMW of Greenwich, Praxair, Benjamin Moore, and Jack and Jill of America
were other sponsors

Nestle Waters, PepsiCo, Longford's Ice Cream, Ola Granola, AT&T, Star 99.9, Spiked Seltzer, Starbuck's of
Greenwich, Trader Joe's of Stamford, Stamford Sports & Spine, Honest Tea, Skinny Pop, Pretzel Crisps, Keurig,
Energizer-Schick of Stamford, Sweaty Betty of Greenwich, Pure Barre of Greenwich, Mavis Tire, Independent
Residential, and Runners Roost of Darien also contributed to the success of the race.

 Kevin Cameron, member of the Pineapple Classic Planning Committee as well as leukemia survivor, spoke about
the importance of the work of the Leukemia & Lymphoma Society in finding a cure for cancer, "not someday, but
today."

 Dr. Jackqueline McLean-Markes, mother of Kyle Markes, a boy who lost his battle to leukemia, spoke about the
journey and thanked supporters "No mother ever wants to hear the words 'Your son has cancer.'"

 Kyle fought his battle with acute lymphoblastic leukemia for well over a year, and was brave until his death on Dec.
24,2013. Kyle, who was of Jamaican decent, lived in Stamford with his family and attended New Canaan Country
School.




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 201 of 325
                       Pineapple Race In Greenwich Helps Leukemia & Lymphoma Society

 From the start, McLean-Markes sprung into action by trying to raise awareness to increase African-American
registrants to the national bone marrow registry. There are 10.5 million registered bone marrow donors and only 7
percent are African-American or black - even fewer are Jamaican.

 Although Kyle's immediate family was not a match, a match was eventually found but the aggressive nature of ALL
spread before the transplant could be received.

 To date, the Markes family has been told that four lives will have directly benefited from Kyle's Corner bone marrow
drives.

 McLean-Markes' commitment to building awareness for bone marrow donations and for better research and
outcomes for blood cancer patients should be commended. She continues to hold donor drives, and now has
groups reaching out to hold their own drives.

 In addition, she set up a 2014 Pineapple Classic team called Kyle's Corner to raise money in her son's memory.
The team raised over $23,000.

For more information or to get involved call 203-665-1400 or visit www.lls.org/ct.



Graphic


The first wave of runners leaves the starting line at the Pineapple Race. Photo Credit: Contributed Dr. Jackqueline
McLean Markes, mother of Kyle Markes, a Stamford boy who lost his battle to leukemia, speaks to the runners.
Photo Credit: Contributed Kevin Cameron addresses the runners. Photo Credit: Contributed Spencer Lovely,
William Lovely, Caitlyn Lovely and Katie Nedder celebrate after the race. Photo Credit: Contributed Gina Murray,
Amy Girolametti, Erin Dyroff, Kristina Villamana, Stephanie Zowine of the Mighty Minions. Photo Credit: Contributed



Load-Date: June 7,2014


  End (If Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 202 of 325
LANCE® Announces Fan Activations At X Games Austin 2014 Featuring Pro
  Skate Boarder Nyjah Huston; LANCE® Hosts Live Chat and Fan Meet &
              Greet with Nyjah Huston on June 5th and 7th
                                                           PR Newswire
                                            June 4,2014 Wednesday 6:00 AM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 490 words
Dateline: NEW YORK, June 4, 2014

Body


 Lance®is pleased to announce that it will host two events at X Games Austin 2014 featuringLance®BOLDS(TM)
brand champion, Nyjah Huston. As a proud sponsor of the professional skate boarder, Lance® has arranged for
Nyjah to engage with his fans and games attendees via a live chat on the X Games Facebook page and a meet-
and-greet at the Lance® tent on site.

On June 5th at 4:00 PM CST, immediately following the live stream of the day's events, fans can visit the X Games
Facebook page to chat with the four-time X Games gold medalist.

On June 7th, from 3:00 to 4:30 PM CST, Nyjah will meet and greet fans at the Lance® tent, located in the Galleria
Village.

"We are excited to support Nyjah at the X Games as he vies for his sixth gold medal," said Tom Ingram, Senior
Brand Director, Bakery at Snyder's-Lance, Inc. "It's a privilege and a pleasure for us to host these interactive events
for his fans and attendees of the games."

During the X Games,Lance®Wili also host fan activations with theBOLDS(TM) Snack Patrol team sampling three
new extreme flavors including BOLDS(TM) Pizza, BOLDS(TM) Bacon Cheddar and BOLDS(TM) Buffalo Wing Blue
Cheese. Fans can also engage with the brand with a 3-D photo experience, giveaways, swag and more.

To find out more about Nyjah Huston's partnership with BOLDS(TM), please visit -http://www.lance.com/bolds

About Lance Sandwich Crackers
The Lance® brand celebrated its 100th anniversary in 2013 by giving consumers "more of what they love." Lance®
cracker sandwiches are available in more than 20 varieties, including ToastChee®, Whole Grain, Cracker
Creations®, XtraFulls® and BoldsTM. Each product is made with baked, crispy crackers, real ingredients like
freshly ground peanut butter, and contains up to 6 grams of protein. For more information about Lance® cracker
sandwiches, please visithttp://www.lance.comor the Lance® SnacksFacebook pageand Twitter @LanceSnacks.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack
Factory® Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-Doke®,



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 203 of 325
    LANCE® Announces Fan Activations At X Games Austin 2014 Featuring Pro Skate Boarder Nyjah Huston;
                  LANCE® Hosts Live Chat and Fan Meet & Greet with Nyjah Huston ....

Quitos®and other brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-G

SOURCE Lance



 CONTACT:      Jodie    Thomas/Ashley             Pultz,      5W       Public      Relations,      212-999-5585,
jthomas@5wpr.com/apultz@5wpr.com



Load-Date: June 5, 2014


  End of Document:




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 204 of 325
            r
            ~             Dr. laquinta: Whafs healthy in the snack aisle?
                                             Marin Independent Journal (California)
                                                       June 1, 2014 Sunday


Copyright 2014 Marin Independent Journal, a MediaNews Group publication All Rights Reserved

Section: NEWS; Health; Lifestyle
Length: 767 words
Byline: Dr. Salvatore laquinta

Body


As I jogged up and down the snack aisle of my local grocery store I noticed a strange game playing out on the front
of almost every bag of chips, pretzels, cheese balls and the like. Each bag touted why it was better than some
unnamed competitor: "40 percent less fat than regular potato chips," "Only 1.5 grams of fat," "A full serving of
vegetables in every ounce," "Zero Trans Fat" or, my favorite, "The Smart Choice."

I almost wished cigarette labels were allowed to do the same. Because then it would be easier to see the irony in
the situation. Such labels might say: "Only 1 gram tar per serving" or "Less toxic than Chernobyl" or even "Fat free."

But I get it, nutritionists have vilified the products of the snack aisle. And I understand why. They would much prefer
the masses eat celery. But facts are facts, people don't crave celery. People like using celery as a spoon to eat
whatever they can dip it into. This article is for the few of us that will not completely eliminate an occasional
unhealthy snack from our lives.

The snack advertisers know your dedication to eating healthy, that's why they plaster the fronts of the bags with
health "facts" about their products. But are any of them truly healthy? Is one better than the other?

Pretzel versus chip?

The upside of pretzels is that they have less fat per ounce than potato chips. And less calories per ounce. Most
popular pretzel brands have about 110 calories per ounce and 0 to 15 calories from fat. If you add in flavors, you'll
see a bump in calories and fat (think honey mustard).

Potato chips often have about 145 calories an ounce, with 90 of those calories coming from fat. And chips often
have saturated fat another no-no.

So, ounce for ounce, pretzels win. But that might not be good enough. Pretzels lack the very things that promote
satiety: fat, protein, fiber, or resistant starch. And if you don't feel full, you might just keep on eating. Or you might
dip the pretzel into something fatty, negating the benefit altogether. Take a close look at the front of the bag of
Pretzel Crisps it shows a slice of salami and cheese on top of the pretzel. Adorned with add-ons pretzels become
a big loser ... or you become a big gainer.

Baked chip versus regular?

Comparing Baked Lay's to Classic Lay's shows a big reduction in fat, but calorie count is still higher than pretzels
(120 calories an ounce) because of the increased carbohydrates. Compare the labels, Classic Lay's has just three
ingredients potatoes, vegetable oil, salt. Baked Lay's has corn starch, sugar, corn sugar and soy lecithin. Sure the
calorie count wins, but I have to admit I like the simple purity of the bad guy.




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 205 of 325
                                   Dr. laquinta: What's healthy in the snack aisle?

What about sweet potato chips?

Only for flavor. They have identical calories and fat content as regular potato chips. Sweet potato chips are high in
vitamin A, something lacking in regular potato chips.

Tortilla chips?

Same as potato chips from a calorie standpoint, but potato chips give you 10 percent of your recommended daily
allowance of potassium. Tortilla chips don't have any. I give the edge to potato chips. But if you are dipping those
tortilla chips into homemade salsa, now you've found an edible spoon for eating a healthy (but salty) low-cal
concoction of tomatoes, onion and cilantro.

Popcorn?

It's all over the place. You can find popcorns with far more salt, calories and fat per ounce than any of the above
snacks. Or you can pop it yourself and control exactly how much gets added on. One cup of air-popped white
popcorn with nothing on it is only 31 calories. Behave yourself with the salt and butter and you might have a snack
aisle winner.

What does all of this mean?

If you have the self-control to limit yourself to only 1 ounce or less a day of these generally unhealthy snacks, then
have whatever one you love. To save 30 calories by eating a "healthier" alternative seems negligible during the
course of a day. You can make that up by fidgeting more. The important thing to realize is that these should not be
every day foods and not consumed in excess.

And of course, there are far healthier snack alternatives. Fruits and veggies have lower calorie counts and make
you feel fuller than eating potato chips. Watermelon, carrots, grapes, apples and bananas are all great alternatives.
A little food for thought as you work way through the smorgasbord at the upcoming summer barbecue or mosey
down the aisles of your grocery store.

Dr. Salvatore laquinta is a head and neck surgeon at Kaiser Permanente San Rafael and the author of "The Year
They Tried To Kill Me." He takes you on the Highway To Health every third Monday.



Graphic


Beware of snacks that promote how healthy they are. (Michael Tercha/Chicago Tribune)

Dr. Sal laquinta Robert Tong


Load-Date: June 3, 2014


  End of nO~llml'nt




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 206 of 325
 Snyder's-Lance to acquire Baptista's Bakery, sell Private Brands; Business
                                   Buzz
                                       Snack Food & Wholesale Bakery

                                                June 1, 2014


Copyright 2014 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2014 BNP Media

Section: Pg. 12(1); Vol. 103; No.6; ISSN: 1096-4835

Length: 127 words

Body


  Snyder-Lance Inc., Charlotte, N. C., agrees ato acquire Baptista's Bakery Inc., a Franklin, Wis. -based
producer of baked snack foods and better-for-you snacks, including the Snack Factory Pretzel Crisps brand.
Under the transaction terms, Snyder's-Lance will acquire 100% of Baptista's bakery and its manufacturing
facility. The transaction is expected to close in the second quarter of this year.
   INCORPORATED
   In addition to acquiring Baptista's Bakery Snyder's-Lance has sold its Private Brands, along with two
manufacturing facilities in the U.S. and Canada,        to Shearer's Foods LLC,    a private-label snack
manufacturer in Massillon, Ohio, for $430 million. The transaction is also expected to close in the 2014
second quarter.

    Snyder's-Lance




Load-Date: July 11,2014


  End of !)ucnment




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 207 of 325
          -Samsonite enters market for protective mobile device cases with
                acquisition of US-based company Speck Products
                                                           ENP Newswire
                                                       May 30,2014 Friday


Copyright 2014 Normans Media Limited All Rights Reserved




Length: 1225 words

Body


ENP Newswire - 30 May 2014


Release date- 29052014 - Hong Kong - Samsonite International SA (,Samsonite' or the 'Company') today
announced that it has acquired Speck Products ('Speck'), a leading U.S. designer and distributor of slim protective
cases for personal electronic devices, from the private equity firm VMG Partners for US$ 85.0 million in cash,
financed by Samsonite's internal resources as well as its revolving credit facility.


The acquisition enables Samsonite to extend its brand portfolio beyond its traditional strength in travel luggage
products.

'Speck is the second strategic addition we have made to our growing portfolio of brands this year,' said Tim Parker,
Chairman and Chief Executive Officer of Samsonite. 'It is an exciting acquisition for us, as it marks our first foray
outside of what is considered the 'traditional' luggage space, into a different, yet complementary, product segment.
Global smartphone and tablet shipments are forecast to grow by 14.4%1 and 15.7%1 CAGR respectively from
2013-2017, driving the growth of the protective case market, and with many consumers purchasing multiple cases
for each device they own, there is enormous potential.'

Tom Korbas, President - Americas for Samsonite, remarked, 'Speck, like Samsonite, is a pioneer in its industry and
brings a new dimension to our growing and diverse brand and product portfolio. It has established a reputation
among young consumers for sleek, stylish and innovative products such as its CandyShell 'hard-soft' slim protection
case. The acquisition offers Samsonite the opportunity to participate in the large and growing smartphone case
market, which in the U.S. alone is estimated to be worth US$ 2.3 billion2 , as well as in the tablet case market,
where Speck is also a leader. With Samsonite's resources, depth of experience and well-established distribution
capability, we can further strengthen Speck's business in the U.S., which contributed approximately 80% of Speck's
sales in 2013, and significantly expand the brand's presence across Asia, Europe and Latin America. We also see
many possibilities for extending the brand into adjacent categories, leveraging the appeal that Speck's creative
designs have with younger consumers and our own expertise in bags.'

Irene Baran, CEO of Speck Products, added, 'We are thrilled about joining Samsonite. Although Speck experienced
a temporary setback in 2013 from its historically strong results when the business was impacted by an industry-
wide overhang in inventory from 2012, efforts to restructure the business are already well underway. The



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 208 of 325
    -Samsonite enters market for protective mobile device cases with acquisition of US-based company Speck
                                                    Products

opportunity to leverage Samsonite's established infrastructure and excellence in operations and marketing will
enable us to take advantage of the anticipated strong growth in the smartphone and tablet industries to position
Speck as a global market leader. With our strong foundation in the U.S. mobile device protective case market and
Samsonite's geographic reach, we see new and vast opportunities to grow the Speck brand to its full potential, and
reach millions of new customers around the world.'

Michael Mauze, Managing Director, VMG Partners, said, 'I would like to take this opportunity to thank all of Speck's
employees for their dedication and hard work since VMG made its investment. It has been an extremely rewarding
experience working with the talented and passionate team at Speck, and helping them to build a market leading
brand in their product category. We are confident that the brand will continue to thrive under Samsonite's
ownership.'

Founded in Silicon Valley, California in 2001, Speck offers a diverse product range that is sleek, stylish and
functionally innovative, and provides superior military-grade protection for smartphones, tablets and laptops from a
range of manufacturers. The brand is particularly well-known for its award-winning 'slim protection' designs such as
the iconic CandyShell 'hard-soft' material case, a technology that Speck pioneered. For the year ended December
31, 2013, Speck reported net sales of US$ 104.8 million.

This is Samsonite's second strategic acquisition in 2014. The Company also announced in April that it had acquired
Lipault, a youthful French luggage brand known for its functional and fashionable products.

About Samsonite

Samsonite International SA (together with its consolidated subsidiaries, the 'Group') is the world's largest travel
luggage company, with a heritage dating back more than 100 years. The Group is principally engaged in the
design, manufacture, sourcing and distribution of luggage, business and computer bags, outdoor and casual bags,
and travel accessories throughout the world, primarily under the Samsonite, American Tourister, High Sierra,
Hartmann, Lipault and Speck brand names and other owned and licensed brand names. The Group's core brand,
Samsonite, is one of the most well-known travel luggage brands in the world.

About VMG Partners


VMG Partners is an investor in branded consumer products companies in the lower middle market. Since its
inception in 2005, VMG has partnered closely with founders and management teams and provided financial
resources and strategic guidance to drive growth and value creation. VMG's defined set of target industries includes
food, beverage, wellness, pet and household products, personal care and lifestyle brands. Representative past and
present partner companies include KIND Healthy Snacks, Pretzel Crisps, Pirate's Booty, Waggin' Train, Vega,
BabyGanics and Justin's. VMG Partners is headquartered in San Francisco and in Los Angeles. For more
information about the fund please visit www.vmgpartners.com.

We're Speck.

And we're obsessed with creating a more perfect union between humans and machines. That's why we design
award-winning, proven-protective cases for mobile devices, including smartphones, tablets and MacBooks that are
bold, not bulky. That's why we insist on designing every case in-house and lab testing down to the details, often
against rigorous military-grade standards. And that's why we hold patents on functional innovations that enhance
the relationship between you and your devices-all without sacrificing protection or style. Since 2001, Speck has
created cases with sleek lines, radiant colors, and military-grade protection that make your device live longer:
LONG LIVE THE MACHINES. Get to know us at speckproducts.com or follow us on Twitter, Facebook, Instagram,
and Pinterest.



     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 209 of 325
    -Samsonite enters market for protective mobile device cases with acquisition of US-based company Speck
                                                    Products


1Source: International Data Corporation (IDC)

2Source: The NPD Group, Inc.

For more information, please contact:

Samsonite International SA

WiliiamYue

Tel: +85224222611

Email: william.yue@samsonite.com

Asia: Artemis Associates

Vanita Sehgal

Tel: +8522861 3227

Mob: +852 91034626

Email: vanita.sehgal@artemisassociates.com

Jonathan Yang

Tel: +8522861 3234

Mob: +85263736676

Email: jonathan.yang@artemisassociates.com

North America: Hollywood Public Relations

Darlene Hollywood

Tel: +1 781 3781483

Mob: +1 781 2640511

Email: darlene@hollywoodpr.net

Jeff Dillow

Tel: +1 781 3781483

Mob: +1 978 460 0555

Email: jeff@hollywoodpr.net



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 210 of 325
    -Samsonite enters market for protective mobile device cases with acquisition of US-based company Speck
                                                    Products


Europe: Newgate Communications

Jonathan Clare

Tel: +442076806500

Clotilde Gros

Tel: +442076806522

Mob: +44 789 9790 749

Stephanie Dobbs

Tel: +44 207 680 6561

Mob: +44 782 455 3230

Email: samsonite@newgatecomms.com

[Editorial queries for this story should be sent to newswire@enpublishing.co.uk 1


Load-Date: May 30,2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 211 of 325
         Samsonite Enters Market For Protective Mobile Device Cases With
              Acquisition Of US-Based Company Speck Products
                                                           PR Newswire
                                             May 29,2014 Thursday 8:37 AM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 1065 words
Dateline: HONG KONG, May 29,2014




Samsonite International SA ("Samsonite" or the "Company") today announced that it has acquired Speck Products
("Speck"), a leading U.S. designer and distributor of slim protective cases for personal electronic devices, from the
private equity firm VMG Partners for US$85.0 million in cash, financed by Samsonite's internal resources as well as
its revolving credit facility. The acquisition enables Samsonite to extend its brand portfolio beyond its traditional
strength in travel luggage products.

"Speck is the second strategic addition we have made to our growing portfolio of brands this year," said Tim Parker,
Chairman and Chief Executive Officer of Samsonite. "It is an exciting acquisition for us, as it marks our first foray
outside of what is considered the 'traditional' luggage space, into a different, yet complementary, product segment.
Global smartphone and tablet shipments are forecast to grow by 14.4%1 and 15.7%1 CAGR respectively from
2013-2017, driving the growth of the protective case market, and with many consumers purchasing multiple cases
for each device they own, there is enormous potentiaL"

Tom Korbas, President - Americas for Samsonite, remarked, "Speck, like Samsonite, is a pioneer in its industry and
brings a new dimension to our growing and diverse brand and product portfolio. It has established a reputation
among young consumers for sleek, stylish and innovative products such as its CandyShell 'hard-soft' slim protection
case. The acquisition offers Samsonite the opportunity to participate in the large and growing smartphone case
market, which in the U.S. alone is estimated to be worth US$2.3 billion2, as well as in the tablet case market, where
Speck is also a leader. With Samsonite's resources, depth of experience and well-established distribution
capability, we can further strengthen Speck's business in the U.S., which contributed approximately 80% of Speck's
sales in 2013, and significantly expand the brand's presence across Asia, Europe and Latin America. We also see
many possibilities for extending the brand into adjacent categories, leveraging the appeal that Speck's creative
designs have with younger consumers and our own expertise in bags."

Irene Baran, CEO of Speck Products, added, "We are thrilled about JOlnmg Samsonite. Although Speck
experienced a temporary setback in 2013 from its historically strong results when the business was impacted by an
industry-wide overhang in inventory from 2012, efforts to restructure the business are already well underway. The
opportunity to leverage Samsonite's established infrastructure and excellence in operations and marketing will
enable us to take advantage of the anticipated strong growth in the smartphone and tablet industries to position
Speck as a global market leader. With our strong foundation in the U.S. mobile device protective case market and
Samsonite's geographic reach, we see new and vast opportunities to grow the Speck brand to its full potential, and
reach millions of new customers around the world."

Michael Mauze, Managing Director, VMG Partners, said, "I would like to take this opportunity to thank all of Speck's
employees for their dedication and hard work since VMG made its investment. It has been an extremely rewarding
experience working with the talented and passionate team at Speck, and helping them to build a market leading




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 212 of 325
   Samsonite Enters Market For Protective Mobile Device Cases With Acquisition Of US-Based Company Speck
                                                   Products

brand in their product category. We are confident that the brand will continue to thrive under Samsonite's
ownership."

Founded in Silicon Valley, California in 2001, Speck offers a diverse product range that is sleek, stylish and
functionally innovative, and provides superior military-grade protection for smartphones, tablets and laptops from a
range of manufacturers. The brand is particularly well-known for its award-winning 'slim protection' designs such as
the iconic CandyShell 'hard-soft' material case, a technology that Speck pioneered. For the year ended December
31,2013, Speck reported net sales of US$104.8 million.

This is Samsonite's second strategic acquisition in 2014. The Company also announced in April that it had acquired
Lipault, a youthful French luggage brand known for its functional and fashionable products.

About Samsonite
Samsonite International SA (together with its consolidated subsidiaries, the "Group") is the world's largest travel
luggage company, with a heritage dating back more than 100 years. The Group is principally engaged in the
design, manufacture, sourcing and distribution of luggage, business and computer bags, outdoor and casual bags,
and travel accessories throughout the world, primarily under the Samsonite®, American Tourister®, High Sierra®,
Hartmann®, Lipault® and Speck® brand names and other owned and licensed brand names. The Group's core
brand, Samsonite, is one of the most well-known travel luggage brands in the world.

About VMG Partners

VMG Partners is an investor in branded consumer products companies in the lower middle market. Since its
inception in 2005, VMG has partnered closely with founders and management teams and provided financial
resources and strategic guidance to drive growth and value creation. VMG's defined set of target industries includes
food, beverage, wellness, pet and household products, personal care and lifestyle brands. Representative past and
present partner companies include KIND Healthy Snacks, Pretzel Crisps, Pirate's Booty, Waggin' Train, Vega,
BabyGanics and Justin's. VMG Partners is headquartered in San Francisco and in Los Angeles. For more
information about the fund please visithttp://www.vmgpartners.com.

1Source: International Data Corporation (IDC)
2Source: The NPD Group, Inc.

SOURCE Samsonite


CONTACT: Samsonite International SA: William Yue, +852 2422 2611, william.yue@samsonite.com; Asia:
Artemis     Associates:    Vanita    Sehgal,   +852     2861      3227,     Mob:    +852     9103    4626,
vanita.sehgal@artemisassociates.com; Jonathan Yang, +852 2861 3234, Mob: +852 6373 6676,
jonathan.yang@artemisassociates.com; North America: Hollywood Public Relations: Darlene Hollywood, +1 781
378 1483, Mob: +1 781 2640511, darlene@hollywoodpr.net; Jeff Dillow, +1 781 378 1483, Mob: +1 9784600555,
jeff@hollywoodpr.net; Europe: Newgate Communications: samsonite@newgatecomms.com; Jonathan Clare, +44
207 680 6500; Clotilde Gros, +44 207 680 6522, Mob: +44 789 9790 749; Stephanie Dobbs, +44 207 680 6561,
Mob: +44 782 455 3230


Load-Date: May 30,2014


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 213 of 325
         *Samsonite Enters Market for Protective Mobile Device Cases With
                   Acquisition of US-Based Co Speck Products
                                                  Dow Jones Institutional News
                                              May 29,2014 Thursday 12:37 PM GMT


Copyright 2014 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2014, Dow Jones & Company, Inc.



        DOWJONES          E


Length: 1148 words




29 May 201408:38 ET *Samsonite Acquired Speck Products From VMG Partners for $85 Million in Cash

29 May 2014 08:41 ET Press Release: Samsonite Enters Market For Protective Mobile Device Cases With
Acquisition Of US-Based Company Speck Products

Samsonite Enters Market For Protective Mobile Device Cases With Acquisition Of US-Based Company Speck
Products

PR Newswire

HONG KONG, May 29,2014

HONG KONG, May 29, 2014 IPRNewswirel -- Samsonite International S.A. ("Samsonite" or the "Company") today
announced that it has acquired Speck Products ("Speck"), a leading U.S. designer and distributor of slim protective
cases for personal electronic devices, from the private equity firm VMG Partners for US$85.0 million in cash,
financed by Samsonite's internal resources as well as its revolving credit facility. The acquisition enables Samsonite
to extend its brand portfolio beyond its traditional strength in travel luggage products.

"Speck is the second strategic addition we have made to our growing portfolio of brands this year," said Tim Parker,
Chairman and Chief Executive Officer of Samsonite. "It is an exciting acquisition for us, as it marks our first foray
outside of what is considered the 'traditional' luggage space, into a different, yet complementary, product segment.
Global smartphone and tablet shipments are forecast to grow by 14.4%(1) and 15.7%(1) CAGR respectively from
2013-2017, driving the growth of the protective case market, and with many consumers purchasing multiple cases
for each device they own, there is enormous potentiaL"

Tom Korbas, President -- Americas for Samsonite, remarked, "Speck, like Samsonite, is a pioneer in its industry
and brings a new dimension to our growing and diverse brand and product portfolio. It has established a reputation
among young consumers for sleek, stylish and innovative products such as its CandyShell 'hard-soft' slim protection
case. The acquisition offers Samsonite the opportunity to participate in the large and growing smartphone case



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 214 of 325
      *Samsonite Enters Market for Protective Mobile Device Cases With Acquisition of US-Based Co Speck
                                                    Products

market, which in the U.S. alone is estimated to be worth US$2.3 billion(2) , as well as in the tablet case market,
where Speck is also a leader. With Samsonite's resources, depth of experience and well-established distribution
capability, we can further strengthen Speck's business in the U.S., which contributed approximately 80% of Speck's
sales in 2013, and significantly expand the brand's presence across Asia, Europe and Latin America. We also see
many possibilities for extending the brand into adjacent categories, leveraging the appeal that Speck's creative
designs have with younger consumers and our own expertise in bags."

Irene Baran, CEO of Speck Products, added, "We are thrilled about JOIning Samsonite. Although Speck
experienced a temporary setback in 2013 from its historically strong results when the business was impacted by an
industry-wide overhang in inventory from 2012, efforts to restructure the business are already well underway. The
opportunity to leverage Samsonite's established infrastructure and excellence in operations and marketing will
enable us to take advantage of the anticipated strong growth in the smartphone and tablet industries to position
Speck as a global market leader. With our strong foundation in the U.S. mobile device protective case market and
Samsonite's geographic reach, we see new and vast opportunities to grow the Speck brand to its full potential, and
reach millions of new customers around the world."

Michael Mauze, Managing Director, VMG Partners, said, "I would like to take this opportunity to thank all of Speck's
employees for their dedication and hard work since VMG made its investment. It has been an extremely rewarding
experience working with the talented and passionate team at Speck, and helping them to build a market leading
brand in their product category. We are confident that the brand will continue to thrive under Samsonite's
ownership."

Founded in Silicon Valley, California in 2001, Speck offers a diverse product range that is sleek, stylish and
functionally innovative, and provides superior military-grade protection for smartphones, tablets and laptops from a
range of manufacturers. The brand is particularly well-known for its award-winning 'slim protection' designs such as
the iconic CandyShell 'hard-soft' material case, a technology that Speck pioneered. For the year ended December
31,2013, Speck reported net sales of US$104.8 million.

This is Samsonite's second strategic acquisition in 2014. The Company also announced in April that it had acquired
Lipault, a youthful French luggage brand known for its functional and fashionable products.

About Samsonite

Samsonite International SA (together with its consolidated subsidiaries, the "Group") is the world's largest travel
luggage company, with a heritage dating back more than 100 years. The Group is principally engaged in the
design, manufacture, sourcing and distribution of luggage, business and computer bags, outdoor and casual bags,
and travel accessories throughout the world, primarily under the Samsonite(R), American Tourister(R), High
Sierra(R), Hartmann(R), Lipault(R) and Speck(R) brand names and other owned and licensed brand names. The
Group's core brand, Samsonite, is one of the most well-known travel luggage brands in the world.

About VMG Partners

VMG Partners is an investor in branded consumer products companies in the lower middle market. Since its
inception in 2005, VMG has partnered closely with founders and management teams and provided financial
resources and strategic guidance to drive growth and value creation. VMG's defined set of target industries includes
food, beverage, wellness, pet and household products, personal care and lifestyle brands. Representative past and
present partner companies include KIND Healthy Snacks, Pretzel Crisps, Pirate's Booty, Waggin' Train, Vega,
BabyGanics and Justin's. VMG Partners is headquartered in San Francisco and in Los Angeles. For more
information about the fund please visit www.vmgpartners.com .

(1) Source: International Data Corporation (IDC)

(2) Source: The NPD Group, Inc.




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 215 of 325
       *Samsonite Enters Market for Protective Mobile Device Cases With Acquisition of US-Based Co Speck
                                                     Products

SOURCE Samsonite

ICONTACT: Samsonite International SA: William Yue, +852 2422 2611, william.yue@samsonite.com; Asia:
Artemis     Associates:    Vanita    Sehgal,   +852     2861      3227,     Mob:    +852     9103    4626,
vanita.sehgal@artemisassociates.com; Jonathan Yang, +852 2861 3234, Mob: +852 6373 6676,
jonathan.yang@artemisassociates.com; North America: Hollywood Public Relations: Darlene Hollywood, +1 781
378 1483, Mob: +1 781 2640511, darlene@hollywoodpr.net; Jeff Dillow, +1 781 378 1483, Mob: +1 9784600555,
jeff@hollywoodpr.net; Europe: Newgate Communications: samsonite@newgatecomms.com; Jonathan Clare, +44
207 680 6500; Clotilde Gras, +44 207 680 6522, Mob: +44 789 9790 749; Stephanie Dobbs, +44 207 680 6561,
Mob: +44 782 455 3230

(END) Dow Jones Newswires

May 29,201408:41 ET (12:41 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: May 30,2014


  Elld 01' Docnment




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 216 of 325
                    Washington: DISTRICT SALES MANAGER Job # 59307
                                                            US Official News
                                                         May 23,2014 Friday


Copyright 2014 Plus Media Solutions Private Limited All Rights Reserved




Length: 1051 words
Dateline: Washington




 American Herbal Products Association has issued the following job vacancy:

Job Category: Sales - Other
Title: DISTRICT SALES MANAGER
Job Location: Houston
Percent Travel: ABOVE 50%
Hiring Co.: SNYDER'S-LANCE, INC.
Specialty Area: Snack Food Production
Size of Company: - Sales Volume of Position:

Base Salary: $-
Bonus Potential: Yes Bonus Percent:
Bonus Dollars: $ - Total Compensation: Based on Experience
Stock Options: No How Many Options:
Car: Yes Allowance: - Sign-On Bonus: No
Other Benefits:
Position Level in Co.:
Position Reports to Whom:

Company Description: Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks.
Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona,
Massachusetts, Florida, Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover, Lance, Cape
Cod, Snack Factory Pretzel Crisps, Krunchers!, Tom's, Archway, Jays, Stella D'oro, Eatsmart, O-Ke-Doke, Quitos
and other brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels.

Position Responsibilities: Job Summary




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 217 of 325
                             Washington: DISTRICT SALES MANAGER Job # 59307

Under the general direction of the Zone Sales Manager, is responsible for the attainment of the quarterly route
sales plan with respect to sales, stales and expenses through management of Route Sales Representatives and/or
direct contacts with customers and distributors.
Job Responsibilities
Achieves or exceeds quarterly district sales plan.
Effectively manage district in order to deliver Sales, Operation and Expense Plans within the district and Zone.
Controls stales by keeping out-of-code and damaged merchandise within the designated percent to plan by proper
use of the buildup system.
Assures staffing remains within authorized levels.
Provides continuing training for experienced route salespersons by riding routes as needed.
Routinely inspects market to insure adherence to Company merchandising policies and to measure progress in
sales development.
Ability to develop marketplace and exhibit high degree of execution on organizational goals and objectives.
Assists Route Sales Representatives and distributors in achieving additional sales increases by identifying route
opportunities, providing merchandising and promotional guidance and assisting in the placement of in-store
displays, point-of-purchase material and racks.
Establishes and revises route schedules to maximize sales distribution by route and to improve service to
customers.
Maintains open lines of communication with DSD Accounting, Customer Service, Human Resources,
Traffic/Distribution, etc.
Schedules and implements weekly meetings to review goals and progress; plans future action and solves problems,
i.e. the Dock Program.
Improves sales distribution by obtaining additional shelf space, new product authorizations, secondary in-store
locations, adjustments in product mix, approval of promotions and acquiring new accounts in conjunction with the
Route Sales Representatives and distributors.
Performs all required administrative duties.
Recruits and interviews Route Sales candidates and discuss business opportunities with external parties proactively
and as route openings occur. Refers top candidates/interested parties to the Zone Sales Manager and HR as
necessary for interview and hiring approval.
Coordinates hiring and processing of new employees with the Human Resources Department to ensure they are
properly set up in the Payroll and Benefit Programs.
Works to improve customer relations and develop new sales distribution.
Makes account calls as designated by the Zone Sales Manager.
Communicate and partner with Account Team members to drive and execute sales plan.
Makes recommendations to the Zone Sales Manager concerning route revisions, adjustments and additions.
Responsible for implementation of approved projects.
Accountability for full operational compliance including SOX guidelines.
Evaluates activity of competitors and overall market conditions. Reports this information weekly to the Zone Sales
Manager.
Maintains responsibility for the implementation of and adherence to the Corporate Safety and Fleet Safety
Programs within the District.
Supports to maintain the overall security and general welfare of the sales warehouse and/or sales bin (s).
Monitor and manage achievements and conflict and provide feedback to RSRs through performance management
functions, including coaching, counseling and evaluations in accordance with policies and procedures.
Performs other job related projects, duties and assignments as directed by Sales Management.
Weekend work may be required.
Scope of Responsibility
Carry out supervisory responsibilities in accordance with the organization's policies and procedures. Provides
 guidance to Independent Business Owners and Route Sales Representatives in order to execute the district sales
plan. Reports to the Zone Sales Manager.
 Education and Experience
 Bachelors degree preferred; along with 1-5 years related experience and/or training; or equivalent combination of
education and experience. Must have a valid driver's license.


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 218 of 325
                              Washington: DISTRICT SALES MANAGER Job # 59307

Travel: most of job, but within territory and no overnights.
Territory: NW Houston to College Station.
Number Direct Reports: -
Position Experience Required:
Class of Trade Experience Required:
Education Required: BS/BA pref. Paid Relocation: No
Other Remarks: Clicking on "Apply Now" will send you to the company's website to complete your submission.
The online application MUST be completed.
Remember, you have a greater chance of being reviewed if you indicate that you found this job on CPGjobs.
If the URL link for this job does work OR the job is no longer active on the company's career site, please let us
know by sending an email to loraine@cpgjobs.com We will remove it right away. Thank you for helping us keep our
job board up to date!

For further information please visit: http://jobboard.cpgjoblist.com


Load-Date: May 24, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 219 of 325
       o              Washington: MAINTENANCE MANAGER Job # 59263
                                                            US Official News
                                                        May 22,2014 Thursday


Copyright 2014 Plus Media Solutions Private Limited All Rights Reserved




  Plus Media Solutions

Length: 1183 words
Dateline: Washington

Body


 American Herbal Products Association has issued the following job vacancy:

Job Category: Operations
Title: MAINTENANCE MANAGER
Job Location: Charlotte
Percent Travel: NONE
Hiring Co.: SNYDER'S-LANCE
Specialty Area: Snack food production
Size of Company: - Sales Volume of Position:
Base Salary: $-
Bonus Potential: Yes Bonus Percent:

Bonus Dollars: $ - Total Compensation: Based on Experience
Stock Options: - How Many Options:
Car: - Allowance: - Sign-On Bonus: -
Other Benefits:
Position Level in Co.:
Position Reports to Whom:

Company Description: Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks.
Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona,
Massachusetts, Florida, Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover, Lance, Cape
Cod, Snack Factory Pretzel Crisps, Krunchers!, Tom's, Archway, Jays, Stella D'oro, Eatsmart, O-Ke-Doke, Quitos
and other brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-E
Position Responsibilities: Job Summary
Manages the core maintenance, repair, installation and modification of manufacturing machinery, plant equipment,
and parts/tools/supplies inventories.



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 220 of 325
                              Washington: MAINTENANCE MANAGER Job # 59263

Essential Job Duties
• Manages and leads the maintenance process of equipment, machinery, and reliability processes. Coordinates
activities between departments; ensures established costs, safety, and delivery (downtime) commitments are met.
• Manages and/or initiates the preparation of project proposals and manages to completion. Monitors and evaluates
project execution; establishes priorities and sequences. Ensures achievement of project goals.
• Manages the development of, and monitoring of maintenance budgets including expenses and labor.
• Oversees the preventative maintenance (PM) program and operational assessment.
• Controls costs. Reviews costs; analyzes records and reports; modifies maintenance and inventory control
programs to maintain and enhance profitable operations. Recommends budgets to management.
• Manages safe work practices with team members and observes safe work practices. Interprets company safety
policies, procedures, and regulations; familiarizes team members. Ensures a safe working environment.
• Analyzes and resolves work problems or assists team members in solving work problems. Troubleshoots unusual
or difficult issues requiring coordination and communication across cross-functional departments; follows through
with process improvement.
• Develops, trains, coaches and/or mentors direct reports and team members. Familiarizes team with established
policies, procedures, rules and regulations. Provides technical guidance. Interprets and ensures consistent
application of company policies.
• Oversees the preparation and distribution of reports for regulatory compliance, preventative maintenance audit
results, work order completion ratios, etc. Communicates issues and leads problem solving initiatives.
• Leads and/or guides continuous improvement development. Participates and/or leads continuous improvement
teams, assessment teams, and special project teams.
• Interacts and confers with leadership members within organization to include Manufacturing, R&D, Quality, Safety,
and other operational facilities and departments. Attends performance review and planning meetings.
• Interactions with teams; assists in grievance resolution; overseers operation and leadership training; engages in
employee relations.
• May perform other duties as required.
Scope of Responsibility
Somewhat independent; work frequently done independently by following practices and procedures. Makes
independent decisions.
Supervisory Responsibility
Directly supervises 7 employees; 55 indirect reports. Carries out supervisory responsibilities in accordance with the
Lance policies and applicable laws. Responsibilities include interviewing, hiring, and training employees; planning,
assigning, and directing work; appraising performance; rewarding and disciplining employees; addressing
complaints and resolving problems.
Knowledge and Skill Requirements
Language Ability: Ability to read, analyze, and interpret common technical journals, synthesizing complex or diverse
information. Ability to respond to common inquiries or complaints, varying writing style to meet needs and or
speaking clearly and persuasively in positive or negative situations. Manages projects and communicates changes
and progress.
Reasoning Ability: Ability to define problems, collect data, establish facts, and draw valid conclusions. Develops and
coordinates projects, project plans, and completing projects on time and within budget. Ability to exercise discretion
while managing confidential information.
Computer Skills: Knowledge of Word Processing software, Spreadsheet software, and Internet software.
Experience with Computerized Maintenance Management Software (CMMS).
Education and Experience
Bachelor's degree from four-year college or university; or 7 -10 years related experience and/or training, or
equivalent combination of education and experience.
Physical Demands
The employee must occasionally lift and/or move up to 25 pounds. Specific vision abilities required by this job
include close vision. While performing the duties of this job, the employee is frequently required to stand, walk, use
hands to finger, handle, or feel, and talk or hear. The employee is occasionally required to sit, taste or smell, and
climb.
Work Environment


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 221 of 325
                                Washington: MAINTENANCE MANAGER Job # 59263

Office environment; noise level is usually moderate. Production floor noise level may require ear plugs.
Travel Required
Occasional travel - < 5% of time.
To perform this job successfully, an individual must be able to perform each essential duty satisfactorily. The
requirements listed above are representative of the knowledge, skill, and/or ability required. Reasonable
accommodations may be made to enable individuals with disabilities to perform the essential functions.

Number Direct Reports: -
Position Experience Required:
Class of Trade Experience Required:
Education Required: BS/BA pref. Paid Relocation: Maybe
Other Remarks: Clicking on "Apply Now" will send you to the company's website to complete your submission.
The online application MUST be completed.
Remember, you have a greater chance of being reviewed if you indicate that you found this job on CPGjobs.
If the URL link for this job does work OR the job is no longer active on the company's career site, please let us
know by sending an email to loraine@cpgjobs.com We will remove it right away. Thank you for helping us keep our
job board up to date!

For further information please visit: http://jobboard.cpgjoblist.com


Load-Date: May 23,2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 222 of 325
                     Washington: SANITATION SUPERVISOR Job # 59264
                                                            US Official News
                                                        May 22,2014 Thursday


Copyright 2014 Plus Media Solutions Private Limited All Rights Reserved




 Plus 1'V\ediia Solutions

Length: 1135 words
Dateline: Washington

Body


 American Herbal Products Association has issued the following job vacancy:

Job Category: 710
Title: SANITATION SUPERVISOR
Job Location: Burlington
Percent Travel: NONE
Hiring Co.: SNYDER'S-LANCE
Specialty Area: Snack Food production
Size of Company: - Sales Volume of Position:
Base Salary: $-
Bonus Potential: - Bonus Percent:

Bonus Dollars: $ - Total Compensation: Based on Experience
Stock Options: - How Many Options:
Car: - Allowance: - Sign-On Bonus: -
Other Benefits:
Position Level in Co.:
Position Reports to Whom:

Company Description: Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks.
Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona,
Massachusetts, Florida, Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover, Lance, Cape
Cod, Snack Factory Pretzel Crisps, Krunchers!, Tom's, Archway, Jays, Stella D'oro, Eatsmart, O-Ke-Doke, Quitos
and other brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-E
Position Responsibilities: Job Summary
Under the general supervision of the Sanitation Manager, coordinates the activities of the plant sanitation and food
safety programs. Maintains sanitation and Food Safety procedures, policies, and training.



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 223 of 325
                              Washington: SANITATION SUPERVISOR Job # 59264

Essential Job Duties
• Responsible for the sanitation department's chemical usage and safety training. Maintains training and safety
certifications required by Snyder's-Lance and/or by state or other governmental bodies.
• Builds the team by developing hourly sanitation associates and sanitation coordinator.
• Provides appropriate leadership to ensure compliance with industry and internal food safety / sanitation standards,
as well as FDA, and/or other state and local Food Safety regulatory agencies.
• Manages the facility's custodial and waste removal service.
• Manages responsibilities across multiple shifts.
• Responsible for ordering cleaning supplies and chemicals as needed.
• Maintains a cost effective Sanitation budget.
• Inspects products and equipment for conformity to federal and state sanitation laws and plant standards.
• Partners with production personnel in developing sanitary procedures, training, and auditing tools.
• Directs cleaning of equipment, facilities, and all work areas in conjunction with other departments.
• Manages the internal sanitation audit program.
• Confers with management and production personnel on sanitation issues and Food Safety; recommends changes
in equipment, plant layout, lighting, ventilation, or work practices to improve sanitation standards and purity of
product.
• Compiles required reports regarding regular inspections, sanitation violations, and steps taken to resolve
deficiencies.
• Studies production schedules and estimates hours required by associate to complete job assignment.
• Reviews company policies with associates and enforces safety regulations.
• Works with production, maintenance, and other departments to assure that Snyder's-Lance meets the appropriate
sanitation and Food Safety requirements while assuring the most efficient work flow and the lowest cost.
• Analyzes and resolves work problems or assists associates in solving work problems.
• Partners with and helps other supervisors to coordinate activities of all departments.
• Documents Pre-Start up conditions and follow though actions.
• Coaches associates on job performance, expectations and safety issues.
• Performs other tasks/duties as assigned or required.
Scope of Responsibility
Works closely with the Sanitation Manager. Carries out supervisory responsibilities in accordance with the
organization's policies and applicable laws. Responsibilities include interviewing, hiring, and training associates;
planning, assigning and directing work; appraising performance; rewarding and disciplining associates; addressing
complaints and resolving problems
Supervisory Responsibility
Direct reports for this position include all off shift Sanitation associates.
Knowledge and Skill Requirements
Must have good written and verbal communication skills; able to effectively present information to groups via
department meetings and email communications.
Knowledge of Good Manufacturing Practices and industry standard cleaning procedures; knowledge of HACCP,
allergens and pest control required. Attention to detail and a sense of urgency in matters of food safety required.
Basic knowledge of the function and operation of sanitation equipment required.
Education and Experience
BS or BA degree from an accredited college and two or more years of Sanitation/Food Safety experience preferably
in a Food Production setting or other equivalent education and/or work experience.
 Physical Demands
The physical demands of the job include extended periods of walking and/or standing, bending, lifting and
squatting; good eyesight needed. Constantly lifting and moving stock by hand or with manual equipment. Must be
able to lift 50+ Ibs. on a regular basis.
 Work Environment
The noise level in the work environment is quiet in the office areas but loud in the plant (hearing protection
 required). The work environment may be hot, dirty, dusty, damp or wet at times. May be required to work outdoors
at times.
Travel Required


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 224 of 325
                               Washington: SANITATION SUPERVISOR Job # 59264

Limited travel may be required for continuing education and special projects, but is expected to be limited to less
than 10%.
To perform this job successfully, an individual must be able to perform each essential duty satisfactorily. The
requirements listed above are representative of the knowledge, skill, and/or ability required. Reasonable
accommodations may be made to enable individuals with disabilities to perform the essential functions.

Number Direct Reports: -
Position Experience Required:
Class of Trade Experience Required:
Education Required: BS/BA pref. Paid Relocation: No
Other Remarks: Clicking on "Apply Now" will send you to the company's website to complete your submission.
The online application MUST be completed.
Remember, you have a greater chance of being reviewed if you indicate that you found this job on CPGjobs.
If the URL link for this job does work OR the job is no longer active on the company's career site, please let us
know by sending an email to loraine@cpgjobs.com We will remove it right away. Thank you for helping us keep our
job board up to date!

For further information please visit: http://jobboard.cpgjoblist.com


Load-Date: May 23,2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 225 of 325
 Snyder's of Hanover Teams with NFCA to Support Celiac Awareness Month
                                                           PR Newswire
                                             May 20,2014 Tuesday 1:04 PM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 880 words
Dateline: HANOVER, Pa., May 20,2014

Body


 Snyder's of Hanover continues to support gluten free living and has partnered with the National Foundation for
Celiac Awareness (NFCA) for the month of May in recognition of National Celiac Awareness Month. The
partnership is focused on educating consumers about the risks, symptoms and impact of celiac disease - an
autoimmune digestive disease that damages the villi of the small intestine and interferes with absorption of nutrients
from food.

According to the NFCA, celiac disease impacts an estimated three million Americans, but of those three million,
only about 17 percent are accurately diagnosed and treating symptoms. Snyder's of Hanover and the NFCA have
leveraged popular social media platforms to host a variety of online engagement activities throughout the month to
educate consumers while also raising money for the NFCA. Consumers can simply "click and share" Celiac facts
from Snyder's of HanoverFacebook pageand Snyder's of Hanover will make a one dollar donation for each "share."

Detailed activities being conducted throughout the month include:

Project Celiac Awareness - Facebook users are encouraged to visit the "Project Celiac Awareness" tab on the
Snyder's of Hanover Facebook page and "Share" one of 12 facts about celiac disease/gluten-free living with their
own networks. For every individual Facebook user who shares a fact, Snyder's of Hanover will donate $1 to the
NFCA. Gluten Free Sweepstakes - Fans who share a fact through the Project Celiac Awareness tab are prompted
to visit the Gluten Free Sweepstakes tab (located on the Snyder's of Hanover Facebook page) and submit their
information as an entry in the Gluten Free Sweepstakes. Each week throughout Celiac Awareness Month (four
weeks total), Snyder's of Hanover will select 10 winners who will receive a Snyder's of Hanover Gluten Free Prize
Pack. Gluten-Free Product Highlights - The NFCA will publish "Product Highlights" on their Facebook page
throughout the month, featuring two of the new Snyder's of Hanover's gluten-free products: Honey Mustard & Onion
and Hot Buffalo Wing Gluten Free Flavored Pretzel Sticks.

"We're extremely excited to be a part of this important partnership with the NFCA, and happy to support the great
educational efforts currently taking place across the country during Celiac Awareness Month," said Bob Gould,
Marketing Manager for Snyder's of Hanover. "Through our combined work, we hope to spread awareness about the
disease and its symptoms."

Snyder's of Hanover offers a variety of gluten-free products for those in search of tasty, gluten-free snacks. Current
offerings include Gluten Free Honey Mustard & Onion Pretzel Sticks, Gluten Free Hot Buffalo Wing Pretzel Sticks,
Gluten Free Mini Pretzels, Gluten Free Pretzel Sticks and an 8-pack Gluten Free 1~O-Calorie Pretzel Sticks.

More details about the specifics of the campaign can be found here by visiting Snyder's of Hanover on Facebook,
athttp://www.facebook.com/SnydersOfHanover. Visit          http://www.SnydersofHanover.comfor a full gluten-free
product listing or to locate a retailer near you.

About Snyder's of Hanover



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 226 of 325
                    Snyder.s of Hanover Teams with NFCA to Support Celiac Awareness Month

For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. With their unique sourdough
heritage, Snyder's of Hanover pretzels today are available across the country in single-serve sizes as well as larger,
10, 12 and even 16-ounce bags perfect for sharing. Today, America's favorite pretzel is available in a wide variety
of flavors, recipes and shapes, including traditional hard pretzels, flavored pretzel bites, sticks, rods, nibblers and
even gluten-free options. For more information, visithttp://www.snydersofhanover.com. Snyder's of Hanover can
also be found onFacebook,Twitter, Instagram,YouTubeandPinterest.

About Snyder's-Lance

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, potato chips,
cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing facilities
in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio, and Ontario,
Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel Crisps®, Krunchers!®,
Tom's®, Archway®, Jays®, Stella D'oro®, EatSmart Naturals®, O-Ke-Doke® and Padrinos®, brand names along
with a number of private label and third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets, and other channels. LNCE-G

About National Foundation for Celiac Awareness
The National Foundation for Celiac Awareness (NFCA) is a 501 (c)(3) non-profit organization that drives diagnoses
of celiac disease and other gluten-related disorders and improves quality of life for those on a lifelong gluten-free
diet. NFCA owns and operates GREAT Kitchens TM, a web-based gluten-free training program for foodservice
professionals. Learn more athttp://www.celiaccentral.org/GREAT/.

Photo -http://photos.prnewswire.com/prnh/20140520/89519

SOURCE Snyder's of Hanover


CONTACT: Rachel Ryan, RacheI.Ryan@GKV.com, 410-234-2509 or 615-428-0820; Rick Hebert, 410-234-2392 or
410-458-2716; Rick.Hebert@GKV.com


Load-Date: May 21,2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 227 of 325
       Washington: REGIONAL MARKETING MANAGER - PRETZEL CRISPS
                           BRAND Job # 59103
                                                            US Official News
                                                         May 16, 2014 Friday


Copyright 2014 Plus Media Solutions Private Limited All Rights Reserved




  Plus Media Solutions

Length: 849 words
Dateline: Washington

Body


 American Herbal Products Association has issued the following job vacancy:

Job Category: Marketing

Title: REGIONAL MARKETING MANAGER - PRETZEL CRISPS BRAND
Job Location: Philadelphia
Percent Travel: ABOVE 50%
Hiring Co.: SNYDER'S-LANCE
Specialty Area: Snack Food/Production
Size of Company: - Sales Volume of Position:

Base Salary: $-
Bonus Potential: Yes Bonus Percent:
Bonus Dollars: $ - Total Compensation: Based on Experience
Stock Options: No How Many Options:
Car: No Allowance: - Sign-On Bonus: No
Other Benefits:
Position Level in Co.:
Position Reports to Whom:

Company Description: PRETZEL CRISPS:

Snyder's-Lance family of snack foods acquired Snack Factory and its fast-growing Pretzel Crisps® brand in
October 2012! Since 2004, the world's first, flat-baked, exceptionally thin pretzel cracker has been a favorite among
snackers of all ages. Known for its innovative flavor profiles and its commitment to providing high-quality
ingredients, Snyder's-Lance and Snack Factory will continue to build the Pretzel Crisps brand and offer great-
tasting, better-for-you snacks for its broadening base of passionate, influential consumers nationwide.
Position Responsibilities: NOTE: Must live in Philadelphia or within 20 miles of Philly proper. Will not relocate for
position. Territory consists of Ph illy, surrounding suburbs, Northern Delaware and South Jersey.
Job Summary:




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 228 of 325
           Washington: REGIONAL MARKETING MANAGER - PRETZEL CRISPS BRAND Job # 59103

The Regional Marketing Manager (RMM) creates awareness and trial of the Pretzel Crisps® brand through the
development, customization and implementation of national and local marketing plans.

Charged with creating excitement around sampling Pretzel Crisps at the retail store level and at strategic local
events; educating and engaging crowd with full product knowledge and health benefits
Successful marketing activation and integration via influencer seeding and product drops to create a personal
connection with the consumer
Hires, manages, trains and directs a team of Area Marketing Managers and Demo Specialists (2-6)
Responsible for owning your market, managing a team and budget, execution of retailer/event logistics which
include: pre-event preparations (product, collateral materials, coupons, exhibit/table, scheduling manpower, etc.),
set up and break down of event materials
Develops and nurtures local and national relationships with key retailers, influencers and impactful companies;
creating and maintaining excitement and a positive brand experience
Proactively identity and spearhead new opportunities in the market, creating programs that maximize brand
awareness and affinity
Responsible for developing weekly and monthly market goals, tracking and sharing success with teams and top
level executives via PowerPoint recaps
Responsible for content development and management for all local social media outlets; including Facebook,
Twitter, Pinterest and Instagram. Create ongoing excitement and awareness while adhering to all company social
media guidelines.
Manage the creative process for all local generated POS and brand content, ensuring our brand receives the
highest quality of exposure
Collaborate and effectively communicate with sales team to build relationships at store level that will foster driving
incremental display activity, sampling opportunities and retail events
Understand local retailer activation; including but not limited to: product sell in, display building, re-merchandising,
store hierarchy and community events
Reports to Division Marketing Manager
Job Requirements/Qualifications:
BAiBS degree in marketing, communications or related field a plus
3-5 years of experience with brand management, CPG and/or field marketing activation
Strong management skills, with proven success in managing team and running a market
Strong experience in developing local and national marketing plans
Must be proficient in developing and executing programs and plans around local social media marketing
Experience with consumer promotions and field events
Adept at time management, critical thinking and problem solving skills
Pulse on local current events in and around the metro area
Thinks creatively and outside the box
Strong networking and relationship building skills
Will require 50%-75% travel within territory. Will use personal vehicle with mileage reimbursement. Will be able to
work nights and weekends as dictated by business.

Number Direct Reports: -
Position Experience Required:
Class of Trade Experience Required:
Education Required: BS/BA pref. Paid Relocation: No
Other Remarks: Clicking on "Apply Now" will send you to the company's website to complete your submission.
The online application MUST be completed.
Remember, you have a greater chance of being reviewed if you indicate that you found this job on CPGjobs.
If the URL link for this job does work OR the job is no longer active on the company's career site, please let us
know by sending an email to loraine@cpgjobs.com We will remove it right away. Thank you for helping us keep our
job board up to date!

For further information please visit: http://jobboard.cpgjoblist.com


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 229 of 325
          Washington: REGIONAL MARKETING MANAGER - PRETZEL CRISPS BRAND Job # 59103


Load-Date: May 17, 2014


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 230 of 325
       Cape Cod® Potato Chips Launches Two Savory New Cheese Flavors
                                                           PR Newswire
                                               May 16, 2014 Friday 5:08 PM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 686 words
Dateline: HYANNIS, Mass., May 16, 2014

Body


Cape Cod® Potato Chips, known for kettle-cooked potato chips with a ridiculously good crunch, adds two savory
new cheese varieties to the snack aisle with the launch of Buffalo Cheddar Waffle Cut and 40% Less Fat Aged
White Cheddar & Sour Cream.

To view multimedia assets associated with this release, please click:http://www.multivu.com/players/English/65575-
eat-cape-cod -potato-ch ipsi

"At Cape Cod we're always looking for enticing new flavor combinations that complement the hearty texture of our
kettle-cooked chips," said Faith Atwood, Marketing Manager, Cape Cod Potato Chips. "After listening to consumer
feedback and evaluating food trends, we worked hard to develop new flavors that deliver the full taste and crunch
that make our chips distinct, while continuing to deliver 'on trend' flavors in the ever-changing snack food category."


The two latest varieties from Cape Cod Potato Chips deliver a delicious cheese flavor that the entire family can
enjoy, but with a classic Cape Cod taste. The new products feature a bold, spicy option or a tasty health-conscious
alternative.

Buffalo Cheddar Waffle Cut kettle-cooked chips deliver the full spicy flavor synonymous with Buffalo wings in every
crunch, combined with the creamy flavor of cheddar cheese. These extra hearty, waffle-cut chips stand up
especially well to creamy dips, such as a ranch or spinach dip. 40% Less Fat Aged White Cheddar & Sour Cream
chips blend Cheddar, Monterey Jack and Swiss cheeses with a hint of sour cream. Every crunchy chip has rich,
creamy flavor and 40 percent less fat than the leading variety of potato chips. Pair these flavorful chips with a
classic chicken sandwich for a satisfying lunch.

The new Cape Cod Chips retail for $3.79 and can be found at major retailers or ordered online
athttp://www.CapeCodChips.com.

The entire line of Cape Cod kettle-cooked chips are made with all-natural ingredients, gluten-free, preservative-free
and kettle-cooked in 100% canola oil. The well-known Cape Cod lighthouse makes it easy for consumers to find
Cape Cod Chips in the snack aisle. For more chip pairing ideas and recipes, visit theCape Cod Chips Instagramor
theCape Cod Chips Facebook page.

About Cape Cod Potato Chips
For 30 years the legendary crunch ofCape Cod® Potato Chipshas made them a favorite on the Cape and across
the U.S. Their distinctive crunch, flavor and freshness are a welcome discovery for those looking for an
extraordinary snack. Cape Cod® Potato Chips are made with all-natural ingredients and are cooked in 100%
canola oil with no trans fat or preservatives. Our process of cooking in only small kettle batches may take a little
longer, but it offers a more satisfying and fulfilling snack experience. We apply the same care and commitment to
quality when making our ready-made popcorn. Cape Cod® Potato Chips and Popcorn varieties are available at


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 231 of 325
                      Cape Cod® Potato Chips Launches Two Savory New Cheese Flavors

major U.S. retailers. Visithttp://www.CapeCodChips.comorFacebook.com/CapeCodChipsto locate a retailer or to
order online.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., (Nasdaq-GS: LNCE) headquartered in Charlotte, NC, manufactures and markets snack foods
throughout the United States and internationally. The Company's products include pretzels, sandwich crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio, and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Krunchers!®, Cape Cod®,
Pretzel Crisps®, EatSmart Naturals®, Jays®, Tom's®, Archway®, O-Ke-Doke®, Quitos®, Padrinos® and Stella
D'oro® brand names along with a number of private label and third party brands. Products are distributed widely
through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-G

Photo -http://photos.prnewswire.com/prnh/20140516/88602

SOURCE Cape Cod Potato Chips


CONTACT: Jessica Farmer, 410-234-2531/443-904-3456, Jessica.Farmer@gkv.com; Rachel Ryan, 410-234-
2509/615-428-0820, RacheI.Ryan@gkv.com



Load-Date: May 17, 2014


  Ena of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 232 of 325
Washington: AREA MARKETING MANAGER - PRETZEL CRISPS BRAND Job
                            # 59003
                                                            US Official News
                                                        May 13, 2014 Tuesday


Copyright 2014 Plus Media Solutions Private Limited All Rights Reserved




  Plus Media Solutions

Length: 1043 words
Dateline: Washington

Body


 American Herbal Products Association has issued the following job vacancy:

Job Category: Marketing

Title: AREA MARKETING MANAGER - PRETZEL CRISPS BRAND
Job Location: New York City
Percent Travel: ABOVE 50%
Hiring Co.: SNYDER'S-LANCE, INC.
Specialty Area: Snack Food/Production
Size of Company: - Sales Volume of Position:

Base Salary: $-
Bonus Potential: Yes Bonus Percent:
Bonus Dollars: $ - Total Compensation: Based on Experience
Stock Options: No How Many Options:
Car: No Allowance: - Sign-On Bonus: No
Other Benefits:
Position Level in Co.:
Position Reports to Whom:

Company Description: PRETZEL CRISPS:

Snyder's-Lance family of snack foods acquired Snack Factory and its fast-growing Pretzel Crisps® brand in
October 2012! Since 2004, the world's first, flat-baked, exceptionally thin pretzel cracker has been a favorite among
snackers of all ages. Known for its innovative flavor profiles and its commitment to providing high-quality
ingredients, Snyder's-Lance and Snack Factory will continue to build the Pretzel Crisps brand and offer great-
tasting, better-for-you snacks for its broadening base of passionate, influential consumers nationwide.
Position Responsibilities: THE SUCCESSFUL CANDIDATE WILL RESIDE IN NEW YORK CITY or on LONG
ISLAND. THE COMPANY WILL NOT RELOCATE SOMEONE FOR THIS POSITION, NOR DO WE WANT
SOMEONE TO COMMUTE TO THIS MARKET. THIS IS AN INDIVIDUAL CONTRIBUTOR ROLE FOR SOMEONE
WHO HAS FOOD/BEVERAGE FIELD MARKETING EXPERIENCE.



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 233 of 325
              Washington: AREA MARKETING MANAGER - PRETZEL CRISPS BRAND Job # 59003

Job Summary

To create awareness and trial of the Pretzel Crisps® brand at strategic local events and retail store level; activate
sampling events, influencer seeding, social media initiatives and product drops to create a personal connection with
the consumer.
Job Responsibilities
· Works closely with Regional Marketing Manager to provide creative and strategic input in local and national
program planning; including branding, advertising, community building and overall timeline.
· Develop effective and breakthrough local marketing initiatives that help create and increase brand affinity along all
channels (customers, in store staff and event attendees) and help drive sales back to retail- you are the face of the
brand.
· Influential leader who hires, trains and manages a team of Demo Specialists; responsible for all team moral,
scheduling, timesheets and invoices.
· Responsible for developing and implementing rich content across various social media channels; well versed in all
channels and creative conversation mining via Twitter, FB, Instagram and Pinterest.
· Ability to take online conversations offline; creating breakthrough activation and relationships that aligns our brand
with influential consumers.
· Works with RMM to develop sampling and seeding schedules, focusing on key influencers and event activation.

· Connect with local key influencers, securing breakthrough events where the Pretzel Crisps brand can thrive
among attendees, creating future connections and brand affinity.
· Planning, scheduling, set up, execution and recap of all marketing events.
· Provide feedback and ideas, while assisting in developing daily/weekly recap reports to the Regional Marketing
Manager.
· Work closely with sales team to research and track effectiveness of demo programs and retail sales initiatives. In
store sampling one day per week.
· Embrace, understand and implement our brand strategy. Every day.
· Maintain accuracy of product inventory and tracking - highly organized
Scope of Responsibility
· Must be from the city area and have knowledge of surrounding city areas
· Must be able to work independently and make decisions on the spot
· Experience in managing teams, with the ability to prioritize and manage multiple initiatives.
· Strong networking and relationship building skills; energetic, motivated, outgoing, competitive and embraces the
brand.
· Multi-tasker who creatively and effectively solve problems
· High attention to detail - you are on top of your game and always looking for new opportunities
Supervisory Responsibility
Supervises a team of 1-5 Demonstration Specialists, who are temporary associates and must be managed through
a temporary placement agency
Knowledge & Skill Requirements
· Strong networking and relationship building skills; energetic, motivated, outgoing, competitive and embraces the
brand.
· Ability to take direction well and contribute insights and knowledge gained in the field - your opinion matters
· Must be proficient in all social media outlets and developing content for all sites.
· Must be proficient in MS office (Word, Excel, PowerPoint)
· Must have a smart phone with ability to take/upload/identify photos; internet access for social networking sites
(Twitter, Facebook, Instagram, Pinterest) - constantly connected to what is going on in the area
· Creative, innovative, self-starter.
· Remarkably outgoing personality - willing to talk to anyone at anytime
· Multi-tasker who creatively and effectively solve problems
· High attention to detail - you are on top of your game and always looking for new opportunities
· Must be able to engage a crowd with your wit and charm - all smiles, all the time. You are a cheerleader for the
brand.



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 234 of 325
              Washington: AREA MARKETING MANAGER - PRETZEL CRISPS BRAND Job # 59003

Education and Experience
· 4 year BNBS degree in marketing, communications or related field preferred.
· 2+ years' experience in field marketing, consumer promotions, brand activation and/or events management.
· Valid state issued driver's license with clean driving record
Travel Required
Extensive travel within territory (NYC and Long Island). Personal vehicle required with mileage reimbursed. Or there
is an opportunity to share a company vehicle if you live in the City and do not own one, but again it is shared with
the team, so you will still be required to receive product from our warehouse in Queens.
Number Direct Reports: -
Position Experience Required:
Class of Trade Experience Required:
Education Required: BS/BA pref. Paid Relocation: No
Other Remarks: TO APPLY PLEASE CLICK ON THE LINK BELOW:
https:lliance.taleo.netlcareersection/jobdetail. ttl?job=94160&lang =en &sns jd =addth is-service-code
OR go to          www.snyderslance.com/careers. Search Jobs, Job Number is 14741.

For further information please visit: http://jobboard.cpgjoblist.com


Load-Date: May 13, 2014


  End ofDocmnent




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 235 of 325
                      Washington: KEY ACCOUNT MANAGER Job # 58906
                                                            US Official News
                                                        May 13, 2014 Tuesday


Copyright 2014 Plus Media Solutions Private Limited All Rights Reserved




 Plus    M~~ia      Solutions

Length: 815 words
Dateline: Washington

Body


 American Herbal Products Association has issued the following job vacancy:

Job Category: Sales - Other
Title: KEY ACCOUNT MANAGER
Job Location: Springfield
Percent Travel: ABOVE 50%
Hiring Co.: SNYDER'S-LANCE
Specialty Area: Snack Food/Production
Size of Company: - Sales Volume of Position:

Base Salary: $-
Bonus Potential: Yes Bonus Percent:
Bonus Dollars: $ - Total Compensation: Based on Experience
Stock Options: No How Many Options:
Car: Yes Allowance: - Sign-On Bonus: No
Other Benefits:
Position Level in Co.:
Position Reports to Whom:

Company Description: Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks.
Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona,
Massachusetts, Florida, Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®,
Cape Cod®, Snack Factory® Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®,
Eatsmart™, O-Ke-Doke®, Quitos ™ and other brand names along with a number of private label and third party
brands. Products are distributed nationally through grocery and mass merchandisers, convenience stores, club
stores, food service outlets and other channels. LNCE-E
Position Responsibilities: Territory is Central and Southern IL and Southern IN. A relocation package is not offered
for this position.
Job Summary



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 236 of 325
                               Washington: KEY ACCOUNT MANAGER Job # 58906

The Key Account Manager is responsible for managing customer relationships and sales volume activities in the
Field Sales organization.
Essential Job Duties
· Accountable for the ongoing development of customer specific plans that lead to the achievement of annual
operating plan objectives and the continued growth of our brands.
· Achieve or exceeds customers sales objectives.
· Acts as primary selling interface at customers' Headquarters as well as field interface with Snyder's-Lance
regional, cross-regional, and retail operation teammates.
· Effectively communicates/collaborates with the Region team to ensure information is shared in a timely manner
and to drive team alignment around customer plans and objectives. This is to include, but not limited to, period
promotions, pricing, display execution, merchandising activity, service opportunities, and period results.
· Works closely with customers to build sales and distribution, grow market share and improve shelf space for the
Snyder's-Lance brands.
· Leads and supports store level execution of growth activities and the ongoing identification of new opportunities to
build our business.
· Development and sell-in of field activated promotions such as secondary location placement, displays, and shelf
space.
· Ongoing assessment, identification, and communication of competitive activities.
· Ability to effectively manage trade spending.
· Accountability for full operational compliance including SOX guidelines.
· Assists Snyder's-Lance Credit Department in researching and resolving customer payment issues within assigned
accounts.
Scope of Responsibility
Distributor responsibility is predominantly within regional boundaries. Primary responsibility will be focused on
Headquarters and field level selling in the Grocery and Convenience Channels to include key retailers. Position will
be responsible for developing customer relationships with key multiple field level positions to include Cross-
Regional, Regional, Zone, District, Market, Distributor, as well as store level calls that support our field sales team.
Accounts are regionally and/or cross-regionally managed accounts that may be more complex in nature.
Supervisory Responsibility
The Key Account Manager has no direct reports.
Education and Experience
Bachelor's Degree preferred. Three (3) plus years of experience is preferred or equivalent combination of education
and experience.
Travel Required
Travel required up to 70% percent of the time.

Number Direct Reports: -
Position Experience Required:
Class of Trade Experience Required:
Education Required: BS/BA pref. Paid Relocation: No
Other Remarks: Clicking on "Apply Now" will send you to the company's website to complete your submission.
The online application MUST be completed.
Remember, you have a greater chance of being reviewed if you indicate that you found this job on CPGjobs.
If the URL link for this job does work OR the job is no longer active on the company's career site, please let us
know by sending an email to loraine@cpgjobs.com We will remove it right away. Thank you for helping us keep our
job board up to date!
No phone calls, email or third party agencies please.

For further information please visit: http://jobboard.cpgjoblist.com


Load-Date: May 13, 2014



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 237 of 325
                    Washington: KEY ACCOUNT MANAGER Job # 58906


End of Document




   Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 238 of 325
                     Washington: MAINTENANCE MANAGER Job # 58907
                                                            US Official News
                                                        May 13, 2014 Tuesday


Copyright 2014 Plus Media Solutions Private Limited All Rights Reserved




Length: 1083 words
Dateline: Washington

Body


 American Herbal Products Association has issued the following job vacancy:

Job Category: Operations
Title: MAINTENANCE MANAGER
Job Location: Columbus
Percent Travel: SOME
Hiring Co.: SNYDER'S-LANCE
Specialty Area: Snack Food/Production
Size of Company: - Sales Volume of Position:
Base Salary: $-
Bonus Potential: Yes Bonus Percent:

Bonus Dollars: $ - Total Compensation: Based on Experience
Stock Options: No How Many Options:
Car: No Allowance: - Sign-On Bonus: -
Other Benefits:
Position Level in Co.:
Position Reports to Whom:

Company Description: Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks.
Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona,
Massachusetts, Florida, Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®,
Cape Cod®, Snack Factory® Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®,
Eatsmart™, O-Ke-Doke®, Quitos ™ and other brand names along with a number of private label and third party
brands. Products are distributed nationally through grocery and mass merchandisers, convenience stores, club
stores, food service outlets and other channels. LNCE-E
Position Responsibilities: Job Summary
Manage a cost effective, service oriented team in the maintenance of Company equipment, fixtures and facilities so
manufacturing can achieve its goals and implement Company improvements.



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 239 of 325
                               Washington: MAINTENANCE MANAGER Job # 58907

Essential Job Duties
• Ability to provide scope of work, cost of project including payback calculations and execution of work in complex
capital projects
• Provide leadership in plant safety programs
• Develops and coordinates the preventative maintenance, down time reporting and work order programs to
maintain equipment in proper working condition
• Leads, develops and coordinates activities of associates in the maintenance department
• Ensures proper maintenance of facility machinery and buildings for efficient production
• Ensures adequate inventories of maintenance materials, supplies, and parts
• Coordinates staff training in maintenance of all equipment
• Works with outside vendors and Corporate engineering resources on Capital projects or repairs
• Reviews maintenance logs and downtime reports for equipment failure and make necessary corrections
• Champion of Department and leadership 5S teams
• Maintains employee relations and adheres to company policies taking disciplinary action when necessary
• Completes documentation in an efficient and timely manner
• Keep Management informed of deadlines and issues on a regular basis
Scope of Responsibility
Supervises 5 mechanics and a licensed waste water treatment operator covering 3 shifts. Independent decision
maker. Accountable for a department budget.
Supervisory Responsibility
Supervises all maintenance department employees. Works independently under general instructions; expected to
determine how to accomplish the work assignment.
Knowledge and Skill Requirements
Ability to read, analyzes, and interprets general business periodicals, professional journals, technical procedures, or
governmental regulations. Ability to write reports, business correspondence, and procedure manuals. Ability to
effectively present information and respond to questions from groups of managers, employees and vendors. No
foreign language skill required. Ability to calculate figures and amounts such as plan vs. actual metric performance,
cost vs. payback capital requirements. Ability to apply concepts of basic algebra and geometry. Ability to solve
practical problems and deal with a variety of concrete variables in situations where only limited standardization
exists. Ability to interpret a variety of instructions furnished in written, oral, diagram, or schedule form. To perform
this job successfully, an individual should have knowledge of Database software; Internet software; Spreadsheet
software, MP2 and Word Processing software.
Education and Experience
Mechanical engineering degree is required or similar field experience! equivalent combination of education and
experience with project engineering and manufacturing experience. 4-5 years of experience minimum, Supervisory
experience is required.
Physical Demands
While performing the duties of this Job, the employee is regularly required to talk or hear. The employee is
frequently required to sit, walk, lift, push, pull, and stand. The employee is occasionally required to drive; walk; use
hands to finger, handle, or feel; reach with hands and arms; climb or balance; stoop, kneel, crouch, or crawl. The
employee must be able to lift and!or move up to 30 pounds and occasionally lift and!or move up to 25 pounds.
Weekend work as required, off shift coverage as needed
Work Environment
The noise level in the work environment is quiet in the office areas but loud and hearing protection is required in the
plant.
To perform this job successfully, an individual must be able to perform each essential duty satisfactorily. The
requirements listed above are representative of the knowledge, skill, and!or ability required. Reasonable
accommodations may be made to enable individuals with disabilities to perform the essential functions.
To perform this job successfully, an individual must be able to perform each essential duty satisfactorily. The
requirements listed above are representative of the knowledge, skill, and!or ability required. Reasonable
accommodations may be made to enable individuals with disabilities to perform the essential functions.

Number Direct Reports: -


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 240 of 325
                               Washington: MAINTENANCE MANAGER Job # 58907

Position Experience Required:
Class of Trade Experience Required:
Education Required: BS/BA Paid Relocation: Maybe
Other Remarks: Clicking on "Apply Now" will send you to the company's website to complete your submission.
The online application MUST be completed.
Remember, you have a greater chance of being reviewed if you indicate that you found this job on CPGjobs.
If the URL link for this job does work OR the job is no longer active on the company's career site, please let us
know by sending an email to loraine@cpgjobs.com We will remove it right away. Thank you for helping us keep our
job board up to date!

For further information please visit: http://jobboard.cpgjoblist.com


Load-Date: May 13, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 241 of 325
            Washington: QUALITY ASSURANCE SUPERVISOR Job # 58909
                                                            US Official News
                                                        May 13, 2014 Tuesday


Copyright 2014 Plus Media Solutions Private Limited All Rights Reserved




  Plus Media Solutions

Length: 973 words
Dateline: Washington

Body


 American Herbal Products Association has issued the following job vacancy:

Job Category: 710
Title: QUALITY ASSURANCE SUPERVISOR
Job Location: Charlotte
Percent Travel: SOME
Hiring Co.: SNYDER'S-LANCE
Specialty Area: Snack Food Production
Size of Company: - Sales Volume of Position:
Base Salary: $-
Bonus Potential: Yes Bonus Percent:

Bonus Dollars: $ - Total Compensation: Based on Experience
Stock Options: No How Many Options:
Car: No Allowance: - Sign-On Bonus: -
Other Benefits:
Position Level in Co.:
Position Reports to Whom:

Company Description: Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks.
Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona,
Massachusetts, Florida, Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®,
Cape Cod®, Snack Factory® Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®,
Eatsmart TM, O-Ke-Doke®, Quitos ™ and other brand names along with a number of private label and third party
brands. Products are distributed nationally through grocery and mass merchandisers, convenience stores, club
stores, food service outlets and other channels. LNCE-E
Position Responsibilities: Job Summary
The role is for 2nd Shift




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 242 of 325
                         Washington: QUALITY ASSURANCE SUPERVISOR Job # 58909

This position is responsible for managing quality systems in the day-to-day plant setting. Scope includes all
business units at the facility.
Essential Job Duties
• Schedules Quality Technicians and other support for all business units as needed. Verifies performance of quality
technicians (conformance to routine, understandings and effectiveness, corrective action communication).
• Assures Quality conformance to specifications and expectations for all products and processes. Follows up with
supervision/management on all exceptions and corrective actions. Communicates quality programs and
specifications to quality team.
• Disposition of held goods (raw, finished and in process) including communication and execution of sampling
plans.
• Execute Safe Quality Foods (SQF) programs at the front line/shop floor level
• Works with sensory teams to assure that program is operating in accordance with expectations.
• Develops/trains quality team members and hourly personnel in quality awareness, food safety and other related
areas.
• Monitors SQF program effectiveness and conformance
• Reassessment and implementation of the HACCP plan
• Performs plant sanitation and food safety audits according to program, including with visitors from our customer
food manufacturing companies, the Food and Drug Administration or the State Dept. of Agriculture.
• Collects Quality scoring (QI) data and constructs regular reporting per program.
• Works with customers on quality initiatives for products, programs and processes as directed.
• Works with R&D team on new product and product improvement initiatives. Coordinates collection and shipment
of samples and data as requested.
• Reviews raw material quality information for conformance to standards.
• Monitors pest control documentation and assist with program maintenance.
• May perform other duties as required.
Scope of Responsibility
Supervisor is responsible for overseeing day-to-day quality and food safety initiatives. This position oversees all
quality technicians for all plant business units for all shifts. Authority includes communication and appropriate policy
and programs, identification of quality opportunities, corrective action initiatives and follow-up.
Supervisory Responsibility
This position reports directly to the Quality Manager for the facility. Direct reports of the position include lab
technicians for all business units.
Knowledge and Skill Requirements
Ability to communicate effectively and work well with others individually and in team setting. Excellent verbal and
written skills. Ability to work in Microsoft Office efficiently (Word, Excel, Powerpoint, Outlook).
Good problem solving skills
Education and Experience
Bachelors degree, in food science or a related field, and 1 year experience minimum, 3 - 5 years of experience
preferred, depending on quality of experience, or an equivalent combination of education and experience.
Physical Demands
While performing the duties of this job, the employee is regularly required to sit; use hands to finger, handle, or feel;
and reach with hands and arms. The employee is required to stand, walk, and talk or hear. The employee is
occasionally required to climb to extended heights (inspection) or balance and stoop, kneel, crouch, or crawl. The
employee must frequently lift and/or move up to 10 pounds.
Work Environment
Typical plant setting for peanut shelling operation & manufacturing plant.
Travel Required
Minimal travel required. Must be willing to occasionally travel to other Snyder's-Lance plants for continuous
improvement or other initiatives.

Number Direct Reports: -
Position Experience Required:
Class of Trade Experience Required:


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 243 of 325
                          Washington: QUALITY ASSURANCE SUPERVISOR Job # 58909

Education Required: BS/BA Paid Relocation: No
Other Remarks: Clicking on "Apply Now" will send you to the company's website to complete your submission.
The online application MUST be completed.
Remember, you have a greater chance of being reviewed if you indicate that you found this job on CPGjobs.
If the URL link for this job does work OR the job is no longer active on the company's career site, please let us
know by sending an email to loraine@cpgjobs.com We will remove it right away. Thank you for helping us keep our
job board up to date!

For further information please visit: http://jobboard.cpgjoblist.com


Load-Date: May 13, 2014


  End ofOncument




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 244 of 325
                        Washington: SANITATION MANAGER Job # 58915
                                                            US Official News
                                                        May 13, 2014 Tuesday


Copyright 2014 Plus Media Solutions Private Limited All Rights Reserved




 Plus Media Solutions

Length: 850 words
Dateline: Washington


~ody


 American Herbal Products Association has issued the following job vacancy:

Job Category: 710
Title: SANITATION MANAGER
Job Location: Columbus
Percent Travel: SOME
Hiring Co.: SNYDER'S-LANCE
Specialty Area: Snack Food Production
Size of Company: - Sales Volume of Position:
Base Salary: $-
Bonus Potential: Yes Bonus Percent:

Bonus Dollars: $ - Total Compensation: Based on Experience
Stock Options: No How Many Options:
Car: No Allowance: - Sign-On Bonus: Maybe
Other Benefits:
Position Level in Co.:
Position Reports to Whom:

Company Description: Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks.
Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona,
Massachusetts, Florida, Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®,
Cape Cod®, Snack Factory® Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®,
Eatsmart™, O-Ke-Doke®, Quitos ™ and other brand names along with a number of private label and third party
brands. Products are distributed nationally through grocery and mass merchandisers, convenience stores, club
stores, food service outlets and other channels. LNCE-E
Position Responsibilities: Job Summary
Supervises a group of employees engaged in performing miscellaneous manual labor at an industrial or commercial
establishment.



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 245 of 325
                                 Washington: SANITATION MANAGER Job # 58915

Essential Job Duties
• Responsible for directing Crew/Supervisor(s) on weekend for sanitation/janitorial duties (20-25 employees).
• Responsible for safety training, monthly safety meeting and daily safety activities.
• Responsible for inputting data into Kleanz system ( computerized master sanitation cleaning schedule)
• Responsible for completion of corrective action for monthly PSCL sanitation audits.
• 5's program (area champion) for Sanitation Dept
• Inventory of sanitation supplies
• Maintain and troubleshoot equipment (ex: high lifts, scrubbers, pressure washers) • Schedule corrective actions
for Sanitarian's daily log (inspections)
• Promote good manufacturing practices compliance and improved sanitation methods for all depts.
• Approve Kronos time
• May perform other duties as required.
Scope of Responsibility
The Manager will direct 2 Supervisor(s), 1 Coordinator and 40-45 Snyder's-Lance sanitation technicians and
temporary laborers. The Manager will have the authority to issue disciplinary notices and warnings regarding
violations of company policies and procedures.
Knowledge and Skill Requirements
The position calls for knowledge of Good Manufacturing Practices and industry standard cleaning procedures.
Knowledge of HACCP, allergens and pest control would be expected. Attention to detail and a sense of urgency in
matters of food safety would be required. Basic knowledge of the function and operation of sanitation equipment
would be required in order to trouble-shoot problems.
Education and Experience
Minimum education and experience- high school graduate with 3-5 years in leadership role in food processing
manufacturing environment. Preferred requirements- two year or more college degree, 3-5 years experience as
above along with AlB-type courses and certificates, pest control certification.
Food processing experience is a must.
Physical Demands
The physical demands of the job would include extended periods of walking and/or standing, bending, lifting and
squatting. Good eyesight would also be needed.
Work Environment
The work environment would be hot, dirty and dusty at times and would also require outdoor work at times. Wet and
damp conditions may also be encountered on the job.
Travel Required
Travel to otherSnyder's- Lance, Inc. facilities may be required as well as trips to visit trade shows, equipment
displays and in the fulfilling of continuing educational requirements.
To perform this job successfully, an individual must be able to perform each essential duty satisfactorily. The
requirements listed above are representative of the knowledge, skill, and/or ability required. Reasonable
accommodations may be made to enable individuals with disabilities to perform the essential functions

Number Direct Reports: -
Position Experience Required:
Class of Trade Experience Required:
Education Required: BS/BA pref. Paid Relocation: No
Other Remarks: Clicking on "Apply Now" will send you to the company's website to complete your submission.
The online application MUST be completed.
Remember, you have a greater chance of being reviewed if you indicate that you found this job on CPGjobs.
If the URL link for this job does work OR the job is no longer active on the company's career site, please let us
know by sending an email to loraine@cpgjobs.com We will remove it right away. Thank you for helping us keep our
job board up to date!

For further information please visit: http://jobboard.cpgjoblist.com




     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 246 of 325
                          Washington: SANITATION MANAGER Job # 58915


Load-Date: May 13, 2014


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 247 of 325
           Washington: SANITATION SUPERVISOR-OFF SHIFT Job # 58916
                                                            US Official News
                                                        May 13, 2014 Tuesday


Copyright 2014 Plus Media Solutions Private Limited All Rights Reserved




 Plus Media Solutions

Length: 1142 words
Dateline: Washington

Body


 American Herbal Products Association has issued the following job vacancy:

Job Category: 710
Title: SANITATION SUPERVISOR-OFF SHIFT
Job Location: Jeffersonville
Percent Travel: NONE
Hiring Co.: SNYDER'S-LANCE
Specialty Area: Snack Food Production
Size of Company: - Sales Volume of Position:

Base Salary: $-
Bonus Potential: Yes Bonus Percent:
Bonus Dollars: $ - Total Compensation: Based on Experience
Stock Options: No How Many Options:
Car: No Allowance: - Sign-On Bonus: Maybe
Other Benefits:
Position Level in Co.:
Position Reports to Whom:

Company Description: Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks.
Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona,
Massachusetts, Florida, Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®,
Cape Cod®, Snack Factory® Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®,
Eatsmart TM, O-Ke-Doke®, Quitos ™ and other brand names along with a number of private label and third party
brands. Products are distributed nationally through grocery and mass merchandisers, convenience stores, club
stores, food service outlets and other channels. LNCE-E
Position Responsibilities: Job Summary
Under the general supervision of the QA Manager, coordinates the activities of the plant sanitation and food safety
programs. Maintains sanitation and Food Safety procedures, policies, and training.
Essential Job Duties


       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 248 of 325
                        Washington: SANITATION SUPERVISOR-OFF SHIFT Job # 58916

o Responsible for the sanitation department's chemical usage and safety training. Maintains training and safety

certifications required by Snyder's-Lance and/or by state or other governmental bodies.
o Builds the team by developing hourly sanitation associates and sanitation coordinator.

o Provides appropriate leadership to ensure compliance with industry and internal food safety / sanitation standards,

as well as FDA, and/or other state and local Food Safety regulatory agencies.
o Manages the facility's custodial and waste removal service.

o Manages responsibilities across multiple shifts.

o Responsible for ordering cleaning supplies and chemicals as needed.

o Maintains a cost effective Sanitation budget.

o Inspects products and equipment for conformity to federal and state sanitation laws and plant standards.

o Partners with production personnel in developing sanitary procedures, training, and auditing tools.

o Directs cleaning of equipment, facilities, and all work areas in conjunction with other departments.

o Manages the internal sanitation audit program.

o Confers with management and production personnel on sanitation issues and Food Safety; recommends changes

in equipment, plant layout, lighting, ventilation, or work practices to improve sanitation standards and purity of
product.
o Compiles required reports regarding regular inspections, sanitation violations, and steps taken to resolve

deficiencies.
o Studies production schedules and estimates hours required by associate to complete job assignment.

o Reviews company policies with associates and enforces safety regulations.

o Works with production, maintenance, and other departments to assure that Snyder's-Lance meets the appropriate

sanitation and Food Safety requirements while assuring the most efficient work flow and the lowest cost.
o Analyzes and resolves work problems or assists associates in solving work problems.

o Partners with and helps other supervisors to coordinate activities of all departments.

o Documents Pre-Start up conditions and follow though actions.

o Coaches associates on job performance, expectations and safety issues.

o Performs other tasks/duties as assigned or required.

Scope of Responsibility
Works closely with the Quality Assurance Manager. Carries out supervisory responsibilities in accordance with the
organization's policies and applicable laws. Responsibilities include interviewing, hiring, and training associates;
planning, assigning and directing work; appraising performance; rewarding and disCiplining associates; addressing
complaints and resolving problems
Supervisory Responsibility
Direct reports for this position include all third shift Sanitation associates.
Knowledge and Skill Requirements
Must have good written and verbal communication skills; able to effectively present information to groups via
department meetings and email communications.
Knowledge of Good Manufacturing Practices and industry standard cleaning procedures; knowledge of HACCP,
allergens and pest control required. Attention to detail and a sense of urgency in matters of food safety required.
Basic knowledge of the function and operation of sanitation equipment required.
Education and Experience
BS or BA degree from an accredited college and two or more years of Sanitation/Food Safety experience preferably
in a Food Production setting or other equivalent education and/or work experience.
 Physical Demands
The physical demands of the job include extended periods of walking and/or standing, bending, lifting and
squatting; good eyesight needed. Constantly lifting and moving stock by hand or with manual equipment. Must be
able to lift 50+ Ibs. on a regular basis.
 Work Environment
The noise level in the work environment is quiet in the office areas but loud in the plant (hearing protection
 required). The work environment may be hot, dirty, dusty, damp or wet at times. May be required to work outdoors
at times.
 Travel Required



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 249 of 325
                         Washington: SANITATION SUPERVISOR-OFF SHIFT Job # 58916

Limited travel may be required for continuing education and special projects, but is expected to be limited to less
than 10%.
To perform this job successfully, an individual must be able to perform each essential duty satisfactorily. The
requirements listed above are representative of the knowledge, skill, and/or ability required. Reasonable
accommodations may be made to enable individuals with disabilities to perform the essential functions.

Number Direct Reports: -
Position Experience Required:
Class of Trade Experience Required:
Education Required: BS/BA pref. Paid Relocation: No
Other Remarks: Clicking on "Apply Now" will send you to the company's website to complete your submission.
The online application MUST be completed.
Remember, you have a greater chance of being reviewed if you indicate that you found this job on CPGjobs.
If the URL link for this job does work OR the job is no longer active on the company's career site, please let us
know by sending an email to loraine@cpgjobs.com We will remove it right away. Thank you for helping us keep our
job board up to date!

For further information please visit: http://jobboard.cpgjoblist.com


Load-Date: May 13, 2014


  Eod of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 250 of 325
   Washington: TEAM LEAD (PRODUCTION SUPERVISOR) 3RD SHIFT Job #
                               58918
                                                            US Official News
                                                        May 13, 2014 Tuesday


Copyright 2014 Plus Media Solutions Private Limited All Rights Reserved




  Plus. Media Soh.dions

Length: 1227 words
Dateline: Washington

Body


 American Herbal Products Association has issued the following job vacancy:

Job Category: Operations
Title: TEAM LEAD (PRODUCTION SUPERVISOR) 3RD SHIFT
Job Location: Columbus
Percent Travel: SOME
Hiring Co.: SNYDER'S-LANCE
SpeCialty Area: Snack Food Production
Size of Company: - Sales Volume of Position:

Base Salary: $-
Bonus Potential: Yes Bonus Percent:
Bonus Dollars: $ - Total Compensation: Based on Experience
Stock Options: No How Many Options:
Car: No Allowance: - Sign-On Bonus: Maybe
Other Benefits:
Position Level in Co.:
Position Reports to Whom:

Company Description: Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks.
Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona,
Massachusetts, Florida, Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®,
Cape Cod®, Snack Factory® Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®,
Eatsmart™, O-Ke-Doke®, Quitos ™ and other brand names along with a number of private label and third party
brands. Products are distributed nationally through grocery and mass merchandisers, convenience stores, club
stores, food service outlets and other channels. LNCE-E
Position Responsibilities: Job Summary




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 251 of 325
                Washington: TEAM LEAD (PRODUCTION SUPERVISOR) 3RD SHIFT Job # 58918

This position is a supervisory role in the Columbus, GA manufacturing facility. The overall purpose of this position is
to provide leadership to our team members in the delivery of manufacturing objectives. This purpose is achieved
through establishing boundary conditions, effective coaching, total employee involvement, disciplinary
administration and a broad understanding of the processes in which our team members perform their duties.
Responsibilities
1. Quarterly one-on-one coaching discussion with all team members in their work group.
2. Maintains responsibility for monitoring and maintaining effective cost controls, in regards to efficiencies, waste,
pounds/hour, overtime and crewing adhering to budgetary guidelines as established by plant management.
3. Provide leadership and training for efficient, maximum utilization of available resources.
4. Daily direction setting for work group including:
5. Effective staffing levels to deliver department budgets and performance goals
6. Conduct Pre-Shift Meetings.
7. Schedule set-up support and communication
8. Problem solving in support of issue resolution (entire process)
9. Coaching sessions for tactical, day-to-day observations and behavior modification
10. Conflict resolution
11. Standard Work process audits
12. 5S Implementation and audits.
13. Maintains responsibility for overseeing maintenance of acceptable standards of sanitation within the plant and
its immediate surroundings outside perimeters of operation.
14. Monitors and maintains equipment speeds at established production specifications.
15. Maintains open communications between adjoining shift supervision to insure smooth transition of operation
from shift to shift. Communicates with support departments as needed.
16. Conduct disciplinary coaching sessions as required with the intent of correcting team member behaviors that
are not conducive to the stated values and mission of Snyder's-Lance.
17. Lead Continuous Improvement teams that include both peers and direct reports.
18. Lead problem solving efforts that involve both technical and human capital issues that hinder the performance
of our team members.
19. Periodically inspect product and process to insure compliance to GMP and OSHA standards.
20. Maintains responsibility for keeping processed and packaged items within established quality standards.
21. Lead the performance of their designated systems from bake-shop through packaging in support of
performance, financial, quality and safety goals.
22. Insure delivery and understanding all required training and communication for team members (Alchemy, policy
changes, quarterly video, etc.).
23. Administer vacation guidelines and FMLA policies in an effective manner that supports the needs of the
individual while maintaining consistency and adhering to written guidelines.
24. Make decisions on product holds with support from the lab technicians.
25. Support the continuous improvement of their systems through daily, effective communication with line
leadership and plant technical resources.
26. Ensures completion of all forms, paperwork and records on a timely basis.
27. Maximizes production efficiency and yields by constant attention to shift operating equipment and people,
minimizing downtime by coordinating most effective change-over procedures and providing guidance to
maintenance to insure most efficient coordination of plant functions during shift operations.
28. Maintains responsibility for the implementation of and adherence to the corporate safety program for the
respective shift.
29. Maintains responsibility for overall security and general welfare of the plant during the respective shift.
30. Maintains responsibility for employee complaint resolution and the implementation of and adherence to the
corporate progressive disciplinary program for the respective shift.
31. Optimize product quality by identifying and correcting process variability.
32. Produce to Sales orders in the most efficient manner.
33. Maintains and enhances the non-union participative work environment we have established.
34. Performs other job-related projects, duties and assignments as directed by Plant Management.
Scope of Responsibility


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 252 of 325
                   Washington: TEAM LEAD (PRODUCTION SUPERVISOR) 3RD SHIFT Job # 58918

Under the general direction of the Department Manager, provide support to team members, make daily decisions
on crewing and issue resolution as well as being responsible for managing set controllable spending budget.
Supervisory Responsibility
Production Supervisors oversee a variety of wage roles that include operators, mechanics, general help, mixers,
and temporary labor. The Production Supervisor owns the performance, product delivery, quality, safety and
personnel development on their assigned system, as well as support for process leaders in other parts of the plant.
This responsibility needs to be balanced with need to participate in various strategic initiatives such as Continuous
Improvement teams, Vision Stream, Autonomous Maintenance events, Leader Standard Work
and other team-based development activities.
Requirements
Bachelor's degree preferred. Progressive food manufacturing experience is a plus.

Number Direct Reports: -
Position Experience Required:
Class of Trade Experience Required:
Education Required: BS/BA Paid Relocation: No
Other Remarks: Clicking on "Apply Now" will send you to the company's website to complete your submission.
The online application MUST be completed.
Remember, you have a greater chance of being reviewed if you indicate that you found this job on CPGjobs.
If the URL link for this job does work OR the job is no longer active on the company's career site, please let us
know by sending an email to loraine@cpgjobs.com We will remove it right away. Thank you for helping us keep our
job board up to date!

For further information please visit: http://jobboard.cpgjoblist.com


Load-Date: May 13, 2014


  End ofDocnment




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 253 of 325
      Snyder's-Lance Inc., Charlotte, NC, will acquire Baptista's Bakery Inc.,
             Franklin, WI; MERGERS & ACQUISITIONS; Brief article
                                           The Food Institute Report
                                                   May 12, 2014


Copyright 2014 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2014 The Food Institute

Section: Pg. 6; Vol. 87; No. 19; ISSN: 0745-4503
Length: 51 words

Body


SNYDER'S-LANCE INC., Charlotte, NC, will acquire BAPTISTA'S BAKERY INC., Franklin, WI. Baptista's Bakery
produces Snyder's Snack Factory Pretzel Crisps and will be used to further expand the company's portfolio of
better-for-you snack foods. The transaction is expected to close in the second quarter of 2014.


Load-Date: September 16, 2014


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 254 of 325
                      Snyder's-Lance reports results for first quarter 2014
                                              Progressive Media - Company News
                                                         May 9,2014 Friday


Copyright 2014 Progressive Media Group Limited All Rights Reserved




Section: ANNOUNCEMENTS OF FINANCIAL RESULTS; Announcements Of Financial Results
Length: 593 words
Highlight: Snyder's-Lance, Inc. reported results for its first quarter of 2014.

Body


Net revenue for the first quarter ended March 29, 2014 was $437 million, an increase of 4.4% compared to prior
year net revenue of $419 million. Net income excluding special items in the first quarter of 2014 was $18.2 million,
or $0.26 per diluted share, as compared to net income of $19.8 million for the first quarter of 2013, or $0.28 per
diluted share. Net income including special items was $16.8 million for the first quarter of 2014, or $0.24 per diluted
share, as compared to net income of $19.8 million for the first quarter of 2013, or $0.28 per diluted share. Special
items for the first quarter of 2014 included after-tax charges of $1.4 million consisting primarily of an impairment
charge and certain acquisition related costs. There were no special items in the first quarter of 2013.

Comments from Management

"Snyder's-Lance is off to a good start in 2014. As we discussed in our last earnings call, we continued developing
our core brands with stepped up investments to support the first quarter new products roll out by significantly
increasing our spend over last year", commented Carl E. Lee, Jr., President and Chief Executive Officer. "In
addition to these marketing initiatives, during the first quarter we introduced a substantial number of innovative new
product offerings including Snyder's of Hanover Sweet and Salty pretzel pieces, Korn Kruncherstm and our
successful line of Lance Bolds sandwich crackers. Snyder's of Hanover pretzels had strong growth, driven by the
new products and innovation while we also expanded the distribution of our Cape Cod kettle-cooked chips in the
western regions of the country, helping to increase revenues substantially when compared to the first quarter of
2013. Just as exciting, we once again saw double-digit revenue growth and market share growth compared to the
prior year for our Snack Factory Pretzel Crisps pretzel crackers and we have put in place robust marketing and
development initiatives focused on our Lance sandwich crackers. We continued to show growth in our Partner
brand and Other product categories due to increased distribution."

"I'm proud of how our team continues to drive our business, making Snyder's-Lance a stronger company every day.
As announced earlier this week, we have two important transactions in process as we look to acquire Baptista's
Bakery and sell our Private Brands to Shearer's Foods. These two events are important steps along our overall
strategic plan and are significant advancements in our drive to focus on branded products and on-trend product
innovation. Credit for our success goes to our associates who are dedicated and hard working. I want to say
"Thanks" for a good start to 2014, and look forward to the balance of 2014 with enthusiasm."

Dividend Declared




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 255 of 325
                               Snyder's-Lance reports results for first quarter 2014

The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on May 30, 2014 to stockholders of record at the close of business on May
22,2014.

Estimates provided for 2014

The Company estimates remain unchanged with net revenue for the full year 2014 expected to be up 3% to 5%
organically when compared to 2013. Earnings per diluted share are expected to increase between 10% and 16%
compared to 2013 earnings per diluted share, excluding special items. Capital expenditures for 2014 are projected
to be between $70 and $75 million as investments are made in plant improvements, quality, capacity and
innovation. Once the pending transactions are closed, we will provide updated estimates for 2014.


Load-Date: May 12, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 256 of 325
                       US: Synyder's-Lance earnings slide on investment.
                                              just-food.com

                                               May 9,2014


Copyright 2014 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2014 AROO Limited

Length: 891 words


Body

  Byline: Katy Askew
   Snyder's-Lance saw first-quarter earnings come under pressure as the group stepped up its brand
investment.
   Net income fell to US$16.8m, down from $18.8m in the first quarter of last year. Excluding impairment
charges and acquisition costs, net earnings totalled $18.2m.
   President and CEO Carl Lee said that the firm has raised its investment behind its brands. "We
continued developing our core brands with stepped up investments to support the first quarter new products
rollout by significantly increasing our spend over last year," he said.
   Sales were up 4.4% as a result.

   BB&T Capital Markets analyst Brett Hundley said that the result beat street expectations. "The company
is innovating heavily, and supporting this activity with added MAP spend. This is indeed good to see," he
wrote in an investor note.
   Shares dipped 0.68% following the announcement yesterday (8 May) .&nbsp;
   press release follows:
   Snyder's-Lance, Inc. Reports Results for First Quarter 2014
   Reports 2014 first quarter net revenue of $437 million, a 4.4% increase over prior year
   Reports 2014 first quarter earnings per diluted share of $0.26 excluding special items
   Reports 2014 first quarter earnings per diluted share of $0.24 including special items
   Declares quarterly dividend of $0.16 per share of common stock
   CHARLOTTE, N.C., May 8,2014 IPRNewswirel        Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported
results for its first quarter of 2014. Net revenue for the first quarter ended March 29, 2014 was $437
million, an increase of 4.4% compared to prior year net revenue of $419 million. Net income excluding
special items in the first quarter of 2014 was $18.2 million, or $0.26 per diluted share, as compared to
net income of $19.8 million for the first quarter of 2013, or $0.28 per diluted share. Net income
including special items was $16.8 million for the first quarter of 2014, or $0.24 per diluted share, as
compared to net income of $19.8 million for the first quarter of 2013, or $0.28 per diluted share. Special
items for the first quarter of 2014 included after-tax charges of $1.4 million consisting primarily of an
impairment charge and certain acquisition related costs. There were no special items in the first quarter
of 2013.

   Comments from Management "Snyder's-Lance is off to a good start in 2014. As we discussed in our last
earnings call, we continued developing our core brands with stepped up investments to support the first
quarter new products rollout by significantly increasing our spend over last year", commented Carl E.
Lee, Jr., President and Chief Executive Officer. "In addition to these marketing initiatives, during the
first quarter we introduced a substantial number of innovative new product offerings including Snyder's of
Hanover&reg; Sweet and Salty pretzel pieces, Korn Krunchers (tm) and our successful line of Lance&reg;
Bolds sandwich crackers. Snyder's of Hanover pretzels had strong growth, driven by the new products and
innovation while we also expanded the distribution of our Cape Cod&reg; kettle-cooked chips in the western
regions of the country, helping to increase revenues substantially when compared to the first quarter of
2013. Just as exciting, we once again saw double-digit revenue growth and market share growth compared to
the prior year for our Snack Factory&reg; Pretzel Crisps&reg; pretzel crackers and we have put in place
robust marketing and development initiatives focused on our Lance&reg; sandwich crackers. We continued to
show growth in our Partner brand and Other product categories due to increased distribution."



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 257 of 325
                              US: Synyder's-Lance earnings slide on investment.

   "I'm proud of how our team continues to drive our business, making Snyder' s-Lance a stronger company
every day. As announced earlier this week, we have two important transactions in process as we look to
acquire Baptista's Bakery and sell our Private Brands to Shearer's Foods. These two events are important
steps along our overall strategic plan and are significant advancements in our drive to focus on branded
products and on-trend product innovation. Credit for our success goes to our associates who are dedicated
and hard working. I want to say "Thanks" for a good start to 2014, and look forward to the balance of 2014
with enthusiasm."
   Dividend Declared The Company also announced the declaration of a quarterly cash dividend of $0.16 per
share on the Company's common stock. The dividend is payable on May 30, 2014 to stockholders of record at
the close of business on May 22, 2014.
   Estimates provided for 2014 The Company estimates remain unchanged with net revenue for the full year
2014 expected to be up 3% to 5% organically when compared to 2013. Earnings per diluted share are expected
to increase between 10% and 16% compared to 2013 earnings per diluted share, excluding special items.
Capital expenditures for 2014 are projected to be between $70 and $75 million as investments are made in
plant improvements, quality, capacity and innovation. Once the pending transactions are closed, we will
provide updated estimates for 2014.
   original source: Snyder's-Lance
   This article was originally published on just-food. com on 9 May 2014. For authoritative and timely food
business information visit http://www.just-food.com.




Load-Date: July 18, 2014



  End of Douuncnt




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 258 of 325
               Q1 2014 Snyder'sLance Inc Earnings Conference Call - Final
                                              FD (Fair Disclosure) Wire
                                               May 8, 2014 Thursday


Copyright 2014 CO-Roll Call. Inc.
All Rights Reserved



Copyright 2014 CCBN. Inc.

Length: 6788 words




Corporate Participants

* Mark Carter

Lance, Inc. - VP, Strategic Initiatives, IR

* Carl Lee

Lance, Inc. - CEO, President

* Rick Puckett

Lance, Inc. - EVP, CFO

Conference Call Participants

* Bill Chappell

SunTrust Robinson Humphrey - Analyst

* Michael Gallo

CL King & Associates - Analyst

Presentation

OPERATOR: Welcome to the Synder's-Lance Inc. first quarter 2014 earnings call. I will turn the call over to Mr.
Mark Carter, Vice President and Investor Relations Officer.

MARK CARTER, VP, STRATEGIC INITIATIVES, IR, LANCE, INC.: Thank you very much, Jonathan, and good
morning, everyone. With me today are Carl Lee, our President and Chief Executive Officer, Rick Puckett, our
Executive Vice President and Chief Financial Officer,and today's -- during today's call we're going to be discussing
our 2014 first quarter results as well as estimates for 2014.

As a reminder, we are web casting this conference call along with supporting slide presentations on our website at
www.SnydersLance.com. Before we begin I would like to point out during today's presentation management may
make forward-looking statements about our Company's performance.




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 259 of 325
                            01 2014 Snyder'sLance Inc Earnings Conference Call - Final

Please refer to the safe harbor language that's included in each of our presentations and also to the language that's
included in our most recent press releases. I will now turn the call over to Carl Lee, Chief Executive Officer, to begin
management comments.

CARL LEE, CEO, PRESIDENT, LANCE, INC.: Thank you, Mark. Good morning, everyone. And we appreciate you
joining us on this call. If you are following on the deck I would suggest you turn to page four. And we will cover the
topics for today.

We will give you some overview on first quarter performance. We'll talk to you about these transformative steps we
are taking as corporation. And we're going to give you a little bit more of a look forward onwhere we are taking our
business. And then also, with Rick's help, we're going to dig into our first quarter financial results.

If I could ask you now to turn on page five, we'll begin to give you some highlights from the first quarter. Starting at
the very top revenue was up 4.4% versus last year. We're very pleased with the overall revenue growth.

And we will give you some more color around what grows that and we'll also share with you a few areas that we're
going to continue to work on to improve. We did see both volume growth and revenue growth for the quarter. Now
moving on to our investments during quarter one.

If you will recall, at the last call, Rick was very clear that we were going to invest $0.10 of EPS to be able toput more
against our marketing and our new products during the first quarter. This was a very strategic to move to begin to
balance our marketing spend throughout the year because, traditionallY,we spent in 02 and 03, and were not able
to spend in 01.

This positions us into much better shape for years that are forthcoming when we've got marketing funds to roll out
at the very beginning of the year. And they were put to good use and we saw some good progress in support of our
new items.

EPS ahead of expectations,and in light of the fact that we did have a tax benefit that was offset by some extra
healthcare costs that Rick will share with you in a few minutes. Our new product rollouts. We're very pleased with
the progress. We like performance we are seeing.

The [Snyder's] (inaudible) over Sweet and Salty has exceeded expectations. Our gluten free pretzels are also
performing extremely well. What makes us the most pleased with our performance is, in the gluten free example,
we're truly building overall category performance. It's expanding the category.

We are not trading out sales with other people in the industry. We are helping retailers reach more consumers in
this important segment. Our Lance Bolds, again, extremely -- performing extremely well and exceeding
expectations and has really helped to lift our Sandwich Crackers performance.

We are very pleased with Cape Cod, as we worked some expansion plans this past quarter, and we also launched
some exciting new flavors. And we are very pleased with the initial read on our popcorn that was rolled during the
first quarter. Our Pretzel Crisps launched Minis, and we're beginning to expand our ACV coverage on that.

There you have, again, another opportunity to expand the overall reach of our category and our product line to the
benefit of our retailers and our consumers. And we are not swapping out revenue. We're trying, again, reach more
opportunities to sell our products. Cape Cod, we've expanded out west.

And we've been rolling out our ACV coverage and we're very pleased with what we are seeing in performing in
California and throughout the west coast. We saw, once again, double-digit growth on snack pack Pretzel Crisps.
And very pleasedwith not only the innovation but our ongoing opportunity to expand to ACV and, again, to be able
to draw additional distribution for that very profitable and fast growing item.

Now to be careful and to also share with you some of the things that we need to do better. What we discovered in
01. We saw extremely good growth across all of our salty franchise. Very pleased with all the initiative plans we put
in place. Very pleased with the results of the marketing investment that we put behind those.


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 260 of 325
                            01 2014 Snyder'sLance Inc Earnings Conference Call - Final

We do, however, have an opportunity on our Sandwich Crackers and we just want to be clear. We have seen good
progress with Bolds. And our initiatives to add innovation and expand the category are working but our base
business and the overall base category [is softer] than we expected.

And -- but, therefore, we put together some stronger marketing plans and some -- developed initiatives to help us
improve progress there through the balance of the year. Turning now to page six. We had the blessing of being able
to share with you yesterday two important transactions that we've entered into. We've signed two definitive
agreements.

The first being to sell our private label business to Shearer's. The second is to acquire Baptista's Bakery, which is a
very innovativeproducer of very premium better-for-you snacks. We've had a strong relationship with them through
the Snack Factory business for some time. And we are very pleased and very excited to have them joining our
family.

If you look over to the right,this is, indeed, a transformation for our Company. Before, our [branded] business was
roughly 61 % of our overall revenue.

After both of these transactions are closed, and have [been] pending 30 to 45 days, we will readjust our overall
portfolio. And now 73% of our sales will come from our branded business. Our partner brands, which is something
we enjoy doing and is very beneficial to our Company and to our partners,will be at 19%.

And the balance of our business will be roughly around 8%, two important moves going forward. Page seven. We'll
talk about our strategic focus and some of the benefits to these two transactions. First of all, the sale of the private
brands. We are very complementary and very impressed with [the buyer].

The new owner can indeed improve the progress that we've been making over the past couple of years and be able
to take this business to new heights. They are going to be able to focus on private brands and we are going to be
able to focus on our branded portfolio.

I have to admit, we found it very difficult to try to really focus on both brands and private brands,and this is a good
opportunity for our Companies to be able to step forward in new directions.

With the transaction from our side comes a very, very strong management team that is excited about joining
Shearer's and the vision and strategy that that company has for not only the business they're acquiring but the great
progress and success they've had already with their salty snack business.

It provides financial resources for us to do additional M and A growth. It also comes at a very good time. We'll able
to optimize the business --We've been able to optimize the business and it should be available to grow much more
profitably for the new owner. And the innovation that we put into the pipeline will give them some new tools to work
with as they look to expand the business.

Now talking about Baptista's Bakery. Clearly, it solidifies our competitive position in Pretzel Crisps and ensure
control of our product's supply. As I mentioned earlier, that brand continues to grow double digits, andwe are
excited about the future growth and being able to work with Baptista's Bakery as not only our manufacturer but now
one of our -- our businesses is going to be very important.

It fuels our innovative capabilities because they have a very strong Rand D team, which has a long successful
track record of creating very innovative, very premium items. It enhances our focus on premium high growth
categories. And one of the things that we find very attractive is recently their facility was certified for organic
production.

It clearly expands our better-for-you product portfolio beyond the [day's] current level [of] 25%. It adds some very
needed production capabilities. It also creates some real synergies, from a purchasing standpoint, for both of the
Companies to be much more efficient together.




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 261 of 325
                            01 2014 Snyder'sLance Inc Earnings Conference Call - Final

Turning to page eight and just talking a little bit about the Baptista's Bakery facility and the great team and great
leadership that they have within that organization. It's a 260,000 square foot facility that's very new. Strategically
located in the Midwest. As you recall that both our pretzel factories, one's on the east, one's on the west coast.

This give us an exciting location in the middle of the country. They develop and produce, again, very premium, very
specialized items with very flexible and very capable production equipment. The organic and gluten free status are
very important to our consumers and also to our ability to reach and expand our portfolio.

Many of their products include wheat and rice and multi grain corn and potato, all leading ingredients for better-for-
you items. They also are able to enrich with calcium and fiber and other ways to, again, fortify and improve our
product offering. They have a wide variety of packaging capabilities which are very important, because you can
indeedlead innovation with packaging by itself, and a very new and well managed plant that was built within the last
15 years.

Turning to page nine. This indeed allows us to continue to improve our strategic direction and execute the strategic
plan that we've been rolled over the past couple years, and we continue to enhance every December.

If we step back to 2012 and 2013 the strategic moves during that time frame were to acquire snack pack [new]
Pretzel Crisps, to strengthen our overall ability to be an innovator and to truly drive great new products, enhance
our marketing and also build up a very talented and very qualified innovations team.

And we also brought online, (inaudible) I think we are very proud of in Hanover, and that's our new Rand D center.
Now looking at 2014. This past quarter we launched an aggressive slate of new items and we are very pleased with
the performance, almost across the board, with each of them.

Now we're acquiring the Baptista's Bakery and bringing that online. We are executing the sale of our private bands,
which was, again, part of our strategic plan. And now, going forward, we will continue to reduce and optimize our
costs.

And I think we've got a track record of success there as we proved through the integration our two great
Companies. As far as innovation driven strategy, we're focused on more on-trend productsby a better leverage of
our distribution system and allowing us to leverage our DSD, by which you've heard me refer to as our railroad
tracks, as we put new, higher quality, premium items out there for distribution by our IBOs.

We will also be able to expand our margins by focusing on more premium items. The benefit for the sale of the
private brands and the purchase of Baptista's Bakery, hopefully, is very clear.

And we're going to continue to add some more color around it. It allows us to be very strategically focused on what
we see really as the bright spot in the future growth for our Company

by focusing on high growth categories more centered around health and nutritional benefits for consumers. It
enhances our manufacturing and innovation capabilities. I have to emphasize, again, the quality Rand D team at
Baptista's Bakery is something that is very exciting for us. It allows us to position ourselves for the long term growth
with an exciting new product pipeline.

Turning to page ten. The statistics that we want to share with you today is that 25% of our portfolio today is better-
for-you. That is a very important clarification. We have seen many companies refer to their goal of trying to get to
25%. We are starting on that path at a very high level already.

I want to help you understand how we come to that 25% number. Again, it is based on consumer input and
consumers recognizing claim-based definitions. When I refer to claim-based, it's a product that has a reduced fat
status. One that maybe has gluten free or one that has a whole-grain as the key component.

Those all would be claim-based, clearly defined nutritional benefits that allow us to be considered a better-for-you
item. What we are not including is equally as important. We are not including better-than items in our definition.



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 262 of 325
                             01 2014 Snyder'sLance Inc Earnings Conference Call - Final

Better-than would be to say that pretzels, in general, are better than potato chips. While that is very true, that is not
part of our definition of better-for-you products. It has to be a substantiated claim to be able to qualify for that status.

Again, it's items such as reduced fat, GMO free and organic all provide for a clear definition of a better-for-you item.
And starting with 25% is a great place to be starting.

But with the innovation team that we have in place, the focus on the new products that we rolled out this year, the
current pipeline that we have and now the exciting news of Baptista's Bakery, we're going to be able to focus even
more on organic and gluten free products, more around multi grain products and more around enrichment products
to be able to expand our portfolio into highly profitable and [desired] area, better-for-you.

Turning to page 11. Enhancing our manufacturing and innovation capabilities is something very important to us.
And we've been building that steadily. Over the past year we've really strengthened our team and our ability to
innovate.

Again, very pleased with what we have seen roll out in 01 and even more pleased with the revenue results that
we're seeing from it. The opening of our Rand D center was absolutely important milestone in our corporation and
we're very good progress and results there day in and day out.

The expansion of our innovation team working hand and hand with our Rand D team is allowing us to focus on new
better-for-you items. The successful launch of products in 2014 speaks for itself.

And all of this is all geared to building a stronger pipeline of products to support our DSD system and our very
important IBOs, clearly a partner of ours that we want to give more selling tools and more of our new products for
our day in and day out.

But it also helps us with our Deli line and our direct sales force to, once again, be able to give them more
ammunition for growing the top line. You take that as a base,you add the acquisition of Baptista's Bakery, it really
expands our capabilities.

Once again, it brings another talented Rand D team with proven innovation under the belt to work with our team
day in and day out. It resonates especially well with our desire to focus on healthy snacks while we continue to
develop our full portfolio of products as consumers continue to eat indulgent snacks as well as other items besides
better-for -you.

It enables us to expand our usage occasion and be able to focus on snacks that are eaten throughout the day. It
allows us, again, to clearly focus on differentiation and setting ourselves apart from others.

Turning to page 12. As we look now through the balance of 2014 we have some key projects and objectives that
we've had to work against. Clearly, we are very proud of our private label team, and we'reexcited about their
progress.

We also are excited about them moving on to a new opportunity with Shearer's and we're going to support them
day in and day out up until the closing, and we're going to wish them the best as they have found a very good home
for them to go and work.

We're going to support our Baptista's Bakery associates as they begin to get read to join our team. We're going to
pursue synergies with Baptista's Bakery around purchasing, around revenue, clearly areas that we think are some
opportunities for us to just be more efficient and more effective as we combine our scale.

And then we're also going to look across the entire Company, as we have been for the past couple of years, for
additional opportunities to just reduce our overall operating cost base. Turning to page 13. We want to give you a
little bit more insight into the transactions themselves. First of all the purchase price for Baptista's Bakery was $195
million.




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 263 of 325
                             Q1 2014 Snyder'sLance Inc Earnings Conference Call - Final

The sales price, as we shared with you yesterday, for private brands was up $430 million. Our after tax proceeds
will be over $300 million. At this point, I'd like to invite Rick into the conversation and ask him to cover a little bit
more of the summary of our transactions.

RICK PUCKETT, EVP, CFO, LANCE, INC.: Yes, as Carl mentioned, we were able to sell private brands for $430
million,with after tax proceeds approximately a little over $300 million. This has, obviously, been an impediment to
our transactions but with the complexities of other structures we do believe this is the right strategic direction for us.

As part of this agreement we will have a supply agreement for the some of the production that we're producing in
some of the plants that did not -- were not part of the transaction. The plant transactions that we have talked about
and announced yesterday will result in an annualized reduction in net revenue of approximately $250 million.

Baptista's Bakery, obviously, was doing a fair amount of revenue butsince most of that -- or a big part of that was
snack factory, that gets eliminated in consolidation. There will be also an annualized reduction in EPS initially of
$0.17 to $0.22.

We do expect to close that gap with cost actions and additional M and A activity going forward. Operating margins
initially will decline by about 20 basis points but then will recover in the following year through a deduction in the
[stranded] costs left and created by the sale of private brands.

The guidance for 2014 will be updated as we close the transactions later on in the second quarter. We are also
refinancing existing debt with changes in [covenants] and terms. In the first quarter we negotiated a bank debt,
which we expect to close in early second quarter.

And the major items that we addressed here was the requirement to pay down some of the term loan, which was
eliminated in our previous term loan covenants. We also increased the capacity by approximately $100 million. We
revised the rates. We revised the [tenor] -- now it goes through 2019 and even 2024 for part of that debt.

The private placement is still in place, which expires in 2017. We also made other modifications, or plan to make
other modifications, that will make it more flexible to actually support our growth plans in the future through M and
A. We do expect to reinvest the net proceeds as well as the additional debt capacity on other strategic acquisitions
going forward.

CARL LEE: Thank you, Rick. Appreciate the overview there. Turning now to page 14 just to give you a little bit more
color around the future. I think we're very proud of our team. And we're blessed with a great organization and
people who work day in and day out very hard to continue to build our Company and take care of customers and
consumers.

Well, along with that we've got category leading core brands that continue to perform quite well. We have also built,
and continue to build, our innovation capabilities, so we've strengthened ourselves in that area.

With Rick's overview just a second ago we are clearly strengthening our balance sheet. And we continue to focus
on our distribution capabilities, both with building out more and more our DSD system and supporting our IBOs but
also through our direct selling force.

Our objectives going forward is just to out pace the overall food category and provide leadership in our brands so
that we support our retailers expectations, to address important market trends as they develop so that we support
them and take advantage of those and, again, provide consumers with what they are looking for.

We will continue to reduce cost base and, once again, I think our track record is doing that through an integration. It
should give some comfort in the fact that we do have [stranded] costs and we're going to go after them.

And we're going to continue to reinvest in our overall capabilities as an organization. And, certainly, we are going to
continue to reinvest in our people. At this point I would like to direct you to page 15 and I'd like to, once again, turn it
over to Rick to give you some more color on our financial results for Q1.



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 264 of 325
                            01 2014 Snyder'sLance Inc Earnings Conference Call - Final

RICK PUCKETT: And on page 16?

CARL LEE: Yes.

RICK PUCKETT: Okay. Page 16 -- I just wanted to make sure we're on the right page -- we talked the first quarter
revenue summary. And you can see the branded revenue was up 0.4%. I will tell that our branded volume was
actually up 2%. We did spend additional trade, as we mentioned before, to support our new product roll out of the
difference there of almost 1.6%.

Core branded revenue, while up versus last year, reflected very good growth in Cape [Cod] and Snack Factory,
bothdouble digit growth, and Snyder's high single digit growth. And as Carl mentioned, the Sandwich Crackers saw
a decline from last year, driven by category softness as well as the fact that we do need to spend more time and
energy around driving initiatives to grow this category in the future.

We are the category leader hereso we will be taking that leadership responsibility seriously in driving this category.
We do expect to see renewed growth in the Sandwich Crackers category from the second quarter forward. We did
have strong growth (inaudible) together [in other] parts of business as well.

If you look at the first quarter financial summary you'll see that our gross margin was 34.1 % versus 34.6% last year.
It's down 50 basis points.

The higher trade span actually was 140 basis points to 150 basis pOints in the quarter and we saw continued
manufacturing efficiencies and favorable mix in some of the branded categories that offset much of this higher trade
spend investment in the first quarter.

Our operating margins were at 6.4% versus 8.1 % last year, down 170 basis points. The higher marketing and
advertising spend is the headline there. We supported new products with 120 basis points of new spend versus last
year.

We had talked about spending $0.10 in EPS in the first quarter. We actually spent $0.10 in EPS supporting these
product launches in the first quarter. We actually did have, however, a successful launch of our new products.
About 85% of the new products are meeting or exceeding their initial targets.

We are very pleased with that success and of this year's innovation. And we're learning from the whole process that
will continue to make that better going forward. We also had about 20 basis points of higher transportation costs
driven by the weather issues that were experienced in the first quarter across the country.

Carl mentioned a few minutes ago that we had a favorable tax benefit of about $0.02. That was actually offset by a
$0.02 hit in higher medical costs. And then we expect the medical costs to go back to norm going forward. If we
look at page 18, the cash flow items, you can see that we, in the trailing 12 months, and that's what this represents,
is $74 million.

We continue to see increases in this metric as we moderate our capital spending and also drive working capital
improvements and inventories and other parts of the working capital. This positive cash flow has been used to pay
down our debts and our leverage is only [2.6] now at the end of the first quarter.

You can see also CapEx being down $12 million on a trailing 12 month basis relative to its comparison in 2013.
Let's look at page 19 now and talk about the estimates. As you can see I have not changed the estimates for 2014,
at this point, anticipating the fact that we would be updating these estimates on the closing of the two transactions
that we have out there.

So even though we surpassed our 01 expectations I have not reflected that in full year guidance at this point
knowing that when we talk again we will be updating the guidance for 2014. So don't read anything into that other
than the fact that it is going to change anyway and I didn't want to put another set of numbers out there that might
be confusing.



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 265 of 325
                            Q1 2014 Snyder'sLance Inc Earnings Conference Call- Final

So we will, in fact, change the guidance and update that as the two transactions close later on this quarter and we
will adjust our guidance to reflect those transactions after that is completed. At this point, we'll turn it back over to
Jonathan for questions.

Questions and Answers

OPERATOR: (Operator Instructions). Our first question comes from the line of Bill Chappell from SunTrust. Your
question, please.

BILL CHAPPELL, ANALYST, SUNTRUST ROBINSON HUMPHREY: I just want to go back a little bit to Baptista's
Bakery and just understandwere there any brands that came with that? And then maybe -- going back (inaudible),
why wasn't -- was this ever in consideration, when you originally bought Snack Factory, of buying this at that time?
And why now?

What else is does it bring in terms of what else is Baptista's Bakery doing right now other than making the Snack
Factory products?

CARL LEE: Bill, I appreciate the question. This is Carl. I think that while we were aware of Baptista's Bakery's
products prior to the acquisition of Snack Factory, we were able to really begin to understand their capabilities from
(inaudible) organization as we work with them on expanding and growing the Snack Factory business.

What we have there is a very highly innovative plant. As far as the equipment and their ability, from a packaging
standpoint and from a production standpoint, to make a lot, again, very premium items. So why no brands come
with it, other than you could possible say Snack Factory, the ability to create a lot of other items is very important.

They do produce some additional items today beyond Snack Factory. And those partnerships will be veryimportant
for us going forward. But the ability to continue to develop and innovate items that are much in line with what
consumers are expecting, that is the excitement, that's the draw of the Snack -- to the Baptista's Bakery operation.

So we are very excited about this. We see it as accretive and we see it as a very important new component of our
overall strategic plan that we continue to build out.

BILL CHAPPELL: And then I'm trying to understand what percentage of Baptista's Bakery now is Snack Factory?
And then do you have the ability to take over, with your own brands, the full business or would eventually -- you'll
keep those partnerships long-term?

CARL LEE: Okay. Good question. I think that [there's] several ways to answer that. I think that the majority of their
production today is for Snack Factory. The balance is for our very important partners that have been part of that
distribution -- part of that company for a long time.

In fact, it is very similar to what we have done and the way we built our DSD system. We built our DSD system by
distributing partner brands. It's been very beneficial for us. It allows us to put more routes on the street covering
more customers, covering them more frequently.

So we like the distribution of partner brands. We also like the manufacturing of what we would consider strong
partners. Very innovative, very value added items. But there is additional capacity, there's additional innovation
there in Baptista's Bakery that we will be able to use to expand some of the current brands. It will be very much a
feeder for new items for Pretzel Crisps.

It'll be a feeder for new items for our pretzels under Synder's of Hanover. We believe it'll even be a feeder for items
possibly under Cape Cod and other places. So using their additional capacity and capacity that we can help them
expand, it would open up the opportunity for lots of other new products to be created there.

But we want to product and continue to build the relationships we have with some very strategic partners there.
[We] can also have their production. But, again, very similar to what we have done for a long, long time with the
distribution of partner brands on DSD. We'll just do more of it now with manufacturing.


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 266 of 325
                            Q1 2014 Snyder'sLance Inc Earnings Conference Call - Final

BILL CHAPPELL: Okay. (Inaudible) the base snack cracker business. Is there a point where additional marketing
and advertising is just not moving the needle? It sounds like Bolds has done very well but the base just can't get off
the ground. Is it just -- is there anything different in that category?How should we look at that through the remainder
of the year?

CARL LEE: I think what we are seeing it is just a -- the category is soft in general. It's had an incredibly strong run
over five years. And I think that to offset commodities, pricing moved a little bit ahead of it. And then we also saw, in
the past 24 months -- really in the last 12 -- innovation, outside of Bolds, was almost next to none when there has
been a lot of innovation in the category prior to that.

We also saw a lot less overall advertiSing and consumer communication. And when you have prices moving up
slightly for commodities, you have overall communications to consumers going down and then you also have a lack
of innovation, the category does have a tendency to slow down. And that's what we've seen.

So we're busy building it back up and feel very comfortable where we're going to be able to go on Sandwich
Crackers. But we're very honest. It's an opportunity for us now. Outside of that, though, Bolds, again, is expanding
the category and expanding our reach. And it's adding new consumers.

BILL CHAPPELL: Great. And then one last one for me. Just in general, and I might have missed this, was there a
meaningful impact in the quarter, from either weather or Easter shift, that we should look [at] as we look into second
quarter?

RICK PUCKETT: Bill, I think that the only thing that we have identified of any materiality was the 20 basis points of
[op] [inc] on the shipping and distribution as we were trying to move goods around the country amongst all the
snowstorms. But, other than that, we didn't see really any drain on the top line or anything.

BILL CHAPPELL: Okay. And actually I have one more. When I look at the $0.17 to $0.22 issue on EPS, the
divestiture, is that including [dissynergies] from excluding that business?

RICK PUCKETT: It is. And we refer to them as stranded costs, basically, which is the same thing. And keep in mind
also that that is, essentially, a net of the transaction. So it's -- it's got a little bit of synergy in that number for
Baptista's Bakery but not very much.

BILL CHAPPELL: Alright. Well, thanks, and congratulations on the transactions.

RICK PUCKETT: Thank you.

CARL LEE: Thank you, Bill.

OPERATOR: Thank you. Our next question comes from the line of [Brett Hundley] from BB and T. Your question,
please.

UNIDENTIFIED PARTICIPANT: Good morning, guys. This is (inaudible) on for [Brett].

CARL LEE: Good morning.

UNIDENTIFIED PARTICIPANT: My first question is related to the growth on the branded sale side and whether you
feel that [you're seeing some type of] sales lift, given the level of innovation and advertiSing spent year to date?

Also if you could provide any additional color on which brands are doing better than expected and which ones could
be performing better. That would be in relation to the level of spending. Thanks.

CARL LEE: I'll deal with that and [tell you to look] at our core brand portfolio. Just -- while we don't give a lot of
details around it, I think thatwe can share with you that we were very pleased with Cape Cod throughout the
quarter.




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 267 of 325
                            01 2014 Snyder'sLance Inc Earnings Conference Call- Final

The base business grew very well. The new markets also performed very well and then the addition of the
innovation on flavors and the popcorn all continued to allow us to expand that overall consumer franchise. We really
like the positioning in Cape Cod. The reduced fat positioning. We were first in the category with that. We were the
very first with the waffle cut.

So those both benefited us along with the things I mentioned. So Cape Cod performed well through the quarter.
Pretzel Crisps continues to perform well quarter after quarter. And then we also saw good results with SOH, or
Snyder's of Hanover.

So those three core brands, in particular, we are pleased with what we're seeing and we're going to continue to
strive to do even more. Sandwich Crackers, some good news on innovation, a little bit of opportunity on base
business. And we've got a lot of plans in place to address that (inaudible) in 02.

UNIDENTIFIED PARTICIPANT: Great. That is very helpful. And just to follow up. I think you mentioned something
about excess capacity on Baptista's Bakery. I just want to know if you could quantify that?

How much is excess capacity there? And [are there] any plans to continue to expand in the Franklin, Wisconsin
area or any expectations on that [front]?Thanks.

CARL LEE: It is a little early to get into a lot of details about Baptista's Bakery. I think that they have been very good
about adding capacity, expanding [their] capacity and driving efficiency to support their business on Snack Factory
and some of the other items.

So we do see some additional growth opportunities with the current capacity that's in place. So we'repleased with,
again, the team and their capabilities,and see some additional growth coming out of it,in addition to where -- their
ability to expand Snack Factory.

UNIDENTIFIED PARTICIPANT: Alright, guys. Thanks for taking my questions.

OPERATOR: Thank you. (Operator Instructions). Our next question comes from the line of Michael Gallo from CL
King. Your question, please.

MICHAEL GALLO, ANALYST, CL KING & ASSOCIATES: Hi. Good morning.

RICK PUCKETT: Good morning.

MICHAEL GALLO: My question is on the stranded costs. How much is there in stranded costs from the private
brand sale? And how much of that do you think you'll be able to cut versus how much you'll need to add volume
growth back through either acquisition or organically in order to offset? And then, also, how long do you think it will
take to get those stranded costs [out]? Thank you.

RICK PUCKETT: Michael, I think I will start with the third part of that question first because the rest of it I probably
won't disclose too much at this point. But we do expect, over the next 12 months, to give most of that back either
through the reduction in costs or the expansion through some M and A activity.

I think, as you look at our cost structure over the last three years, we have actually reduced our G and A costs by
50% over the last three years. So we have already been at reducing a lot of costs and I think that we will focus, still,
on optimizing things where we need to optimize it.

But we do expect to continue to be down the path of M and A. And we've set ourselves up with a new bank line and
some other things to help us accommodate that activity.

MICHAEL GALLO: And then just a follow up question. What drove the sales growth in partner brands?

CARL LEE: It was primarily around the expanded distribution. Working with some of our key retailers,we picked up
some distribution with them and provided some more partnerships with some of our key partners.



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 268 of 325
                            Q1 2014 Snyder'sLance Inc Earnings Conference Call - Final

MICHAEL GALLO: Do you expect that to recur going forward?

CARL LEE: I think we will continue to see some of this for some timebecause, again, we are pleased with the ability
to distribute and retailers are asking us to do a little bit more of it. So we'll continue to see it as a way to, again,
buoy up our routes so that we're getting to the stores more frequently. It's also a way for us to have fewer stores per
route. So while it's beneficial to the partner it's also very beneficial to us.

MICHAEL GALLO: Alright. Okay, great. Thanks very much.

OPERATOR: Thank you. This does concludes the question and answer session of today's program. I will now turn
the call over to Mr. Carl Lee, President and CEO,for closing remarks.

CARL LEE: Thank you very much. And, again, thanks to everyone for joining us. Just in summary, I think, a couple
of key points that I want to share with you. Again, you've heard me allude to the quality and the talented team that
we have here at Snyder's-Lance. And I'm just absolutely impressed with it.

And it's very much appreciated. We're very appreciative, in particular, for our private brands team, who've done a
phenomenal job of really building and strengthening that business. And we wish them the very best,as we feel that
we found a great home for them to go and join and continue to be successful.

Also, in addition to that, I think you see us clearly, step-by-step, brick-by-brick executing our strategic plan. The
[exit] of fiber brands and the entry into expanding our better-far-you offering through Baptista's Bakery were part of
our strategic plan for some time. And, thanks to the quality of our team, we've been able to execute that.

One thing I'm impressed with and pleased with is most of the work, a lot of the work for both of these transactions
were done internally. And it takes a lot of time and energy to handle the carve out at the same, exact time you're
handling a major acquisition. And while we did have some help, and we're pleased with the help from the external,
themajority of the work went on right here inside.

And it just shows, again, our capability. So we have a very strong team to be able to do two transactions at the
same time. I think, also, we'rewilling to make some very important decisions when it comes to building our business
for the long-term.

The bold move of investing about $0.10 of EPS in Q1 to be able to re-position our marketing so that we have
marketing dollars to launch new itemsQ1 this year but also Q1 going forward -- was another important move. And
one that we think was well justified, and we're pleased with the results.

So we are thankful for you for joining us today. We're grateful for your time. We're very grateful for our results. We
consider ourselves blessed as we get ready to move into Q2 and continue to execute our strategy and execute the
things that our shareholders are expecting us to do. So we wish everybody a very good day. And, once again,
thanks for joining us.

OPERATOR: Thank you, ladies and gentlemen, for your participation in today's conference. This does conclude the
program. You may now disconnect. Good day.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 269 of 325
                          01 2014 Snyder'sLance Inc Earnings Conference Call - Final

THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE
APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN
ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON
FINANCIAL OR THE APPLICABLE COMPANY OR THE APPLICABLE COMPANY ASSUME ANY
RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE
APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS
BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: May 11, 2014


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 270 of 325
 Event Brief of Q1 2014 Snyder's-Lance Inc Earnings Conference Call - Final
                                              FD (Fair Disclosure) Wire
                                               May 8,2014 Thursday


Copyright 2014 CO-Roll Call, Inc.
All Rights Reserved



Copyright 2014 CCBN, Inc.

Length: 4660 words

Body


CORPORATE PARTICIPANTS

. Mark Carter - Lance, Inc.,VP, Strategic Initiatives, IR . Carl Lee - Lance, Inc.,CEO, President. Rick Puckett -
Lance, Inc.,EVP, CFO

CONFERENCE CALL PARTICIPANTS

. Bill Chappell - SunTrust Robinson Humphrey,Analyst . Michael Gallo - CL King & Associates,Analyst

OVERVIEW

Co. reported 1014 YoverY revenue growth of 4.4%.

FINANCIAL DATA

1.1014 YoverY revenue growth        =4.4%.2.1014 GM =34.1%.
PRESENTATION SUMMARY-

1014 Review (C.L.) 1. Highlights: 1. Revenue up 4.4% vs. last year. 2. Volume and revenue grew. 3. Investments
during 10: 1. In last call discussed Co. is going to invest $0.10 of EPS to be able to put more against marketing and
new products during 10. 1. This was a strategic move to begin to balance marketing spin throughout year because
traditionally Co. spent in 20 and 30 and was not able to spend in 10. 2. This positions Co. in much better shape for
years forthcoming when Co. got marketing plans to roll out at beginning of the year; they were put good use. 3. Saw
some good progress in support of new items. 4. EPS: 1. Ahead of expectations. 2. Tax benefit, offset by some extra
health care costs. 2. New Product Rollouts: 1. Snyder's of Hanover Sweet & Salty exceeded expectations. 2. Gluten
Free Pretzels performing well. 1. In Gluten Free, building overall category performance; expanding category. 3.
Lance Bolds: 1. Performing well. 2. Exceeding expectations. 3. Helped to lift overall sandwich cracker performance.
4. Cape Cod: 1. Worked on some expansion plans. 2. Launched some new flavors. 3. Released with initial read on
Popcorn rolled out. 5. Pretzel Crisps: 1. Launched Minis. 2. Beginning to expand ACV coverage. 3. Opportunity to
expand overall reach of category in product line to benefit of retailers and consumers. 4. Not swapping out revenue.
5. Trying [to gain reach] more opportunities to sell products. 6. Cape Cod: 1. Expanded out West. 2. Rolling out
ACV coverage. 7. Double-digit growth on Snack Factory Pretzel Crisps. 1. Pleased with innovation and ongoing
opportunity to expand ACV and to be able to draw additional distribution for profitable and fast-growing item. 3.
Sandwich Crackers: 1. Good growth across all salty franchise. 2. Pleased with: 1. All initiative plans put in place. 2.
Results of marketing investment put behind. 3. Has opportunity on sandwich crackers. 1. Good progress with Bolds
and initiatives to add innovation and expand category of working. 2. Base business and overall base category has



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 271 of 325
                     Event Brief of Q1 2014 Snyder's-Lance Inc Earnings Conference Call - Final

been softer-than-expected. 3. Put together some stronger marketing plans and some development initiatives to help
improve progress for balance of year. 4. Transactions: 1. Signed two definitive agreements. 1. Selling private label
business to Shearer's. 2. Acquiring Baptista; innovative producer of premium Better For You snacks. 2. Before,
branded business were roughly 61 % of overall revenue. 3. After both of these transactions are closed in pending
30-45 days, will readjust overall portfolio. 1. 73% of sales will come from branded business. 2. Partner brand will be
at 19%. 3. Balance of business will be roughly around 8%. 5. Sale of Private Brands: 1. Complementary and
impressed with buyer. 2. New owner can improve progress that Co. has been making over past couple of years and
be able to take this business to new heights. 3. They are going to be able to focus on private brands. 1. Co. is going
to be able to focus on branded portfolio. 4. Found it difficult to focus on brands and private brands. 5. Provides
financial resources for Co. to do additional M&A growth. 6. Has been able to optimize business. 1. It's available to
grow much more profitably for new owner. 6. Baptista Purchase: 1. Brand continues to grow double-digits. 2.
Excited about future growth. 3. Fuels innovative capabilities, because they have strong R&D team. 4. Enhances
Co.'s focus on premium, high-growth categories. 5. One of things Co. finds attractive is recently their facility was
certified for organic production. 6. Expands Better For You product portfolio, beyond current 25% level. 7. Adds
needed production capabilities. 8. Creates synergies from purchasing standpoint for both companies to be much
more efficient together. 7. Baptista's Facility Details: 1. 260,000 sq. ft. facility that's new. 1. Strategically located in
Midwest. 2. They develops and produce premium, specialized items with flexible and capable production
equipment. 3. Organic and Gluten Free status, important to Co.'s consumers and to its ability to reach and expand
portfolio. 1. Many products include wheat, rice, multigrain, corn and potato. 4. They are able to enrich for calcium
and fiber in other ways to fortify and improve Co.'s product offering. 5. They have wide variety of packaging
capabilities which are important. 8. Strategic Details: 1. 2012 & 2013 Strategic Moves: 1. To acquire Snack Factory
Pretzel Crisps. 2. To strengthen overall ability to be innovator and truly drive great new products. 3. To enhance
marketing and build up talented and qualified innovations team. 4. Brought on line new R&D center. 2. 2014: 1.
Launched aggressive slate of new items. 2. Acquiring Baptista's Bakery; bringing it on line. 3. Executing sale of
private brands as part of strategic plan. 4. Going forward, will reduce and optimize costs. 3. Innovation-driven
strategy: 1. Focused on more on-trend products. 2. Has better leverage of distribution system in allowing Co. to
leverage DSD (inaudible) IBOs. 3. Will be able to expand margins by focusing on more premium items. 4. Benefit
from sale of private brands and purchase of Baptista's: 1. Allows Co. to be strategically focused on what Co. sees
as bright spot of future growth by focusing on high-growth categories more centered around health and nutritional
benefits for consumers. 2. Enhances manufacturing and innovation capabilities. 3. Allows Co. to position itself for
long-term growth with exciting new product pipeline. 9. Better For You Snacks: 1. 25% of Co.'s portfolio today is
Better For You. 2. Came to 25% number based on consumer input and consumers recognizing claim base
definitions. 1. Claim base is product that has reduced fat status, one that may be has Gluten Free or one it has
whole grain as key component. 3. Items like reduced fat, GMO-free and organic all provide for definition of Better
For You item. 4. Starting with 25% is a great place to be starting. 10. Enhancing Manufacturing & Innovation
Capabilities: 1. Over past year, strengthened team and ability to innovate. 1. Pleased with: 1. What Co. seen rolled
out in 1Q. 2. Revenue results. 2. Opening of R&D center important milestone. 1. Seeing good progress in results. 3.
Expansion of innovation team working hand-in-hand with R&D team is allowing Co. to focus on new Better For You
items. 4. All aforementioned is geared to building stronger pipeline of products to support DSD system and
important IBOs, clearly a partner of Co. that it wants to give more selling tools and more new products. 1. Helps Co.
with Deli line and direct sales force to be able to give them more ammunition for growing topline. 5. Taking
aforementioned as base and adding acquisition of Baptista, expands capabilities. 11. Balance of 2014 Agenda: 1.
Excited about private label's progress. 1. Moving onto new opportunity with Shearer's. 2. Going to support them. 2.
Support Baptista associates. 3. Going to pursue synergies with Baptista around purchasing, revenue, areas that
Co. believes are some opportunities for it to be more efficient and more effective as Co. combines scale. 4. Going
to look to across entire Co. as it had for past couple of years for additional opportunities to reduce overall operating
cost base. 12. Transactions Insights: 1. Purchase price for Baptista's, $195m. 2. Sale price for private brands,
$430m. 1. After tax proceeds will be over $300m.

Transaction Summary (R.P.) 1. Details: 1. Sold private brands for $430m. 1. After-tax proceeds approximate little
over $300m. 2. As part of this agreement, will have supply agreement for some production that Co. is producing in
some plants that were not part of transaction. 2. Planned transactions announced on 05/07/14 will result in
annualized reduction in net revenue of approx. $250m. 1. Baptista was doing a fair amount of revenue since most


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 272 of 325
                    Event Brief of Q1 2014 Snyder's-Lance Inc Earnings Conference Call - Final

of that or a big part of that was Snack Factory that gets eliminated in consolidation. 2. There will be annualized
reduction in EPS of $0.17-0.22. 1. Expects to close gap with cost actions in additional M&A activity going forward.
3. Operating margins initially will decline by about 20 BP. 1. Will recover in following year through reduction in
stranded costs left and created by sale of private brands. 4. 2014 guidance will be updated as Co. closes
transactions later on 2Q. 5. Refinancing existing debt with changes in covenants and terms. 1. In 1Q, negotiated
bank debt, which Co. expects to close in early 2Q. 2. Major items Co. addressed was requirements of paydown
some term-loan, which was eliminated in previous term-loan covenants. 3. Increased capacity by approx. $100m. 4.
Revised rates. 5. Revised tenure. 1. Now it goes through 2019 and even 2024 for part of that debt. 6. Private
placement is still in place; expires in 2017.7. Planned to make other modifications that will make it more flexible to
actually support growth plans in future through M&A. 8. Expects reinvest net proceeds and additional debt capacity
on other strategic acquisitions going forward.

1Q14 Additional Details (C.L.) 1. Accomplishments: 1. Category-leading core brands performing quite well. 2. Built
and continued to build innovation capabilities while Co. strengthens sales. 3. Strengthening balance sheet. 4.
Focused on distribution capabilities with building out more DSD system and supporting IBOs, and direct selling
force. 2. Objectives: 1. To outpace overall food category and provide leadership in brands. 2. To address important
market trends as they develop so that Co. supports them and take advantage of those and again provide
consumers what they are looking for. 3. Will continue to reduce cost base. 4. Going to reinvest in overall capabilities
in organization and reinvest in people.

1Q14 Financials (R.P.) 1. Revenue Summary: 1. Branded revenue, up 0.4%.1. Branded volume actually up 2%.2.
Spent additional trade to support new products rollout. 3. Difference, almost 1.6%. 2. Core branded revenue up vs.
last year. 1. Good growth in Cape and Snack Factory both double-digit growth. 2. [Co.] high-single digit growth. 3.
Sandwich crackers saw decline from last year driven by category softness and fact that Co. does need to spend
more time and energy around driving initiatives to grow this category in future. 4. Expects to see renewed growth in
sandwich cracker category from 2Q forward. 3. Strong growth across other parts of business. 2. Financial
Summary: 1. GM 34.1%. vs. 1Q13's 34.6%. 1. Down 50 BP. 2. Higher trade spend actually was about 140-150 BP.
1. Saw continued manufacturing efficiencies and favorable mix in some branded categories that offset much of this
higher trade spend investment in 1Q. 2. Operating margins 6.4% vs. 1Q13's 8.1%. 1. Down 170 BP. 2. Higher
marketing and advertising spend, headline. 3. Supported new products with 120 BP of new spend vs. last year. 4.
Discussed about spending $0.10 in EPS in 1Q. 1. Actually spent $0.10 in EPS, supporting product launches. 3. Had
successful launch of new products. 1. About 85% of new products are meeting or exceeding their initial targets. 2.
Learning from whole process that will continue to make that better going forward. 4. Had about 20 BP higher
transportation cost driven by weather issues experienced across the country. 5. Favorable tax benefit about $0.02.
1. Offset by $0.02 hit in higher medical cost. 2. Expects medical cost to go back to norm going forward. 3. Cash flow
items (trailing 12-months): 1. Trailing 12-months, $74m. 1. Seeing increases as Co. moderates CapEx and drives
working capital improvements in inventories and other parts of working capital. 2. This part of cash flow has been
used to paydown debt and leverage is only 2.6 at 1Q14-end. 2. CapEx being down $12m on trailing 12-months
basis vs. 2013. 4. 2014 Estimates: 1. Not changed estimates anticipating fact that Co. wouldn't be updating
estimates on closing of two transactions. 2. Even though Co. surpassed 1Q expectations, not reflected that in full-
year guidance. 3. Will change guidance and update as two transactions close later on this qtr. 1. Will adjust
guidance to reflect those transactions after that's completed.

QUESTIONS AND ANSWERS

OPERATOR: (Operator Instructions). Our first question comes from the line of Bill Chappell from SunTrust. Your
question, please.

BILL CHAPPELL, ANALYST, SUNTRUST ROBINSON HUMPHREY: I just want to go back a little bit to Baptista's
Bakery and just understandwere there any brands that came with that? And then maybe -- going back (inaudible),
why wasn't -- was this ever in consideration, when you originally bought Snack Factory, of buying this at that time?
And why now?




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 273 of 325
                     Event Brief of 01 2014 Snyder's-Lance Inc Earnings Conference Call - Final

What else is does it bring in terms of what else is Baptista's Bakery doing right now other than making the Snack
Factory products?

CARL LEE, CEO, PRESIDENT, LANCE, INC.: Bill, I appreciate the question. This is Carl. I think that while we were
aware of Baptista's Bakery's products prior to the acquisition of Snack Factory, we were able to really begin to
understand their capabilities from (inaudible) organization as we work with them on expanding and growing the
Snack Factory business.

What we have there is a very highly innovative plant. As far as the equipment and their ability, from a packaging
standpoint and from a production standpoint, to make a lot, again, very premium items. So why no brands come
with it, other than you could possible say Snack Factory, the ability to create a lot of other items is very important.

They do produce some additional items today beyond Snack Factory. And those partnerships will be veryimportant
for us going forward. But the ability to continue to develop and innovate items that are much in line with what
consumers are expecting, that is the excitement, that's the draw of the Snack -- to the Baptista's Bakery operation.

So we are very excited about this. We see it as accretive and we see it as a very important new component of our
overall strategic plan that we continue to build out.

BILL CHAPPELL: And then I'm trying to understand what percentage of Baptista's Bakery now is Snack Factory?
And then do you have the ability to take over, with your own brands, the full business or would eventually -- you'll
keep those partnerships long-term?

CARL LEE: Okay. Good question. I think that [there's] several ways to answer that. I think that the majority of their
production today is for Snack Factory. The balance is for our very important partners that have been part of that
distribution -- part of that company for a long time.

In fact, it is very similar to what we have done and the way we built our DSD system. We built our DSD system by
distributing partner brands. It's been very beneficial for us. It allows us to put more routes on the street covering
more customers, covering them more frequently.

So we like the distribution of partner brands. We also like the manufacturing of what we would consider strong
partners. Very innovative, very value added items. But there is additional capacity, there's additional innovation
there in Baptista's Bakery that we will be able to use to expand some of the current brands. It will be very much a
feeder for new items for Pretzel Crisps.

 It'll be a feeder for new items for our pretzels under Synder's of Hanover. We believe it'll even be a feeder for items
 possibly under Cape Cod and other places. So using their additional capacity and capacity that we can help them
.expand, it would open up the opportunity for lots of other new products to be created there.

But we want to product and continue to build the relationships we have with some very strategic partners there.
[We] can also have their production. But, again, very similar to what we have done for a long, long time with the
distribution of partner brands on DSD. We'll just do more of it now with manufacturing.

BILL CHAPPELL: Okay. (Inaudible) the base snack cracker business. Is there a point where additional marketing
and advertising is just not moving the needle? It sounds like Bolds has done very well but the base just can't get off
the ground. Is it just -- is there anything different in that category?How should we look at that through the remainder
of the year?

CARL LEE: I think what we are seeing it is just a -- the category is soft in general. It's had an incredibly strong run
over five years. And I think that to offset commodities, pricing moved a little bit ahead of it. And then we also saw, in
the past 24 months -- really in the last 12 -- innovation, outside of Bolds, was almost next to none when there has
been a lot of innovation in the category prior to that.




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 274 of 325
                    Event Brief of 01 2014 Snyder's-Lance Inc Earnings Conference Call - Final

We also saw a lot less overall advertising and consumer communication. And when you have prices moving up
slightly for commodities, you have overall communications to consumers going down and then you also have a lack
of innovation, the category does have a tendency to slow down. And that's what we've seen.

So we're busy building it back up and feel very comfortable where we're going to be able to go on Sandwich
Crackers. But we're very honest. It's an opportunity for us now. Outside of that, though, Bolds, again, is expanding
the category and expanding our reach. And it's adding new consumers.

BILL CHAPPELL: Great. And then one last one for me. Just in general, and I might have missed this, was there a
meaningful impact in the quarter, from either weather or Easter shift, that we should look [at] as we look into second
quarter?

RICK PUCKETT, EVP, CFO, LANCE, INC.: Bill, I think that the only thing that we have identified of any materiality
was the 20 basis points of [op] [inc] on the shipping and distribution as we were trying to move goods around the
country amongst all the snowstorms. But, other than that, we didn't see really any drain on the top line or anything.

BILL CHAPPELL: Okay. And actually I have one more. When I look at the $0.17 to $0.22 issue on EPS, the
divestiture, is that including [dissynergies] from excluding that business?

RICK PUCKETT: It is. And we refer to them as stranded costs, basically, which is the same thing. And keep in mind
also that that is, essentially, a net of the transaction. So it's -- it's got a little bit of synergy in that number for
Baptista's Bakery but not very much.

BILL CHAPPELL: Alright. Well, thanks, and congratulations on the transactions.

RICK PUCKETT: Thank you.

CARL LEE: Thank you, Bill.

OPERATOR: Thank you. Our next question comes from the line of [Brett Hundley] from BB and T. Your question,
please.

UNIDENTIFIED PARTICIPANT: Good morning, guys. This is (inaudible) on for [Brett].

CARL LEE: Good morning.

UNIDENTIFIED PARTICIPANT: My first question is related to the growth on the branded sale side and whether you
feel that [you're seeing some type of] sales lift, given the level of innovation and advertising spent year to date?

Also if you could provide any additional color on which brands are doing better than expected and which ones could
be performing better. That would be in relation to the level of spending. Thanks.

CARL LEE: I'll deal with that and [tell you to look] at our core brand portfolio. Just -- while we don't give a lot of
details around it, I think thatwe can share with you that we were very pleased with Cape Cod throughout the
quarter.

The base business grew very well. The new markets also performed very well and then the addition of the
innovation on flavors and the popcorn all continued to allow us to expand that overall consumer franchise. We really
like the positioning in Cape Cod. The reduced fat positioning. We were first in the category with that. We were the
very first with the waffle cut.

So those both benefited us along with the things I mentioned. So Cape Cod performed well through the quarter.
Pretzel Crisps continues to perform well quarter after quarter. And then we also saw good results with SOH, or
Snyder's of Hanover.




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 275 of 325
                    Event Brief of 01 2014 Snyder's-Lance Inc Earnings Conference Call - Final

So those three core brands, in particular, we are pleased with what we're seeing and we're going to continue to
strive to do even more. Sandwich Crackers, some good news on innovation, a little bit of opportunity on base
business. And we've got a lot of plans in place to address that (inaudible) in 02.

UNIDENTIFIED PARTICIPANT: Great. That is very helpful. And just to follow up. I think you mentioned something
about excess capacity on Baptista's Bakery. I just want to know if you could quantify that?

How much is excess capacity there? And [are there] any plans to continue to expand in the Franklin, Wisconsin
area or any expectations on that [front]?Thanks.

CARL LEE: It is a little early to get into a lot of details about Baptista's Bakery. I think that they have been very good
about adding capacity, expanding [their] capacity and driving efficiency to support their business on Snack Factory
and some of the other items.

So we do see some additional growth opportunities with the current capacity that's in place. So we'repleased with,
again, the team and their capabilities,and see some additional growth coming out of it,in addition to where -- their
ability to expand Snack Factory.

UNIDENTIFIED PARTICIPANT: Alright, guys. Thanks for taking my questions.

OPERATOR: Thank you. (Operator Instructions). Our next question comes from the line of Michael Gallo from CL
King. Your question, please.

MICHAEL GALLO, ANALYST, CL KING & ASSOCIATES: Hi. Good morning.

RICK PUCKETT: Good morning.

MICHAEL GALLO: My question is on the stranded costs. How much is there in stranded costs from the private
brand sale? And how much of that do you think you'll be able to cut versus how much you'll need to add volume
growth back through either acquisition or organically in order to offset? And then, also, how long do you think it will
take to get those stranded costs [out]? Thank you.

RICK PUCKETT: Michael, I think I will start with the third part of that question first because the rest of it I probably
won't disclose too much at this point. But we do expect, over the next 12 months, to give most of that back either
through the reduction in costs or the expansion through some M and A activity.

I think, as you look at our cost structure over the last three years, we have actually reduced our G and A costs by
50% over the last three years. So we have already been at reducing a lot of costs and I think that we will focus, still,
on optimizing things where we need to optimize it.

But we do expect to continue to be down the path of M and A. And we've set ourselves up with a new bank line and
some other things to help us accommodate that activity.

MICHAEL GALLO: And then just a follow up question. What drove the sales growth in partner brands?

CARL LEE: It was primarily around the expanded distribution. Working with some of our key retailers,we picked up
some distribution with them and provided some more partnerships with some of our key partners.

MICHAEL GALLO: Do you expect that to recur going forward?

CARL LEE: I think we will continue to see some of this for some timebecause, again, we are pleased with the ability
to distribute and retailers are asking us to do a little bit more of it. So we'll continue to see it as a way to, again,
buoy up our routes so that we're getting to the stores more frequently. It's also a way for us to have fewer stores per
route. So while it's beneficial to the partner it's also very beneficial to us.

MICHAEL GALLO: Alright. Okay, great. Thanks very much.



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 276 of 325
                    Event Brief of 01 2014 Snyder's-Lance Inc Earnings Conference Call - Final

OPERATOR: Thank you. This does concludes the question and answer session of today's program. I will now turn
the call over to Mr. Carl Lee, President and CEO,for closing remarks.

CARL LEE: Thank you very much. And, again, thanks to everyone for joining us. Just in summary, I think, a couple
of key points that I want to share with you. Again, you've heard me allude to the quality and the talented team that
we have here at Snyder's-Lance. And I'm just absolutely impressed with it.

And it's very much appreciated. We're very appreciative, in particular, for our private brands team, who've done a
phenomenal job of really building and strengthening that business. And we wish them the very best,as we feel that
we found a great home for them to go and join and continue to be successful.

Also, in addition to that, I think you see us clearly, step-by-step, brick-by-brick executing our strategic plan. The
[exit] of fiber brands and the entry into expanding our better-for-you offering through Baptista's Bakery were part of
our strategic plan for some time. And, thanks to the quality of our team, we've been able to execute that.

One thing I'm impressed with and pleased with is most of the work, a lot of the work for both of these transactions
were done internally. And it takes a lot of time and energy to handle the carve out at the same, exact time you're
handling a major acquisition. And while we did have some help, and we're pleased with the help from the external,
themajority of the work went on right here inside.

And it just shows, again, our capability. So we have a very strong team to be able to do two transactions at the
same time. I think, also, we'rewilling to make some very important decisions when it comes to building our business
for the long-term.

The bold move of investing about $0.10 of EPS in 01 to be able to re-position our marketing so that we have
marketing dollars to launch new items01 this year but also 01 going forward -- was another important move. And
one that we think was well justified, and we're pleased with the results.

So we are thankful for you for joining us today. We're grateful for your time. We're very grateful for our results. We
consider ourselves blessed as we get ready to move into 02 and continue to execute our strategy and execute the
things that our shareholders are expecting us to do. So we wish everybody a very good day. And, once again,
thanks for joining us.

OPERATOR: Thank you, ladies and gentlemen, for your participation in today's conference. This does conclude the
program. You may now disconnect. Good day.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Briefs are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT BRIEFS REFLECTS THOMSON FINANCIAL'S SUBJECTIVE
CONDENSED PARAPHRASE OF THE APPLICABLE COMPANY'S CONFERENCE CALL AND THERE MAY BE
MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN THE REPORTING OF THE SUBSTANCE OF THE
CONFERENCE CALLS. IN NO WAY DOES THOMSON FINANCIAL OR THE APPLICABLE COMPANY ASSUME
ANY RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE
INFORMATION PROVIDED ON THIS WEB SITE OR IN ANY EVENT BRIEF. USERS ARE ADVISED TO REVIEW




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 277 of 325
                  Event Brief of 01 2014 Snyder's-Lance Inc Earnings Conference Call - Final

THE APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC
FILINGS BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: May 11, 2014


 End ofUocnmcnt




     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 278 of 325
                                    *Snyders-Lance 1Q EPS 24c >LNCE
                                                 Dow Jones Institutional News
                                              May 8,2014 Thursday 10:00 AM GMT


Copyright 2014 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2014, Dow Jones & Company, Inc.



  C     DOW JONES NE                  S


Length: 3393 words

Body


8 May 201406:00 ET *Snyders-Lance 1Q Net $16.8M >LNCE

8 May 201406:00 ET *Snyders-Lance 1Q Rev $436.8M >LNCE

8 May 2014 06:00 ET Press Release: Snyder's-Lance, Inc. Reports Results for First Quarter 2014

Snyder's-Lance, Inc. Reports Results for First Quarter 2014

- Reports 2014 first quarter net revenue of $437 million, a 4.4% increase over prior year

- Reports 2014 first quarter earnings per diluted share of $0.26 excluding special items

- Reports 2014 first quarter earnings per diluted share of $0.24 including special items

- Declares quarterly dividend of $0.16 per share of common stock

PR Newswire

CHARLOTTE, N.C., May 8,2014

CHARLOTTE, N.C., May 8,2014 IPRNewswire/-- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported results
for its first quarter of 2014. Net revenue for the first quarter ended March 29, 2014 was $437 million, an increase of
4.4% compared to prior year net revenue of $419 million. Net income excluding special items in the first quarter of
2014 was $18.2 million, or $0.26 per diluted share, as compared to net income of $19.8 million for the first quarter
of 2013, or $0.28 per diluted share. Net income including special items was $16.8 million for the first quarter of
2014, or $0.24 per diluted share, as compared to net income of $19.8 million for the first quarter of 2013, or $0.28
per diluted share. Special items for the first quarter of 2014 included after-tax charges of $1.4 million consisting
primarily of an impairment charge and certain acquisition related costs. There were no special items in the first
quarter of 2013.

Comments from Management



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 279 of 325
                                        *Snyders-Lance 1Q EPS 24c >LNCE

"Snyder's-Lance is off to a good start in 2014. As we discussed in our last earnings call, we continued developing
our core brands with stepped up investments to support the first quarter new products roll out by significantly
increasing our spend over last year", commented Carl E. Lee, Jr., President and Chief Executive Officer. "In
addition to these marketing initiatives, during the first quarter we introduced a substantial number of innovative new
product offerings including Snyder's of Hanover(R) Sweet and Salty pretzel pieces, Korn Krunchers(tm) and our
successful line of Lance(R) Bolds sandwich crackers. Snyder's of Hanover pretzels had strong growth, driven by
the new products and innovation while we also expanded the distribution of our Cape Cod(R) kettle-cooked chips in
the western regions of the country, helping to increase revenues substantially when compared to the first quarter of
2013. Just as exciting, we once again saw double-digit revenue growth and market share growth compared to the
prior year for our Snack Factory(R) Pretzel Crisps(R) pretzel crackers and we have put in place robust marketing
and development initiatives focused on our Lance(R) sandwich crackers. We continued to show growth in our
Partner brand and Other product categories due to increased distribution."

"I'm proud of how our team continues to drive our business, making Snyder's-Lance a stronger company every day.
As announced earlier this week, we have two important transactions in process as we look to acquire Baptista's
Bakery and sell our Private Brands to Shearer's Foods. These two events are important steps along our overall
strategic plan and are significant advancements in our drive to focus on branded products and on-trend product
innovation. Credit for our success goes to our associates who are dedicated and hard working. I want to say
"Thanks" for a good start to 2014, and look forward to the balance of 2014 with enthusiasm."

Dividend Declared

The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on May 30, 2014 to stockholders of record at the close of business on May
22,2014.

Estimates provided for 2014

The Company estimates remain unchanged with net revenue for the full year 2014 expected to be up 3% to 5%
organically when compared to 2013. Earnings per diluted share are expected to increase between 10% and 16%
compared to 2013 earnings per diluted share, excluding special items. Capital expenditures for 2014 are projected
to be between $70 and $75 million as investments are made in plant improvements, quality, capacity and
innovation. Once the pending transactions are closed, we will provide updated estimates for 2014.

Conference Call

Management will conduct a conference call and live webcast at 9:00 am eastern time on Thursday, May 8,2014 to
review the Company's first quarter results as well as the recently announced agreement to sell Private Brands to
Shearer's Foods and the recently announced agreement to acquire Baptista's Bakery. The conference call and
accompanying slide presentation will be webcast live through the Investor Relations section of the Company's
website, www.snyderslance.com. In addition, the slide presentation will be available to download and print
approximately 30 minutes before the webcast at             www.snyderslance.com . To partiCipate in the conference
call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. A continuous
telephone replay of the call will be available between 3:00pm on May 8 and midnight on May 15. The replay
telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access
code is 35042167. Investors may also access a web-based replay of the conference call at
www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 280 of 325
                                        *Snyders-Lance 1Q EPS 24c >LNCE

Factory(R) Pretzel Crisps(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(TM), 0-
Ke-Doke(R), Quitos(TM) and Padrinos(R) brand names along with a number of third party brands. Products are
distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food service
outlets and other channels. LNCE-E

Cautionary Information about Forward Looking Statements

This news release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions and statements regarding the Company's pending
acquisition of Baptista's Bakery and the sale of its Private Brands to Shearer's Foods, which are subject to a
number of risks and uncertainties, including the ability of Shearer's Foods to obtain financing to complete the
purchase of Private Brands and our ability to generate revenues and earnings currently generated by Private
Brands and cost reductions to offset overhead costs previously covered by Private Brands. Factors that could
cause actual results to differ include general economic conditions; volatility in the price, or availability of inputs,
including raw materials, packaging, energy and labor; price competition and industry consolidation; changes in our
top retail customer relationships; failure to successfully integrate acquisitions; failure to close the announced
transactions with Baptista's Bakery and Shearer's Foods, loss of key personnel; failure to execute and accomplish
our strategy; concerns with the safety and quality of certain food products or ingredients; adulterated, misbranded
or mislabeled products or product recalls; disruption of our supply chain or information technology systems;
improper use of social media; changes in consumer preferences and tastes or inability to innovate or market our
products effectively; reliance on distribution through a significant number of independent business owners;
protection of our trademarks and other intellectual property rights; impairment in the carrying value of goodwill or
other intangible assets; new regulations or legislation; interest and foreign currency exchange rate volatility and the
interests of a few individuals who control a significant portion of our outstanding shares of common stock may
conflict with those of other stockholders, which have been discussed in greater detail in our most recent Form 10-K
and other reports filed with the Securities and Exchange Commission.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Condensed Consolidated Statements of Income (Unaudited)
For the Quarters Ended March 29, 2014 and March 30, 2013

                                                      Quarter Ended

(in thousands, except per share                 March 29,               March 30,
data)                                               2014                   2013

Net revenue                                $            436,828     $     418,572
Cost of sales                                           288,027           273,776

Gross margin                                            148,801           144,796

Selling, general and administrative                     122,106           1l0,996
Impairment charges                                        1,000
Gain on sale of route businesses, net                   (1,163)             (1l0)
Other income, net                                         (254 )          (1,476)

Income before interest and income
 taxes                                                   27, 112           35,386

Interest expense, net                                       3,390           3,439

Income before income taxes                               23,722            31,947

Income tax expense                                          6,911          12,039

8 May 2014 06:00 ET Press Release: Snyder's-Lance, Inc. Reports -2-



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 281 of 325
                                      *Snyders-Lance 1Q EPS 24c >LNCE


Net income                                                  16,811          19,908
Net (loss}/income attributable to
 noncontrolling interests                                      (5)                 65
Net income attributable to
 Snyder's-Lance, Inc.                     $                 16,816   $      19,843



Basic earnings per share                  $                   0.24   $        0.29
Weighted average shares outstanding
 -- basic                                                   69,997          68,992

Diluted earnings per share                $                   0.24   $        0.28
Weighted average shares outstanding
 -- diluted                                                 70,77l          69,839

Cash dividends declared per share         $                   0.16   $        0.16

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Condensed Consolidated Balance Sheets (Unaudited)
As of March 29, 2014 and December 28, 2013

                                      March 29,
(in thousands, except share data)        2014               December 28, 2013

ASSETS
Current assets:
Cash and cash equivalents             $         5,638   $                 14,080
Accounts receivable, net of
 allowances of $1,396 and $1,579,
 respectively                                 152,604                    144,988
Inventories                                   123,929                    113,750
Prepaid income taxes                            5,072                      9,094
Deferred income taxes                          14,990                     15,391
Assets held for sale                           13,036                     15,314
Prepaid expenses and other current
 assets                                        24,047                     23,649

Total current assets                          339,316                    336,266

Noncurrent assets:
Fixed assets                             353,709                       349,256
Goodwill                                 535,757                       537,141
Other intangible assets, net             517,775                       519,669
Other noncurrent assets                   21,726                        22,262
Total assets                          $1,768,283        $            1,764,594



  LIABILITIES AND STOCKHOLDERS'
              EQUITY

Current liabilities:
Current portion of long-term debt     $        17,291   $                 17,291
Accounts payable                               67,991                     54,510
Accrued compensation                           22,085                     29,792
Accrued casualty insurance claims               6,262                      6,262
Accrued selling and promotional
 costs                                         13,922                     13,257
Other payables and accrued
 liabili ties                             27,837                     25,092
                                      ----------        -------------------




     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 282 of 325
                                      *Snyders-Lance 1Q EPS 24c >LNCE

Total current liabilities                155,388                      146,204

Noncurrent liabilities:
Long-term debt                           470,760                      480,082
Deferred income taxes                    190,146                      190,393
Accrued casualty insurance claims          6,027                        5,567
Other noncurrent liabilities              21,459                       24,448

Total liabilities                        843,780                      846,694

Commitments and contingencies

Stockholders' equity:
Common stock, $0.83 1/3 par value.
 Authorized 110,000,000 shares;
 70,079,148 and 69,891,890 shares
 outstanding, respectively                58,397                       58,241
Preferred stock, $1.00 par value.
Authorized 5,000,000 shares; no
shares outstanding
Additional paid-in capital               767,860                      765,172
Retained earnings                         90,760                       85,146
Accumulated other comprehensive
 income                                    8,321                       10,171

Total Snyder's-Lance, Inc.
 stockholders' equity                    925,338                      918,730
Noncontrolling interests                   (835)                        (830)

Total stockholders' equity               924,503                      917,900
Total liabilities and stockholders'
 equity                               $1,768,283     $     1,764,594



SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Condensed Consolidated Statements of Cash Flows (Unaudited)
For the Quarters Ended March 29, 2014 and March 30, 2013


                                                         Quarter Ended

                                                   March 29,          March 30,
(in thousands)                                        2014               2013

Operating activities:
Net income                                     $         16,811   $      19,908
Adjustments to reconcile net income to cash
from operating activities:
Depreciation and amortization                       14,654               14,778
Stock-based compensation expense                     1,514                1,181
Loss/(gain) on sale of fixed assets, net               136                (510)
Gain on sale of route businesses                   (1,163)                (110)
Impairment charges                                   1,000
Deferred income taxes                                  154              1,353
Provision for doubtful accounts                        363                852
Changes in operating assets and liabilities        (7,870)            (9,977)
Net cash provided by operating activities           25,599             27,475
                                               -----------        -----------

Investing activities:
Purchases of fixed assets                            (17,242)          (18,572)
Purchases of route businesses                         (4,393)          (11,142)
Proceeds from sale of fixed assets                        165             1,600



     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 283 of 325
                                      *Snyders-Lance 1Q EPS 24c >LNCE

Proceeds from sale of route businesses              6,364                  4,528
Net cash used in investing activities            (15,106)               (23,586)
                                              -----------          -----------

Financing activities:
Dividends paid to stockholders                     (11,202)             (11,043)
Issuances of common stock                             2,481                4,567
Repurchases of COmmon stock                         (1,152)                (703)
Repayments of long-term debt                        (4,062 )             (8,652)
Net (repayments)/proceeds from existing
 credit facilities                                (5,000)               14,935
Net cash used in financing activities            (18,935)                (896)
                                              -----------          -----------


Effect of exchange rate changes on cash                                  (185)
                                              -----------          -----------


(Decrease)/increase in cash and cash
 equivalents                                        (8,442)                2,808
Cash and cash equivalents at beginning of
 period                                              14,080               9,276
Cash and cash equivalents at end of period    $       5,638        $     12,084



Supplemental information:
Cash paid for income taxes, net of refunds
 of $- and $30, respectively                  $       3,795        $     10,196
Cash paid for interest                        $       2,126        $      2,700

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
For the Quarters Ended March 29, 2014 and March 30, 2013

                                                                    Per
                                                  Net of           Diluted
(in thousands, except share data)                   Tax            Share
                                                  -------      -------------
Quarter Ended March 29, 2014
Net income attributable to Snyder's-Lance,
 Inc.                                             $16,816      $         0.238

Impairment charges                                    631                0.009
Self-funded medical insurance claim                   564                0.008
Professional fees                                     214                0.003
                                                  -------



Net income attributable to Snyder's-Lance,
 Inc., excluding special items                    $18,225      $         0.258
                                                                       =======


Quarter Ended March 30, 2013
Net income attributable to Snyder's-Lance,
 Inc.                                             $19,843      $         0.284

* No special items in the first quarter of
2013



Net income attributable to Snyder's-Lance,
 Inc., excluding special items                    $19,843      $         0.284




     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 284 of 325
                                       *Snyders-Lance 1Q EPS 24c >LNCE

SOURCE Snyder's-Lance, Inc.

ICONTACT: Mark Carter, VP Strategic Initiatives and Investor Relations Officer (704) 557-8386

/Web site: http://www.snyderslance.com

Access Investor Kit for Snyder's-Lance, Inc.

Visit http://www.companyspotlight.com/partner?cp_code=A591 &isin=US8335511 049

8 May 2014 06:03 ET *Snyders-Lance 1Q Adj EPS 26c >LNCE

8 May 2014 06:04 ET *Snyders-Lance Sees 2014 Revenue Up 3%-5%>LNCE

Corrections & Amplifications

This item was corrected at 6:06 a.m. ET to adjust date from 2013 to 2014.

8 May 2014 06:04 ET *Correct: Snyders-Lance Sees 2014 Revenue Up 3%-5%>LNCE

8 May 2014 06:04 ET *Snyders-Lance Sees 2014 Adj EPS Up 10%-16%>LNCE

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

May 08,201406:04 ET (10:04 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: May 9, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 285 of 325
 Snyder's-Lance, Inc. Reports Results for First Quarter 2014; - Reports 2014
  first quarter net revenue of $437 million, a 4.4% increase over prior year
                                                           PR Newswire
                                              May 8,2014 Thursday 6:00 AM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 2211 words
Dateline: CHARLOnE, N.C., May 8,2014

Bod


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported results for its first quarter of 2014. Net revenue for the
first quarter ended March 29, 2014 was $437 million, an increase of 4.4% compared to prior year net revenue of
$419 million. Net income excluding special items in the first quarter of 2014 was $18.2 million, or $0.26 per diluted
share, as compared to net income of $19.8 million for the first quarter of 2013, or $0.28 per diluted share. Net
income including special items was $16.8 million for the first quarter of 2014, or $0.24 per diluted share, as
compared to net income of $19.8 million for the first quarter of 2013, or $0.28 per diluted share. Special items for
the first quarter of 2014 included after-tax charges of $1.4 million consisting primarily of an impairment charge and
certain acquisition related costs. There were no special items in the first quarter of 2013.

Comments from Management

"Snyder's-Lance is off to a good start in 2014. As we discussed in our last earnings call, we continued developing
our core brands with stepped up investments to support the first quarter new products roll out by significantly
increasing our spend over last year", commented Carl E. Lee, Jr., President and Chief Executive Officer. "In
addition to these marketing initiatives, during the first quarter we introduced a SUbstantial number of innovative
new product offerings including Snyder's of Hanover® Sweet and Salty pretzel pieces, Korn Kruncherstm and
our successful line of Lance® Bolds sandwich crackers. Snyder's of Hanover pretzels had strong growth, driven by
the new products and innovation while we also expanded the distribution of our Cape Cod® kettle-cooked chips in
the western regions of the country, helping to increase revenues substantially when compared to the first quarter of
2013. Just as exciting, we once again saw double-digit revenue growth and market share growth compared
to the prior year for our Snack Factory® Pretzel Crisps® pretzel crackers and we have put in place robust
marketing and development initiatives focused on our Lance® sandwich crackers. We continued to show growth in
our Partner brand and Other product categories due to increased distribution."

"I'm proud of how our team continues to drive our business, making Snyder's-Lance a stronger company every
day. As announced earlier this week, we have two important transactions in process as we look to acquire
Baptista's Bakery and sell our Private Brands to Shearer's Foods. These two events are important steps along our
overall strategic plan and are significant advancements in our drive to focus on branded products and on-trend
product innovation. Credit for our success goes to our associates who are dedicated and hard working. I want to
say "Thanks" for a good start to 2014, and look forward to the balance of 2014 with enthusiasm."

Dividend Declared
The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on May 30,2014 to stockholders of record at the close of business on May
22,2014.

Estimates provided for 2014


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 286 of 325
   Snyder's-Lance, Inc. Reports Results for First Quarter 2014; - Reports 2014 first quarter net revenue of $437
                                    million, a 4.4% increase over prior year

The Company estimates remain unchanged with net revenue for the full year 2014 expected to be up 3% to 5%
organically when compared to 2013. Earnings per diluted share are expected to increase between 10% and 16%
compared to 2013 earnings per diluted share, excluding special items. Capital expenditures for 2014 are projected
to be between $70 and $75 million as investments are made in plant improvements, quality, capacity and
innovation. Once the pending transactions are closed, we will provide updated estimates for 2014.

Conference Call
Management will conduct a conference call and live webcast at 9:00 am eastern time on Thursday, May 8,2014 to
review the Company's first quarter results as well as the recently announced agreement to sell Private Brands to
Shearer's Foods and the recently announced agreement to acquire Baptista's Bakery. The conference call and
accompanying slide presentation will be webcast live through the Investor Relations section of the Company's
website.http://www.snyderslance.com. In addition, the slide presentation will be available to download and print
approximately 30 minutes before the webcast at                 http://www.snyderslance.com. To participate in the
conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. A
continuous telephone replay of the call will be available between 3:00pm on May 8 and midnight on May 15. The
replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay
access code is 35042167. Investors may also access a web-based replay of the conference call at
http://www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack
Factory® Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-Doke®,
Quitos(TM) and Padrinos® brand names along with a number of third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-E

Cautionary Information about Forward Looking Statements
This news release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions and statements regarding the Company's pending
acquisition of Baptista's Bakery and the sale of its Private Brands to Shearer's Foods, which are subject to a
number of risks and uncertainties, including the ability of Shearer's Foods to obtain financing to complete the
purchase of Private Brands and our ability to generate revenues and earnings currently generated by Private
Brands and cost reductions to offset overhead costs previously covered by Private Brands. Factors that could
cause actual results to differ include general economic conditions; volatility in the price, or availability of inputs,
including raw materials, packaging, energy and labor; price competition and industry consolidation; changes in our
top retail customer relationships; failure to successfully integrate acquisitions; failure to close the announced
transactions with Baptista's Bakery and Shearer's Foods, loss of key personnel; failure to execute and accomplish
our strategy; concerns with the safety and quality of certain food products or ingredients; adulterated, misbranded
or mislabeled products or product recalls; disruption of our supply chain or information technology systems;
improper use of social media; changes in consumer preferences and tastes or inability to innovate or market our
products effectively; reliance on distribution through a significant number of independent business owners;
protection of our trademarks and other intellectual property rights; impairment in the carrying value of goodwill or
other intangible assets; new regulations or legislation; interest and foreign currency exchange rate volatility and the
interests of a few individuals who control a significant portion of our outstanding shares of common stock may
conflict with those of other stockholders, which have been discussed in greater detail in our most recent Form 10-K
and other reports filed with the Securities and Exchange Commission.



     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 287 of 325
Snyder's-Lance, Inc. Reports Results for First Quarter 2014; - Reports 2014 first quarter net revenue of $437
                                 million, a 4.4% increase over prior year

    SNYDER'S-LANCE, INC. AND SUBSIDIARIES
    Condensed Consolidated Statements of Income
    (Unaudited)
    For the Quarters Ended March 29, 2014 and March
    30,2013




                                                        Quarter
                                                        Ended
    (in thousands, except per share data)               March                 March 30,
                                                        29,2014               2013
    Net revenue                                         $           436,82                  $ 418,57
                                                                    8                         2
    Cost of sales                                       288,027               273,776
    Gross margin                                        148,801               144,796


    Selling, general and administrative                 122,106               110,996
    Impairment charges                                  1,000
    Gain on sale of route businesses, net               (1,163)               (110)
    Other income, net                                   (254)                 (1,476)
    Income before interest and income taxes             27,112                35,386


    Interest expense, net                               3,390                 3,439
    Income before income taxes                          23,722                31,947


    Income tax expense                                  6,911                 12,039
     Net income                                         16,811                19,908
    Net (Ioss)/income attributable to noncontrolling    (5)                   65
    interests
    Net income attributable to Snyder's-Lance, Inc.     $            16,816                 $ 19,843


     Basic earnings per share                           $            0.24                   $ 0.29
    Weighted average shares outstanding - basic         69,997                68,992


     Diluted earnings per share                         $            0.24                   $ 0.28
    Weighted average shares outstanding - diluted       70,771                69,839


     Cash dividends declared per share                  $            0.16                   $ 0.16

     SNYDER'S-LANCE, INC. AND
     SUBSIDIARIES
     Condensed Consolidated Balance Sheets
     (Unaudited)
     As of March 29, 2014 and December 28,2013




  Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 288 of 325
Snyder's-Lance, Inc. Reports Results for First Quarter 2014; - Reports 2014 first quarter net revenue of $437
                                 million, a 4.4% increase over prior year

     (in thousands, except share data)               March              Decem
                                                     29,                ber 28,
                                                     2014               2013
     ASSETS
     Current assets:
     Cash and cash equivalents                       $        5,638                        $ 14,080
     Accounts receivable, net of allowances of       152,60                       144,98
     $1,396 and $1,579, respectively                 4                            8
     Inventories                                     123,92                       113,75
                                                     9                            0
     Prepaid income taxes                            5,072                        9,094
     Deferred income taxes                           14,990                       15,391
     Assets held for sale                            13,036                       15,314
     Prepaid expenses and other current assets       24,047                       23,649
     Total current assets                            339,31                       336,26
                                                     6                            6


     Noncurrent assets:
     Fixed assets                                    353,70                       349,25
                                                     9                            6
     Goodwill                                        535,75                       537,14
                                                     7                            1
     Other intangible assets, net                    517,77                       519,66
                                                     5                            9
     Other noncurrent assets                         21,726                       22,262
     Total assets                                    $        1,768,2                      $ 1,764,5
                                                              83                             94


     LIABILITIES AND STOCKHOLDERS' EQUITY


     Current liabilities:
     Current portion of long-term debt               $         17,291                      $ 17,291
     Accounts payable                                67,991                       54,510
     Accrued compensation                            22,085                       29,792
     Accrued casualty insurance claims               6,262                        6,262
     Accrued selling and promotional costs           13,922                       13,257
     Other payables and accrued liabilities          27,837                       25,092
     Total current liabilities                       155,38                       146,20
                                                     8                            4


     Noncurrent liabilities:
     Long-term debt                                  470,76                       480,08
                                                     0                            2
     Deferred income taxes                           190,14                       190,39
                                                     6                            3
     Accrued casualty insurance claims               6,027                        5,567
     Other noncurrent liabilities                    21,459                       24,448
     Total liabilities                               843,78                       846,69
                                                     0                            4


  Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 289 of 325
Snyder's-Lance, Inc. Reports Results for First Quarter 2014; - Reports 2014 first quarter net revenue of $437
                                 million, a 4.4% increase over prior year


     Commitments and contingencies


     Stockholders' equity:
     Common stock, $0.83 1/3 par value.                58,397                      58,241
     Authorized 110,000,000 shares; 70,079,148
     and 69,891,890 shares outstanding,
     respectively
     Preferred stock, $1.00 par value. Authorized
     5,000,000 shares; no shares outstanding
     Additional paid-in capital                        767,86                      765,17
                                                       0                           2
     Retained earnings                                 90,760                      85,146
     Accumulated other comprehensive income            8,321                       10,171
     Total Snyder's-Lance, Inc. stockholders' equity   925,33                      918,73
                                                       8                           0
     Noncontrolling interests                          (835)                       (830)
     Total stockholders' equity                        924,50                      917,90
                                                       3                           0
     Total liabilities and stockholders' equity        $         1,768,2                     $ 1,764,5
                                                                 83                            94

      SNYDER'S-LANCE, INC. AND
      SUBSIDIARIES
      Condensed Consolidated Statements of Cash
      Flows (Unaudited)
      For the Quarters Ended March 29, 2014 and
      March 30, 2013




                                                       Quarter
                                                       Ended
      (in thousands)                                   March               March
                                                       29,                 30,
                                                       2014                2013
      Operating activities:
      Net income                                       $         16,81                       $ 19,90
                                                                 1                             8
      Adjustments to reconcile net income to cash
      from operating activities:
      Depreciation and amortization                    14,654                      14,778
      Stock-based compensation expense                 1,514                       1,181
      Loss/(gain) on sale of fixed assets, net         136                         (510)
      Gain on sale of route businesses                 (1,163)                     (110)
      Impairment charges                               1,000
      Deferred income taxes                            154                         1,353
      Provision for doubtful accounts                  363                         852
      Changes in operating assets and liabilities      (7,870)                     (9,977)
      Net cash provided by operating activities        25,599                      27,475




  Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 290 of 325
Snyder's-Lance, Inc. Reports Results for First Quarter 2014; - Reports 2014 first quarter net revenue of $437
                                 million, a 4.4% increase over prior year

      Investing activities:
      Purchases of fixed assets                         (17,242                      (18,572
                                                        )                            )
      Purchases of route businesses                     (4,393)                      (11,142
                                                                                     )
      Proceeds from sale of fixed assets                165                          1,600
      Proceeds from sale of route businesses            6,364                        4,528
      Net cash used in investing activities             (15,106                      (23,586
                                                        )                            )


      Financing activities:
      Dividends paid to stockholders                    (11,202                      (11,043
                                                        )                            )
      Issuances of common stock                         2,481                        4,567
      Repurchases of common stock                       (1,152)                      (703)
      Repayments of long-term debt                      (4,062)                      (8,652)
      Net (repayments)/proceeds from existing credit    (5,000)                      14,935
      facilities
      Net cash used in financing activities             (18,935                      (896)
                                                        )


      Effect of exchange rate changes on cash                                        (185)


      (Decrease)lincrease in cash and cash              (8,442)                      2,808
      equivalents
      Cash and cash equivalents at beginning of         14,080                       9,276
      period
      Cash and cash equivalents at end of period        $           5,638                        $ 12,08
                                                                                                      4


      Supplemental information:
      Cash paid for income taxes, net of refunds of     $           3,795                           $ 10,19
      $- and $30, respectively                                                                        6
      Cash paid for interest                            $           2,126                           $ 2,700

      SNYDER'S-LANCE, INC. AND SUBSIDIARIES
      Reconciliation of Non-GAAP Measures (Unaudited)
      For the Quarters Ended March 29, 2014 and March
      30,2013




      (in thousands, except share data)                       Net of            Per
                                                              Tax               Diluted
                                                                                Share
      Quarter Ended March 29, 2014
      Net income attributable to Snyder's-Lance, Inc.         $         16,81                         $ 0.23
                                                                        6                                 8


      Impairment charges                                      631                            0.00
                                                                                             9



  Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 291 of 325
   Snyder's-Lance, Inc. Reports Results for First Quarter 2014; - Reports 2014 first quarter net revenue of $437
                                    million, a 4.4% increase over prior year

         Self-funded medical insurance claim                564                          0.00
                                                                                         8
         Professional fees                                  214                          0.00
                                                                                         3


         Net income attributable to Snyder's-Lance, Inc.,   $         18,22                     $ 0.25
         excluding special items                                      5                           8


         Quarter Ended March 30,2013
         Net income attributable to Snyder's-Lance, Inc.    $         19,84                     $ 0.28
                                                                      3                           4

         • No special items in the first quarter of 2013


         Net income attributable to Snyder's-Lance, Inc.,   $         19,84                     $ 0.28
         excluding special items                                      3                           4

SOURCE Snyder's-Lance, Inc.


CONTACT: Mark Carter, VP Strategic Initiatives and Investor Relations Officer (704) 557-8386


Load-Date: May 14, 2014


  End ofHocument




     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 292 of 325
                              Snyderls-Lance to pay $195M for Baptistals
                                             Milwaukee Business Journal (Wisconsin)
                                                        May 8,2014 Thursday


Copyright 2014 American City Business Journal, Inc. All Rights Reserved




Length: 230 words
Byline: David Schuyler

Body


Snyder's-Lance Inc., the snack manufacturer that produces Snyder's of Hanover pretzels, is paying $195 million to
acquire Baptista's Bakery Inc. in Franklin, Snyder's-Lance said Thursday in a conference call.

Charlotte, N.C.-based Snyder's-Lance (Nasdaq: LNCE) announced Wednesday its agreement to buy Baptista's, a
snack food manufacturer with a 260,000-square-foot plant in Franklin and 337 employees. Nan Gardetto is the
owner of Baptista's Bakery.

Baptista's supplies Snyder's-Lance with its Snack Factory Pretzel Crisp brand, a growing brand for the publicly
traded company. Snyder's-Lance president and CEO Carl Lee Jr. said the acquisition will help the company grow
its lines of healthier and nutritional snacks, including organic and gluten-free, multi-grain and enriched products.

The deal represents the second time a large food company has acquired a local Gardetto-owned company. The
family owned Gardetto's Bakery Inc. was sold to General Mills Inc. in 1999. Gardetto's operated two facilities at the
time, one on South Sixth Street in Milwaukee and one on Oakwood Park Drive in Franklin. The Gardetto family
retained the Franklin facility, which it built in 1997, and used it to establish Baptista's Bakery.

Did you find this article useful? Why not subscribe to Milwaukee Business Journal for more articles and leads? Visit
bizjournals.comisubscribe or call 1-866-853-3661.


Load-Date: May 8, 2014


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 293 of 325
    Franklin snack-maker sold I N.C. firm buying Baptista's Bakery hopes to
                                    expand
                                       Milwaukee Journal Sentinel (Wisconsin)
                                        May 8, 2014 Thursday, Final Edition


Copyright 2014 Journal Sentinel Inc.

Section: D Business; Pg. 3
Length: 393 words
Byline: RICK ROMELL, rromell@journalsentinel.com Milwaukee Journal Sentinel, , Milwaukee Journal Sentinel
(WI)

Body


Growing Milwaukee-area snack food maker Baptista's Bakery Inc. is being sold to a North Carolina company.

The buyer, Charlottebased food producer Snyder's-Lance Inc., said it is "committed to retaining and growing" the
375-employee Baptista's operation in Franklin.

The pending acquisition appears to be another victory for Baptista's owner and CEO, Nan Gardetto.

She helped build a previous family-owned business, Gardetto's Bakery, into a $100 million-a-year firm that was
purchased in 1999 by General Mills. Gardetto then helped launch Baptista's, which started with 45 employees and
has grown into one of the 75 largest closely held companies in Wisconsin. Gardetto's Bakery made its name with
Snak-Ens, a savory mix of rye chips, bread sticks and other goodies based on a recipe from Gardetto's mother.

Baptista's has been a snack-food innovator, too, developing such products as tortilla chips with a dippingfriendly
basket shape.

The company has more than doubled employment since 2011, when it had a workforce of 160. In 2012, it
completed a $70 million expansion and equipment upgrade that roughly doubled the size of its building to 260, 000
square feet. Baptista's received up to $2.26 million in state tax credits and a $500,000 grant from the City of
Franklin.

Baptista's is a contract manufacturer, making products for other companies. One of those is Snyder's-Lance, for
which Baptista's produces the Pretzel Crisps line.

Among other Snyder's-Lance brands are Snyder's of Hanover pretzels, Jays potato chips and Archway cookies.

Snacks are a bright spot in the slow-growth food industry, said Harry Balzer, chief industry analyst with NPD Group,
a consumer marketing research firm.

In a still-tight economy, he said, Americans have been forced to eat more meals at home and have been seeking
ways to make that as convenient as possible. One answer: snack foods, particularly those that can accompany a
meal.

"The No.1 food eaten in America is a sandwich, and the No.1 side dish to that sandwich is a chip," Balzer said.
"It's the hot property in the food business, so you can see why there's an interest in it."




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 294 of 325
                    Franklin snack-maker sold I N.C. firm buying Baptista's Bakery hopes to expand

Copyright 2014, Journal Sentinel Inc. All rights reserved. (Note: This notice does not apply to those news items
already copyrighted and received through wire services or other media.)

Copyright, 2014, Journal Sentinel, All Rights Reserved.


Load-Date: May 9, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 295 of 325
                            Herbalife to repurchase $266 million shares
                                          Winston-Salem Journal (North Carolina)
                                            May 8, 2014 Thursday, DAILY Edition


Copyright 2014 Media General Communications Holdings, LLC
Distributed by Newsbank, Inc. All Rights Reserved

Section: A; Pg. 11
Length: 744 words
Byline: JOURNAL STAFF REPORT

Body


Herbalife Ltd. said in a regulatory filing Wednesday that it has entered into an agreement with Merrill Lynch
International to repurchase $266 million of Herbalife's common shares as part of its share repurchase program.

Herbalife said in its firstquarter earnings report it had spent $255 million during April to repurchase about 4.5 million
outstanding common shares. The company's board of directors expected to spend up to $581 million on the
program during the second quarter.

 Herbalife said it would use cash on hand to make the repurchase. It will receive a portion of the repurchased
shares on pre-determined dates, and the remainder upon completion of the program.

The transaction is expected to be completed no later than June 30. Shares that are repurchased will be retired.

 Herbalife says it is on pace for opening its $130 million manufacturing plant in Winston-Salem this year, with
powder production beginning early next week.

 Spokesman Julian Cacchioli said April 15 that the company started receiving raw ingredients into the facility ahead
of initial production runs. 'Our workforce is now approaching 200,' he said. It expects to complete the hiring of 493
fulltime employees by the end of 2015.

Richard Craver

Mediation to be completed in discrimination suit

A discrimination lawsuit involving a Thomasville mattress company is expected to complete the mediation process
by May 14, according to a legal filing issued Wednesday.

 The Equal Employment Opportunity Commission filed a complaint against Carolina Mattress Guild Inc. on Aug. 28
in the U.S. District Court for the Middle District of N.C. The EEOC has requested a jury trial. The site of the trial has
not been set.

 The lawsuit alleges the company 'unlawfully fired' a black employee, Ricky Clark, who complained about racial
comments that included the 'N-word' made by a white employee between June and August 2012. The suit identified
another black employee, Kenneth Clark, who was subjected to the same racial epithet by the white employee. The
men are not related.

 The company has said it let go of a former worker for 'legitimate, nondiscriminatory reasons.' If mediation does not
resolve the dispute, the lawsuit has been placed on a master calendar for April.



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 296 of 325
                                    Herbalife to repurchase $266 million shares

Richard Craver

Snyder's-Lance plans purchase and sale

 Snyder's-Lance Inc. announced Wednesday two major transactions in which it plans to buy Baptista's Bakery Inc.,
maker of Snack Factory Pretzel Crisps, and sell off its Private Brands division, along with two manufacturing plants
in the United States and Canada, to Shearer's Foods LLC of Massillon, Ohio.

 The price of the Baptista deal was not disclosed. Snyder's-Lance said it is selling Private Brands and the plants for
$430 million.

Baptista, based in Franklin, Wis., is known for making baked snack foods. Snyder-Lance said it plans to keep the
Baptista plant.

 Snyder's-Lance said the decision to sell Private Brands is to 'focus entirely on its branded products by placing more
resources to work on growth categories, such as better for you, nutritional and premium snacks.'

Richard Craver

BorgWarner Turbo Systems to expand in Buncombe

 BorgWarner Turbo Systems said Wednesday it is expanding its manufacturing operations in Buncombe County.
The company plans to create 63 jobs and spend more than $32 million on capital investments over three years in
Arden.

 BorgWarner is a manufacturer of turbocharging technologies designed to improve fuel economy, emissions and
performance for a wide range of vehicles, from commercial trucks and off-highway equipment to high-performance
race cars.

 The average annual wage for the new jobs will be $69,524 plus benefits. By comparison, the Buncombe County
average annual wage is $35,784.

The company has been made eligible for up to $126,000 in performancebased incentives from the One North
Carolina Fund, as well as matching local incentives.

Richard Craver

U-Haul opens center in Wake Forest

 U-Haul Co. of Raleigh said Wednesday it has opened a moving and storage center in a former Burlington Mills
plant in Wake Forest.

The property sits on 35.2 acres and contains several buildings totaling 324,841 square feet, including, two brick
buildings that were formerly used as an old boiler house and water-filtration plant.

 Preliminary plans call for this property to be used for selfstorage, climate-controlled selfstorage, U-Box pod
storage, recreational vehicle parking and possibly a future repair shop.

Richard Craver


Load-Date: May 11, 2014


  End of Documeut




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 297 of 325
             \
             V               Herbalife to repurchase $266 million shares
                                            Winston-Salem Journal (North Carolina)
                                            May 8, 2014 Thursday, DAILY EDITION


Copyright 2014 Winston-Salem Journal All Rights Reserved

Section: A; Pg. 11
Length: 739 words




Herbalife Ltd. said in a regulatory filing Wednesday that it has entered into an agreement with Merrill Lynch
International to repurchase $266 million of Herbalife's common shares as part of its share repurchase program.

Herbalife said in its firstquarter earnings report it had spent $255 million during April to repurchase about 4.5 million
outstanding common shares. The company's board of directors expected to spend up to $581 million on the
program during the second quarter.

Herbalife said it would use cash on hand to make the repurchase. It will receive a portion of the repurchased shares
on pre-determined dates, and the remainder upon completion of the program.

The transaction is expected to be completed no later than June 30. Shares that are repurchased will be retired.

Herbalife says it is on pace for opening its $130 million manufacturing plant in Winston-Salem this year, with
powder production beginning early next week.

Spokesman Julian Cacchioli said April 15 that the company started receiving raw ingredients into the facility ahead
of initial production runs. 'Our workforce is now approaching 200: he said. It expects to complete the hiring of 493
fulltime employees by the end of 2015.

Richard Craver

Mediation to be completed in discrimination suit

A discrimination lawsuit involving a Thomasville mattress company is expected to complete the mediation process
by May 14, according to a legal filing issued Wednesday.

The Equal Employment Opportunity Commission filed a complaint against Carolina Mattress Guild Inc. on Aug. 28
in the U.S. District Court for the Middle District of N.C. The EEOC has requested a jury trial. The site of the trial has
not been set.

The lawsuit alleges the company 'unlawfully fired' a black employee, Ricky Clark, who complained about racial
comments that included the 'N-word' made by a white employee between June and August 2012. The suit identified
another black employee, Kenneth Clark, who was subjected to the same racial epithet by the white employee. The
men are not related.

The company has said it let go of a former worker for 'legitimate, nondiscriminatory reasons.' If mediation does not
resolve the dispute, the lawsuit has been placed on a master calendar for April.

Richard Craver




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 298 of 325
                                     Herbalife to repurchase $266 million shares

Snyder's-Lance plans purchase and sale

Snyder's-Lance Inc. announced Wednesday two major transactions in which it plans to buy Baptista's Bakery Inc.,
maker of Snack Factory Pretzel Crisps, and sell off its Private Brands division, along with two manufacturing plants
in the United States and Canada, to Shearer's Foods LLC of Massillon, Ohio.

The price of the Baptista deal was not disclosed. Snyder's-Lance said it is selling Private Brands and the plants for
$430 million.

Baptista, based in Franklin, Wis., is known for making baked snack foods. Snyder-Lance said it plans to keep the
Baptista plant.

Snyder's-Lance said the decision to sell Private Brands is to 'focus entirely on its branded products by placing more
resources to work on growth categories, such as better for you, nutritional and premium snacks.'

Richard Craver

BorgWarner Turbo Systems to expand in Buncombe

BorgWarner Turbo Systems said Wednesday it is expanding its manufacturing operations in Buncombe County.
The company plans to create 63 jobs and spend more than $32 million on capital investments over three years in
Arden.

BorgWarner is a manufacturer of turbocharging technologies designed to improve fuel economy, emissions and
performance for a wide range of vehicles, from commercial trucks and off-highway equipment to high-performance
race cars.

The average annual wage for the new jobs will be $69,524 plus benefits. By comparison, the Buncombe County
average annual wage is $35,784.

The company has been made eligible for up to $126,000 in performancebased incentives from the One North
Carolina Fund, as well as matching local incentives.

Richard Craver

U-Haul opens center in Wake Forest

U-Haul Co. of Raleigh said Wednesday it has opened a moving and storage center in a former Burlington Mills plant
in Wake Forest.

The property sits on 35.2 acres and contains several buildings totaling 324,841 square feet, including, two brick
buildings that were formerly used as an old boiler house and water-filtration plant.

Preliminary plans call for this property to be used for selfstorage, climate-controlled selfstorage, U-Box pod storage,
recreational vehicle parking and possibly a future repair shop.

Richard Craver


Load-Date: May 11, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 299 of 325
 /

;\\
        Press Release: Snyder's-Lance, Inc. Announces Results from Annual
                             Meeting of Stockholders
                                                  Dow Jones Institutional News
                                               May 8,2014 Thursday 10:30 PM GMT


 Copyright 2014 Factiva ®, from Dow Jones
 All Rights Reserved




                            I
 Copyright © 2014, Dow Jones & Company, Inc.



         DOW JONES


 Length: 520 words

 Body


 Snyder's-Lance, Inc. Announces Results from Annual Meeting of Stockholders

 PR Newswire

 CHARLOTTE, N.C., May 8,2014

 CHARLOTTE, N.C., May 8, 2014 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today announced the
 results from its Annual Meeting of Stockholders held on May 6, 2014. The stockholders approved each of the
 proposals voted on at the meeting.

 Election of Directors

 The following nominees were elected to the Snyder's-Lance, Inc. Board of Directors to serve until the Annual
 Meeting of Stockholders in 2017:
      -- C. Peter Carlucci, Jr.

      -- James W. Johnston

      -- W. J. Prezzano

      -- Patricia A. Warehime


 The Board of Directors is currently comprised of eleven members, each of whom serves a three-year term.

 Advisory Vote on Executive Compensation

 The stockholders approved the advisory resolution approving the compensation paid to Snyder's-Lance, Inc. named
 executive officers.

 Snyder's-Lance, Inc. 2014 Director Stock Plan



        Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 300 of 325
           Press Release: Snyder's-Lance, Inc. Announces Results from Annual Meeting of Stockholders

The stockholders approved the Snyder's-Lance, Inc. 2014 Director Stock Plan effective May 6,2014.

Number of the Members of the Board of Directors

The stockholders approved an amendment to Section 3.2 of the Snyder's-Lance, Inc. Bylaws changing the number
of the members of the Board of Directors to a minimum of 7 and a maximum of 13.

Ratification of Selection of PricewaterhouseCoopers LLP as Independent Public Accountants

The stockholders ratified the selection of PricewaterhouseCoopers LLP as the independent registered public
accounting firm for fiscal year 2014.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack
Factory(R) Pretzel Crisps(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(TM), 0-
Ke-Doke(R), Quitos(TM) and other brand names along with a number of private label and third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. LNCE-E

SOURCE Snyder's-Lance, Inc.

ICONTACT: Mark Carter, VP and Investor Relations Officer (704) 557-8386

/Web site: http://www.snyderslance.com

Access Investor Kit for Snyder's-Lance, Inc.

Visit http://www.companyspotlight.com/partner?cp_code=A591 &isin=US8335511 049

8 May 2014 18:30 ET *Snyders-Lance: Stockholders Approved All Proposals Voted on at Meeting >LNCE

8 May 2014 18:31 ET *Snyders-Lance: C. Peter Carlucci, Jr, James W. Johnston, W. J. Prezzano, Patricia A.
Warehime Elected to Board

8 May 201418:32 ET *Snyders-Lance: Board of 11 Members, Each of Whom Serves Three-Year Term

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

May 08, 2014 18:32 ET (22:32 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: May 9, 2014


  Ella of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 301 of 325
          Snyder's-Lance, Inc. Announces Results from Annual Meeting of
                                   Stockholders
                                                           PR Newswire
                                              May 8, 2014 Thursday 6:30 PM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 391 words
Dateline: CHARLOTTE, N.C., May 8,2014

Bod


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today announced the results from its Annual Meeting of Stockholders
held on May 6,2014. The stockholders approved each of the proposals voted on at the meeting.

Election of Directors
The following nominees were elected to the Snyder's-Lance, Inc. Board of Directors to serve until the Annual
Meeting of Stockholders in 2017:

C. Peter Carlucci, Jr. James W. Johnston W. J. Prezzano Patricia A. Warehime

The Board of Directors is currently comprised of eleven members, each of whom serves a three-year term.

Advisory Vote on Executive Compensation
The stockholders approved the advisory resolution approving the compensation paid to Snyder's-Lance, Inc. named
executive officers.

Snyder's-Lance, Inc. 2014 Director Stock Plan
The stockholders approved the Snyder's-Lance, Inc. 2014 Director Stock Plan effective May 6,2014.

Number of the Members of the Board of Directors
The stockholders approved an amendment to Section 3.2 of the Snyder's-Lance, Inc. Bylaws changing the number
of the members of the Board of Directors to a minimum of 7 and a maximum of 13.

Ratification of Selection of PricewaterhouseCoopers LLP as Independent Public Accountants
The stockholders ratified the selection of PricewaterhouseCoopers LLP as the independent registered public
accounting firm for fiscal year 2014.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack
Factory® Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-Doke®,
Quitos(TM) and other brand names along with a number of private label and third party brands. Products are
distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food service
outlets and other channels. LNCE-E



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 302 of 325
                    Snyder's-Lance, Inc. Announces Results from Annual Meeting of Stockholders

SOURCE Snyder's-Lance, Inc.


CONTACT: Mark Carter, VP and Investor Relations Officer (704) 557-8386


Load-Date: May 9,2014


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 303 of 325
       ~
              \                 Snyder's-Lance profit falls in first quarter
                                               Charlotte Observer (North Carolina)
                                                       May 8,2014 Thursday


Copyright 2014 The Charlotte Observer All Rights Reserved




ahe <tharlotte (!)bserver
      Foun{j on Charlotte .. com

Length: 254 words
Byline: Andrew Dunn



adunn@charlotteobserver.com
Dateline: May 8 2014




Charlotte-based Snyder's-Lance said Thursday that its net income shrank slightly in the first quarter as it launched
new products and worked through acquisitions.

The snack maker earned $16.8 million in the quarter, down about 15 percent from the year before.

But executives said their earnings exceeded expectations. Revenue rose 4 percent, to $437 million, as new
products sold better than hoped. That includes the company's new Snyder's of Hanover Sweet and Salty and Korn
Krunchers pretzels.

The company also said it spent more than it usually does on marketing in the quarter to help launch those new
lines.

The earnings report came a day after Snyder's-Lance announced two significant transactions that bolster its
presence in relatively healthier snacks and refocus the company on name brands.

The company agreed to buy Wisconsin-based Baptista's Bakery Inc., a private-label baked snack manufacturer. It
already produces the Snyder's-Lance Snack Factory Pretzel Crisps line and is known for "better for you" snacks.
The category encompasses snacks that have a redeeming nutritional value, such as a gluten-free snack or one that
has whole grains.

Snyder's-Lance also said it would sell its private brands business, which makes cookies and crackers under names
that are alternatives to national brands. Ohio-based Shearer's Foods LLC will acquire the business and two
manufacturing facilities in the deal.

Shares in Snyder's-Lance closed Thursday at $26.88, down less than 1 percent.

Dunn: 704-358-5235; Twitter: @andrew_dunn


Load-Date: May 9,2014



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 304 of 325
                          Snyder's-Lance profit falls in first quarter



End of Document




    Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 305 of 325
   ~\
    .
                             Snyder's-Lance to acquire Baptista's Bakery
                                              Progressive Media - Company News
                                                       May 8,2014 Thursday


Copyright 2014 Progressive Media Group Limited All Rights Reserved


                                            .....
Section: COMPANY NEWS; Business Expansions
Length: 388 words
Highlight: US-based snack food producer Snyder's-Lance has signed a definitive agreement to acquire Baptista's
Bakery, which produces baked snack foods and 'better for you' snacks.

Body


US-based snack food producer Snyder's-Lance has signed a definitive agreement to acquire Baptista's Bakery,
which produces baked snack foods and 'better for you' snacks.


As part of the deal, Snyder's-Lance will acquire a 100% stake in Baptista's Bakery, along with its manufacturing
facility in Franklin, Wisconsin.


Baptista's Bakery is a developer and manufacturer of baked snacks for snack companies and retailers across the
US.


It is also supplies Snack Factory Pretzel Crisps to Snyder's-Lance.


This deal is part of Snyder's-Lance's plan to sharpen its focus on its branded products in growth categories such as
'better for you' and other emerging products which are driven by consumer preferences and insights.

Snyder's-Lance president and CEO Carl Lee Jr said that the Baptista's team is strong and dedicated, with many
new product ideas which will be an excellent pairing for the company's brands.


"We are committed to retaining and growing the Franklin, Wisconsin facility, which is strategically well positioned
within our network.

"By combining the resources and expertise of Baptista's with the scale of Snyder's-Lance, we will accelerate our
ability to deliver exciting, on-trend snacks and product innovation while expanding our 'better for you' products and
gaining needed capacity for our growing Snyder's of Hanover pretzels," Lee added.


Baptista's Bakery CEO and founder Nan Gardetto said, "The combination of Baptista's quality and product
innovation teamed with the marketing, sales and distribution capabilities of Snyder's-Lance means our best
accomplishments are yet to come."

The transaction, which is expected to be completed in the second quarter of 2014, is subject to regulatory approvals
and customary closing conditions.



        Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 306 of 325
                                     Snyder's-Lance to acquire Baptista's Bakery


The financial details of the deal were not disclosed.

Baptista's Bakery was established after Gardetto's Bakery was divested to General Mills in 1999.


While Gardetto's operated two facilities at the time of the sale, one in Milwaukee and the other in Franklin, the
Gardetto family retained the Franklin facility, which it built in 1997, and utilised it to establish Baptista's Bakery.

Headquartered in Charlotte, North Carolina, Snyder's-Lance manufactures and markets snack foods such as
pretzels, sandwich crackers, pretzel crackers, potato chips and cookies in the US and internationally.


Load-Date: May 9, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 307 of 325
            Snyder's-Lance to buy snack foods producer Baptista's Bakery
                                                Progressive Media - Company News
                                                       May 8,2014 Thursday


Copyright 2014 Progressive Media Group Limited All Rights Reserved



                                        I: •.

Section: SAVORY SNACKS; Business Expansions
Length: 214 words
Highlight: Snyder's-Lance, a US-based salty snack maker, has agreed to buy Baptista's Bakery, a producer of
baked snack foods and 'better for you' snacks.

Body


As part of the agreement, Snyder's-Lance will acquire 100% stake in Baptista's Bakery, and its manufacturing
facility.


Baptista's is a supplier of Snyder's-Lance's Snack Factory Snack Factory Pretzel Crisps brand.

Snyder's-Lance noted that Baptista's holds capabilities consistent with its innovation plans. The deal is expected to
allow Snyder's-Lance to sharpen its focus on its branded products in growth categories.

Baptista's Bakery was established in 1999 following the sale of Gardetto's Bakery to General mills.


Snyder's-Lance president and CEO Carl Lee said the team at Baptista's is strong and dedicated, with many new
product ideas which will be an excellent pairing for company's brands.


"By combining the resources and expertise of Baptista's with the scale of Snyder's-Lance, we will accelerate our
ability to deliver exciting, on-trend snacks and product innovation while expanding our 'better for you' products and
gaining needed capacity for our growing Snyder's of Hanover pretzels," Lee added.


The transaction, which is expected to be completed in the second quarter of 2014, is subject to regulatory approvals
and customary closing conditions.


Image: Snyder's-Lance to acquire snack foods producer Baptista's Bakery. Photo: courtesy of phanlop88/
FreeDigitaIPhotos.net.


Load-Date: May 9, 2014


   End of Hocmncnt




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 308 of 325
  Press Release: Snyder's-Lance Inc. Signs Definitive Agreement to Acquire
                           Baptista's Bakery Inc.
                                                  Dow Jones Institutional News
                                              May 7,2014 Wednesday 9:45 AM GMT


Copyright 2014 Factiva ®, from Dow Jones
All Rights Reserved




Copyright © 2014, Dow Jones & Company, Inc.



        DOW JONES         t       . ii   ~;




Length: 1679 words

Body


Snyder's-Lance Inc. Signs Definitive Agreement to Acquire Baptista's Bakery Inc.

- Supports Snyder's-Lance focus on branded product innovation and manufacturing capabilities

- Supplier of our fast growing Snack Factory(R) Pretzel Crisps(R) brand

- Includes innovative manufacturing facility in Franklin, WI

- Commentary from management during Snyder's-Lance first quarter earnings call, scheduled for Thursday, May
8th

PR Newswire

CHARLOTTE, N.C., May 7, 2014

CHARLOTTE, N.C., May 7, 2014 IPRNewswirel -- Snyder's-Lance, Inc. (NASDAQ: LNCE) ("Snyder's-Lance")
today announced a definitive agreement has been signed to acquire Baptista's Bakery, Inc. ("Baptista's"), an
industry leader in baked snack foods and "better for you" snacks consistent with emerging consumer trends. They
are the manufacturer of our fast growing Snack Factory(R) Pretzel Crisps(R) brand and have unique capabilities
consistent with the innovation plans of Snyder's-Lance. This transaction supports efforts by Snyder's-Lance to
sharpen its focus on our branded products in growth categories such as "better for you" and other emerging
products which are driven by consumer preferences and insights.

"Baptista's is a leader in highly differentiated snacks, and we're excited to be working with their talented, creative
team" said Carl E. Lee, Jr., President and Chief Executive Officer of Snyder's-Lance. "Baptista's is a company that
has excelled in providing exceptional product quality and innovation while commercializing production in ways that
are effective and unique. The team at Baptista's is strong and dedicated, with many new product ideas which will be
an excellent pairing for our brands. Our culture and values fit well with those of Baptista's which are focused on a
dedication to employees and to the community. We are committed to retaining and growing the Franklin, Wisconsin
facility, which is strategically well positioned within our network. By combining the resources and expertise of


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 309 of 325
         Press Release: Snyder's-Lance Inc. Signs Definitive Agreement to Acquire Baptista's Bakery Inc.

Baptista's with the scale of Snyder's-Lance, we will accelerate our ability to deliver exciting, on-trend snacks and
product innovation while expanding our 'better for you' products and gaining needed capacity for our growing
Snyder's of Hanover pretzels. We welcome the Baptista's team to the Snyder's-Lance family and look forward to
winning together!"

"I am so proud of everyone at Baptista's and am very grateful for the outstanding success we have had these past
15 years," commented Nan Gardetto, CEO and founder of Baptista's. "Our success is a direct result of the
dedicated, talented group of people who make up our employee team. Foremost in my mind, as I entered into
conversations that led to this transaction, was my desire to find an organization that would be equally committed to
our people and our community. Certainly we believe we have found an excellent steward for our business in
Snyder's-Lance. The combination of Baptista's quality and product innovation teamed with the marketing, sales and
distribution capabilities of Snyder's-Lance means our best accomplishments are yet to come. I am personally
excited for our company's future and the success that lies ahead."

Summary of the Transaction

Under the transaction terms, Snyder's-Lance will acquire 100% of Baptista's Bakery, Inc. and its manufacturing
facility. William Blair & Company, L.L.C. acted as financial advisor, and Foley & Lardner, LP acted as legal counsel
to Baptista's in the transaction. K&L Gates LLP acted as legal counsel to Snyder's-Lance. Completion of the
transaction is subject to regulatory approvals as well as customary closing conditions and is expected to close in
the second quarter of this year.

Conference Call

In compliance with applicable regulations, management will discuss this transaction, other transactions and first
quarter 2014 earnings results during the previously scheduled Snyder's-Lance First Quarter Earnings Call, which is
scheduled to begin at 9:00am eastern time on Thursday, May 8,2014. The conference call and accompanying slide
presentation will be webcast live through the Investor Relations section of Snyder's-Lance website,
www.snyderslance.com . In addition, the slide presentation will be available to download and print approximately 30
minutes before the webcast at             www.snyderslance.com . To participate in the conference call, the dial-in
number is (844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. A continuous telephone replay
of the call will be available between 3:00pm on May 8 and midnight on May 15. The replay telephone number is
(855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 35042167.
Investors may also access a web-based replay of the conference call at           www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack
Factory(R) Pretzel Crisps(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(TM), 0-
Ke-Doke(R), Quitos(TM) and other brand names along with a number of private label and third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. LNCE-E

About Baptista's Bakery, Inc.

Baptista's Bakery was established following the sale of Gardetto's Bakery, Inc. to General Mills in 1999. Gardetto's
operated two facilities at the time of the sale, one on Sixth Street in Milwaukee and one on Oakwood Park Drive in
Franklin. The Gardetto family retained the Franklin facility, which it built in 1997, and utilized it to establish
Baptista's Bakery. Baptista's is a product developer and manufacturer of baked, "better for you" snacks for high
quality snack companies and retailers across the United States.



     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 310 of 325
         Press Release: Snyder's-Lance Inc. Signs Definitive Agreement to Acquire Baptista's Bakery Inc.

Cautionary Information about Forward Looking Statements

This news release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include the expected completion of the acquisition of Baptista's, the time frame in which the
acquisition will occur, and the expected benefits to Snyder's-Lance from completing the acquisition, including
acceleration of its ability to deliver on-trend snacks and product innovation. The statements are subject to a number
of risks and uncertainties. Factors that could cause actual results to differ include, among other things, regulatory
approval of the proposed acquisition or that other conditions to the closing of the deal may not be satisfied, the
potential impact on the business of Baptista's due to the announcement of the acquisition, the occurrence of any
event, change or other circumstances that could give rise to the termination of the definitive agreement, the
successful integration and realization of the anticipated benefits from the proposed acquisition, the ability of
Snyder's-Lance to achieve its strategic initiatives, and general economic conditions. Therefore, actual results may
differ materially and adversely from those expressed in any forward-looking statements. For information regarding
other related risks, see the "Risk Factors" section of Snyder's-Lance's most recent Annual Report on Form 10-K.
Except as required by law, the Snyder's-Lance undertakes no obligation to update or revise publicly any forward-
looking statement as a result of new information, future developments or otherwise.

This news release also includes projections regarding future revenues, earnings and other results which are based
upon Snyder's-Lance's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include general economic conditions; volatility in the
price or availability of inputs, including raw materials, packaging, energy and labor; price competition and industry
consolidation; changes in our top retail customer relationships; failure to successfully integrate acquisitions; loss of
key personnel; failure to execute and accomplish our strategy; concerns with the safety and quality of certain food
products or ingredients; adulterated, misbranded or mislabeled products or product recalls; disruption of our supply
chain or information technology systems; improper use of social media; changes in consumer preferences and
tastes or inability to innovate or market our products effectively; reliance on distribution through a significant number
of independent business owners; protection of our trademarks and other intellectual property rights; impairment in
the carrying value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency
exchange rate volatility and the interests of a few individuals who control a significant portion of our outstanding
shares of common stock may conflict with those of other stockholders, which have been discussed in greater detail
in our most recent Form 1O-K and other reports filed with the Securities and Exchange Commission.

Logo - http://photos.prnewswire.com/prnh/20110411/CL80943LOGO

SOURCE Snyder's-Lance, Inc.

ICONTACT: Mark Carter, 704-557-8386

/Web site: http://www.snyderslance.com

Access Investor Kit for Snyder's-Lance, Inc.

Visit http://www.companyspotlight.com/partner?cp_code=A591 &isin=US8335511 049

7 May 201405:45 ET *Snyder's-Lance Inc. Signs Definitive Agreement To Acquire Baptista's Bakery Inc.

7 May 201405:45 ET *Snyder's-Lance Inc. Signs Definitive Agreement To Acquire Baptista's Bakery >LNCE

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

May 07,201405:45 ET (09:45 GMT)



Notes


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 311 of 325
         Press Release: Snyder's-Lance Inc. Signs Definitive Agreement to Acquire Baptista's Bakery Inc.

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: October 30,2014


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 312 of 325
                   FORM 8-K: SNYDER'S-LANCE, INC FILES Current report
                                                            US Official News
                                                       May 7, 2014 Wednesday


Copyright 2014 Plus Media Solutions Private Limited All Rights Reserved




 Plus Media Solutions

Length: 776 words
Dateline: Washington

Body


SNYDER'S-LANCE, INC, North Carolina, has filed FORM 8-K (Current report) with Securities and Exchange
Commission on May 07,2014

State or other Jurisdiction of Incorporation: North Carolina

Item 8.01. Other Events.
On May 7, 2014, Snyder's-Lance, Inc. (the "Company") issued a press release announcing that it has signed a
definitive agreement to acquire Baptista's Bakery, Inc.

A copy of the press release is being filed as Exhibit 99.1 hereto. The press release contains forward-looking
statements regarding the Company and includes cautionary statements identifying important factors that could
cause actual results to differ materially.

Item 9.01. Financial Statements and Exhibits.

(d) Exhibits



Exhibit No.




Exhibit Description
99.1




Press Release, dated May 7, 2014, announcing that Snyder's-Lance, Inc. has signed a definitive agreement to
acquire Baptista's Bakery, Inc.

Snyder's-Lance Inc. Signs Definitive Agreement



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 313 of 325
                             FORM 8-K: SNYDER'S-LANCE, INC FILES Current report

to Acquire Baptista's Bakery Inc.




Supports Snyder's-Lance focus on branded product innovation and manufacturing capabilities




Supplier of our fast growing Snack Factory® Pretzel Crisps® brand




Includes innovative manufacturing facility in Franklin, WI




Commentary from management during Snyder's-Lance first quarter earnings call, scheduled for Thursday, May 8th

Charlotte, North Carolina - Snyder's-Lance, Inc. (NASDAQ: LNCE) ("Snyder's-Lance") today announced a
definitive agreement has been signed to acquire Baptista's Bakery, Inc. ("Baptista's"), an industry leader in baked
snack foods and "better for you" snacks consistent with emerging consumer trends. They are the manufacturer of
our fast growing Snack Factory® Pretzel Crisps® brand and have unique capabilities consistent with the
innovation plans of Snyder's-Lance. This transaction supports efforts by Snyder's-Lance to sharpen its focus on our
branded products in growth categories such as "better for you" and other emerging products which are driven by
consumer preferences and insights.

"Baptista's is a leader in highly differentiated snacks, and we're excited to be working with their talented, creative
team" said Carl E. Lee, Jr., President and Chief Executive Officer of Snyder's-Lance. "Baptista's is a company that
has excelled in providing exceptional product quality and innovation while commercializing production in ways that
are effective and unique. The team at Baptista's is strong and dedicated, with many new product ideas which will be
an excellent pairing for our brands. Our culture and values fit well with those of Baptista's which are focused on a
dedication to employees and to the community. We are committed to retaining and growing the Franklin, Wisconsin
facility, which is strategically well positioned within our network. By combining the resources and expertise of
Baptista's with the scale of Snyder's-Lance, we will accelerate our ability to deliver exciting, on-trend snacks and
product innovation while expanding our "better for you" products and gaining needed capacity for our growing
Snyder's of Hanover pretzels. We welcome the Baptista's team to the Snyder's-Lance family and look forward to
winning together!"

"I am so proud of everyone at Baptista's and am very grateful for the outstanding success we have had these past
15 years," commented Nan Gardetto, CEO and founder of Baptista's. "Our success is a direct result of the
dedicated, talented group of people who make up our employee team. Foremost in my mind, as I entered into
conversations that led to this transaction, was my desire to find an organization that would be equally committed to
our people and our community. Certainly we believe we have found an excellent steward for our business in
Snyder's-Lance. The combination of Baptista's quality and product innovation teamed with the marketing, sales and
distribution capabilities of Snyder's-Lance means our best accomplishments are yet to come. I am personally
excited for our company's future and the success that lies ahead."

Summary of the Transaction




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 314 of 325
                            FORM 8-K: SNYDER'S-LANCE, INC FILES Current report

Under the transaction terms, Snyder's-Lance will acquire 100% of Baptista's Bakery, Inc. and its manufacturing
facility. William Blair & Company, L.L.C. acted as financial advisor, and Foley & Lardner, LP acted as legal counsel
to Baptista's in the transaction. K&L Gates LLP acted as legal counsel to Snyder's-Lance. Completion of the
transaction is subject to regulatory approvals as well as customary closing conditions and is expected to close in
the second quarter of this year.

For more information please visit: http://www.sec.gov

In case of any query regarding this article or other content needs please contact: editorial@plusmediasolutions.com


Load-Date: May 9, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 315 of 325
Snyder's-Lance Inc. Signs Definitive Agreement to Acquire Baptista's Bakery
 Inc.; - Supports Snyder's-Lance focus on branded product innovation and
                         manufacturing capabilities
                                                           PR Newswire
                                            May 7,2014 Wednesday 5:45 AM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 1521 words
Dateline: CHARLOTTE, N.C., May 7, 2014

Body


Snyder's-Lance, Inc. (NASDAQ: LNCE) ("Snyder's-Lance") today announced a definitive agreement has been
signed to acquire Baptista's Bakery, Inc. ("Baptista's"), an industry leader in baked snack foods and "better for you"
snacks consistent with emerging consumer trends. They are the manufacturer of our fast growing Snack Factory®
Pretzel Crisps® brand and have unique capabilities consistent with the innovation plans of Snyder's-Lance. This
transaction supports efforts by Snyder's-Lance to sharpen its focus on our branded products in growth categories
such as "better for you" and other emerging products which are driven by consumer preferences and insights.

"Baptista's is a leader in highly differentiated snacks, and we're excited to be working with their talented, creative
team" said Carl E. Lee, Jr., President and Chief Executive Officer of Snyder's-Lance. "Baptista's is a company that
has excelled in providing exceptional product quality and innovation while commercializing production in ways that
are effective and unique. The team at Baptista's is strong and dedicated, with many new product ideas which will be
an excellent pairing for our brands. Our culture and values fit well with those of Baptista's which are focused on a
dedication to employees and to the community. We are committed to retaining and growing the Franklin, Wisconsin
facility, which is strategically well positioned within our network. By combining the resources and expertise of
Baptista's with the scale of Snyder's-Lance, we will accelerate our ability to deliver exciting, on-trend snacks and
product innovation while expanding our 'better for you' products and gaining needed capacity for our growing
Snyder's of Hanover pretzels. We welcome the Baptista's team to the Snyder's-Lance family and look forward to
winning together!"

"I am so proud of everyone at Baptista's and am very grateful for the outstanding success we have had these past
15 years," commented Nan Gardetto, CEO and founder of Baptista's. "Our success is a direct result of the
dedicated, talented group of people who make up our employee team. Foremost in my mind, as I entered into
conversations that led to this transaction, was my desire to find an organization that would be equally committed to
our people and our community. Certainly we believe we have found an excellent steward for our business in
Snyder's-Lance. The combination of Baptista's quality and product innovation teamed with the marketing, sales
and distribution capabilities of Snyder's-Lance means our best accomplishments are yet to come. I am personally
excited for our company's future and the success that lies ahead."

Summary of the Transaction
Under the transaction terms, Snyder's-Lance will acquire 100% of Baptista's Bakery, Inc. and its manufacturing
facility. William Blair & Company, L.L.C. acted as financial advisor, and Foley & Lardner, LP acted as legal counsel
to Baptista's in the transaction. K&L Gates LLP acted as legal counsel to Snyder's-Lance. Completion of the
transaction is subject to regulatory approvals as well as customary closing conditions and is expected to close in
the second quarter of this year.

Conference Call


      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 316 of 325
   Snyder's-Lance Inc. Signs Definitive Agreement to Acquire Baptista's Bakery Inc.; - Supports Snyder's-Lance
                            focus on branded product innovation and manufacturin ....

In compliance with applicable regulations, management will discuss this transaction, other transactions and first
quarter 2014 earnings results during the previously scheduled Snyder's-Lance First Quarter Earnings Call, which is
scheduled to begin at 9:00am eastern time on Thursday, May 8, 2014. The conference call and accompanying
slide presentation will be webcast live through the Investor Relations section of Snyder's-Lance
website.http://www.snyderslance.com. In addition, the slide presentation will be available to download and print
approximately 30 minutes before the webcast at                 http://www.snyderslance.com. To participate in the
conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. A
continuous telephone replay of the call will be available between 3:00pm on May 8 and midnight on May 15. The
replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay
access code is 35042167. Investors may also access a web-based replay of the conference call at
http://www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack
Factory® Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-Doke®,
Quitos(TM) and other brand names along with a number of private label and third party brands. Products are
distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food service
outlets and other channels. LNCE-E

About Baptista's Bakery, Inc.
Baptista's Bakery was established following the sale of Gardetto's Bakery, Inc. to General Mills in 1999. Gardetto's
operated two facilities at the time of the sale, one on Sixth Street in Milwaukee and one on Oakwood Park Drive in
Franklin. The Gardetto family retained the Franklin facility, which it built in 1997, and utilized it to establish
Baptista's Bakery. Baptista's is a product developer and manufacturer of baked, "better for you" snacks for high
quality snack companies and retailers across the United States.

Cautionary Information about Forward Looking Statements
This news release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include the expected completion of the acquisition of Baptista's, the time frame in which the
acquisition will occur, and the expected benefits to Snyder's-Lance from completing the acquisition, including
acceleration of its ability to deliver on-trend snacks and product innovation. The statements are subject to a number
of risks and uncertainties. Factors that could cause actual results to differ include, among other things, regulatory
approval of the proposed acquisition or that other conditions to the closing of the deal may not be satisfied, the
potential impact on the business of Baptista's due to the announcement of the acquisition, the occurrence of any
event, change or other circumstances that could give rise to the termination of the definitive agreement, the
successful integration and realization of the anticipated benefits from the proposed acquisition, the ability of
Snyder's-Lance to achieve its strategic initiatives, and general economic conditions. Therefore, actual results may
differ materially and adversely from those expressed in any forward-looking statements. For information regarding
other related risks, see the "Risk Factors" section of Snyder's-Lance's most recent Annual Report on Form 10-K.
Except as required by law, the Snyder's-Lance undertakes no obligation to update or revise publicly any forward-
looking statement as a result of new information, future developments or otherwise.

This news release also includes projections regarding future revenues, earnings and other results which are based
upon Snyder's-Lance's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include general economic conditions; volatility in the
price or availability of inputs, including raw materials, packaging, energy and labor; price competition and industry
consolidation; changes in our top retail customer relationships; failure to successfully integrate acquisitions; loss of



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 317 of 325
   Snyder's-Lance Inc. Signs Definitive Agreement to Acquire Baptista's Bakery Inc.; - Supports Snyder's-Lance
                            focus on branded product innovation and manufacturin ....

key personnel; failure to execute and accomplish our strategy; concerns with the safety and quality of certain food
products or ingredients; adulterated, misbranded or mislabeled products or product recalls; disruption of our supply
chain or information technology systems; improper use of social media; changes in consumer preferences and
tastes or inability to innovate or market our products effectively; reliance on distribution through a significant number
of independent business owners; protection of our trademarks and other intellectual property rights; impairment in
the carrying value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency
exchange rate volatility and the interests of a few individuals who control a significant portion of our outstanding
shares of common stock may conflict with those of other stockholders, which have been discussed in greater detail
in our most recent Form 10-K and other reports filed with the Securities and Exchange Commission.

Logo -htlp:llphotos.prnewswire.com/prnh/2011 0411/CL80943LOGO

SOURCE Snyder's-Lance, Inc.


CONTACT: Mark Carter, 704-557-8386


Load-Date: May 8, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 318 of 325
    Snyder's-Lance sells private-label business, acquires Baptista's Bakery
                                          The Evening Sun (Hanover, Pennsylvania)
                                                     May 7,2014 Wednesday


Copyright 2014 MediaNews Group, Inc. All Rights Reserved

Section: NEWS; Business
Length: 254 words
Byline: Evening Sun




Snyder's-Lance Inc. is selling its private-label business, including two factories in Iowa and Canada, to an Ohio
company.

The owner of Snyder's of Hanover also said Wednesday it's acquIring Wisconsin-based snack food maker
Baptista's Bakery Inc., a move that will boost Snyder's-Lance branded snack food business and production of
healthier snacks.

Charlotte, N.C.-based Snyder's-Lance made both announcements the day before the company releases first-
quarter financial results Thursday.

Shearer's Foods of Massillon, Ohio, will pay $430 million for Snyder's-Lance's private-label business which makes
snack foods that grocery stores and other retailers sell under their own name. Shearer's will acquire Snyder's-Lance
manufacturing plants in Burlington, Iowa and Ontario, Canada as part of the deal. The transaction is expected to
close in second quarter 2014.

Private-label products accounted for $287.8 million in net revenue for Snyder's-Lance in 2013, the company said in
its annual report. That was 16 percent of the company's $1.76 billion in net revenue for the year.

Baptista's Bakery, based in Franklin, Wis., makes potato crisps, pretzel crisps and other "better for you" baked
snacks for retailers and other snack food companies. Its products include pretzel crisps which Snyder's-Lance
sells under the Snack Factory brand.

Snyder's-Lance will acquire Baptista's manufacturing plant in Franklin, Wis., as part of the deal, which is expected
to close in the second quarter. The purchase price was not disclosed.

 Gary Haber


Load-Date: May 7,2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 319 of 325
                      Snyder's-Lance to buy Baptista's Bakery of Franklin
                                             Milwaukee Business Journal (Wisconsin)
                                                       May 7,2014 Wednesday


Copyright 2014 American City Business Journal, Inc. All Rights Reserved




Length: 332 words
Byline: David Schuyler




Baptista's Bakery Inc. of Franklin has agreed to be purchased by Snyder's of Hanover pretzel manufacturer
Snyder's-Lance Inc. for an undisclosed price.

Baptista's is a snack manufacturer that has supplied Snyder's-Lance with its Snack Factory Pretzel Crisp brand.
The company intends to retain and grow the Franklin facility, Snyder's-Lance president and CEO Carl Lee Jr. said
Wednesday in a press release.

Privately held Baptista's has about 337 employees, according to the Milwaukee Business Journal's Top 25 list of
food and beverage manufacturers to be released Friday. Charlotte, N.C.-based Snyder's-Lance (Nasdaq: LNCE) is
a publicly traded snack company that had 2013 revenue of $1.76 billion.

Baptista's Bakery was established following the sale of Gardetto's Bakery Inc. to General Mills Inc. in 1999.
Gardetto's operated two facilities at the time, one on South Sixth Street in Milwaukee and one on Oakwood Park
Drive in Franklin. The Gardetto family retained the Franklin facility, which it built in 1997, and used it to establish
Baptista's Bakery.

Separately, Snyder's-Lance said Wednesday that it has agreed to sell its private brands unit to Shearer's Foods
LLC, a private label snack manufacturer in Brewster, Ohio, for $430 million. The company said the transaction
allows Synder's-Lance to place more resources on growing product categories, like the products the company calls
"better for you," which is how it describes Baptista's products.

Under terms of the transaction, Snyder's-Lance will acquire 100 percent of Baptista's and its plant in Franklin.
Closing of the transaction is expected in the second quarter. William Blair & Co. LLC acted as financial adviser and
Foley & Lardner LLP, Milwaukee, acted as legal counsel to Baptista's in the transaction. K&L Gates LLP acted as
legal counsel to Snyder's-Lance.

Did you find this article useful? Why not subscribe to Milwaukee Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853-3661.


Load-Date: May 7,2014


  End (If Document




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 320 of 325
                                                      Ahead of the news
                                                         The Deal Pipeline
                                                      May 7,2014 Wednesday


Copyright 2014 The Deal, L.L.C. All Rights Reserved

Length: 1244 words
Byline: Edited by Michael D. Brown

Body


This report is an exclusive compilation of advance intelligence gathered by The Deal Pipeline's editorial staff.
Today's highlights include:

Snack foods prove tasty for PE, strategic acquirers

LightSquared litigation comes to a head

Mondelez, D.E. Master Blenders put beans in one pot

Norwegian Air Shuttle's bumpy ride to U.S.

Yahoo! shares decline on Alibaba IPO filing

From Wednesday's First Take: Meru Networks Inc.

The full report follows.



Snack foods prove tasty for PE, strategic acquirers

The snack food space continues to crackle with activity for deals involving both private label and branded
businesses, with a hunger to buy demonstrated by both private equity firms and strategics acquirers. On
Wednesday, Snyder's-Lance Inc. sold its private label snack food business for $430 million to Shearer's Foods LLC,
while acquiring Baptista's Bakery Inc., the maker of its Snack Factory's Pretzel Crisps brand. Snyder's-Lance in
2012 had bought Snack Factory LLC from VMG Partners for $340 million in cash. The Charlotte, N.C.-based snack
food player said the announced moves would help it focus on its branded business. Although no financials were
provided concerning Snyder's-Lance's acquisition of Baptista's Bakery, that bolt-on generates more than $100
million in sales, according to a BB&T Capital Markets analyst report. The buyer of Snyder's-Lance's private label
manufacturing business, Shearer's Foods, is a portfolio company of private equity firm Wind Point Partners. That
firm recently sold Hearthside Food Solutions LLC, yet another private label snack food and baked goods
manufacturer, to Goldman, Sachs & Co. and Vestar Capital Partners. A number of other snack food labels are up
for sale this year. Full report

LightSquared litigation comes to a head

Judge Shelley Chapman will rule Thursday on a reorganization plan that would resolve the two-year bankruptcy of
LightSquared Inc., a case that could be captioned as Philip Falcone vs. Charlie Ergen. Falcone-backed
LightSquared aims to exit Chapter 11 with $2.65 billion in new financing from Fortress Investment Group and
others. LightSquared plans to pay all creditors in full, largely because it would push out payments to Ergen, the



       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 321 of 325
                                                   Ahead of the news

largest creditor, by seven years. Chapman will rule on the plan and on a lawsuit Falcone's Harbinger Capital
Partners LLC and the debtor brought against Ergen. The debtor and creditors claimed during closing arguments on
Monday and Tuesday that Ergen improperly bought debt of LightSquared and schemed to derail the bankruptcy
after pulling a $2.22 billion. The confirmation hearings are taking place in the U.S. Bankruptcy Court for the
Southern District of New York in Manhattan. Full report

Mondelez, D.E. Master Blenders put beans in one pot

Mondelez International Inc. on Wednesday said it intends to spin its coffee business into a new venture with D.E.
Master Blenders 1753 BV as part of a broader streamlining at the food and snack giant. The combination, to be
called Jacobs Douwe Egberts and to be based in the Netherlands, is expected to generate more than $7 billion in
sales and have Ebitda margins in the high teens. The new company would rank as the world's largest pure-play
coffee operation, boasting brands including Jacobs, Carte Noire, Gevalia, Douwe Egberts and Senseo. Mondelez's
wholly owned coffee business generated about $3.9 billion in sales in 2013, while D.E. Master Blenders produced
revenue of about $3.4 billion during the same period. The deal does not include Mondelez's coffee operations in
France, but D.E. Master will make a separate offer for that business. Full report

Norwegian Air Shuttle's bumpy ride to U.S.

A campaign by U.S. airlines and the industry's largest labor group to block a Norwegian discount carrier from
offering transatlantic service is getting more vocal, with the Air Line Pilots Association launching radio ads in certain
U.S. markets calling for the U.S. Department of Transportation to deny Norwegian Air Shuttle ASA's application to
operate its international affiliate in the United States. The U.S. groups are upset with Norwegian's attempt to set up
an Ireland-based subsidiary, Norwegian Air International Ltd., in order to take advantage of the liberalized "open
skies" agreement between European Union nations and the United States that would allow it to operate a broad
route map between the two regions. The company would be Irish in registration only, as NAI has not announced
any plans to fly to North America or Asia from the Emerald Isle. ALPA president Lee Moak in January warned
Norwegian Air International was seeking to compete unfairly "by Sidestepping its national laws and regulations and
creating a race to the bottom on labor and working conditions." Norwegian is currently operating its flights out of
New York, Orlando, Los Angeles, Fort Lauderdale and Oakland under a temporary permit pending official DOT
approval. Full report

Yahoo! shares decline on Alibaba IPO filing

Shares of Yahoo! Inc. fell sharply Wednesday after Alibaba Group Holdings Inc. filed a registration statement for a
$1 billion initial public offering that may have dampened valuation expectations. Sunnyvale, Calif.-based Yahoo! is
one of the largest backers of the Hong Kong e-commerce group. While CEO Marissa Mayer has raised Yahoo!'s
profile in the tech community, expectations of the Alibaba IPO have supported the company's stock. Shares of
Yahoo! dropped $2.58 per share, or about 7%, to $33.91 on Wednesday morning only to close at about $34.07.
"The item that has drawn attention is that [Alibabaj valued [itself] at about $120 billion in April," said Colin Gillis of
BGC Financial LP. "That's below where a lot of people were valuing the company." Alibaba has not disclosed the
price range at which it plans to sell shares. However, the registration statement states that the company put the fair
value of its stock at $50 in April 2014. The company lists the outstanding stock at more than 2.32 billion shares,
implying a valuation of close to $120 billion. Full report

From Wednesday's First Take: Meru Networks Inc.

MERU NETWORKS GETS STRATEGIC INTEREST AS ACTIVISTS PUSH FOR SALE [MERUj: From Paula
Schaap - Technology focused hedge fund Castle Union Partners LP revealed a 5.7% stake in wireless provider
Meru Networks Inc. [MERUj in a 13D filing Wednesday, and told the board to immediately consider selling the
company. The company has already Signed non-disclosure agreements with several strategic acquirers, according
to an industry observer. Though the companies that had expressed interest could not be determined, those that
might be interested in the company's wireless products include Dell Inc. and Hewlett Packard Co. [HPQ], as well as
peers like Aruba Networks Inc. [AUNj and Ruckus Wireless inc. [RKUSj, this person said. Meru's board, which



      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 322 of 325
                                                Ahead of the news

already includes activist Potomac Capital Partners' Eric Singer, as well as his nominee Stephen Domenik of venture
capital firm Sevin Rosen Funds, has at least one holdout on the sale issue, a source said--Iead director Harold
Copperman. One of the things Castle Union's Toan Tran pegged in his critique was Meru's management and
director compensation, saying that $5.4 million was too rich for the $86.4 million market cap company. Castle Union
said it was planning to withhold its votes for all the company's directors except Singer and Domenik at the
company's annual meeting scheduled for May 22. Full report

DEAL SIZE

Undisclosed


Load-Date: May 21,2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 323 of 325
                     Baptista's Bakery to become part of Snyder's-Lance
                                                           M&A Navigator
                                                    May 7, 2014 Wednesday


Copyright 2014 Normans Media Limited All Rights Reserved




     M
NAVIGATOR
Length: 275 words

Body


MANAVIGATOR-May 7, 2014-Baptista's Bakery to become part of Snyder's-Lance

7 May 2014 - US snack foods maker Snyder's-Lance Inc (NASDAQ:LNCE) said today it had inked a definitive
accord to purchase a 100% stake in domestic baked snacks manufacturer Baptista's Bakery Inc, without specifying
a price.

The deal, which includes the targeta(EURO)(TM)s production facility in Franklin, Wisconsin, is seen to be finalised
in the second quarter of 2014, pending receipt of regulatory go-ahead.

The takeover of Baptista's Bakery, which boasts leadership in baked snack foods and "better for you" snacks and
has been the manufacturer of the buyera(EURO)(TM)s rapidly growing Snack Factory Pretzel Crisps brand, serves
Snyder's-Lancea(EURO)(TM)s plan to zero in on its branded portfolio, the company said.

In line with the strategy, as part of which Snyder's-Lance aims to channel more resources into growth segments
such as "better for you," nutritional and premium snacks, the company announced today also a deal to divest its
Private Brands business together with two production plants to Shearer's Foods LLC for USD430m (EUR308.7m).

As a result of the acquisition, Snyder's-Lance will expand its 'better for you' range and have the capacity necessary
for its Snyder's of Hanover pretzels, the buyer said.

The deal will benefit Baptista's, on the back of the combination of its innovation with the buyera(EURO)(TM)s
marketing, sales and distribution capabilities, founder and CEO, Nan Gardetto, said.
Country: USA
Sector: Food/BeverageslTobacco
Target: Baptista's Bakery Inc
Buyer: Snyder's-Lance Inc
Vendor: Nan Gardetto
Type: Corporate acquisition
Status: Agreed


Load-Date: May 7, 2014




       Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 324 of 325
                      Baptista's Bakery to become part of Snyder's-Lance


End of Document




    Case 3:17-cv-00652-KDB-DSC Document 42-3 Filed 10/29/18 Page 325 of 325
